Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                   Desc: Main
                          Document Page 1 of 263



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PUERTO RICO

 In re:                                                       PROMESA
                                                              Title III
 THE FINANCIAL OVERSIGHT AND
 MANAGEMENT BOARD FOR PUERTO RICO,                            No. 17 BK 3283-LTS
          as representative of                                (Jointly Administered)
 THE COMMONWEALTH OF PUERTO RICO, et al.,

                                  Debtors.

 In re:                                                       PROMESA
                                                              Title III
 THE FINANCIAL OVERSIGHT AND
 MANAGEMENT BOARD FOR PUERTO RICO,                            No. 17 BK 3284-LTS
          as representative of

 PUERTO RICO SALES TAX FINANCING
 CORPORATION,

                                  Debtor.

                       DISCLOSURE STATEMENT FOR THE
            SECOND AMENDED TITLE III PLAN OF ADJUSTMENT OF THE
           DEBTS OF PUERTO RICO SALES TAX FINANCING CORPORATION

              PROSKAUER ROSE LLP                   O’NEILL & BORGES LLC
              Eleven Times Square                  250 Muñoz Rivera Ave., Suite 800
              New York, New York 10036             San Juan, PR 00918-1813
              Telephone: (212) 969-3000            Telephone: (787) 764-8181
              Facsimile: (212) 969-2900            Facsimile: (787) 753-8944


                 Attorneys for the Financial Oversight and Management Board
    as Representative for the Puerto Rico Sales Tax Financing Corporation in its Title III Case


 Dated: November 26, 2018




 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                                 Desc: Main
                          Document Page 2 of 263



 THIS IS NOT A SOLICITATION OF VOTES ON, OR ELECTIONS OF
 DISTRIBUTIONS PURSUANT TO, THE SECOND AMENDED TITLE III PLAN OF
 ADJUSTMENT OF THE DEBTS OF PUERTO RICO SALES TAX FINANCING
 CORPORATION, DATED NOVEMBER 16, 2018 [CASE NO. 17-3284, ECF NO. ____]
 (THE “PLAN OF ADJUSTMENT”). VOTES MAY NOT BE SOLICITED UNTIL THE
 UNITED STATES DISTRICT COURT FOR THE DISTRICT OF PUERTO RICO
 (THE “TITLE III COURT”) HAS APPROVED A DISCLOSURE STATEMENT. THIS
 DISCLOSURE STATEMENT (THE “DISCLOSURE STATEMENT”) IS BEING
 SUBMITTED FOR APPROVAL, BUT HAS NOT YET BEEN APPROVED BY THE
 TITLE III COURT. THE INFORMATION IN THIS DISCLOSURE STATEMENT IS
 SUBJECT TO CHANGE. THIS DISCLOSURE STATEMENT IS NOT AN OFFER TO
 SELL ANY SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY ANY
 SECURITIES.

                                      IMPORTANT INFORMATION

        THE PUERTO RICO OVERSIGHT, MANAGEMENT AND ECONOMIC
 STABILITY ACT (“PROMESA”) PROVIDES THAT THE FINANCIAL OVERSIGHT
 AND MANAGEMENT BOARD FOR PUERTO RICO (THE “OVERSIGHT BOARD”)
 MAY TAKE ANY ACTION NECESSARY TO PROSECUTE THE CASE UNDER TITLE
 III OF PROMESA (THE “TITLE III CASE”) OF THE DEBTOR,1 INCLUDING FILING
 A TITLE III PETITION, SUBMITTING A PLAN OF ADJUSTMENT FOR THE
 DEBTOR, AND OTHERWISE GENERALLY SUBMITTING FILINGS IN RELATION
 TO THE TITLE III CASE. PROMESA ALSO PROVIDES THAT ONLY THE
 OVERSIGHT BOARD MAY FILE A PLAN OF ADJUSTMENT OF THE DEBTS OF
 COFINA. PROMESA REQUIRES THAT THE PLAN OF ADJUSTMENT FOR A
 TITLE III DEBTOR BE FILED IN ITS TITLE III CASE TOGETHER WITH A
 DOCUMENT CALLED A DISCLOSURE STATEMENT. THIS DOCUMENT IS THE
 DISCLOSURE STATEMENT FOR THE PLAN OF ADJUSTMENT DESCRIBED
 HEREIN. THIS PROPOSED DISCLOSURE STATEMENT INCLUDES CERTAIN
 EXHIBITS, EACH OF WHICH ARE INCORPORATED INTO THIS DISCLOSURE
 STATEMENT AS IF SET FORTH IN FULL HEREIN.             THIS DISCLOSURE
 STATEMENT HAS BEEN PREPARED AND FILED BY THE OVERSIGHT BOARD ON
 BEHALF OF COFINA. ALL PROVISIONS OF TITLE 11 OF THE UNITED STATES
 CODE (THE “BANKRUPTCY CODE”) REFERENCED HEREIN ARE MADE
 APPLICABLE TO THIS TITLE III CASE BY PROMESA SECTION 301(a).

      THE TITLE III COURT HAS REVIEWED THIS DISCLOSURE STATEMENT,
 AND HAS DETERMINED THAT IT CONTAINS ADEQUATE INFORMATION
 PURSUANT TO BANKRUPTCY CODE SECTION 1125(b) AND MAY BE SENT TO


 1
     The Oversight Board submits this Disclosure Statement in Case No. 17-BK-3284-LTS, as the Title III debtor
     representative of the Puerto Rico Sales Tax Financing Corporation (“COFINA”) in its Title III Case, in
     accordance with PROMESA section 315(b) (the Oversight Board, in its capacity as representative of COFINA, is
     referred to as the “Debtor”).


 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59   Desc: Main
                          Document Page 3 of 263



 YOU TO SOLICIT YOUR VOTE ON AND ELECTION OF THE FORM OF
 DISTRIBUTION TO BE RECEIVED UNDER THE PLAN OF ADJUSTMENT.

      ALL HOLDERS OF CLAIMS ENTITLED TO VOTE ON THE PLAN OF
 ADJUSTMENT OR MAKE AN ELECTION THEREUNDER ARE ENCOURAGED TO
 READ AND CAREFULLY CONSIDER THIS ENTIRE DISCLOSURE STATEMENT,
 INCLUDING THE RISK FACTORS CITED HEREIN AND THE PLAN OF
 ADJUSTMENT ATTACHED HERETO, BEFORE VOTING TO ACCEPT OR REJECT
 THE PLAN OF ADJUSTMENT OR MAKING AN ELECTION THEREUNDER. SEE
 SECTION XIV OF THIS DISCLOSURE STATEMENT, ENTITLED “CERTAIN RISK
 FACTORS TO BE CONSIDERED.”

      THIS DISCLOSURE STATEMENT CONTAINS STATEMENTS THAT ARE
 “FORWARD-LOOKING STATEMENTS” WITHIN THE MEANING OF CERTAIN
 FEDERAL SECURITIES LAWS. ALL STATEMENTS CONTAINED HEREIN THAT
 ARE NOT CLEARLY HISTORICAL IN NATURE ARE FORWARD-LOOKING AND
 THE WORDS “ANTICIPATE,” “BELIEVE,” “COULD,” “SHOULD,” “EXPECT,”
 “ESTIMATE,” “FORECAST,” “INTEND,” “POTENTIAL,” “PROJECT,” “TARGET,”
 AND SIMILAR EXPRESSIONS ARE GENERALLY INTENDED TO IDENTIFY
 FORWARD-LOOKING STATEMENTS. ALL STATEMENTS CONTAINED IN THIS
 DISCLOSURE STATEMENT, OTHER THAN STATEMENTS OF HISTORICAL FACT,
 INCLUDING STATEMENTS ABOUT THE PLAN OF ADJUSTMENT, STRATEGIES,
 PROSPECTS, AND EXPECTATIONS REGARDING FUTURE EVENTS AND
 COFINA’S    FINANCIAL    PERFORMANCE,     ARE    FORWARD-LOOKING
 STATEMENTS THAT INVOLVE CERTAIN RISKS AND UNCERTAINTIES. WHILE
 THESE STATEMENTS REPRESENT THE DEBTOR’S CURRENT JUDGMENT ON
 WHAT THE FUTURE MAY HOLD, AND THE DEBTOR BELIEVES THESE
 JUDGMENTS ARE BASED UPON REASONABLE ASSUMPTIONS UNDER THE
 CIRCUMSTANCES, THESE STATEMENTS ARE NOT GUARANTEES OF ANY
 EVENTS OR FINANCIAL RESULTS, AND COFINA’S ACTUAL RESULTS MAY
 DIFFER MATERIALLY. THE INFORMATION INCLUDED IN THIS DISCLOSURE
 STATEMENT, INCLUDING THE FORWARD-LOOKING STATEMENTS AND
 PROJECTIONS OF CERTAIN FINANCIAL DATA FOLLOWING CONSUMMATION
 OF THE PLAN OF ADJUSTMENT, ARE MADE ONLY AS OF THE DATE OF THIS
 DISCLOSURE STATEMENT, UNLESS OTHERWISE SPECIFIED. THE DEBTOR
 UNDERTAKES NO OBLIGATION TO UPDATE PUBLICLY THE INFORMATION
 CONTAINED IN THIS DISCLOSURE STATEMENT, INCLUDING ANY FORWARD-
 LOOKING STATEMENTS, TO REFLECT NEW INFORMATION, FUTURE EVENTS
 OR OTHERWISE, EXCEPT AS REQUIRED BY LAW. ALL FORWARD-LOOKING
 STATEMENTS INVOLVE RISKS AND UNCERTAINTIES, MANY OF WHICH ARE
 BEYOND COFINA’S CONTROL, WHICH MAY CAUSE ACTUAL RESULTS,
 PERFORMANCE, OR ACHIEVEMENTS TO DIFFER MATERIALLY FROM
 ANTICIPATED RESULTS, PERFORMANCE, OR ACHIEVEMENTS. THE DEBTOR
 CANNOT GUARANTEE THAT PROJECTED RESULTS OR EVENTS WILL BE
 ACHIEVED. FACTORS THAT COULD CAUSE COFINA’S ACTUAL RESULTS TO
 BE MATERIALLY DIFFERENT FROM THE DEBTOR’S EXPECTATIONS INCLUDE
 THOSE FACTORS DESCRIBED HEREIN UNDER SECTION XIV, ENTITLED


 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                                  Desc: Main
                          Document Page 4 of 263



 “CERTAIN RISK FACTORS TO BE CONSIDERED.” THE DEBTOR URGES
 HOLDERS OF CLAIMS TO CONSIDER THESE FACTORS CAREFULLY IN
 EVALUATING THE FORWARD-LOOKING STATEMENTS AND NOT TO PLACE
 UNDUE RELIANCE ON THESE FORWARD-LOOKING STATEMENTS.

      THE STATEMENTS AND OTHER INFORMATION CONTAINED IN THIS
 DISCLOSURE STATEMENT WERE MADE AS OF THE DATE SET FORTH ON THE
 COVER PAGE, UNLESS OTHERWISE SPECIFIED.      HOLDERS OF CLAIMS
 REVIEWING THIS DISCLOSURE STATEMENT SHOULD NOT INFER THAT THE
 FACTS SET FORTH HEREIN ARE UNCHANGED SINCE THE DATE SET FORTH ON
 THE COVER PAGE HEREOF. EACH HOLDER OF A CLAIM ENTITLED TO VOTE
 ON, OR MAKE AN ELECTION WITH RESPECT TO, THE PLAN OF ADJUSTMENT
 MUST RELY ON ITS OWN EVALUATION OF COFINA AND ITS OWN ANALYSIS
 OF THE TERMS OF THE PLAN OF ADJUSTMENT IN DECIDING WHETHER TO
 ACCEPT OR REJECT, OR ELECT THE FORM OF DISTRIBUTION PURSUANT TO,
 THE PLAN OF ADJUSTMENT.

      A PLAN SUPPLEMENT CONTAINING DRAFT OR FINAL VERSIONS OF
 PRIMARY DOCUMENTS REQUIRED TO CONSUMMATE THE TRANSACTIONS
 CONTEMPLATED BY THE PLAN OF ADJUSTMENT WILL BE FILED WITH THE
 CLERK OF THE TITLE III COURT AS SOON AS PRACTICABLE (BUT IN NO
 EVENT LATER THAN FIFTEEN (15) DAYS) PRIOR TO THE VOTING DEADLINE,2
 OR ON SUCH OTHER DATE AS THE TITLE III COURT ESTABLISHES. THE PLAN
 SUPPLEMENT SHALL BE DEEMED INCORPORATED INTO AND PART OF THE
 PLAN OF ADJUSTMENT AS IF SET FORTH THEREIN IN FULL.

      THE DEBTOR IS PROVIDING THE INFORMATION IN THIS DISCLOSURE
 STATEMENT SOLELY FOR PURPOSES OF SOLICITING HOLDERS OF CLAIMS
 ENTITLED TO VOTE TO ACCEPT OR REJECT, OR ELECT THE FORM OF
 DISTRIBUTION PURSUANT TO, THE PLAN OF ADJUSTMENT. NOTHING IN THIS
 DISCLOSURE STATEMENT MAY BE USED BY ANY PERSON FOR ANY OTHER
 PURPOSE. THE CONTENTS OF THIS DISCLOSURE STATEMENT SHALL NOT BE
 DEEMED AS PROVIDING ANY LEGAL, FINANCIAL, SECURITIES, TAX,
 BUSINESS, OR OTHER ADVICE. THE DEBTOR URGES EACH HOLDER OF A
 CLAIM TO CONSULT WITH ITS OWN ADVISORS WITH RESPECT TO ANY SUCH
 LEGAL, FINANCIAL, SECURITIES, TAX, BUSINESS, OR OTHER ADVICE IN
 REVIEWING THIS DISCLOSURE STATEMENT AND THE PLAN OF ADJUSTMENT.

        THE OVERSIGHT BOARD, AS COFINA’S TITLE III DEBTOR
 REPRESENTATIVE IN THIS TITLE III CASE PURSUANT TO PROMESA SECTION
 315(b), HAS NOT AUTHORIZED ANY PARTY TO GIVE ANY INFORMATION
 CONCERNING THE PLAN OF ADJUSTMENT, COFINA, OR THE VALUE OF
 COFINA’S PROPERTY, OTHER THAN AS SET FORTH IN THIS DISCLOSURE


 2
     The “Voting Deadline” is defined as 5:00 p.m. (Atlantic Standard Time) on January 8, 2019, unless such time is
     extended.


 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                                     Desc: Main
                          Document Page 5 of 263



 STATEMENT OR THE DISCLOSURE STATEMENT ORDER.3 HOLDERS OF
 CLAIMS SHOULD NOT RELY UPON ANY OTHER INFORMATION,
 REPRESENTATIONS, WARRANTIES, OR INDUCEMENTS MADE TO OBTAIN
 ACCEPTANCE OR REJECTION OF, OR OBTAIN AN ELECTION OF
 DISTRIBUTION PURSUANT TO, THE PLAN OF ADJUSTMENT.

       THIS DISCLOSURE STATEMENT AND THE TITLE III COURT’S APPROVAL
 OF THE ADEQUACY OF THIS DISCLOSURE STATEMENT DO NOT CONSTITUTE,
 AND MAY NOT BE CONSTRUED AS, AN ADMISSION OF FACT, LIABILITY,
 STIPULATION, OR WAIVER. FURTHER, THE TITLE III COURT’S APPROVAL OF
 THE ADEQUACY OF THIS DISCLOSURE STATEMENT DOES NOT CONSTITUTE
 THE TITLE III COURT’S CONFIRMATION OF THE PLAN OF ADJUSTMENT. THE
 TITLE III COURT HAS SCHEDULED A HEARING ON JANUARY 16, 2019 TO
 CONSIDER CONFIRMATION OF THE PLAN OF ADJUSTMENT UNDER THOSE
 SPECIFIC BANKRUPTCY CODE PROVISIONS MADE APPLICABLE TO THE TITLE
 III CASE PURSUANT TO PROMESA SECTIONS 301 AND 314.

      NEITHER THE UNITED STATES SECURITIES AND EXCHANGE
 COMMISSION NOR ANY FOREIGN OR STATE SECURITIES COMMISSION HAS
 APPROVED OR DISAPPROVED OF THE SECURITIES DESCRIBED HEREIN OR
 THIS DISCLOSURE STATEMENT OR OPINED UPON THE ACCURACY OR
 ADEQUACY OF THE STATEMENTS CONTAINED HEREIN.              ANY
 REPRESENTATION TO THE CONTRARY MAY BE A CRIMINAL OFFENSE.

      NONE OF THE SECURITIES TO BE ISSUED TO HOLDERS OF ALLOWED
 CLAIMS PURSUANT TO THE PLAN OF ADJUSTMENT WILL HAVE BEEN
 REGISTERED WITH THE SECURITIES & EXCHANGE COMMISSION (THE “SEC”)
 UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE
 “BLUE SKY” LAWS, AND SUCH SECURITIES WILL BE ISSUED IN RELIANCE
 UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE
 SECURITIES ACT AND EQUIVALENT STATE LAWS.

      THE DEBTOR RECOMMENDS POTENTIAL RECIPIENTS OF COFINA
 BONDS (AS DEFINED HEREIN), AMBAC CERTIFICATES (AS DEFINED IN THE
 PLAN OF ADJUSTMENT), OR NATIONAL CERTIFICATES (AS DEFINED IN THE
 PLAN OF ADJUSTMENT), AS APPLICABLE, TO BE ISSUED PURSUANT TO THE
 PLAN OF ADJUSTMENT CONSULT THEIR OWN ADVISORS CONCERNING ANY
 RESTRICTIONS ON HOLDING OR THE TRANSFERABILITY OF SUCH
 SECURITIES, OR ANY OTHER POTENTIAL CONSEQUENCE OF HOLDING SUCH
 SECURITIES.

      THE TAX CONSEQUENCES OF THE PLAN OF ADJUSTMENT TO HOLDERS
 OF CLAIMS ARE COMPLEX, AND DEPEND IN PART ON BOTH THE TYPE OF
 CLAIM HELD AND THE INDIVIDUAL CIRCUMSTANCES OF EACH HOLDER OF A

 3
     Capitalized terms used but not defined in this Disclosure Statement have the respective meanings given to them in
     the Plan of Adjustment.


 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59   Desc: Main
                          Document Page 6 of 263



 CLAIM. THE DEBTOR RECOMMENDS THAT ALL HOLDERS OF CLAIMS
 CONSULT THEIR OWN RESPECTIVE TAX ADVISORS CONCERNING THE U.S.
 FEDERAL, STATE, TERRITORIAL (INCLUDING PUERTO RICO), LOCAL AND
 NON-U.S. TAX CONSEQUENCES OF THE PLAN OF ADJUSTMENT IN THEIR
 RESPECTIVE INDIVIDUAL CIRCUMSTANCES.

      THIS DISCLOSURE STATEMENT SUMMARIZES CERTAIN PROVISIONS OF
 THE PLAN OF ADJUSTMENT, CERTAIN OTHER DOCUMENTS, AND CERTAIN
 FINANCIAL INFORMATION RELATING TO COFINA. THE DEBTOR BELIEVES
 THESE SUMMARIES ARE FAIR AND ACCURATE.         NO OTHER PARTY,
 INCLUDING OTHER PARTIES TO THE AMENDED AND RESTATED PLAN
 SUPPORT AGREEMENT, DATED SEPTEMBER 20, 2018 (THE “AMENDED PSA”),
 MAKES ANY REPRESENTATION AS TO THE FAIRNESS OR ACCURACY OF
 THESE SUMMARIES OR THE DESCRIPTIONS OF PARTIES’ LEGAL RIGHTS AND
 REMEDIES CONTAINED HEREIN. IF THERE IS ANY INCONSISTENCY OR
 DISCREPANCY BETWEEN A DESCRIPTION CONTAINED IN THIS DISCLOSURE
 STATEMENT AND THE TERMS AND PROVISIONS OF THE PLAN OF
 ADJUSTMENT OR ANY OF THE OTHER DOCUMENTS OR FINANCIAL
 INFORMATION REFERENCED HEREIN, THE TERMS AND PROVISIONS OF THE
 PLAN OF ADJUSTMENT, OR SUCH OTHER DOCUMENT OR FINANCIAL
 INFORMATION, AS APPLICABLE, SHALL GOVERN FOR ALL PURPOSES.

     THE DEBTOR RESERVES THE RIGHT TO AMEND, MODIFY, OR
 WITHDRAW THE PLAN OF ADJUSTMENT AT ANY TIME, IN ACCORDANCE
 WITH THE TERMS OF THE AMENDED PSA, THE PLAN OF ADJUSTMENT AND
 PROMESA                       TITLE                        III.




 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59   Desc: Main
                          Document Page 7 of 263




                           QUESTIONS AND ANSWERS

                                 RELATING TO

                 TITLE III PLAN OF ADJUSTMENT OF THE DEBTS OF

                PUERTO RICO SALES TAX FINANCING CORPORATION




                                       i

 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                    Desc: Main
                          Document Page 8 of 263



                                          I. GENERAL

 1.     What did I receive in this package?

        You should have received the following items in this package:

        A.      This Disclosure Statement;

        B.      The Plan of Adjustment;

        C.      The Notice of (I) Approval of Disclosure Statement, (II) Establishment of
                Record Dates, (III) Hearing on Confirmation of the Plan of Adjustment and
                Procedures for Objection to Confirmation of the Plan of Adjustment, (IV)
                Procedures and Deadline for Voting on the Plan of Adjustment and Making
                Certain Elections Thereunder (the “Confirmation Hearing Notice”);

        D.      If you are entitled to vote on the Plan of Adjustment, a Ballot (as defined
                below), dated [___], 2018;

        E.      If you are entitled to make an election of the form of distribution under the
                Plan of Adjustment, an Election Notice (as defined below), dated [___], 2018;

        F.      If you are a holder of Claims in Classes 8 or 9, a W-9 form or W-8 BEN
                form; and

        G.      If you are a holder of Claims in Class 6, the Class 6 Notice (as defined in the
                Disclosure Statement Order).

         The items listed above are collectively referred to herein as the “Plan Materials.” The
 Plan Materials and such other information with respect to the Plan of Adjustment are also
 available on the Debtor’s website, https://cases.primeclerk.com/puertorico/.

 2.     Why am I receiving this package?

         You are receiving the Plan Materials because you are listed as a holder of a Claim against
 COFINA. Your Claim will be treated pursuant to the Plan of Adjustment. As a holder of a
 Claim, you may be entitled to vote to accept or reject the Plan of Adjustment. You may also be
 entitled to make an election regarding the form of distribution you will receive pursuant to the
 Plan of Adjustment on account of your Claim. The Disclosure Statement, including these
 Questions and Answers, and the other Plan Materials describe the terms pursuant to which a
 holder of a Claim is entitled to vote to accept or reject the Plan or Adjustment and/or make an
 election of the form of distribution.

        You are encouraged to read and carefully consider the entire Plan of Adjustment
 and Disclosure Statement, including the Risk Factors cited therein, before voting to accept
 or reject the Plan of Adjustment and/or making an election of the form of distribution with
 respect to your Claim.


                                                 ii

 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                   Desc: Main
                          Document Page 9 of 263



 3.     What is the Plan of Adjustment?

         On October 19, 2018, the Oversight Board, as COFINA’s Title III debtor representative
 pursuant to PROMESA section 315(b), filed the Plan of Adjustment with the Title III Court. The
 Plan of Adjustment is the product of substantial negotiations reflecting various settlements and
 compromises, and provides for the adjustment of COFINA’s debts. The Plan of Adjustment sets
 forth the manner in which Claims against COFINA will be treated if the Title III Court confirms
 the Plan of Adjustment and the Effective Date occurs.

         The Debtor submits that the Plan of Adjustment maximizes the value of COFINA’s
 assets for the benefit of its creditors, and that any alternative to confirmation of the Plan of
 Adjustment would result in significant delays, litigation, lost value, and additional costs.

 4.     What is the Disclosure Statement?

         Your decision to vote to approve or reject the Plan of Adjustment and/or to make an
 election of the form of distribution to be received under the Plan of Adjustment may be based on
 a variety of factors. Certain information regarding COFINA, the Existing Securities, and the
 Plan of Adjustment is set forth in the Disclosure Statement. To make an informed decision, you
 are encouraged to read the entire Disclosure Statement, including the risk factors cited therein,
 and Plan of Adjustment, in addition to the Ballot and/or Election Notice, instructions related
 thereto and the other Plan Materials, before voting to accept or reject the Plan of Adjustment or
 making an election of the form of distribution to be received under the Plan of Adjustment with
 respect to your Claims.




                                                iii
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                             Desc: Main
                          Document Page 10 of 263



 5.        What is required for the Plan of Adjustment to be confirmed?

         At the Confirmation Hearing, the Title III Court will determine whether the Plan of
 Adjustment satisfies the requirements for confirmation. The Plan of Adjustment must comply
 with the provisions of PROMESA section 314(b), including any applicable provisions of
 Bankruptcy Code section 1129. Among the requirements for confirmation are that the Plan of
 Adjustment (1) is accepted by the requisite holders of all impaired Classes of Claims or, if not so
 accepted, is accepted by at least one impaired Class of Claims, (2) is in the “best interests” of
 creditors, which requires the Title III Court to consider whether available remedies under non-
 bankruptcy law, including the Puerto Rico Constitution, would result in a greater recovery for the
 creditors than is provided by the Plan of Adjustment, (3) is feasible, and (4) complies with the
 applicable provisions of PROMESA and the Bankruptcy Code.

         A plan is accepted by an impaired class of claims if holders of two-thirds in dollar
 amount and a majority in number of allowed claims of that class vote to accept the plan of
 adjustment. Only those holders of claims who actually vote to accept or reject the plan count in
 the tabulation.

         For more detailed information on the requirements to confirm the Plan of Adjustment,
 please refer to Section VII.C of the Disclosure Statement.

                             II. VOTING AND ELECTION QUESTIONS

 6.        What are the Ballot and Election Notice?

         A Ballot is enclosed with the Plan Materials distributed to holders of Claims entitled to
 vote to accept or reject the Plan of Adjustment. The Ballot is to be used by holders of Claims
 entitled to vote on the Plan of Adjustment to cast a vote to accept or reject the Plan of
 Adjustment, and includes information regarding the voting deadlines and detailed instructions
 for casting a vote.

         An Election Notice is enclosed with the Plan Materials distributed to holders of Claims
 entitled to make an election of the form of distribution such holder will receive pursuant to the
 Plan of Adjustment. The Election Notice includes information regarding the election deadline
 and detailed instructions for making an election of the form of distribution to be received
 pursuant to the Plan of Adjustment.

 7.        Am I entitled to vote? Should I have received a Ballot?

        The Plan Materials you received will only include a Ballot if you are entitled to vote to
 accept or reject the Plan of Adjustment. Only the following holders of Claims are entitled to
 vote:

              Holders of Senior COFINA Bond Claims (Class 1)4

 4
      A “Senior COFINA Bond Claim” is a Bond Claim, other than a Senior COFINA Bond Claim (Ambac), a Senior
      COFINA Bond Claim (National) or a Senior COFINA Bond Claim (Taxable Election), on account of a “Senior”
      Existing Security.

                                                      iv
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                                  Desc: Main
                          Document Page 11 of 263



              Holders of Junior COFINA Bond Claims (Class 5)5

              Holders of the GS Derivative Claim (Class 8)6

              Holders of General Unsecured Claims (Class 9)7

         Holders of Senior COFINA Bond Claims (Ambac)8 (Class 2), Senior COFINA Bond
 Claims (National)9 (Class 3), and Junior COFINA Bond Claims (Assured)10 (Class 6) are not
 entitled to vote on the Plan of Adjustment. Pursuant to the Plan of Adjustment and the
 Disclosure Statement Order, only the applicable bond insurer (Ambac, National, or Assured)
 with respect to these Claims is entitled to vote to accept or reject the Plan of Adjustment.
 Holders of Claims in Classes 2 and 3, however, are entitled to make an election of the form of
 distribution they wish to receive pursuant to the Plan of Adjustment.

 8.        Am I entitled to make an election? Should I have received an Election Notice?

        The Plan Materials you received will only include an Election Notice if you are a holder
 of Claims in any of the following Classes:

              Holders of Senior COFINA Bond Claims (Class 1)

              Holders of Senior COFINA Bond Claims (Ambac) (Class 2)

              Holders of Senior COFINA Bond Claims (National) (Class 3)

              Holders of Junior COFINA Bond Claims (Class 5)




 5
      A “Junior COFINA Bond Claim” is a Bond Claim, other than a Junior COFINA Bond Claim (Assured) or a
      Junior COFINA Bond Claim (Taxable Election), on account of a “First Subordinate” Existing Security.
 6
      A “GS Derivative Claim” is the Claim arising from or relating to that certain ISDA Master Agreement, dated as
      of July 31, 2007, between Goldman Sachs Bank USA (as successor to Goldman Sachs Capital Markets, L.P.) and
      COFINA, as amended by that certain Amendment, dated September 24, 2014.
 7
      A “General Unsecured Claim” is any Claim other than an Administrative Expense Claim, a Senior COFINA
      Bond Claim, a Senior COFINA Bond Claim (Ambac), a Senior COFINA Bond Claim (National), a Senior
      COFINA Bond Claim (Taxable Election), a Junior COFINA Bond Claim, a Junior COFINA Bond Claim
      (Assured), a Junior COFINA Bond Claim (Taxable Election), or a GS Derivative Claim.
 8
      A “Senior COFINA Bond Claim (Ambac)” is a Bond Claim on account of a “Senior” Existing Security, the
      repayment of which has been insured by Ambac.
 9
      A “Senior COFINA Bond Claim (National)” is a Bond Claim on account of a “Senior” Existing Security, the
      repayment of which has been insured by National.
 10
      A “Junior COFINA Bond Claim (Assured)” is a Bond Claim on account of a “First Subordinate” Existing
      Security, the scheduled repayment of which has been insured by Assured in accordance with the terms of the
      Assured Insurance Policies, including pursuant to a secondary market insurance policies.

                                                          v
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                      Desc: Main
                          Document Page 12 of 263



         With respect to holders of Senior COFINA Bond Claims (Class 1) and Junior COFINA
 Bond Claims (Class 5), only certain holders are entitled to make a taxable election if they meet
 certain requirements. Please see Section III below in this Questions and Answers.

 9.     I received a Ballot and/or an Election Notice. What are my options?

        Class 1 – Senior COFINA Bond Claims:

         If you received a Ballot indicating that you are a holder of a Senior COFINA Bond Claim
 in Class 1, you may cast a vote to accept or reject the Plan of Adjustment. Please refer to the
 Ballot for detailed instructions on how to cast your vote. For information on the treatment of
 your Claim, please refer to the Disclosure Statement and Plan of Adjustment.

         If you received an Election Notice indicating that you are a holder of a Senior COFINA
 Bond Claim in Class 1, you may be eligible to elect to receive your distribution pursuant to the
 Plan of Adjustment in the form of the Senior Taxable Bond Distribution and be treated under
 Class 4 (Senior COFINA Bond Claim (Taxable Election)). Please see Section III below in this
 Questions and Answers. For a summary of the eligibility requirements to make such election,
 please see Question 19 below, and for more information on such requirements, refer to the
 Disclosure Statement and Plan of Adjustment. Please refer to the Election Notice for detailed
 instructions on how to make your election. For more information on the treatment of your Claim
 pursuant to such election, please refer to the Disclosure Statement and Plan of Adjustment.

        Class 2 - Senior COFINA Bond Claims (Ambac):

        If you received an Election Notice indicating that you are a holder of Senior COFINA
 Bond Claims (Ambac) in Class 2, you are not entitled to vote to accept or reject the Plan of
 Adjustment and will not receive a separate Ballot for such purpose. However, you are entitled to
 make an election of the form of distribution pursuant to the Plan of Adjustment. You may elect
 to receive on the Effective Date, in full satisfaction, release, and exchange of your Senior
 COFINA Bond Claim (Ambac), a pro rata share of:

        (1) the Senior COFINA Bond Distribution consisting of (i) Section 103 Cash, if
        applicable, (ii) COFINA Cash Available for Distribution, (iii) COFINA Bonds, and (iv)
        Rounding Amount Cash, if necessary, plus (b) consideration, distributable by or at the
        direction of Ambac, in accordance with the provisions of section 6.2 of the Plan of
        Adjustment, in full and complete satisfaction, release, and discharge of any further
        obligation of Ambac with respect to the Ambac Insurance Policy (and, by making such
        election, the holder shall be deemed to have agreed to commute the Ambac Insurance
        Policy relating to such holder’s Allowed Senior COFINA Bond Claim (Ambac) and such
        holder shall have no other or further rights with respect to the Ambac Insurance Policy,
        the Ambac Trust, or the Ambac Certificates); or

        (2) the Ambac Certificates described in Sections 6.3 and 17.1 of the Plan of Adjustment.

         If you (i) fail to timely elect to receive the Ambac Certificates or (ii) submit an election
 for less than all of your Class 2 Claims (in which case, such election shall be void and of no
 force or effect), then you will be deemed to have elected to commute the Ambac Insurance

                                                  vi
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                         Desc: Main
                          Document Page 13 of 263



 Policy, to release and discharge Ambac’s obligations pursuant to the Ambac Insurance Policy
 and to receive distributions in accordance with clause (1) above.

        Please refer to the Election Notice for detailed instructions on how to make your election.
 For more information on the treatment of your Claim pursuant to such election, please refer to
 the Disclosure Statement and Plan of Adjustment.

        Class 3 - Senior COFINA Bond Claims (National):

        If you received an Election Notice indicating that you are a holder of Senior COFINA
 Bond Claims (National) in Class 3, you are not entitled to vote to accept or reject the Plan of
 Adjustment and will not receive a separate Ballot for such purpose. However, you are entitled to
 make an election of the form of distribution pursuant to the Plan of Adjustment. You may elect
 to receive on the Effective Date, in full satisfaction, release, and exchange of your Senior
 COFINA Bond Claim (National), a pro rata share of:

        (1) (a) the Senior COFINA Bond Distribution consisting of (i) Section 103 Cash, if
        applicable, (ii) COFINA Cash Available for Distribution, (iii) COFINA Bonds, and (iv)
        Rounding Amount Cash, if necessary, plus (b) Cash, distributable by or at the direction
        of National, in accordance with the provisions of section 7.2 of the Plan of Adjustment,
        in full and complete satisfaction, release, and discharge of any further obligation of
        National with respect to the applicable National Insurance Policies (and, by making such
        election, the holder shall be deemed to have agreed to commute the National Insurance
        Policies relating to such holder’s Allowed Senior COFINA Bond Claim (National) and
        such holder shall have no other or further rights with respect to the National Insurance
        Policies, the National Trust, or the National Certificates); or

        (2) the National Certificates described in Sections 7.3 and 17.2 of the Plan.

         If you (i) fail to timely elect to receive the National Certificates or (ii) submit an election
 for less than all of your Class 2 Claims (in which case, such election shall be void and of no
 force or effect), then you will be deemed to have elected to commute the National Insurance
 Policies, to release and discharge National’s obligations under the National Policies, and to
 receive distributions in accordance with clause (1) above.

        Please refer to the Election Notice for detailed instructions on how to make your election.
 For more information on the treatment of your Claim pursuant to such election, please refer to
 the Disclosure Statement and Plan of Adjustment.

        Class 5 – Junior COFINA Bond Claims:

         If you received a Ballot indicating that you are a holder of a Junior COFINA Bond Claim
 in Class 5, you may cast a vote to accept or reject the Plan of Adjustment. Please refer to the
 Ballot for detailed instructions on how to cast your vote. For information on the treatment of
 your Claim, please refer to the Disclosure Statement and Plan of Adjustment.

       If you received an Election Notice indicating that you are a holder of a Junior COFINA
 Bond Claim in Class 5, you may be eligible to elect to receive your distribution pursuant to the

                                                   vii
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                      Desc: Main
                          Document Page 14 of 263



 Plan of Adjustment in the form of the Junior Taxable Bond Distribution and be treated under
 Class 7 (Junior COFINA Bond Claim (Taxable Election)). Please see Section III below in this
 Questions and Answers. For a summary of the eligibility requirements to make such election,
 please see Question 19 below, and for more information on such requirements, refer to the
 Disclosure Statement and Plan of Adjustment. Please refer to the Election Notice for detailed
 instructions on how to make your election. For more information on the treatment of your Claim
 pursuant to such election, please refer to the Disclosure Statement and Plan of Adjustment.

        Class 6 – Junior COFINA Bond Claims (Assured):

         If you received the Class 6 Notice indicating that you are a beneficial holder of securities
 giving rise to Claims under Class 6 (Senior COFINA Bond Claims (Assured)), you are not
 entitled to vote to accept or reject the Plan of Adjustment and will not receive a separate Ballot
 for such purpose. You are also not entitled to make an election of the form of distribution
 pursuant to the Plan of Adjustment and will not receive a separate Election Notice.

        Class 8 – GS Derivative Claim:

         If you received a Ballot indicating that you are a holder of the GS Derivative Claim in
 Class 8, you may cast a vote to accept or reject the Plan of Adjustment. Please refer to the Ballot
 for detailed instructions on how to cast your vote. For information on the treatment of your
 Claim, please refer to the Disclosure Statement and Plan of Adjustment.

        Class 9 – General Unsecured Claims:

         If you received a Ballot indicating that you are a holder of a General Unsecured Claim in
 Class 9, you may cast a vote to accept or reject the Plan of Adjustment. Please refer to the Ballot
 for detailed instructions on how to cast your vote. For information on the treatment of your
 Claim, please refer to the Disclosure Statement and Plan of Adjustment.

 10.    How do I submit a Ballot?

        If you received a Ballot indicating that you are a holder of a Claim in Classes 1 or 5:

                To submit a Ballot and have your vote counted, you must complete, sign, and
                return your Ballot in the included envelope so that it is received by your broker,
                bank, commercial bank, trust company, dealer, or other agent or nominee (the
                “Nominee”) (or otherwise follow the instructions of your Nominee) to permit
                your Nominee to complete and return a master ballot (a “Master Ballot”) to the
                Balloting Agent so the Master Ballot is actually received by the Balloting Agent
                no later than the Voting Deadline (5:00 p.m. (Atlantic Standard Time) on January
                8, 2019).




                                                 viii
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                          Document Page 15 of 263



                Do not mail or return Ballots directly to the Oversight Board, COFINA, AAFAF,
                the Title III Court, or the Balloting Agent. Please contact your Nominee with any
                questions regarding the date the Nominee needs to receive your Ballot in order to
                timely submit the Master Ballot to the Balloting Agent.

        If you received a Ballot indicating that you are a holder of a Claim in Classes 8 or 9:

                To submit a Ballot and have your vote counted, you must complete, sign, and
                return your Ballot so that it is received by the Balloting Agent at the address listed
                on the Ballot no later than the Voting Deadline (5:00 p.m. (Atlantic Standard
                Time) on January 8, 2019). Ballots must be delivered to the Balloting Agent (i) at
                the address listed on the Ballot (or in the enclosed envelope, which may have a
                different zip code) or (ii) via Prime Clerk’s E-Ballot platform by visiting
                https://cases.primeclerk.com/puertorico, clicking on the “Submit E-Ballot” link
                and following the instructions set forth on the website. Holders are encouraged to
                submit their Ballots via the E-Ballot platform. If you choose to submit your
                Ballot via the E-Ballot platform, you should NOT submit your paper copy Ballot
                as well. Please choose only one form of return of your Ballot.

 11.    How do I make an election of the form of distribution to be received pursuant to the
        Plan of Adjustment?

         To make an election of the form of distribution to be received pursuant to the Plan of
 Adjustment, you must instruct your broker or nominee to electronically deliver your Existing
 Securities via the Automatic Tender Offer Program (“ATOP”) at The Depositary Trust Company
 (“DTC”). If you are a holder of Claims in Class 1 or 5, you must also certify via DTC’s ATOP
 system that you are either a Puerto Rico Investor or Puerto Rico Institution. No paperwork is
 required to be delivered to Prime Clerk LLC to effectuate the election.

         Please refer to your Election Notice for more detailed information on how to make your
 election.

 12.    Can I split my vote on the Plan of Adjustment?

         No, you may not split your vote on the Plan of Adjustment with respect to the Claims you
 hold in a Class. You must vote all the Claims you hold in a Class to accept or reject the Plan of
 Adjustment. If you also hold Claims in other Classes, you may receive more than one Ballot,
 labeled for a different Class of Claims. Your vote will be counted in determining acceptance or
 rejection of the Plan of Adjustment by a particular Class of Claims only if you complete, sign,
 and return the Ballot labeled for that Class of Claims in accordance with the instructions on the
 Ballot. Holders of Claims in Classes 1 or 5 who validly elect to receive the Taxable Bond
 Distribution are deemed to vote to accept the Plan of Adjustment.

 13.    Can I split my election?

        No, you may not split your election of the form of distribution to be received pursuant to
 the Plan of Adjustment with respect to the Claims you hold in a Class. If you make an election,


                                                  ix
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                   Desc: Main
                          Document Page 16 of 263



 you must make such election with respect to all the Claims you hold in a Class. If you also hold
 Claims in other Classes and are entitled to make an election with respect to such Claims, you
 may receive more than one Election Notice, labeled for a different Class of Claims. Your
 election will be registered only if you make such election in accordance with the instructions on
 the Election Notice.

 14.    What is the Voting Deadline?

         For holders of Claims in Classes 1 and 5: If you are returning your Ballot to the
 Nominee, please allow sufficient time to permit your Nominee to complete and return a Master
 Ballot to Prime Clerk LLC so that the Master Ballot is received by Prime Clerk LLC no later
 than 5:00 p.m. (Atlantic Standard Time) on January 8, 2019 (the “Voting Deadline”). Please
 follow the instructions of the Nominee to permit the Nominee to complete and return a Master
 Ballot on or before the Voting Deadline.

         For holders of Claims in Classes 8 and 9: If you are returning your Ballot to the
 Balloting Agent, the Ballot must be received by the Balloting Agent no later than 5:00 p.m.
 (Atlantic Standard Time) on January 8, 2019.

 15.    What is the Election Deadline?

        An election of the form of distribution pursuant to the Plan of Adjustment must be made
 in accordance with the instructions on the Election Notice by no later than 5:00 p.m. (Atlantic
 Standard Time) on January 8, 2019 (the “Election Deadline”). Elections made after the Election
 Deadline will not be considered.




                                                x
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                    Desc: Main
                          Document Page 17 of 263



 16.    Can I change my mind after I submit my Ballot?

        Yes, if you submit more than one Ballot voting the same Claim(s) before the Voting
 Deadline, the last properly completed Ballot received by the Balloting Agent before the Voting
 Deadline will be deemed to reflect your vote, and will supersede any prior Ballots submitted.
 Once the Voting Deadline has passed, you may no longer change your vote.

 17.    Can I change my mind after I make an election?

         Yes, you may revoke an election and withdraw your Existing Securities tendered through
 DTC’s ATOP at any time before the Election Deadline. If you revoke your election at any time
 before the Election Deadline, you may once again make an election of the form of distribution
 pursuant to the Plan of Adjustment at any time before the Election Deadline. Please refer to the
 instructions on the Election Notice to revoke or make an election.

                   III. QUESTIONS ABOUT THE TAXABLE ELECTION

        The following are certain questions and answers relating to certain aspects of the election
 a Puerto Rico domiciled bondholder may make in order to participate in Class 4 or 7 and receive
 the Taxable Bond Distribution. The questions and answers should be read as a supplement to the
 full Plan of Adjustment and you should seek professional advice to determine the most
 appropriate course of action to best meet your goals and objectives.

 18.    What is the taxable election?

         If you make the taxable election, you will receive COFINA Bonds that are federally
 taxable and receive a fee of 2% (net of any administrative costs of the election process—
 expected to be 1/10th of 1%) of your Claim in cash. As a general matter, residents of Puerto Rico
 are not subject to U.S. federal income taxes. Residents of Puerto Rico should read Section XV
 of the Disclosure Statement, entitled “Material United States Federal Income Tax
 Considerations—Puerto Rico Individuals and Puerto Rico Corporations” for a discussion of
 important limitations to this general rule. The amount of available cash set aside is $60 million
 and will satisfy up to $3 billion of bondholders making the taxable election. Classes 4 and 7 are
 guaranteed an allocation of a minimum of $1 billion of COFINA Bonds. To the extent
 subscriptions exceed $1 billion, you may only receive a pro rata portion of your subscription
 amount. If subscriptions exceed available COFINA Bonds, Puerto Rico Investor subscriptions
 will be filled first.

         The federally taxable COFINA Bonds will be current interest securities that will have
 semi-annual cash flows consisting of interest and principal until maturity. For applicable
 bondholders not making the taxable election, bondholders will receive a pro rata share of the
 COFINA Bonds. It is expected that this portion will be primarily U.S. tax-exempt securities and
 may also include some federally taxable bonds. In either case, all of such bonds will be exempt
 from current Puerto Rico income taxes. Additionally, the pro rata portion of the COFINA Bonds
 will be a mixture of both Current Interest Bonds (semi-annual interest until maturity) and Capital
 Appreciation Bonds (no cash flow until principal amortization dates). Tables 1 and 2 below are
 amortizations of cash flows expected to be received by bondholders under the options available
 for holders of Claims in Classes 1 and 5. Schedule 1 relates to Existing Securities giving rise to

                                                 xi
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                    Desc: Main
                          Document Page 18 of 263



 Claims under Class 1, and Schedule 2 relates to Existing Securities giving rise to Claims under
 Class 5.

        If you elect to receive federally taxable COFINA Bonds, your COFINA Bonds will have
 an expected average life of 19.8 years and an average interest rate of 4.55%.

        If you elect to receive federally tax-exempt COFINA Bonds, your COFINA Bonds will
 have an expected average life of 28.2 years and an average interest rate of approximately 4.85%.

        Please review the cash flows for the two alternatives below carefully. The federally
 taxable COFINA Bonds, which are exempt from current Puerto Rico income taxes, are shorter in
 duration, and for that reason, have a higher total cash flow in years outstanding. The federally
 tax-exempt COFINA Bonds have a significantly longer duration and provide cash flow to the
 bondholder over that longer time period. For that reason, the tax-exempt COFINA Bonds have a
 smaller cash flow receipt to the bondholder.

        If you intend to sell your bonds immediately or at some point in the future, please consult
 your financial advisor to discuss your options in more detail. The value of Taxable COFINA
 Bonds may or may not be less than the value of the tax-exempt COFINA Bonds in a secondary
 market resale as a result of factors that may include the size of your COFINA Bond holdings,
 demand in the secondary market, the value of federal and local tax exemptions, and interest rates,
 among other factors.

        Holders of Claims in Classes 1 or 5 who validly elect to receive the Taxable Bond
 Distribution are deemed to vote to accept the Plan of Adjustment.



                           [Remainder of page intentionally left blank]




                                                xii
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                                                                            Desc: Main
                          Document Page 19 of 263



    Table 1A –                Illustrative Example of $50,000 holdings of “Senior” Existing Securities If
                              You ELECT to Receive Taxable COFINA Bonds.
     Determination of                                                                       Base           Base       2% Cash         Total
     Recovery                                                              Claim $     Recovery %     Recovery $           Fee   Recovery $
     COFINA Senior                                                      $50,000.00         93.01%     $46,505.00     $1,000.00   $47,505.00
     COFINA Subordinate                                                        -           56.41%            -             -            -
     Total                                                              $50,000.00         93.01%     $46,505.00     $1,000.00   $47,505.00
     Recovery in Bonds and Cash
     Total Par                                                                                                                   $46,000.00
     Rounding Cash                                                                                                                   505.00
     Total Par & Rounding Cash                                                                                                   $46,505.00
     2% Cash Fee                                                                                                                   1,000.00
     Total Par, Rounding Cash & 2% Cash Fee                                                                                      $47,505.00
     Summary of New Bond Terms
              Current Interest Bond Terms                                  Capital Appreciation Bond Terms
     Final                                        Final                                     Initial     Accreted         Total
     Maturity                   Rate          Par Maturity                    Yield      Principal       Interest    Cash Flow
     Total                             $46,000.00 Total                                       $-            $-            $-
      2034                   4.500%           -          2024               4.250%             -              -            -
      2040                   4.550%     46,000.00        2027               4.375%             -              -            -
      2053                   4.750%           -          2029               4.375%             -              -            -
      2058                   5.000%           -          2031               4.500%             -              -            -
                                                         2033               4.500%             -              -            -
                                                         2046               5.375%             -              -            -
                                                         2051               5.625%             -              -            -
                           Current Interest Bonds       Capital Appreciation Bonds       All Bonds
      (7/1)                                                    Initial      Accreted       Principal      Rounding    2% Cash         Total   Cumulative
       Year       Yr#       Principal        Interest       Principal        Interest     & Interest          Cash         Fee    Cash Flow    Cash Flow
      Total               $46,000.00     $41,321.58              $-              $-      $87,321.58        $505.00   $1,000.00   $88,826.58
      2019          1             -         1,918.58              -               -         1,918.58        505.00    1,000.00     3,423.58     3,423.58
      2020          2             -         2,093.00              -               -         2,093.00           -           -       2,093.00     5,516.58
      2021          3             -         2,093.00              -               -         2,093.00           -           -       2,093.00     7,609.58
      2022          4             -         2,093.00              -               -         2,093.00           -           -       2,093.00     9,702.58
      2023          5             -         2,093.00              -               -         2,093.00           -           -       2,093.00    11,795.58
      2024          6             -         2,093.00              -               -         2,093.00           -           -       2,093.00    13,888.58
      2025          7             -         2,093.00              -               -         2,093.00           -           -       2,093.00    15,981.58
      2026          8             -         2,093.00              -               -         2,093.00           -           -       2,093.00    18,074.58
      2027          9             -         2,093.00              -               -         2,093.00           -           -       2,093.00    20,167.58
      2028        10              -         2,093.00              -               -         2,093.00           -           -       2,093.00    22,260.58
      2029        11              -         2,093.00              -               -         2,093.00           -           -       2,093.00    24,353.58
      2030        12              -         2,093.00              -               -         2,093.00           -           -       2,093.00    26,446.58
      2031        13              -         2,093.00              -               -         2,093.00           -           -       2,093.00    28,539.58
      2032        14              -         2,093.00              -               -         2,093.00           -           -       2,093.00    30,632.58
      2033        15              -         2,093.00              -               -         2,093.00           -           -       2,093.00    32,725.58
      2034        16              -         2,093.00              -               -         2,093.00           -           -       2,093.00    34,818.58
      2035        17         6,000.00       2,093.00              -               -         8,093.00           -           -       8,093.00    42,911.58
      2036        18         6,000.00       1,820.00              -               -         7,820.00           -           -       7,820.00    50,731.58
      2037        19         7,000.00       1,547.00              -               -         8,547.00           -           -       8,547.00    59,278.58
      2038        20         8,000.00       1,228.50              -               -         9,228.50           -           -       9,228.50    68,507.08
      2039        21         9,000.00         864.50              -               -         9,864.50           -           -       9,864.50    78,371.58
      2040        22       10,000.00          455.00              -               -       10,455.00            -           -      10,455.00    88,826.58
      2041        23              -               -               -               -               -            -           -            -            -
      2042        24              -               -               -               -               -            -           -            -            -
      2043        25              -               -               -               -               -            -           -            -            -
      2044        26              -               -               -               -               -            -           -            -            -
      2045        27              -               -               -               -               -            -           -            -            -
      2046        28              -               -               -               -               -            -           -            -            -
      2047        29              -               -               -               -               -            -           -            -            -
      2048        30              -               -               -               -               -            -           -            -            -
      2049        31              -               -               -               -               -            -           -            -            -
      2050        32              -               -               -               -               -            -           -            -            -
      2051        33              -               -               -               -               -            -           -            -            -
      2052        34              -               -               -               -               -            -           -            -            -
      2053        35              -               -               -               -               -            -           -            -            -
      2054        36              -               -               -               -               -            -           -            -            -
      2055        37              -               -               -               -               -            -           -            -            -
      2056        38              -               -               -               -               -            -           -            -            -
      2057        39              -               -               -               -               -            -           -            -            -
      2058        40              -               -               -               -               -            -           -            -            -
     *Analysis is Illustrative and does not factor in Section 103 Cash. All of the bonds will be Taxable.
     Actual Allocation of New COFINA Bonds will vary and Actual Sinking Fund Redemptions will vary.




                                                                                xiii
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                                                                                   Desc: Main
                          Document Page 20 of 263



          Table 1B –                 Illustrative Example of $50,000 holdings of “Senior” Existing
                                     Securities If You DO NOT Elect to Receive Taxable COFINA Bonds.
     Determination of                                                                       Base       Net Cash      Cash Available          Total
     Recovery                                                             Claim $      Recovery %    Recovery $     for Distribution    Recovery $
     COFINA Senior                                                     $50,000.00          93.01%    $42,513.61           $3,991.39     $46,505.00
     COFINA Subordinate                                                       -            56.41%           -                    -             -
     Total                                                             $50,000.00          93.01%    $42,513.61           $3,991.39     $46,505.00
     Recovery in Bonds and Cash
     Total Par                                                                                                                          $42,346.83
     Rounding Cash                                                                                                                          166.78
     Total Par & Rounding Cash                                                                                                          $42,513.61
     Cash Available for Distribution                                                                                                      3,991.39
     Total Par, Rounding Cash & 2% Cash Fee                                                                                             $46,505.00
     Summary of New Bond Terms
              Current Interest Bond Terms                                   Capital Appreciation Bond Terms
     Final                                            Final                                Initial     Accreted               Total
     Maturity                   Rate           Par    Maturity                Yield     Principal       Interest          Cash Flow
     Total                             $32,000.00     Total                           $10,346.83 $25,905.12              $36,251.95
      2034                   4.500%       1,000.00           2024           4.250%        779.71         220.29            1,000.00
      2040                   4.550%     10,000.00            2027           4.375%        679.83         320.17            1,000.00
      2053                   4.750%       6,000.00           2029           4.375%        623.46         376.54            1,000.00
      2058                   5.000%     15,000.00            2031           4.500%        562.81         437.19            1,000.00
                                                             2033           4.500%      1,029.76         926.71            1,956.47
                                                             2046           5.375%      4,094.46     11,734.92            15,829.38
                                                             2051           5.625%      2,576.80     11,889.30            14,466.10
                           Current Interest Bonds       Capital Appreciation Bonds      All Bonds
      (7/1)                                                    Initial     Accreted       Principal       Rounding     Cash Available           Total Cumulative
       Year       Yr#       Principal        Interest       Principal       Interest      & Interest           Cash for Distribution        Cash Flow    Cash Flow
      Total               $32,000.00     $47,979.08       $10,346.83     $25,905.12 $116,231.03            $166.78           $3,991.39 $120,389.20
      2019          1             -         1,407.08              -              -         1,407.08         166.78            3,991.39       5,565.25      5,565.25
      2020          2             -         1,535.00              -              -         1,535.00             -                   -        1,535.00      7,100.25
      2021          3             -         1,535.00              -              -         1,535.00             -                   -        1,535.00      8,635.25
      2022          4             -         1,535.00              -              -         1,535.00             -                   -        1,535.00    10,170.25
      2023          5             -         1,535.00              -              -         1,535.00             -                   -        1,535.00    11,705.25
      2024          6             -         1,535.00          779.71         220.29        2,535.00             -                   -        2,535.00    14,240.25
      2025          7             -         1,535.00              -              -         1,535.00             -                   -        1,535.00    15,775.25
      2026          8             -         1,535.00              -              -         1,535.00             -                   -        1,535.00    17,310.25
      2027          9             -         1,535.00          679.83         320.17        2,535.00             -                   -        2,535.00    19,845.25
      2028         10             -         1,535.00              -              -         1,535.00             -                   -        1,535.00    21,380.25
      2029         11             -         1,535.00          623.46         376.54        2,535.00             -                   -        2,535.00    23,915.25
      2030         12             -         1,535.00              -              -         1,535.00             -                   -        1,535.00    25,450.25
      2031         13             -         1,535.00          562.81         437.19        2,535.00             -                   -        2,535.00    27,985.25
      2032         14             -         1,535.00          514.88         441.59        2,491.47             -                   -        2,491.47    30,476.72
      2033         15             -         1,535.00          514.88         485.12        2,535.00             -                   -        2,535.00    33,011.72
      2034         16        1,000.00       1,535.00              -              -         2,535.00             -                   -        2,535.00    35,546.72
      2035         17        1,000.00       1,490.00              -              -         2,490.00             -                   -        2,490.00    38,036.72
      2036         18        1,000.00       1,444.50              -              -         2,444.50             -                   -        2,444.50    40,481.22
      2037         19        2,000.00       1,399.00              -              -         3,399.00             -                   -        3,399.00    43,880.22
      2038         20        2,000.00       1,308.00              -              -         3,308.00             -                   -        3,308.00    47,188.22
      2039         21        2,000.00       1,217.00              -              -         3,217.00             -                   -        3,217.00    50,405.22
      2040         22        2,000.00       1,126.00              -              -         3,126.00             -                   -        3,126.00    53,531.22
      2041         23             -         1,035.00          682.41       1,618.74        3,336.15             -                   -        3,336.15    56,867.37
      2042         24             -         1,035.00          682.41       1,744.08        3,461.49             -                   -        3,461.49    60,328.86
      2043         25             -         1,035.00          682.41       1,876.26        3,593.67             -                   -        3,593.67    63,922.53
      2044         26             -         1,035.00          682.41       2,015.64        3,733.05             -                   -        3,733.05    67,655.58
      2045         27             -         1,035.00          682.41       2,162.61        3,880.02             -                   -        3,880.02    71,535.60
      2046         28             -         1,035.00          682.41       2,317.59        4,035.00             -                   -        4,035.00    75,570.60
      2047         29             -         1,035.00          483.15       1,919.85        3,438.00             -                   -        3,438.00    79,008.60
      2048         30             -         1,035.00          483.15       2,056.92        3,575.07             -                   -        3,575.07    82,583.67
      2049         31             -         1,035.00          483.15       2,201.79        3,719.94             -                   -        3,719.94    86,303.61
      2050         32             -         1,035.00          483.15       2,354.94        3,873.09             -                   -        3,873.09    90,176.70
      2051         33             -         1,035.00          644.20       3,355.80        5,035.00             -                   -        5,035.00    95,211.70
      2052         34        3,000.00       1,035.00              -              -         4,035.00             -                   -        4,035.00    99,246.70
      2053         35        3,000.00         892.50              -              -         3,892.50             -                   -        3,892.50 103,139.20
      2054         36        3,000.00         750.00              -              -         3,750.00             -                   -        3,750.00 106,889.20
      2055         37        3,000.00         600.00              -              -         3,600.00             -                   -        3,600.00 110,489.20
      2056         38        3,000.00         450.00              -              -         3,450.00             -                   -        3,450.00 113,939.20
      2057         39        3,000.00         300.00              -              -         3,300.00             -                   -        3,300.00 117,239.20
      2058         40        3,000.00         150.00              -              -         3,150.00             -                   -        3,150.00 120,389.20
     *Analysis is Illustrative and does not factor in Section 103 Cash. Cash Available for Distribution is estimated. A portion of the bonds may be Taxable.
     Actual Allocation of New COFINA Bonds will vary and Actual Sinking Fund Redemptions will vary.




                                                                                 xiv
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59       Desc: Main
                          Document Page 21 of 263



        Table 2A –   Illustrative Example of $50,000 holdings of “First Subordinate”
                     Existing Securities If You ELECT to Receive Taxable COFINA
                     Bonds.




                                         xv
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                                                                            Desc: Main
                          Document Page 22 of 263


      Determination of                                                                       Base           Base       2% Cash         Total
      Recovery                                                              Claim $     Recovery %     Recovery $           Fee   Recovery $
      COFINA Senior                                                             -           93.01%            -             -            -
      COFINA Subordinate                                                 $50,000.00         56.41%     $28,205.00     $1,000.00   $29,205.00
      Total                                                              $50,000.00         56.41%     $28,205.00     $1,000.00   $29,205.00
      Recovery in Bonds and Cash
      Total Par                                                                                                                   $28,000.00
      Rounding Cash                                                                                                                   205.00
      Total Par & Rounding Cash                                                                                                   $28,205.00
      2% Cash Fee                                                                                                                   1,000.00
      Total Par, Rounding Cash & 2% Cash Fee                                                                                      $29,205.00
      Summary of New Bond Terms
               Current Interest Bond Terms                                 Capital Appreciation Bond Terms
      Final                                            Final                                Initial     Accreted          Total
      Maturity                   Rate          Par     Maturity               Yield      Principal       Interest     Cash Flow
      Total                             $28,000.00     Total                                  $-            $-             $-
       2034                   4.500%           -              2024          4.250%             -              -             -
       2040                   4.550%     28,000.00            2027          4.375%             -              -             -
       2053                   4.750%           -              2029          4.375%             -              -             -
       2058                   5.000%           -              2031          4.500%             -              -             -
                                                              2033          4.500%             -              -             -
                                                              2046          5.375%             -              -             -
                                                              2051          5.625%             -              -             -
                            Current Interest Bonds       Capital Appreciation Bonds       All Bonds
       (7/1)                                                    Initial      Accreted       Principal      Rounding    2% Cash         Total   Cumulative
        Year       Yr#       Principal        Interest       Principal        Interest     & Interest          Cash         Fee    Cash Flow    Cash Flow
       Total               $28,000.00     $25,055.33              $-              $-      $53,055.33        $205.00   $1,000.00   $54,260.33
       2019          1             -         1,167.83              -               -         1,167.83        205.00    1,000.00     2,372.83     2,372.83
       2020          2             -         1,274.00              -               -         1,274.00           -           -       1,274.00     3,646.83
       2021          3             -         1,274.00              -               -         1,274.00           -           -       1,274.00     4,920.83
       2022          4             -         1,274.00              -               -         1,274.00           -           -       1,274.00     6,194.83
       2023          5             -         1,274.00              -               -         1,274.00           -           -       1,274.00     7,468.83
       2024          6             -         1,274.00              -               -         1,274.00           -           -       1,274.00     8,742.83
       2025          7             -         1,274.00              -               -         1,274.00           -           -       1,274.00    10,016.83
       2026          8             -         1,274.00              -               -         1,274.00           -           -       1,274.00    11,290.83
       2027          9             -         1,274.00              -               -         1,274.00           -           -       1,274.00    12,564.83
       2028        10              -         1,274.00              -               -         1,274.00           -           -       1,274.00    13,838.83
       2029        11              -         1,274.00              -               -         1,274.00           -           -       1,274.00    15,112.83
       2030        12              -         1,274.00              -               -         1,274.00           -           -       1,274.00    16,386.83
       2031        13              -         1,274.00              -               -         1,274.00           -           -       1,274.00    17,660.83
       2032        14              -         1,274.00              -               -         1,274.00           -           -       1,274.00    18,934.83
       2033        15              -         1,274.00              -               -         1,274.00           -           -       1,274.00    20,208.83
       2034        16              -         1,274.00              -               -         1,274.00           -           -       1,274.00    21,482.83
       2035        17         4,000.00       1,274.00              -               -         5,274.00           -           -       5,274.00    26,756.83
       2036        18         4,000.00       1,092.00              -               -         5,092.00           -           -       5,092.00    31,848.83
       2037        19         4,000.00         910.00              -               -         4,910.00           -           -       4,910.00    36,758.83
       2038        20         5,000.00         728.00              -               -         5,728.00           -           -       5,728.00    42,486.83
       2039        21         5,000.00         500.50              -               -         5,500.50           -           -       5,500.50    47,987.33
       2040        22         6,000.00         273.00              -               -         6,273.00           -           -       6,273.00    54,260.33
       2041        23              -               -               -               -               -            -           -            -            -
       2042        24              -               -               -               -               -            -           -            -            -
       2043        25              -               -               -               -               -            -           -            -            -
       2044        26              -               -               -               -               -            -           -            -            -
       2045        27              -               -               -               -               -            -           -            -            -
       2046        28              -               -               -               -               -            -           -            -            -
       2047        29              -               -               -               -               -            -           -            -            -
       2048        30              -               -               -               -               -            -           -            -            -
       2049        31              -               -               -               -               -            -           -            -            -
       2050        32              -               -               -               -               -            -           -            -            -
       2051        33              -               -               -               -               -            -           -            -            -
       2052        34              -               -               -               -               -            -           -            -            -
       2053        35              -               -               -               -               -            -           -            -            -
       2054        36              -               -               -               -               -            -           -            -            -
       2055        37              -               -               -               -               -            -           -            -            -
       2056        38              -               -               -               -               -            -           -            -            -
       2057        39              -               -               -               -               -            -           -            -            -
       2058        40              -               -               -               -               -            -           -            -            -
      *Analysis is Illustrative and does not factor in Section 103 Cash. All of the bonds will be Taxable.
      Actual Allocation of New COFINA Bonds will vary and Actual Sinking Fund Redemptions will vary.




                                                                                xvi
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                                                                                   Desc: Main
                          Document Page 23 of 263



          Table 2B –                 Illustrative Example of $50,000 holdings of “First Subordinate”
                                     Existing Securities If You DO NOT Elect to Receive Taxable COFINA
                                     Bonds.
     Determination of                                                                       Base       Net Cash      Cash Available          Total
     Recovery                                                             Claim $      Recovery %    Recovery $     for Distribution    Recovery $
     COFINA Senior                                                            -            93.01%           -                    -             -
     COFINA Subordinate                                                $50,000.00          56.41%    $28,205.00                 $-      $28,205.00
     Total                                                             $50,000.00          56.41%    $28,205.00                 $-      $28,205.00
     Recovery in Bonds and Cash
     Total Par                                                                                                                          $28,112.31
     Rounding Cash                                                                                                                           92.69
     Total Par & Rounding Cash                                                                                                          $28,205.00
     Cash Available for Distribution                                                                                                           -
     Total Par, Rounding Cash & 2% Cash Fee                                                                                             $28,205.00
     Summary of New Bond Terms
              Current Interest Bond Terms                                   Capital Appreciation Bond Terms
     Final                                            Final                                Initial     Accreted               Total
     Maturity                   Rate           Par    Maturity                Yield     Principal       Interest          Cash Flow
     Total                             $21,000.00     Total                            $7,112.31 $15,849.96              $22,962.27
      2034                   4.500%       1,000.00           2024           4.250%        779.71         220.29            1,000.00
      2040                   4.550%       7,000.00           2027           4.375%        679.83         320.17            1,000.00
      2053                   4.750%       3,000.00           2029           4.375%        623.46         376.54            1,000.00
      2058                   5.000%     10,000.00            2031           4.500%        562.81         437.19            1,000.00
                                                             2033           4.500%        514.88         485.12            1,000.00
                                                             2046           5.375%      2,502.17       7,283.70            9,785.87
                                                             2051           5.625%      1,449.45       6,726.95            8,176.40
                           Current Interest Bonds       Capital Appreciation Bonds      All Bonds
      (7/1)                                                    Initial     Accreted       Principal       Rounding     Cash Available           Total Cumulative
       Year       Yr#       Principal        Interest       Principal       Interest      & Interest           Cash for Distribution        Cash Flow    Cash Flow
      Total               $21,000.00     $30,900.67        $7,112.31     $15,849.96     $74,862.94          $92.69                $-       $74,955.63
      2019          1             -           922.17              -              -           922.17           92.69                 -        1,014.86      1,014.86
      2020          2             -         1,006.00              -              -         1,006.00             -                   -        1,006.00      2,020.86
      2021          3             -         1,006.00              -              -         1,006.00             -                   -        1,006.00      3,026.86
      2022          4             -         1,006.00              -              -         1,006.00             -                   -        1,006.00      4,032.86
      2023          5             -         1,006.00              -              -         1,006.00             -                   -        1,006.00      5,038.86
      2024          6             -         1,006.00          779.71         220.29        2,006.00             -                   -        2,006.00      7,044.86
      2025          7             -         1,006.00              -              -         1,006.00             -                   -        1,006.00      8,050.86
      2026          8             -         1,006.00              -              -         1,006.00             -                   -        1,006.00      9,056.86
      2027          9             -         1,006.00          679.83         320.17        2,006.00             -                   -        2,006.00    11,062.86
      2028         10             -         1,006.00              -              -         1,006.00             -                   -        1,006.00    12,068.86
      2029         11             -         1,006.00          623.46         376.54        2,006.00             -                   -        2,006.00    14,074.86
      2030         12             -         1,006.00              -              -         1,006.00             -                   -        1,006.00    15,080.86
      2031         13             -         1,006.00          562.81         437.19        2,006.00             -                   -        2,006.00    17,086.86
      2032         14             -         1,006.00              -              -         1,006.00             -                   -        1,006.00    18,092.86
      2033         15             -         1,006.00          514.88         485.12        2,006.00             -                   -        2,006.00    20,098.86
      2034         16        1,000.00       1,006.00              -              -         2,006.00             -                   -        2,006.00    22,104.86
      2035         17        1,000.00         961.00              -              -         1,961.00             -                   -        1,961.00    24,065.86
      2036         18        1,000.00         915.50              -              -         1,915.50             -                   -        1,915.50    25,981.36
      2037         19        1,000.00         870.00              -              -         1,870.00             -                   -        1,870.00    27,851.36
      2038         20        1,000.00         824.50              -              -         1,824.50             -                   -        1,824.50    29,675.86
      2039         21        1,000.00         779.00              -              -         1,779.00             -                   -        1,779.00    31,454.86
      2040         22        2,000.00         733.50              -              -         2,733.50             -                   -        2,733.50    34,188.36
      2041         23             -           642.50          227.47         539.58        1,409.55             -                   -        1,409.55    35,597.91
      2042         24             -           642.50          454.94       1,162.72        2,260.16             -                   -        2,260.16    37,858.07
      2043         25             -           642.50          454.94       1,250.84        2,348.28             -                   -        2,348.28    40,206.35
      2044         26             -           642.50          454.94       1,343.76        2,441.20             -                   -        2,441.20    42,647.55
      2045         27             -           642.50          454.94       1,441.74        2,539.18             -                   -        2,539.18    45,186.73
      2046         28             -           642.50          454.94       1,545.06        2,642.50             -                   -        2,642.50    47,829.23
      2047         29             -           642.50          161.05         639.95        1,443.50             -                   -        1,443.50    49,272.73
      2048         30             -           642.50          322.10       1,371.28        2,335.88             -                   -        2,335.88    51,608.61
      2049         31             -           642.50          322.10       1,467.86        2,432.46             -                   -        2,432.46    54,041.07
      2050         32             -           642.50          322.10       1,569.96        2,534.56             -                   -        2,534.56    56,575.63
      2051         33             -           642.50          322.10       1,677.90        2,642.50             -                   -        2,642.50    59,218.13
      2052         34        1,000.00         642.50              -              -         1,642.50             -                   -        1,642.50    60,860.63
      2053         35        2,000.00         595.00              -              -         2,595.00             -                   -        2,595.00    63,455.63
      2054         36        2,000.00         500.00              -              -         2,500.00             -                   -        2,500.00    65,955.63
      2055         37        2,000.00         400.00              -              -         2,400.00             -                   -        2,400.00    68,355.63
      2056         38        2,000.00         300.00              -              -         2,300.00             -                   -        2,300.00    70,655.63
      2057         39        2,000.00         200.00              -              -         2,200.00             -                   -        2,200.00    72,855.63
      2058         40        2,000.00         100.00              -              -         2,100.00             -                   -        2,100.00    74,955.63
     *Analysis is Illustrative and does not factor in Section 103 Cash. Cash Available for Distribution is estimated. A portion of the bonds may be Taxable.
     Actual Allocation of New COFINA Bonds will vary and Actual Sinking Fund Redemptions will vary.



                                                                                xvii
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                          Document Page 24 of 263



 19.       Am I eligible to make a taxable election?

        Only holders of Claims in Class 1 or Class 5 who are (i) a Puerto Rico Investor, or (ii) a
 Puerto Rico Institution may make a taxable election.

           A holder of a Claim in Class 1 or Class 5 qualifies as:

          a Puerto Rico Investor if such holder is either,

              o A natural person that is a resident of the Commonwealth of Puerto Rico (for
                Puerto Rico personal income tax purposes), or

              o An entity that is wholly owned by or entirely beneficially owned by one or more
                natural persons that are residents of the Commonwealth of Puerto Rico (for Puerto
                Rico personal income tax purposes).

          a Puerto Rico Institution if such holder is not a Puerto Rico Investor and is an entity
           that is domiciled in Puerto Rico.

 20.       Should I elect to receive taxable or tax-exempt COFINA Bonds?

         None of COFINA, the Oversight Board, the Puerto Rico Fiscal Agency and Financial
 Advisory Authority (“AAFAF”) and the Commonwealth of Puerto Rico make any
 recommendation as to whether you should elect to receive taxable or tax-exempt bonds. You
 should consult with your financial, tax, legal and other advisors in making your decision.
 Holders should consider their respective investment objectives and consult with their financial,
 tax, legal and other advisors for additional information, which may include evaluating the market
 value of each portfolio option prior to determining whether to elect to receive taxable or tax-
 exempt bonds.




                                                  xviii
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                    Desc: Main
                          Document Page 25 of 263



                  IV. QUESTIONS ABOUT THE EXISTING SECURITIES

 21.    If my Existing Securities were entitled to interest in advance of COFINA’s filing of
        its Title III case, will I receive that interest?

        Yes, interest due on the Existing Securities prior to the filing of COFINA’s Title III case
 will be paid in cash to holders of Existing Securities as of the time distributions are made
 pursuant to the Plan of Adjustment.

 22.    In addition to the COFINA Bonds, will I be receiving accrued but unpaid interest?

        The price you are receiving for your Existing Securities on exchange takes into account
 accrued but unpaid interest up to, but not including, the date of the filing of COFINA’s Title III
 case on May 5, 2017. In addition to the price and interest on May 4, 2017, you will also be
 accruing interest on the COFINA Bonds, commencing August 1, 2018.

         The Existing Securities composed of Current Interest Bonds will receive cash for interest
 accrued from each bond’s last interest payment date through May 4, 2017, one day prior to the
 filing of COFINA’s Title III case.

        Interest Accruing from August 1, 2018 (based upon the par and coupon on the COFINA
 Bonds) to the Effective Date will be paid in cash from the COFINA Bonds portion of the
 Pledged Sales Tax Base Amount for Fiscal Year 2019.

                       V. QUESTIONS ABOUT THE COFINA BONDS

 23.    What are the COFINA Bonds being issued?

         On the Effective Date, Reorganized COFINA will issue the COFINA Bonds as (a) four
 series of Current Interest Bonds (“CIBs”), and (b) seven series of Capital Appreciation Bonds
 (“CABs”). The COFINA Bonds will be dated as of August 1, 2018 and will accrue or accrete
 interest, as applicable, from such date.

         CIBs. The CIBs will mature on July 1 of the years, in the principal amounts, and bear
 interest at the rates set forth below:

                                           Principal                         Interest
           Maturity                        Amount                              Rate
            2034                       $ 375,090,000                          4.500%
            2040                        2,996,115,000                         4.550
            2053                        1,451,135,000                         4.750
            2058                        4,297,080,000                         5.000

         Interest on the CIBs that has accrued will be paid on the Effective Date and on each July
 1 and January 1 thereafter (each such date an “Interest Payment Date”). Interest on the CIBs will
 be computed on the basis of a 360-day year consisting of twelve 30-day months. The CIBs will
 be issued as fully registered bonds in denominations of $1,000 or any integral multiples thereof.


                                                xix
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                    Desc: Main
                          Document Page 26 of 263



         CABs. The CABs will mature on July 1 of the years, in the principal amounts, and
 accrete at the rates, set forth below:

                                        Initial Issuance                    Accretion
           Maturity                         Amount                            Rate
            2024                    $ 166,818,954.50                          4.250%
            2027                       246,346,597.95                         4.375
            2029                       220,190,485.50                         4.375
            2031                       256,162,971.50                         4.500
            2033                       263,752,428.80                         4.500
            2046                     1,108,991,315.10                         5.375
            2051                       639,639,064.00                         5.625


        Interest on the CABs will be computed on the basis of a 360-day year consisting of
 twelve 30-day months. The CABs will be issued as fully registered bonds in denominations of
 $1,000 or any integral multiples thereof.

        If any such Interest Payment Date or maturity date is not a Business Day, any action to be
 taken on such date need not be taken on such date but may be taken on the next succeeding
 Business Day with the same force and effect as if taken on such date, with no additional interest
 accruing in respect of the delay.

      See Article VIII of the Disclosure Statement for additional information regarding the
 COFINA Bonds to be issued.

 24.    Are the COFINA Bonds secured?

         The New Bond Legislation provides that the COFINA Bonds will be secured by a
 statutory first lien on all of COFINA’s right, title and interest in and to the COFINA Pledged
 Taxes. The statutory first lien shall automatically attach from the time such obligations are
 issued without further action or authorization by COFINA or any other entity, person,
 governmental authority or officer. The statutory lien shall be valid and binding from the time
 such obligations are executed and delivered and the statutory lien shall automatically be
 effective, binding and enforceable against all Persons having claims of any kind in tort, contract
 or otherwise against COFINA or its assets irrespective of whether such Persons have notice of
 such lien.




                                                xx
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                    Desc: Main
                          Document Page 27 of 263



 25.    What will be the tax consequences for me pursuant to the Plan of Adjustment if it is
        confirmed?

         Your tax consequences pursuant to the Plan of Adjustment will depend on your elections
 and your specific circumstances. Generally, the Debtor expects that the exchange of the Existing
 Securities for the COFINA Bonds and cash will be a taxable transaction for U.S. federal income
 tax purposes. Please consult your own tax advisor regarding the federal, state, territorial
 (including Puerto Rico), local and non-U.S. tax consequences of the Plan of Adjustment in light
 of your specific circumstances.

         Article XV of the Disclosure Statement provides a summary of a general description of
 certain material U.S. federal income tax consequences of the Plan of Adjustment. Furthermore,
 Article XVI of the Disclosure Statement provides a summary of a general description of certain
 material Puerto Rico income tax consequences of the Plan of Adjustment. However, these
 discussions are not a substitute for careful tax planning and professional tax advice based upon
 your individual circumstances. You should seek advice based on your particular circumstances
 from your own tax advisor.

                             VI. ADDITIONAL INFORMATION

 26.    Whom may I contact if I have questions or would like additional copies of this
        document?

         If you have any questions, or if you did not receive a copy of any Plan Materials or would
 like additional copies of this Questions and Answers or any Plan Materials, please contact Prime
 Clerk LLC by telephone at (844) 822-9231 (toll free for U.S. and Puerto Rico) or (646) 486-7944
 (for international callers), or by email at puertoricoballots@primeclerk.com. Please do not direct
 any inquiries to COFINA, the Oversight Board, or the Title III Court.



                                         PLEASE NOTE

      ALL THE TERMS AND CONDITIONS OF THE PLAN OF ADJUSTMENT ARE SET
 FORTH OR DESCRIBED IN THE PLAN MATERIALS, INCLUDING THE DISCLOSURE
 STATEMENT. YOU SHOULD READ EACH SUCH DOCUMENT THOROUGHLY IN
 ORDER TO MAKE AN INFORMED DECISION REGARDING THE PLAN OF
 ADJUSTMENT.    BY SUBMITTING YOUR BALLOT AND/OR MAKING AN
 ELECTION IN CONNECTION WITH THE PLAN OF ADJUSTMENT, YOU SHALL BE
 DEEMED TO HAVE ACKNOWLEDGED AND REPRESENTED TO COFINA THAT
 YOU HAVE RECEIVED, AND HAVE HAD THE OPPORTUNITY TO REVIEW, THE
 PLAN OF ADJUSTMENT, THE QUESTIONS AND ANSWERS, THE DISCLOSURE
 STATEMENT AND THE OTHER PLAN MATERIALS PRIOR TO MAKING THE
 DECISION AS TO WHETHER OR NOT YOU SHOULD VOTE TO ACCEPT OR
 REJECT THE PLAN OF ADJUSTMENT OR MAKE AN ELECTION WITH RESPECT
 TO YOUR CLAIMS. THE SOLICITATION OF VOTES IS SUBJECT TO ALL TERMS
 AND CONDITIONS SET FORTH IN THE DISCLOSURE STATEMENT AND THE
 ORDER OF THE TITLE III COURT APPROVING THE DISCLOSURE STATEMENT

                                                xxi
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59   Desc: Main
                          Document Page 28 of 263



 AND THE PROCEDURES FOR THE SOLICITATION OF VOTES TO ACCEPT OR
 REJECT THE PLAN OF ADJUSTMENT CONTAINED THEREIN.

      NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR
 MAKE ANY REPRESENTATION REGARDING THE PLAN OF ADJUSTMENT ON
 BEHALF OF COFINA THAT IS NOT CONTAINED IN THESE QUESTIONS AND
 ANSWERS AND THE OTHER PLAN MATERIALS. IF GIVEN OR MADE, SUCH
 INFORMATION OR REPRESENTATION MUST NOT BE RELIED UPON AS IT HAS NOT
 BEEN AUTHORIZED.




                                      xxii
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                                                           Desc: Main
                          Document Page 29 of 263



                                                       Table of Contents

                                                                                                                                       Page
 I.     Introduction .........................................................................................................................1
        A.     PROMESA Title III: An Overview .........................................................................5
        B.     Summary of Key Components of COFINA’s Plan of Adjustment .........................5
        C.     Holders of Claims Entitled to Vote on the Plan of Adjustment ............................21
        D.     Solicitation and Voting Procedures .......................................................................23
        E.     Confirmation Hearing and Deadline for Objections to Confirmation...................24
 II.    Overview of COFINA .......................................................................................................24
        A.     Historical Information About COFINA ................................................................24
        B.     Summary of COFINA’s Revenues, Assets, and Liabilities ..................................38
 III.   Significant Events Leading to Commencement of COFINA’s Title III Case...................40
        A.      The Commonwealth’s Steady Operational and Financial Decline........................40
        B.      Creation of AAFAF ...............................................................................................43
        C.      Summary of PROMESA .......................................................................................44
        D.      Adoption of Commonwealth Fiscal Plan and COFINA Fiscal Plan .....................50
        E.      Summary of Certain Pre-Title III Litigation Relevant to COFINA ......................53
        F.      Commencement of the Commonwealth Title III Case..........................................57
 IV.    Overview of COFINA’s Title III Case ..............................................................................57
        A.     Commencement of COFINA’s Title III Case .......................................................57
        B.     Lex Claims Motion for Relief from the Automatic Stay.......................................57
        C.     Other Related Litigation ........................................................................................58
        D.     Claims Process and Bar Date ................................................................................63
        E.     The Commonwealth-COFINA Dispute.................................................................64
 V.     Compromises and Settlements ..........................................................................................71
 VI.    The Title III Plan of Adjustment .......................................................................................77
        A.     Overview of the Plan of Adjustment .....................................................................77
        B.     Compromise and Settlement of Disputes ..............................................................78
        C.     Provisions for Payment of Administrative Expense Claims .................................78
        D.     Classification and Treatment of Claims ................................................................81
        E.     Provisions Regarding Allocation of Unsubscribed Taxable Election Cash ..........92
        F.     Treatment of Executory Contracts and Unexpired Leases ....................................93
        G.     Provisions Governing Distributions ......................................................................95
        H.     Rights and Powers of Disbursing Agent..............................................................100
        I.     Procedures for Treatment of Disputed Claims ....................................................100
        J.     Acceptance or Rejection of the Plan of Adjustment, Effect of Rejection by
               One or More Classes of Claims...........................................................................103
        K.     Identification of Claims Impaired by the Plan and Not Impaired by the


                                                                     i
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                                                              Desc: Main
                          Document Page 30 of 263



                    Plan ......................................................................................................................104
         L.         Conditions Precedent to Confirmation of the Plan..............................................104
         M.         Conditions Precedent to the Effective Date.........................................................106
         N.         Prosecution and Extinguishment of Claims Held by COFINA...........................110
         O.         Modification, Revocation, or Withdrawal of the Plan of Adjustment.................110
         P.         Retention of Jurisdiction......................................................................................112
         Q.         Miscellaneous Provisions ....................................................................................114
 VII.    Confirmation of the Plan of Adjustment .........................................................................127
         A.     Confirmation Hearing..........................................................................................127
         B.     Deadlines to Object to Confirmation...................................................................127
         C.     Requirements for Confirmation of the Plan of Adjustment ................................129
 VIII.   Provisions Regarding COFINA Bonds ...........................................................................134
         A.     General.................................................................................................................135
         B.     Redemption..........................................................................................................136
         C.     Collateral for Repayment of COFINA Bonds .....................................................141
         D.     Statutory Lien ......................................................................................................142
         E.     Application of COFINA Revenues .....................................................................143
         F.     Refunding Bonds .................................................................................................143
         G.     Certain Covenants of Reorganized COFINA ......................................................145
         H.     Bond Indenture ....................................................................................................147
         I.     Defeasance...........................................................................................................153
         J.     Certain Provisions Relating to Capital Appreciation Bonds ...............................154
         K.     Notices .................................................................................................................155
         L.     Governing Law ....................................................................................................155
         M.     Venue...................................................................................................................155
         N.     Book-Entry Only .................................................................................................155
         O.     Continuing Disclosure .........................................................................................156
 IX.     Trusts ...............................................................................................................................159
         A.      Terms of Ambac Trust.........................................................................................159
         B.      Terms of National Trust ......................................................................................161
 X.      New Bond Legislation .....................................................................................................163
         A.   Purpose and Separate Legal Existence of Reorganized COFINA.......................163
         B.   Ownership of the COFINA Revenues .................................................................163
         C.   Permitted and Prohibited Activities.....................................................................164
         D.   Corporate Governance.........................................................................................165
         E.   The Plan of Adjustment.......................................................................................165
         F.   Covenants of the Commonwealth .......................................................................167
 XI.     Corporate Governance and Management of Reorganized COFINA...............................168
         A.    Corporate Action .................................................................................................168

                                                                      ii
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                                                         Desc: Main
                          Document Page 31 of 263



           B.        Amendment of By-Laws .....................................................................................169
           C.        Directors of the Reorganized COFINA ...............................................................169
           D.        Officers of Reorganized COFINA.......................................................................169
           E.        Structure for Collection and Application of COFINA Pledged Taxes................169
 XII.      Sales and Use Taxes ........................................................................................................170
           A.     General.................................................................................................................170
           B.     Collections by Source..........................................................................................172
           C.     COFINA Pledged Taxes......................................................................................173
 XIII.     Commonwealth Economic Indicators .............................................................................175
           A.   General ................................................................................................................175
           B.   Historical Population Trends ..............................................................................175
           C.   Historical Personal Income Trends ...................................................................176
           D.   Historical Personal Consumption Trends .........................................................177
           E.   Historical GNP Trends ........................................................................................178
 XIV. Certain Risk Factors to Be Considered ...........................................................................179
      A.     Risks Related to the Title III Case.......................................................................180
      B.     Risks Related to COFINA ...................................................................................182
      C.     Risks Related to the COFINA Bonds ..................................................................183
      D.     Risks Related to the Collection of the Pledged Sales Tax...................................190
      E.     Risk Factors Related to Future Judicial Actions .................................................194
      F.     Risks Related to Future Legislative Actions .......................................................196
      G.     Risks Related to Tax Treatment of the COFINA Bonds .....................................197
 XV.       Material United States Federal Income Tax Considerations ...........................................199
           A.     General.................................................................................................................199
           B.     U.S. Holders ........................................................................................................200
           C.     Puerto Rico Individuals and Puerto Rico Corporations.......................................215
           D.     Non-U.S. Holders ................................................................................................217
           E.     FATCA ................................................................................................................218
 XVI. Certain Material Puerto Rico Income Tax Considerations..............................................219
      A.     P.R. Holders.........................................................................................................220
      B.     Consequences to P.R. Holders.............................................................................220
      C.     Non-P.R. Holders ................................................................................................225
 XVII. Applicability of Certain Federal and State Securities Laws............................................226
       A.     General.................................................................................................................226
 XVIII. Financial Information and Projections ............................................................................228
        A.     Financial Statements............................................................................................228
        B.     COFINA Fiscal Plan and Projections..................................................................228



                                                                     iii
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                                                            Desc: Main
                          Document Page 32 of 263



 XIX. Additional Information ....................................................................................................229
 XX.       Conclusion .......................................................................................................................229




                                                                      iv
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                Desc: Main
                          Document Page 33 of 263



                                      Table of Exhibits

 Exhibit A – The Plan of Adjustment

 Exhibit B – The Amended PSA

 Exhibit C – The Scheduled Amortization and Certain Other Terms of COFINA Bonds

 Exhibit D – The Certified COFINA Fiscal Plan

 Exhibit E – Audited Financial Statements for COFINA for the Year Ended June 30, 2015

 Exhibit F – The English Version of the New Bond Legislation

 Exhibit G – A Schedule of Existing Securities Listed by CUSIP and Class, as Determined Prior
 to Elections made Pursuant to the Plan of Adjustment




                                                v
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                     Desc: Main
                          Document Page 34 of 263




                                       I.      Introduction

 THE FOLLOWING STATEMENTS IN THIS SECTION I ARE QUALIFIED IN
 THEIR ENTIRETY BY THE MORE DETAILED INFORMATION CONTAINED
 ELSEWHERE IN THIS DISCLOSURE STATEMENT AND IN THE PLAN OF
 ADJUSTMENT AND THE EXHIBITS TO EACH.

         Pursuant to Bankruptcy Code section 1125, made applicable to Title III of PROMESA
 pursuant to PROMESA section 301(a), the Oversight Board submits this Disclosure Statement to
 all holders of Claims against COFINA in connection with (i) the solicitation of acceptances or
 rejections of, and elections of distributions pursuant to, the proposed Plan of Adjustment and (ii)
 the hearing on confirmation of the Plan of Adjustment (the “Confirmation Hearing”) scheduled
 for January 16, 2019 at 9:30 a.m. (Atlantic Standard Time).

       To the extent any inconsistencies exist between this Disclosure Statement, the Amended
 PSA, the Term Sheet, and the Plan of Adjustment, the terms and provisions of the Plan of
 Adjustment will govern.

        This Disclosure Statement includes the following exhibits and supplements:

       The Plan of Adjustment, together with its exhibits (Exhibit A);

       The Amended PSA (Exhibit B);

       The Scheduled Amortization and Certain Other Terms of COFINA Bonds (Exhibit C);

       The Fiscal Plan of COFINA, dated October 18, 2018, and as certified by the Oversight
        Board on October 18, 2018 (as such Fiscal Plan may be amended, restated, supplemented
        or modified from time to time in accordance with PROMESA section 201, the “COFINA
        Fiscal Plan”) (Exhibit D);

       Audited Financial Statements for COFINA for the Year Ended June 30, 2015 (Exhibit E);

       The English version of Puerto Rico House Bill No. 1837 (the “New Bond Legislation”)
        (Exhibit F); and

       A schedule of Existing Securities listed by CUSIP and class, as determined prior to
        elections made pursuant to the Plan of Adjustment (Exhibit G).

         On June 30, 2016, the Oversight Board was established under PROMESA section 101(b).
 On August 31, 2016, President Barack Obama appointed the seven (7) members of the Oversight
 Board pursuant to PROMESA section 101(e). Prior to the Title III Case being commenced, the
 Oversight Board, at the request of the Governor, filed a voluntary petition for relief for the
 Commonwealth of Puerto Rico (the “Commonwealth”) in the Title III Court (the
 “Commonwealth Title III Case”). On May 5, 2017, the Oversight Board issued a restructuring
 certification pursuant to PROMESA sections 104(j) and 206 and, at the request of the Governor,


                                                 1
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                                      Desc: Main
                          Document Page 35 of 263



 filed a voluntary petition for relief for COFINA pursuant to PROMESA section 304(a) in the
 Title III Court, commencing the Title III Case. While the Title III Case is distinct from the
 Commonwealth Title III Case, both cases are related and raise certain similar issues. Most
 notably, there has been a dispute between the Commonwealth and COFINA regarding ownership
 of the sales and use taxes purportedly transferred by the Commonwealth to COFINA pursuant to
 Act 91-2006 to secure payment of certain indebtedness of COFINA (the “Commonwealth-
 COFINA Dispute”).

          On October 19, 2018, the Debtor filed (a) the Puerto Rico Sales Tax Financing
 Corporation’s Motion for Order (I) Approving Notice of Disclosure Statement Hearing; (II)
 Approving Disclosure Statement; (III) Fixing Voting Record Date; (IV) Scheduling Plan
 Confirmation Hearing and Approving Form and Manner of Related Notice and Objection
 Procedures; (V) Approving Solicitation Packages and Procedures for the Distribution Thereof;
 (VI) Approving Forms of Ballots and Voting Procedures; (VII) Fixing Voting Deadline; and
 (VIII) Approving Vote Tabulation Procedures with the Title III Court [Case No. 17-3284, ECF
 No. 307] (the “Disclosure Statement Approval Motion”); (b) the Title III Plan of Adjustment of
 the Debts of Puerto Rico Sales Tax Financing Corporation [Case No. 17-3284, ECF No. 309]
 (the “Original Plan of Adjustment”); and (c) the Disclosure Statement for the Title III Plan of
 Adjustment of the Debts of Puerto Rico Sales Tax Financing Corporation [Case No. 17-3284,
 ECF No. 310] (the “Original Disclosure Statement”). Also on October 19, 2018, the Oversight
 Board, in its capacity as the representative of the Commonwealth, filed in the Commonwealth
 Title III Case the Commonwealth of Puerto Rico’s Motion Pursuant to Bankruptcy Rule 9019 for
 Order Approving Settlement Between Commonwealth of Puerto Rico and Puerto Rico Sales Tax
 Financing Corporation [Case No. 17-3283, ECF No. 4067] (the “Settlement Motion”), seeking
 an order of the Title III Court approving the compromise and settlement of the Commonwealth-
 COFINA Dispute, described further in Section III.E.1 of this Disclosure Statement, entitled “The
 Commonwealth-COFINA Dispute and the Lex Claims Litigation.”

         On November 7 and 8, 2018, respectively, the New Bond Legislation was passed in the
 Puerto Rico House of Representatives and the Puerto Rico Senate. On November 15, 2018,
 Governor Rosselló Nevares signed into law the New Bond Legislation, which amends and
 restates Act No. 91-2006, as amended, to establish the legal framework for the restructuring of
 COFINA’s issued and outstanding bonds. The New Bond Legislation authorizes the transactions
 contemplated by the Plan of Adjustment, providing for the collateralization of the COFINA
 Pledged Taxes and the granting of the New Collateral11 and incorporating such other terms as set
 forth in section 25.1(b)(viii) of the Plan of Adjustment. To this end, the New Bond Legislation
 provides for (i) the modification of COFINA’s corporate governance structure, (ii) the
 authorization for COFINA, from and after the Effective Date (“Reorganized COFINA”), to issue
 COFINA Bonds (as defined herein) and COFINA Parity Bonds (as defined herein) and provide
 for the terms of such bonds, (iii) confirmation of Reorganized COFINA’s ownership of the
 COFINA Revenues,12 (iv) the creation of a statutory lien to secure the COFINA Bonds and
 11
    The “New Collateral” is defined as the collateral which, pursuant to enacted legislation, may be substituted by the
    Commonwealth to replace the COFINA Pledged Taxes, or already substituted collateral, as security for the
    repayment of the COFINA Bonds, subject to satisfaction of the requirements set forth in Section 16.7 of the Plan
    of Adjustment.
 12
    “COFINA Revenues” shall mean the COFINA Pledged Taxes (as defined below) and all rights thereto including
    the right to receive the COFINA Pledged Taxes (as defined below) pursuant to the First Dollars Funding (as

                                                           2
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                                   Desc: Main
                          Document Page 36 of 263



 COFINA Parity Bonds, and (v) covenants to secure further the repayment of the COFINA Bonds
 and COFINA Parity Bonds, such as the COFINA Revenues being funded from first funds, a non-
 impairment covenant and covenants that allow the Commonwealth to modify the Pledged Sales
 Tax (as defined below) upon satisfaction of certain requirements.

        On November [ ], 2018, the Title III Court entered the Disclosure Statement Order
 approving the Disclosure Statement. APPROVAL OF THIS DISCLOSURE STATEMENT
 DOES NOT, HOWEVER, CONSTITUTE A DETERMINATION BY THE TITLE III
 COURT AS TO THE FAIRNESS OR MERITS OF THE PLAN OF ADJUSTMENT. THE
 TITLE III COURT WILL CONSIDER CONFIRMATION OF THE PLAN OF
 ADJUSTMENT AT THE CONFIRMATION HEARING SCHEDULED FOR JANUARY
 16, 2019 AT 9:30 A.M. (ATLANTIC STANDARD TIME).

         The Confirmation Hearing may be adjourned or continued from time to time. Therefore,
 parties in interest should check the online docket at https://cases.primeclerk.com/puertorico to
 confirm the latest scheduled date and time of the Confirmation Hearing.

         The Debtor is furnishing this Disclosure Statement as the proponent of the Plan of
 Adjustment pursuant to Bankruptcy Code section 1125 and in connection with the solicitation of
 votes to accept or reject, and elections of distributions pursuant to, the Plan of Adjustment, as it
 may be amended or supplemented from time to time in accordance with Title III and the Federal
 Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), as made applicable to Title III
 pursuant to PROMESA section 310.

         This Disclosure Statement provides the information required by Bankruptcy Code section
 1125 and summarizes the Plan of Adjustment, COFINA’s operations, and its financial condition
 (including the COFINA Fiscal Plan and its financial projections), as well as other related matters,
 including the treatment of holders of Claims against COFINA. This Disclosure Statement also
 describes certain potential federal and Puerto Rico income tax consequences to holders of
 Claims, voting and distribution election procedures, and the confirmation process.

         A ballot for the acceptance or rejection of the Plan of Adjustment (a “Ballot”) and/or a
 notice of election of distributions under the Plan of Adjustment (an “Election Notice”) is
 enclosed with the copy of this Disclosure Statement distributed to the holders of Claims in the
 Classes that are entitled to vote to accept or reject the Plan of Adjustment and/or elect the form
 of distribution they will receive under the Plan of Adjustment. The Ballot includes information
 regarding the voting deadlines and detailed instructions for voting to accept or reject the Plan of
 Adjustment. The Election Notice includes information regarding the election deadline and
 detailed instructions for making an election of the form of distribution to be received under the
 Plan of Adjustment. Before voting and/or making the applicable election, each holder of a Claim
 entitled to vote and/or make an election should read this Disclosure Statement (including the
 exhibits and documents incorporated by reference herein) and the instructions accompanying the
 Ballot and Election Notice. These documents contain, among other things, important
 information concerning the classification of Claims for voting and tabulation of votes. No

   defined below) in an amount up to fifty-three and sixty-five one hundredths percent (53.65%) of the Pledged Sales
   Tax Base Amount (as defined below) in any given Fiscal Year until the COFINA Bonds and COFINA Parity
   Bonds have been paid or satisfied in full in accordance with their terms.

                                                         3
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                                    Desc: Main
                          Document Page 37 of 263



 solicitation of votes on the Plan of Adjustment may be made except pursuant to this Disclosure
 Statement, as it may be amended, the Disclosure Statement Order, and Bankruptcy Code section
 1125. In voting on the Plan of Adjustment or making an election, the holder of a Claim should
 rely solely on the information relating to COFINA contained or incorporated by reference in this
 Disclosure Statement and the Plan of Adjustment, including the exhibits attached to these
 documents.

 THE PLAN OF ADJUSTMENT IS THE PRODUCT OF SUBSTANTIAL
 NEGOTIATIONS     AND    REFLECTS    VARIOUS    SETTLEMENTS   AND
 COMPROMISES AMONG THE DEBTOR, AAFAF, CERTAIN SIGNIFICANT
 HOLDERS OF SENIOR COFINA BOND CLAIMS, AMBAC ASSURANCE
 CORPORATION (“AMBAC”), NATIONAL PUBLIC FINANCE GUARANTEE
 CORPORATION (“NATIONAL”), ASSURED GUARANTY MUNICIPAL CORP.
 (“ASSURED”), CERTAIN SIGNIFICANT HOLDERS OF JUNIOR COFINA BOND
 CLAIMS, AND BONISTAS DEL PATIO, INC. (AN ORGANIZATION ADVOCATING
 FOR THE INTERESTS OF LOCAL BONDHOLDERS AND REFERRED TO HEREIN
 AS “BONISTAS”). THE DEBTOR, AAFAF, CERTAIN SIGNIFICANT HOLDERS OF
 SENIOR COFINA BOND CLAIMS, AMBAC, NATIONAL, ASSURED, CERTAIN
 SIGNIFICANT HOLDERS OF JUNIOR COFINA BOND CLAIMS, AND BONISTAS
 BELIEVE THE PLAN OF ADJUSTMENT REPRESENTS A FAIR AND
 REASONABLE OUTCOME FOR ALL CREDITORS OF COFINA AND,
 THEREFORE, CONFIRMATION OF THE PLAN OF ADJUSTMENT IS IN THE
 BEST INTERESTS OF COFINA AND ITS CREDITORS. THE DEBTOR, AAFAF,
 CERTAIN SIGNIFICANT HOLDERS OF SENIOR COFINA BOND CLAIMS,
 AMBAC, NATIONAL, ASSURED, CERTAIN SIGNIFICANT HOLDERS OF JUNIOR
 COFINA BOND CLAIMS, AND BONISTAS RECOMMEND THAT YOU VOTE TO
 ACCEPT THE PLAN OF ADJUSTMENT.
 FOR THE AVOIDANCE OF DOUBT, THIS DISCLOSURE STATEMENT IS
 DISTRIBUTED SOLELY ON BEHALF OF THE DEBTOR, AND SOME OF THE
 STATEMENTS HEREIN MAY BE DISPUTED BY CERTAIN CREDITORS OR THE
 DEBTOR, INCLUDING, WITHOUT LIMITATION, STATEMENTS REGARDING
 THE INTERPRETATION OF PROMESA AND RIGHTS AND REMEDIES OF
 COFINA, HOLDERS OF SENIOR COFINA BOND CLAIMS, HOLDERS OF JUNIOR
 COFINA BOND CLAIMS, AND BOND INSURERS (AMBAC, NATIONAL, AND
 ASSURED). EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THE
 VIEWS EXPRESSED IN THIS DISCLOSURE STATEMENT ARE THE VIEWS OF
 THE DEBTOR ONLY AND MAY NOT BE ATTRIBUTED TO ANY OF THE
 SETTLEMENT PARTIES (AS DEFINED BELOW) OR ANY OTHER PARTY.13




 13
       While the Settlement Parties (as defined below) support the Plan of Adjustment and the Settlement, except as
      otherwise expressly provided herein, including with respect to the information provided by applicable bond
      insurers (Ambac, National, and Assured) in Article IX of this Disclosure Statement, the views expressed in this
      Disclosure Statement are not the views of the Settlement Parties, including AAFAF.

                                                           4
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                      Desc: Main
                          Document Page 38 of 263




 A.     PROMESA Title III: An Overview

         Confirmation of a Title III plan of adjustment by the Title III Court binds the debtor, any
 issuer of securities under the plan of adjustment, any person acquiring property under the plan of
 adjustment, and any creditor of the debtor. Subject to certain limited exceptions, the order
 confirming a plan of adjustment discharges a debtor from any debt that arose prior to the date of
 confirmation of the plan and substitutes therefor the applicable obligations specified under the
 confirmed plan of adjustment.

         The Title III Court will confirm a plan of adjustment if it satisfies both PROMESA
 section 314(b) and the incorporated subsections of Bankruptcy Code section 1129, which are
 further discussed in Section VII.C of this Disclosure Statement, entitled “Requirements for
 Confirmation of the Plan of Adjustment.” Among other things, PROMESA section 314(b)
 requires that (i) the plan of adjustment comply with the provisions of PROMESA and the
 applicable provisions of the Bankruptcy Code, (ii) all the required legislative, regulatory, or
 electoral approvals necessary to carry out any provision of the plan of adjustment shall have been
 obtained, or such provision is conditioned upon such approval, (iii) the plan of adjustment is
 feasible and in the best interests of creditors, and (iv) the plan of adjustment is consistent with
 the applicable fiscal plan certified by the Oversight Board under PROMESA Title II. On
 October 18, 2018, pursuant to PROMESA section 104(j), the Oversight Board certified the
 submission of the Original Plan of Adjustment. On November 16, 2018, pursuant to PROMESA
 section 104(j), the Oversight Board certified the submission of the Plan of Adjustment.
 PROMESA section 314(b) requires that the Title III Court make an independent determination of
 whether the Plan of Adjustment is consistent with the applicable fiscal plan.

         While the Debtor believes all classes of Claims should vote to accept the Plan of
 Adjustment, the Plan of Adjustment may be “crammed down” on non-accepting creditors.
 Bankruptcy Code section 1129(b)(1) provides that, if all of the applicable requirements of
 section 1129(a) (including the requirement that at least one impaired class accepts the plan of
 adjustment) other than class acceptance (as provided in section 1129(a)(8)) are met with respect
 to a plan of adjustment, the Title III Court, on request of the proponent, shall confirm the plan of
 adjustment if it does not discriminate unfairly and is fair and equitable with respect to each class
 of claims or interests that is impaired under and has not accepted the plan of adjustment.

 B.     Summary of Key Components of COFINA’s Plan of Adjustment

         The Debtor submits that the Plan of Adjustment maximizes the value of COFINA’s
 assets for the benefit of its creditors, and that any alternative to confirmation of the Plan of
 Adjustment would result in significant delays, litigation, lost value, and additional costs.

         The Debtor also believes the Plan of Adjustment’s contemplated restructuring is feasible
 and in the best interests of COFINA’s creditors. If confirmation of the Plan of Adjustment were
 to be denied, COFINA’s options would be either for the Debtor to propose an alternate Title III
 plan of adjustment or for the Title III Case to be dismissed, in which event multi-party,
 multifaceted litigation would likely ensue (including litigation with the statutory committee of
 unsecured creditors of the Commonwealth (the “UCC” or “Committee”) as the agent for the


                                                  5
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                        Desc: Main
                          Document Page 39 of 263



 Oversight Board, as representative of the Commonwealth pursuant to the Stipulation and Order
 Approving Procedure to Resolve Commonwealth Dispute [Case No. 17-3283, ECF No. 996] (the
 “Procedures Order”)), as holders of claims compete for the limited resources available to pay
 those claims.

       The following overview summarizes certain key components of the Plan of Adjustment.
 The overview is qualified in its entirety by the full text of the Plan of Adjustment.

        1.      Implementation of Settlement Agreement

         On June 5, 2018, the Commonwealth Agent (as defined below) and the COFINA Agent
 (as defined below) announced that they had reached an agreement in principle to resolve the
 Commonwealth-COFINA Dispute (the “Agreement in Principle”).                         Following such
 announcement, the Oversight Board, COFINA, AAFAF, certain holders of Senior COFINA
 Bond Claims, Ambac, National, certain holders of Junior COFINA Bond Claims, Assured, and
 Bonistas (collectively, the “Settlement Parties”) engaged in extensive communications regarding
 the Plan of Adjustment process, and participated in an extensive Title III Court-authorized
 mediation process in a concerted effort to further develop the Agreement in Principle and the
 securities to be issued as a result, and to resolve any existing and potential disputes, including the
 Commonwealth-COFINA Dispute. These efforts culminated in the entry into a Plan Support
 Agreement and Term Sheet, dated August 29, 2018 (the “Original PSA”), among the Settlement
 Parties, predicated upon the Agreement in Principle.

         The Amended PSA includes additional holders of Existing Securities, who also held
 significant amounts of certain GO Bonds (as defined below), and provides for the dismissal of
 certain of the claims and causes of action asserted by Aurelius Capital Master, Ltd. and Six PRC
 Investments LLC in the litigation styled Lex Claims, LLC v. The Commonwealth of Puerto Rico,
 No. 16-cv-02374 FAB (D.P.R.), currently pending in the United States District Court for the
 District of Puerto Rico (appealed at the First Circuit Case Nos. 17-1241, 17-1248, 17-1272, 17-
 1337), which are premised on, among other things, challenges to COFINA’s constitutionality
 and COFINA’s entitlement to proceeds of the sales and use taxes. The compromises and
 settlements under the Amended PSA are set forth in the Plan of Adjustment pursuant to which
 distributions to creditors will be made in accordance with its terms and the Settlement
 Agreement attached to the Settlement Motion.

        Key provisions of the Amended PSA incorporated into the Plan of Adjustment include:

       Settlement of the Commonwealth-COFINA Dispute by allocating an amount up to fifty-
        three and sixty-five one-hundredths percent (53.65%) of the Pledged Sales Tax Base
        Amount (as defined below) in any given fiscal year to COFINA (with the balance of the
        annual Pledged Sales Tax Base Amount distributed to the Commonwealth). If the Plan
        of Adjustment is approved, all pending claims and causes of action related to the
        Commonwealth-COFINA Dispute will be dismissed with prejudice;

       Issuance of new bonds by Reorganized COFINA to holders of Existing Securities, which
        will be governed by the New Bond Indenture containing certain covenants agreed to by
        the Settlement Parties. As discussed in detail in the following section, “Puerto Rico


                                                   6
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                                   Desc: Main
                          Document Page 40 of 263



            Investors” and “Puerto Rico Institutions” that hold uninsured Existing Securities will be
            eligible to receive additional consideration if they elect to receive new taxable bonds
            under the Plan of Adjustment. Additionally, certain holders of insured Existing
            Securities have the option of receiving interests in a trust or escrow account established
            by their applicable bond insurer in lieu of the distribution they would otherwise receive
            on account of their Existing Securities; and

           Allocation of certain existing cash deposits between the Commonwealth and COFINA, as
            described in Section V.3(a) of this Disclosure Statement (amounts allocated to COFINA
            will be used, in part, to fund distributions to holders of Existing Securities).

         Except if Class 9 – General Unsecured Claims votes to reject the Plan of Adjustment, the
 Plan of Adjustment provides a recovery to all classes of Claims not subject to subordination.

            2.      Holders of Allowed Claims Permitted to Vote or Make Elections

         Pursuant to the Disclosure Statement Order and the Plan of Adjustment, certain holders
 of Claims are entitled to make an election regarding the form of distribution they will receive
 under the Plan of Adjustment. Some holders of Claims may not be entitled to vote to accept or
 reject the Plan of Adjustment as the insurers of their bonds were granted voting rights, but such
 holders are entitled to make the foregoing elections. Below is a chart summarizing who will
 receive a Ballot and/or Election Notice as well as an overview of the distribution elections and
 limitations on voting applicable to certain holders of Claims.

                                                         Ballot      Election Notice       Non-Voting Notice

 Holders of Claims in Class 1 – Senior
 COFINA Bond Claims                                           X              X

 Beneficial holders of Claims in Class 2 –
 Senior COFINA Bond Claims (Ambac)                                           X

 Ambac with respect to Claims in Class 2 –
 Senior COFINA Bond Claims (Ambac)                            X

 Beneficial holders of Claims in Class 3 –
 Senior COFINA Bond Claims (National)                                        X

 National with respect to Claims in Class 3
 – Senior COFINA Bond Claims (National)                       X

 Holders of Claims in Class 4 – Senior
 COFINA       Bond   Claims   (Taxable
           14
 Election)


 14
      All holders of Claims in respect of “Senior” Existing Securities that are not Ambac Insured Bonds or National
      Insured Bonds will receive a Class 1 Ballot. Puerto Rico Investors and Puerto Rico Institutions holding such

                                                          7
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                                         Desc: Main
                          Document Page 41 of 263



                                                            Ballot       Election Notice         Non-Voting Notice

 Holders of Claims in Class 5 – Junior
 COFINA Bond Claims                                              X                X

 Beneficial holders of Claims in Class 6 –
 Junior COFINA Bond Claims (Assured)                                                                        X

 Assured with respect to Claims in Class 6 –
 Junior COFINA Bond Claims (Assured)                             X

 Holders of Claims in Class 7 – Junior
 COFINA       Bond   Claims   (Taxable
           15
 Election)

 Holder of Claims in Class 8 – GS
 Derivative Claim                                                X

 Holders of Claims in Class 9 – General
 Unsecured Claims                                                X

 Holders of Claims in Class 10 – Section
 510(b) Subordinated Claims                                                                                X16


         Senior Taxable Bond Distribution Election. If you hold “Senior” Existing Securities
 that are not Ambac Insured Bonds or National Insured Bonds, you may opt out of treatment
 under Class 1 and elect to have your Claim treated as a Senior COFINA Bond Claim (Taxable
 Election) under Class 4 in order to receive your distribution under the Plan of Adjustment in the
 form of the Senior Taxable Bond Distribution if you certify that you are a Puerto Rico Investor
 or a Puerto Rico Institution. A holder of uninsured Existing Securities qualifies as:

         a Puerto Rico Investor if such holder is either,

    Claims may opt out of Class 1 and elect to be treated under Class 4 to receive a Taxable Bond Distribution.
    Holders treated under Class 4 will be deemed to accept the Plan of Adjustment and will not receive a Class 4-
    specific Ballot, but electing holders may cast a provisional vote to accept or reject the Plan of Adjustment on the
    Class 1 Ballot, which will be counted if it is later determined that they are not eligible for Class 4 or if Class 4 is
    oversubscribed, in which case their Claims will be treated wholly or partially under Class 1 and their votes will be
    counted with Class 1.
 15
    Each holder of a Claim in respect of “First Subordinate” Existing Securities that are not Assured Insured Bonds
    will receive a Class 5 Ballot. Puerto Rico Investors and Puerto Rico Institutions holding such Claims may opt out
    of Class 5 and elect to be treated under Class 7 to receive a Taxable Bond Distribution. Holders treated under
    Class 7 will be deemed to accept the Plan of Adjustment and will not receive a Class 7-specific Ballot, but
    electing holders may cast a provisional vote to accept or reject the Plan of Adjustment on the Class 5 Ballot,
    which will be counted if it is later determined that they are not eligible for Class 7 or if Class 7 is oversubscribed,
    in which case their claims will be treated wholly or partially under Class 5 and their votes will be counted with
    Class 5.
 16
    Holders of Claims in Class 10 will receive a special notice indicating they are deemed to reject the Plan of
    Adjustment and not entitled to vote.

                                                             8
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                     Desc: Main
                          Document Page 42 of 263



            o A natural person that is a resident of the Commonwealth (for Puerto Rico
              personal income tax purposes), or

            o An entity that is wholly owned by or entirely beneficially owned by one or more
              natural persons that are residents of the Commonwealth (for Puerto Rico personal
              income tax purposes).

       a Puerto Rico Institution if such holder is not a Puerto Rico Investor and is an entity
        that is domiciled in Puerto Rico.

         If you make the above-described election and your Claim is treated as a Senior COFINA
 Bond Claim (Taxable Election) under Class 4, you will be deemed to accept the Plan of
 Adjustment, but will be entitled to cast a provisional vote to accept or reject the Plan of
 Adjustment, which will be counted if it is later determined you are ineligible to have your Claim
 treated under Class 4 or if Class 4 is oversubscribed relative to the maximum size of the class. If
 you do not elect to receive your distribution under Class 4 or if you are determined to be
 ineligible for treatment under Class 4, your Claim will be treated under Class 1 and your vote
 will be counted with Class 1.

      IF YOU ELECT TO RECEIVE THE SENIOR TAXABLE BOND
 DISTRIBUTION, YOU WILL RECEIVE A DISTRIBUTION CONSISTING
 PRIMARILY OF COFINA BONDS APPROXIMATELY EQUAL TO 93.015% OF YOUR
 “SENIOR” EXISTING SECURITIES AND CASH IN AN AMOUNT APPROXIMATELY
 EQUAL TO 2% OF YOUR “SENIOR” EXISTING SECURITIES. IF YOU DO NOT
 ELECT TO RECEIVE THE SENIOR TAXABLE BOND DISTRIBUTION, YOU WILL
 RECEIVE A DISTRIBUTION CONSISTING PRIMARILY OF COFINA BONDS
 APPROXIMATELY EQUAL TO 93.015% OF YOUR “SENIOR” EXISTING
 SECURITIES AND NO CASH.

         COFINA Bonds distributed to holders electing treatment under Class 4 will have certain
 repayment terms that differ from those distributed to holders receiving treatment under Class 1.
 You are encouraged to review the entire Disclosure Statement, including the tax consequences of
 making an election discussed in Section XV., entitled “Material United States Federal Income
 Tax Considerations” and Section XVI., entitled “Certain Material Puerto Rico Income Tax
 Considerations” of this Disclosure Statement, before making an election to receive your
 distribution under the Plan of Adjustment in the form of the Senior Taxable Bond Distribution.
 As a general matter, residents of Puerto Rico are not subject to U.S. federal income taxes.
 Residents of Puerto Rico should read Section XV of the Disclosure Statement, entitled “Material
 United States Federal Income Tax Considerations—Puerto Rico Individuals and Puerto Rico
 Corporations” for a discussion of important limitations to this general rule. Even if you qualify
 as a Puerto Rico Investor or Puerto Rico Institution, you may not be exempt from paying U.S.
 federal income tax on the Taxable COFINA Bonds. The tax consequences described in this
 Disclosure Statement are not a substitute for careful tax planning and professional tax advice
 relating to your individual circumstances and you should seek advice from your own tax advisor.

         Junior Taxable Bond Distribution Election. If you hold “First Subordinate” Existing
 Securities that are not Assured Insured Bonds, you may opt out of treatment under Class 5 and

                                                 9
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                     Desc: Main
                          Document Page 43 of 263



 elect to have your Claim treated as a Junior COFINA Bond Claim (Taxable Election) under
 Class 7 in order to receive your distribution under the Plan of Adjustment in the form of the
 Junior Taxable Bond Distribution if you certify that you are a Puerto Rico Investor or a Puerto
 Rico Institution. A holder of uninsured “First Subordinate” Existing Securities qualifies as:

       a Puerto Rico Investor if such holder is either,

            o A natural person that is a resident of the Commonwealth (for Puerto Rico
              personal income tax purposes), or

            o An entity that is wholly owned by or entirely beneficially owned by one or more
              natural persons that are residents of the Commonwealth (for Puerto Rico personal
              income tax purposes).

       a Puerto Rico Institution if such holder is not a Puerto Rico Investor and is an entity
        that is domiciled in Puerto Rico.

         If you make the above-described election and your Claim is treated as a Junior COFINA
 Bond Claim (Taxable Election) under Class 7, you will be deemed to accept the Plan of
 Adjustment, but will be entitled to cast a provisional vote to accept or reject the Plan of
 Adjustment, which will be counted if it is later determined you are ineligible to have your Claim
 treated under Class 7 or if Class 7 is oversubscribed relative to the maximum size of the class. If
 you do not elect to receive your distribution under Class 7 or if you are determined to be
 ineligible for treatment under Class 7, your Claim will be treated under Class 5 and your vote
 will be counted with Class 5.

      IF YOU ELECT TO RECEIVE THE JUNIOR TAXABLE BOND
 DISTRIBUTION, YOU WILL RECEIVE A DISTRIBUTION CONSISTING
 PRIMARILY OF COFINA BONDS APPROXIMATELY EQUAL TO 56.414% OF YOUR
 “FIRST SUBORDINATE” EXISTING SECURITIES AND CASH IN AN AMOUNT
 APPROXIMATELY EQUAL TO 2% OF YOUR “FIRST SUBORDINATE” EXISTING
 SECURITIES. IF YOU DO NOT ELECT TO RECEIVE THE JUNIOR TAXABLE
 BOND DISTRIBUTION, YOU WILL RECEIVE A DISTRIBUTION CONSISTING
 PRIMARILY OF COFINA BONDS APPROXIMATELY EQUAL TO 56.414% OF YOUR
 “FIRST SUBORDINATE” EXISTING SECURITIES AND NO CASH.

         COFINA Bonds distributed to holders electing treatment under Class 7 will have certain
 repayment terms that differ from those distributed to holders receiving treatment under Class 5.
 You are encouraged to review the entire Disclosure Statement, including the tax consequences of
 making an election discussed in Section XV., entitled “Material United States Federal Income
 Tax Considerations” and Section XVI., entitled “Certain Material Puerto Rico Income Tax
 Considerations” of this Disclosure Statement, before making an election to receive your
 distribution under the Plan of Adjustment in the form of the Junior Taxable Bond Distribution.
 As a general matter, residents of Puerto Rico are not subject to U.S. federal income taxes.
 Residents of Puerto Rico should read Section XV of the Disclosure Statement, entitled “Material
 United States Federal Income Tax Considerations—Puerto Rico Individuals and Puerto Rico
 Corporations” for a discussion of important limitations to this general rule. Even if you qualify


                                                 10
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                     Desc: Main
                          Document Page 44 of 263



 as a Puerto Rico Investor or Puerto Rico Institution, you may not be exempt from paying U.S.
 federal income tax on the Taxable COFINA Bonds. The tax consequences described in this
 Disclosure Statement are not a substitute for careful tax planning and professional tax advice
 relating to your individual circumstances and you should seek advice from your own tax advisor.

         Senior COFINA Bond Claims (Ambac) – Distribution Election and Voting. If you are
 a beneficial holder of securities giving rise to impaired Claims in Class 2 (Senior COFINA Bond
 Claims (Ambac)), you may elect on your Election Notice(s) to receive either your Pro Rata Share
 of (1) the Senior COFINA Bond Distribution, or (2) the Ambac Certificates; however, you will
 not be able to vote to accept or reject the Plan of Adjustment. However, Ambac will have the
 right to vote to accept or reject the Plan of Adjustment on behalf of beneficial holders of
 securities giving rise to impaired Claims in Class 2, as contemplated by the Amended PSA.

        Senior COFINA Bond Claims (National) – Distribution Election and Voting. If you
 are a beneficial holder of securities giving rise to impaired Claims in Class 3 (Senior COFINA
 Bond Claims (National)), you may elect on your Election Notice(s) to receive either your Pro
 Rata Share of (1) the Senior COFINA Bond Distribution, or (2) the National Certificates;
 however, you will not be able to vote to accept or reject the Plan of Adjustment. However,
 National will have the right to vote to accept or reject the Plan of Adjustment on behalf of
 beneficial holders of securities giving rise to impaired Claims in Class 3, as contemplated by the
 Amended PSA.

      AFTER THE ELECTION DEADLINE, ALL SECURITIES THAT HAVE BEEN
 TENDERED WITH RESPECT TO AN ELECTION WILL BE RESTRICTED FROM
 FURTHER TRADING OR TRANSFER UNTIL THE EFFECTIVE DATE OF THE PLAN OF
 ADJUSTMENT. THIS IS NECESSITATED BY THE DEPOSITORY TRUST COMPANY
 PROCEDURES TO ASSOCIATE AN ELECTION WITH THE UNDERLYING SECURITY,
 WHICH CAN ONLY BE ACCOMPLISHED BY TENDERING THE UNDERLYING
 SECURITY.

        3.      Treatment of Allowed Claims

         Except for Administrative Claims and Professional Claims, which are not required to be
 classified, all Claims that existed on the Petition Date are divided into classes under the Plan of
 Adjustment. The following summarizes the treatment of the classified Claims under the Plan of
 Adjustment on the Effective Date. The amount that a creditor may actually recover could vary
 from the estimates below.

 Class 1 – Senior COFINA Bond Claims: On the Effective Date, each holder of an Allowed
 Senior COFINA Bond Claim against COFINA shall receive its Pro Rata Share of the Senior
 COFINA Bond Distribution, consisting of (a) Section 103 Cash, if applicable, (b) COFINA Cash
 Available for Distribution, (c) COFINA Bonds, and (d) Rounding Amount Cash, if necessary.

 Any holder of an Allowed Senior COFINA Bond Claim who is (i) a Puerto Rico Investor or (ii) a
 Puerto Rico Institution may elect to be treated under Class 4 – Senior COFINA Bond Claims
 (Taxable Election). As a general matter, residents of Puerto Rico are not subject to U.S. federal
 income taxes. Residents of Puerto Rico should read Section XV of the Disclosure Statement,


                                                 11
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                     Desc: Main
                          Document Page 45 of 263



 entitled “Material United States Federal Income Tax Considerations—Puerto Rico Individuals
 and Puerto Rico Corporations” for a discussion of important limitations to this general rule.

        Estimated Percentage Recovery – Taxable Election: 95.015%

        Estimated Percentage Recovery – No Taxable Election: 93.015%

 Class 2 – Senior COFINA Bond Claims (Ambac): On the Effective Date, each holder of an
 Allowed Senior COFINA Bond Claim (Ambac) against COFINA shall have the option to elect to
 receive its Pro Rata Share of:

        (1) (a) the Senior COFINA Bond Distribution consisting of (i) Section 103 Cash, if
        applicable, (ii) COFINA Cash Available for Distribution, (iii) COFINA Bonds, and (iv)
        Rounding Amount Cash, if necessary, plus (b) consideration, distributable by or at the
        direction of Ambac, in accordance with the provisions of section 6.2 of the Plan of
        Adjustment, in full and complete satisfaction, release, and discharge of any further
        obligation of Ambac with respect to the Ambac Insurance Policy (and, by making such
        election, the holder shall be deemed to have agreed to commute the Ambac Insurance
        Policy relating to such holder’s Allowed Senior COFINA Bond Claim (Ambac) and such
        holder shall have no other or further rights with respect to the Ambac Insurance Policy,
        the Ambac Trust, or the Ambac Certificates); or

        (2) the Ambac Certificates representing an interest in the Ambac Trust Assets.

        For the avoidance of doubt, with respect to any holder of an Allowed Senior COFINA
        Bond Claim (Ambac) that elects (or is deemed to elect) to receive distributions in
        accordance with the provisions of subsection (1) above, (i) such holder shall be deemed
        to have released Ambac from its obligations and liabilities under or related to the Ambac
        Insurance Policy in respect of such holder’s Ambac Insured Bonds, (ii) such holder shall
        not be entitled to the benefit of the Ambac Insurance Policy and shall have no right to
        make a claim under, or receive payment from, the Ambac Insurance Policy, (iii) Ambac
        shall be released from its obligations under or related to the Ambac Insurance Policy in
        respect of such holder’s Ambac Insured Bonds, and (iv) the Ambac Insurance Policy
        shall be terminated and commuted in full with respect to such holder’s Ambac Insured
        Bonds, no provision of the Ambac Insurance Policy with respect to such Ambac Insured
        Bonds shall survive termination, and such Ambac Insured Bonds shall no longer have the
        benefit of the Ambac Insurance Policy.

        Ambac Insurance Contribution: In consideration for the releases to be given to Ambac,
        and in accordance with section 6.1(a) of the Plan of Adjustment, on the Effective Date, a
        beneficial holder of an Allowed Senior COFINA Bond Claim (Ambac) that does not
        validly elect to receive Ambac Certificates shall receive, in addition to the Senior
        COFINA Bond Distribution, consideration from Ambac in an amount equal to five and
        one quarter percent (5.25%) times the amount of such holder’s Allowed Senior COFINA
        Bond Claim (Ambac) as of the Petition Date (the “Ambac Commutation Payment”), and
        the beneficial holder thereof shall have no other or further rights under or with respect to
        the Ambac Insurance Policy, the Ambac Trust, or the Ambac Certificates. A holder of an


                                                12
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                      Desc: Main
                          Document Page 46 of 263



        Allowed Senior COFINA Bond Claim (Ambac) that does not validly elect to receive
        Ambac Certificates shall be deemed to have had, on or after the Effective Date, the
        Ambac Insured Bonds, including the obligations of Ambac under the related Ambac
        Insurance Policy, underlying such holder’s Allowed Senior COFINA Bond Claim
        (Ambac) cancelled.

        Non-Commutation/Ambac Trust: In the event that a holder of a Senior COFINA Bond
        Claim (Ambac) timely elects to receive the distributions set forth in section 6.1(b) of the
        Plan of Adjustment, on the Effective Date, COFINA shall deposit or be deemed to have
        deposited, among other things, such holder’s Pro Rata Share of the Senior COFINA Bond
        Distribution and the Ambac Insured Bonds allocable to such electing holder into the
        Ambac Trust and such holder shall be deemed to have received its Pro Rata Share of the
        Senior COFINA Bond Distribution and shall receive its pro rata share of Ambac
        Certificates in consideration therefor.

        Terms of Ambac Trust (Section 17.1 of the Plan of Adjustment): Subject to the
        provisions of section 17.1 of the Plan of Adjustment, on the Effective Date, each
        beneficial holder of Allowed Senior COFINA Bond Claims (Ambac) that validly elects to
        receive the Ambac Certificates shall be deemed to have exchanged and deposited such
        holder’s Ambac Insured Bonds into the Ambac Trust that is formed for the benefit of
        beneficial holders of such Ambac Insured Bonds in exchange for one or more Ambac
        Certificates issued by the Ambac Trust and evidencing a pro rata beneficial ownership
        interest in the Ambac Trust Assets. On the Effective Date, COFINA shall concurrently
        with the exchange described in the immediately preceding sentence, deposit the Ambac
        Trust Assets into the Ambac Trust. The Ambac Trust Assets shall not be property of
        COFINA, but shall be held by the trustee of the Ambac Trust solely for the benefit of the
        holders of Ambac Certificates and Ambac (to the extent that it is subrogated to or
        assigned the rights of the holders of the Ambac Certificates) in accordance with the terms
        of the Ambac Trust agreement. In the opinion of counsel to Ambac, the holders of
        Ambac Certificates shall be the “tax owners” of the Ambac Trust Assets for U.S. Federal
        income tax purposes.

        Deemed Acceleration: The principal amount (or Compounded Amount in the case of
        capital appreciation bonds) of the Ambac Insured Bonds will be deemed accelerated and
        immediately due and payable, including for purposes of section 1102 of the Bond
        Resolution, as of the Effective Date; provided, however, that such deemed acceleration
        shall not affect, nor will it be construed to affect, any issues regarding the existence of a
        “default” or an “event of default” with respect to the Existing Securities which were
        pending prior to the Effective Date.

        Commutation Disclosure: Ambac notes that a beneficial holder of an Allowed Senior
        COFINA Bond Claim (Ambac) that elects (or is deemed to have elected) to commute its
        Ambac Insurance Policy is estimated to receive aggregate consideration under the Plan of
        Adjustment (assuming the COFINA Bonds trade at par) totaling at least 100% of such
        holder’s Allowed Senior COFINA Bond Claim (Ambac) as of the Petition Date,
        comprised of (i) COFINA Bonds, (ii) interest accrual or accretion on COFINA Bonds,
        commencing as of August 1, 2018, (iii) Cash, and (iv) the Ambac Commutation

                                                 13
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                      Desc: Main
                          Document Page 47 of 263



        Payment. Ambac makes no representation regarding this Disclosure Statement,
        including, without limitation, whether the COFINA Bonds will trade at par.

        Estimated Percentage Recovery: 100%

 Class 3 - Senior COFINA Bond Claims (National): On the Effective Date, each holder of an
 Allowed Senior COFINA Bond Claim (National) against COFINA shall have the option to elect
 to receive its Pro Rata Share of:

        (1) (a) the Senior COFINA Bond Distribution consisting of (i) Section 103 Cash, if
        applicable, (ii) COFINA Cash Available for Distribution, (iii) COFINA Bonds, and (iv)
        Rounding Amount Cash, if necessary, plus (b) Cash, distributable by or at the direction of
        National, in accordance with the provisions of section 7.2 of the Plan of Adjustment, in
        full and complete satisfaction, release, and discharge of any further obligation of National
        with respect to the applicable National Insurance Policies (and, by making such election,
        the holder shall be deemed to have agreed to commute the National Insurance Policies
        relating to such holder’s Allowed Senior COFINA Bond Claim (National) and such
        holder shall have no other or further rights with respect to the National Insurance
        Policies, the National Trust, or the National Certificates); or

        (2) the National Certificates representing an interest in the National Trust Assets.

        For the avoidance of doubt, with respect to any holder of an Allowed Senior COFINA
        Bond Claim (National) that elects (or is deemed to elect) to receive distributions in
        accordance with the provisions of subsection (1) above, (i) such holder shall be deemed
        to have released National from its obligations and liabilities under or related to the
        National Insurance Policies in respect of such holder’s National Insured Bonds, (ii) such
        holder shall not be entitled to the benefit of the National Insurance Policies and shall have
        no right to make a claim under, or receive payment from, the National Insurance Policies,
        (iii) National shall be released from its obligations under or related to the National
        Insurance Policies in respect of such holder’s National Insured Bonds, and (iv) the
        National Insurance Policies shall be terminated and commuted in full with respect to such
        holder’s National Insured Bonds, no provision of the National Insurance Policies with
        respect to such National Insured Bonds shall survive termination, and such National
        Insured Bonds shall no longer have the benefit of the National Insurance Policies.

        National Insurance Contribution: In consideration for the releases to be given to
        National, and in accordance with the provisions of section 7.1 of the Plan of Adjustment,
        on the Effective Date, a beneficial holder of an Allowed Senior COFINA Bond Claim
        (National) that fails to validly elect to receive National Certificates shall receive, in
        addition to its Pro Rata Share of the Senior COFINA Bond Distribution, Cash
        distributable by or at the direction of National, in an amount equal to five and one quarter
        percent (5.25%) times the amount of such holder’s Allowed Senior COFINA Bond Claim
        (National) as of the Petition Date (the “National Commutation Payment”), and the
        beneficial holder thereof shall have no other or further rights under or with respect to the
        National Insurance Policies, the National Trust, or the National Certificates. The
        provisions set forth in section 7.2 of the Plan of Adjustment apply only to Senior


                                                 14
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                          Document Page 48 of 263



        COFINA Bond Claims (National) insured in connection with the issuance of the
        corresponding indebtedness and not for any claims where the holder thereof is or its
        predecessor in interest otherwise purchased or acquired insurance on the secondary
        market. A holder of an Allowed Senior COFINA Bond Claim (National) that fails to
        validly elect to receive National Certificates shall be deemed to have had, on or after the
        Effective Date, the National Insured Bonds, including the obligations of National under
        the related National Insurance Policies, underlying such holder’s Allowed Senior
        COFINA Bond Claim (National) cancelled.

        Non-Commutation/National Trust: In the event that a holder of a Senior COFINA Bond
        Claim (National) timely elects to receive the distributions set forth in section 7.1(b) of the
        Plan of Adjustment (in accordance with the instructions set forth in the Election Notice),
        on the Effective Date COFINA shall deposit or be deemed to have deposited, among
        other things, such holder’s Pro Rata Share of the Senior COFINA Bond Distribution into
        the National Trust and such holder shall be deemed to have received its Pro Rata Share of
        the Senior COFINA Bond Distribution and shall receive its pro rata share of National
        Certificates in consideration therefor.

        Commutation Disclosure: National notes that a beneficial holder of an Allowed Senior
        COFINA Bond Claim (National) that elects (or is deemed to have elected) to commute its
        National Insurance Policy is estimated to receive aggregate consideration under the Plan
        of Adjustment (assuming the COFINA Bonds trade at par) totaling at least 100% of such
        holder’s Allowed Senior COFINA Bond Claim (National) as of the Petition Date,
        comprised of (i) COFINA Bonds, (ii) interest accrual or accretion on COFINA Bonds,
        commencing as of August 1, 2018, (iii) Cash, and (iv) the National Commutation
        Payment. National makes no representation regarding this Disclosure Statement,
        including, without limitation, whether the COFINA Bonds will trade at par.

        National Election: At any time prior to the commencement of the Disclosure Statement
        Hearing, National may elect, in a written notice provided to the Oversight Board, an
        alternative treatment option for Senior COFINA Bond Claims (National), pursuant to
        which, in the sole and absolute discretion of National, and subject to the consent of the
        Oversight Board, which consent shall not be unreasonably withheld, on the Effective
        Date, the National Insured Bonds shall be paid off, in full, at an acceleration price equal
        to one hundred percent (100%) of the Compounded Amount (as defined in the Existing
        Bond Resolution) of the National Insured Bonds, as of the Effective Date, as follows: the
        COFINA Bonds to be issued to holders of Senior COFINA Bond Claims (National) shall
        be underwritten and sold into the market, the proceeds of which, together with any cash
        portion of the Senior COFINA Bond Distribution that would otherwise be allocated for
        payment of Senior COFINA Bond Claims (National), shall be used to pay, in Cash, one
        hundred percent (100%) of the Compounded Amount of the National Insured Bonds, as
        of the Effective Date, with any deficiency in such amounts being paid by National in full,
        in Cash, on the Effective Date.

        Estimated Percentage Recovery: 100%




                                                 15
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                   Desc: Main
                          Document Page 49 of 263



 Class 4 – Senior COFINA Bond Claims (Taxable Election): On the Effective Date, each holder
 of an Allowed Senior COFINA Bond Claim (Taxable Election) against COFINA shall be
 entitled to receive, in full satisfaction, release, and exchange of such holder’s Allowed Senior
 COFINA Bond Claim (Taxable Election), its Pro Rata Share of:

        (1) the Senior COFINA Bond Distribution, consisting of (i) Taxable COFINA Bonds and,
        if (and to the extent that) a balance remains after all Taxable COFINA Bonds have been
        distributed, tax-exempt COFINA Bonds, and (ii) Rounding Amount Cash, if necessary;
        and

        (2) the Taxable Election Cash.

        If Taxable Bond Distributions are elected by Puerto Rico Investors holding Bond Claims
        in an aggregate amount in excess of the Maximum Taxable Bond Election Amount, such
        Bond Claim shall be a Class 4 Senior COFINA Bond Claim (Taxable Election) up to
        such Bond Claim’s ratable share of the Maximum Taxable Bond Election Amount and
        the remainder thereof shall be a Class 1 Senior COFINA Bond Claim.

        If Taxable Bond Distributions are elected by Puerto Rico Institutions holding Bond
        Claims in an aggregate amount in excess of the Remainder Taxable Bond Election
        Amount, such Bond Claim shall be a Class 4 Senior COFINA Bond Claim (Taxable
        Election) up to such Bond Claim’s ratable share of the Remainder Taxable Bond Election
        Amount and the remainder thereof shall be a Class 1 Senior COFINA Bond Claim.

        Estimated Percentage Recovery: 95.01%

 Class 5 – Junior COFINA Bond Claims: On the Effective Date and subject to the right of
 election set forth in section 9.2 of the Plan of Adjustment, each holder of an Allowed Junior
 COFINA Bond Claim against COFINA shall be entitled to receive its Pro Rata Share of the
 Junior COFINA Bond Distribution, consisting of (a) Section 103 Cash, if applicable, (b)
 COFINA Bonds, and (c) Rounding Amount Cash, if necessary.

 Any holder of an Allowed Junior COFINA Bond Claim who is (i) a Puerto Rico Investor or (ii) a
 Puerto Rico Institution may elect to be treated under Class 7 – Junior COFINA Bond Claims
 (Taxable Election). As a general matter, residents of Puerto Rico are not subject to U.S. federal
 income taxes. Residents of Puerto Rico should read Section XV of the Disclosure Statement,
 entitled “Material United States Federal Income Tax Considerations—Puerto Rico Individuals
 and Puerto Rico Corporations” for a discussion of important limitations to this general rule.

        Estimated Percentage Recovery – Taxable Election: 58.414%

        Estimated Percentage Recovery – No Taxable Election: 56.414%

 Class 6 – Junior COFINA Bond Claims (Assured): The Assured Insured Bonds giving rise to
 Junior COFINA Bond Claims(Assured) shall be paid, in full, the applicable Acceleration Price as
 of the Effective Date, (1) from the Section 103 Cash and Rounding Amount Cash, if any, which,
 in each case, is allocable to Junior COFINA Bond Claims (Assured), and (2) otherwise as
 follows: the COFINA Bonds allocable to holders of Junior COFINA Bond Claims (Assured)

                                                16
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                      Desc: Main
                          Document Page 50 of 263



 shall be (i) guaranteed in accordance with a new insurance policy issued by Assured, (ii)
 underwritten and (iii) sold into the market, the proceeds of which shall be used to pay, in cash,
 on the Effective Date, the applicable Acceleration Price, with any deficiency in such amounts
 being paid by Assured in accordance with the Assured Insurance Policies guaranteeing the
 Assured Insured Bonds underlying the Junior COFINA Bond Claims (Assured). The principal
 amount, maturities and interest rates of the Assured New Bonds will be determined by Assured
 in consultation with the underwriter for the Assured New Bonds, provided that the debt service
 on the Assured New Bonds due in any year shall not be greater than the debt service that would
 be due if such Assured New Bonds were issued as COFINA Bonds without insurance (although
 the Assured New Bonds may mature later than the other COFINA Bonds, but in no event later
 than FY2058). The costs associated with the issuance of the Assured New Bonds will be
 payable by COFINA or Reorganized COFINA, as applicable. All other terms regarding the
 underwriting of the Assured New Bonds will be subject to the approval of Assured. In the event,
 on or prior to the Effective Date, Assured New Bonds cannot be sold or issued into the market on
 terms acceptable to Assured, then, on the Effective Date, Assured shall pay the applicable
 Acceleration Price to the holders of the Assured Insured Bonds, and Assured shall receive the
 Pro Rata Share of the Junior COFINA Bond Distribution allocable to the holders of the Assured
 Insured Bonds. Payment of the applicable Acceleration Price with respect to any Assured
 Insured Bond shall satisfy and discharge all of Assured’s obligations under the Assured
 Insurance Policies with respect to such Assured Insured Bond.

        Deemed Acceleration: The principal amount (or Compounded Amount in the case of
        capital appreciation bonds) of the Assured Insured Bonds will be deemed accelerated and
        immediately due and payable, including for purposes of section 1102 of the Bond
        Resolution, as of the Effective Date; provided, however, that such deemed acceleration
        shall not affect, nor will it be construed to affect, any issues regarding the existence of a
        “default” or an “event of default” with respect to the Existing Securities which were
        pending prior to the Effective Date.

        Estimated Percentage Recovery: 100%

 Class 7 – Junior COFINA Bond Claims (Taxable Election): On the Effective Date, each
 holder of an Allowed Junior COFINA Bond Claim (Taxable Election) against COFINA shall be
 entitled to receive, in full satisfaction, release, and exchange of such holder’s Allowed Junior
 COFINA Bond Claim (Taxable Election), its Pro Rata Share of:

        (a) the Junior COFINA Bond Distribution consisting of (i) Taxable COFINA Bonds and,
        if (and to the extent that) a balance remains after all Taxable COFINA Bonds are
        distributed, tax-exempt COFINA Bonds and (ii) Rounding Amount Cash, if necessary;
        and

        (b) the Taxable Election Cash.

        If Taxable Bond Distributions are elected by Puerto Rico Investors for Bond Claims in an
        aggregate amount in excess of the Maximum Taxable Bond Election Amount, such Bond
        Claim shall be a Class 7 Junior COFINA Bond Claim (Taxable Election) up to such Bond



                                                 17
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                    Desc: Main
                          Document Page 51 of 263



        Claim’s ratable share of the Maximum Taxable Bond Election Amount and the remainder
        thereof shall be a Class 5 Junior COFINA Bond Claim.

        If Taxable Bond Distributions are elected by Puerto Rico Institutions for Bond Claims in
        an aggregate amount in excess of the Remainder Taxable Bond Election Amount, such
        Bond Claim shall be a Class 7 Junior COFINA Bond Claim (Taxable Election) up to such
        Bond Claim’s ratable share of the Remainder Taxable Bond Election Amount and the
        remainder thereof shall be a Class 5 Junior COFINA Bond Claim.

        Estimated Percentage Recovery: 58.414%

 Class 8 – GS Derivative Claim: On the Effective Date, the holder of the Allowed GS Derivative
 Claim against COFINA shall, to the extent that the termination value of the GS Derivative Claim
 is

        (1) greater than the amount of the collateral in such holder’s possession, be entitled to
        retain such collateral and, with respect to the balance of the GS Derivative Claim, (a) to
        the extent that rejection damages, if any, associated with such GS Derivative Claim is a
        Parity Obligation, as defined in the Existing Bond Resolution, such holder’s Pro Rata
        Share of the Senior COFINA Bond Distribution, consisting of (i) COFINA Cash
        Available for Distribution, (ii) COFINA Bonds and (iii) Rounding Amount Cash, if
        necessary, and (b) to the extent that rejection damages, if any, associated with such GS
        Derivative Claim is a not a Parity Obligation, such holder shall not receive a distribution
        pursuant to the Plan of Adjustment, or

        (2) less than the amount of collateral in such holder’s possession, the holder of the GS
        Derivative Claim shall liquidate such collateral in full and complete satisfaction of the
        GS Derivative Claim and return the balance of such collateral value to Reorganized
        COFINA.

        Estimated Percentage Recovery: Depending on the Title III Court’s determination, up to
        93.015%.

 Class 9 – General Unsecured Claims: On the Effective Date, if Class 9 votes to accept the Plan
 of Adjustment, each holder of an Allowed General Unsecured Claim against COFINA shall be
 entitled to receive its pro rata share of One Hundred Thousand Dollars ($100,000.00); provided,
 however, that if Class 9 votes to reject the Plan of Adjustment, holders of Allowed General
 Unsecured Claims against COFINA shall not receive a distribution pursuant to the Plan of
 Adjustment.

        Estimated Percentage Recovery: If Class 9 votes to accept the Plan of Adjustment,
        0.252%. If Class 9 votes to reject the Plan of Adjustment, 0%.

 Class 10 – Section 510(b) Subordinated Claims: Allowed Section 510(b) Subordinated Claims
 shall not receive a distribution pursuant to the Plan of Adjustment, and each holder of an
 Allowed Section 510(b) Subordinated Claim shall be deemed to have rejected the Plan of
 Adjustment.


                                                18
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                          Document Page 52 of 263



        4.      Overview of COFINA Bonds to be issued on the Effective Date

         On the Effective Date, Reorganized COFINA will issue: (i) four (4) series of Current
 Interest Bonds (“CIBs”), and (ii) seven (7) series of Capital Appreciation Bonds (“CABs”)
 (collectively, and together with any other bonds issued by COFINA or Reorganized COFINA
 pursuant to the Plan of Adjustment, the “COFINA Bonds”). Subject to certain adjustments
 permitted under the Plan of Adjustment, including with respect to the Assured New Bonds, the
 CIBs will have an aggregate original principal amount of $9,119,420,000, interest rates between
 4.5% and 5.0%, and stated maturity dates between July 1, 2034 and July 1, 2058. Subject to
 certain adjustments permitted under the Plan of Adjustment, including with respect to the
 Assured New Bonds, CABs will have an aggregate original principal amount of $2,901,901,817,
 interest rates between 4.025% and 5.625%, and stated maturity dates between July 1,2024 and
 July 1, 2051. The COFINA Bonds will be issued pursuant to the New Bond Indenture. The
 COFINA Bonds will be distributed as set forth in the Plan of Adjustment. Notwithstanding the
 timing of the Effective Date, interest on the COFINA Bonds shall commence to accrue or
 accrete, as the case may be, as of August 1, 2018, which date shall be designated as the “dated”
 date of the COFINA Bonds.

         Neither the CIBs nor CABs shall carry any default rate of interest, provided that interest
 shall accrue on all overdue debt service at the regular coupon rate or accretion rate, as applicable,
 compounding semiannually, until paid or satisfied in full in accordance with their terms.;
 provided that, no COFINA Bonds may exceed a yield of 12% under Puerto Rico law.

         Pursuant to the Plan of Adjustment, and subject to certain qualifications provided in the
 Plan of Adjustment, Reorganized COFINA may also issue securities after the Effective Date, on
 a pari passu basis with the COFINA Bonds issued on the Effective Date, for the purpose of
 refinancing, in whole or in part, COFINA Bonds or securities previously issued to refinance
 COFINA Bonds (the “COFINA Parity Bonds”). Except with respect to the issuance of COFINA
 Parity Bonds, Reorganized COFINA may not issue any securities on a pari passu or higher
 priority basis than the COFINA Bonds issued on the Effective Date.

        5.      Overview of Ambac Certificates and National Certificates

         Ambac Certificates. On or prior to the Effective Date, the Ambac Trust will be
 established for the benefit of beneficial holders of Senior COFINA Bond Claims (Ambac) that
 validly elect to receive the Ambac Certificates in accordance with the approved solicitation
 procedures. On the Effective Date, the following shall be deposited (or deemed deposited) into
 the Ambac Trust: (1) the Ambac Insured Bonds allocable to the electing holders of the Senior
 COFINA Bond Claims (Ambac), (2) the Senior COFINA Bond Distribution (consisting of
 Section 103 Cash, if applicable, COFINA Cash Available for distribution, COFINA Bonds, and
 Rounding Amount Cash, if necessary) allocable to the electing holders of the Senior COFINA
 Bond Claims (Ambac) and (3) the benefits of the Ambac Insurance Policy (collectively (1)-(3),
 the “Ambac Trust Assets”). Notwithstanding the deposit therein, the Ambac Insured Bonds
 allocable to the electing holders of Senior COFINA Bond Claims (Ambac) shall not be cancelled
 and all rights and remedies (other than with respect to the payment obligations of COFINA)
 under and in accordance with such Ambac Insured Bonds, the Existing Bond Resolution, and the
 Ambac Insurance Policy shall be preserved and remain in full force and effect.

                                                  19
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                          Document Page 53 of 263



         Upon deposit of the Ambac Trust Assets, the trustee shall issue on a pro rata basis two
 series of Ambac Certificates, (i) a series with a mandatory redemption date of August 1, 2047,
 and (ii) a series with a mandatory redemption date of August 1, 2054 (“Series 2054”), to the
 beneficial holders of the Ambac Insured Bonds that validly elected to receive the Ambac
 Certificates. The Ambac Certificates will provide for payments in accordance with the
 scheduled sinking fund payments with respect to the Series 2054 and the maturity date of such
 holder’s Ambac Insured Bonds. The scheduled sinking fund payment dates for the Series 2054
 are August 1, 2048, August 1, 2049, August 1, 2050, August 1, 2051, August 1, 2052, and
 August 1, 2053. Each holder of the Ambac Certificates is expected to receive a mixture of
 taxable and tax-exempt income from the Ambac Trust.

         Each class of Ambac Certificates will have its own class accretion schedule that sets forth
 the accreted payment amounts as of any date. Each distribution on the Ambac Certificates
 (whether or not taxable to a holder or reduced by withholding or tax payments made by the
 Ambac Trust) shall reduce the related obligation of Ambac under the Ambac Insurance Policy,
 shall be deemed to reduce the amount outstanding on the Ambac Insured Bonds, and shall result
 in the recalibration of the related class accretion schedules. Upon repayment or redemption of all
 Ambac Certificates, Ambac will be entitled to receive all remaining assets in the Ambac Trust.
 In the opinion of counsel to Ambac, the holders of Ambac Certificates shall be the “tax owners”
 of the Ambac Trust Assets for U.S. Federal income tax purposes.

         Although the trustee of the Ambac Trust will hold the Ambac Trust Assets for the benefit
 of the holders of the Ambac Certificates, the trustee will not actively manage the Ambac Trust.
 The trust agreement will provide that Ambac will have the right to direct the trustee to dispose of
 COFINA Bonds or take certain other actions in respect of the Ambac Trust Assets, including any
 actions permitted of a holder of the COFINA Bonds. Distributions to holders of Ambac
 Certificates from payments received on the Taxable COFINA Bonds will not be distributed to
 holders of the Ambac Certificates if Ambac directs the Trustee to reinvest such distributions.
 Accordingly, there can be no guarantee as to when holders of Ambac Certificates will receive
 distributions on the Taxable COFINA Bonds.

         The Ambac Certificates are not expected to be liquid. There will be no market for any
 class of Ambac Certificates prior to the issuance of the Ambac Certificates and there can be no
 assurance that a secondary market will develop or, if it does develop, that it will provide liquidity
 of investment or that it will continue for the life of such Ambac Certificates.

        Additional terms and conditions of the Ambac Trust are described in Section IX.A of this
 Disclosure Statement.

         Beneficial Holders of Senior COFINA Bond Claims (Ambac) are encouraged to review
 the entire Disclosure Statement, including the risk factors of electing to receive Ambac
 Certificates discussed in Section XIV.C of this Disclosure Statement, before making an election
 to receive a distribution under the Plan of Adjustment in the form of the Ambac Certificates.

        National Certificates. On or prior to the Effective Date, the National Trust shall be
 formed on behalf of, and for the sole benefit of the holders of Senior COFINA Bond Claims
 (National) that validly elect to receive the National Certificates in accordance with the approved


                                                  20
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                          Document Page 54 of 263



 solicitation procedures and so long as any such holder has not otherwise agreed to commute the
 National Insurance Policies on or prior to the Effective Date pursuant to the Plan of Adjustment
 or otherwise. On or before the Effective Date, the following shall be deposited (or deemed
 deposited) into the National Trust: (i) the National insured Existing Securities that have not been
 commuted; (ii) the Senior COFINA Bond Distribution in respect of Senior COFINA Bond
 Claims (National) that elect to receive National Certificates; (iii) the National Insurance Policies;
 and (iv) National’s entitlement to the Consummation Costs, as defined in the Amended PSA
 (collectively, (i) through (iv), the “National Trust Assets”). The National Insured Bonds
 allocable to the electing holders of the Senior COFINA Bond Claims (National) shall not be
 cancelled and all rights and remedies (other than with respect to payment obligations of
 COFINA) under and in accordance with such National Insured Bonds, the Existing Bond
 Resolution, and the National Insurance Policies shall be preserved and remain in full force and
 effect.

         Upon deposit of the National Trust Assets into the National Trust, the trustee shall issue
 on a pro rata basis one or more series of National Certificates to the beneficial holders of Senior
 COFINA Bond Claims (National) whose allocable shares of the Senior COFINA Bond
 Distribution are deposited into the National Trust. The National Certificates shall entitle the
 holder thereof (the “National Certificate Holder”) to its pro rata share of value in and any
 distribution of cash from the respective National Trust. Any such distribution shall (i) in all
 cases, occur promptly upon receipt thereof by the National Trust and (ii) automatically reduce
 the obligation outstanding under the National Insurance Policies as of the date of such
 distribution to National Certificate Holders by the amount of such distribution. Each series of
 National Certificates shall bear unique CUSIPs and shall be freely tradable and transferable
 through the Depository Trust Company.

         Beneficial holders of Senior COFINA Bond Claims (National) are encouraged to review
 the entire Disclosure Statement, including the risk factors of electing to receive National
 Certificates discussed in Section XIV.C of this Disclosure Statement, before making an election
 to receive a distribution under the Plan of Adjustment in the form of the National Certificates.

 C.     Holders of Claims Entitled to Vote on the Plan of Adjustment

        Pursuant to PROMESA Title III and the Bankruptcy Code, only holders of Allowed
 Claims in classes of claims or equity interests that are impaired and are not deemed to have
 accepted or rejected a proposed Title III plan of adjustment are entitled to vote to accept or reject
 a proposed plan of adjustment. Classes of claims in which the holders of claims are unimpaired
 under the plan of adjustment are deemed to have accepted the plan and are not entitled to vote to
 accept or reject the plan of adjustment. Classes of claims in which the holders of claims will
 receive no recovery under the plan of adjustment are deemed to have rejected the plan of
 adjustment and are also not entitled to vote to accept or reject the plan of adjustment.

          Holders of Allowed Claims in the following Classes are entitled to vote to accept or
 reject the Plan of Adjustment:

        Class 1 – Senior COFINA Bond Claims;



                                                  21
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                          Document Page 55 of 263



        Class 5 – Junior COFINA Bond Claims;

        Class 8 – GS Derivative Claims; and

        Class 9 – General Unsecured Claims.

         Any Puerto Rico Investor or Puerto Rico Institution holding an Allowed Claim eligible
 for treatment under Class 1 may opt out of Class 1 and elect to be treated under Class 4 and in
 such event, shall be deemed to accept the Plan of Adjustment. Any Puerto Rico Investor or
 Puerto Rico Institution holding an Allowed Claim eligible for treatment under Class 5 may opt
 out of Class 5 and elect to be treated under Class 7 and, in such event, shall be deemed to accept
 the Plan of Adjustment. For more information regarding eligibility to make such elections,
 please refer to Section VI.D.2 of this Disclosure Statement. Eligible holders who elect to be
 treated under Classes 4 and 7, respectively, will be entitled to cast a provisional vote to accept or
 reject the Plan of Adjustment, which will be counted if it is later determined such holders are
 ineligible to be treated under Class 4 or 7, or if Classes 4 and 7 are oversubscribed relative to the
 maximum allowed size of such classes, in which case, such holders’ Claims will be treated
 wholly or partially under Class 1 or 5, as applicable.

        Beneficial holders of Existing Securities or Allowed Claims (or their nominees) in the
 following Classes are not entitled to vote to accept or reject the Plan of Adjustment:

        Class 2 – Senior COFINA Bond Claims (Ambac);

        Class 3 – Senior COFINA Bond Claims (National); and

        Class 6 – Junior COFINA Bond Claims (Assured).

        Under the Plan of Adjustment, only the applicable bond insurer (Ambac, National, or
 Assured) with respect to Claims in these Classes is entitled to vote to accept or reject the Plan of
 Adjustment, pursuant to the terms of the applicable bond insurance policy. Beneficial holders of
 Claims in Classes 2 and 3 are entitled to make an election of the form of distribution they wish to
 receive under the Plan of Adjustment. For more information regarding the voting procedures for
 Classes 2 and 3, please refer to Section VI.D.2 of this Disclosure Statement.

         Holders of Allowed Claims in Class 10 – Section 510(b) Subordinated Claims will not
 receive a distribution pursuant to the Plan of Adjustment and shall be deemed to have rejected
 the Plan of Adjustment and are not entitled to vote.

         Bankruptcy Code section 1126 defines “acceptance” of a plan of adjustment by a class of
 claims as acceptance by creditors in that class holding at least two-thirds in dollar amount and
 more than one-half in number of the allowed claims of such class held by creditors that voted for
 acceptance or rejection of the plan of adjustment. Thus, acceptance of the Plan of Adjustment by
 Claims in each Class entitled to vote on the Plan of Adjustment will occur only if at least two-
 thirds in dollar amount and a majority in number of the holders of Allowed Claims in such Class
 that have actually voted their Ballots have voted in favor of the Plan of Adjustment. A vote may
 be disregarded if the Title III Court determines, after notice and a hearing, that the acceptance or


                                                  22
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                     Desc: Main
                          Document Page 56 of 263



 rejection was not solicited or procured in good faith or in accordance with the applicable
 provisions of PROMESA or the Bankruptcy Code.

         It is important that holders of Claims in Classes 1, 5, 8, and 9, as well as the applicable
 bond insurer (Ambac, National, or Assured) with respect to Claims in Classes 2, 3, and 6, that
 are eligible to vote exercise their right to vote to accept or reject the Plan of Adjustment. EVEN
 IF YOU DO NOT VOTE OR DO NOT HAVE THE RIGHT TO VOTE TO ACCEPT THE
 PLAN OF ADJUSTMENT, YOU MAY BE BOUND BY THE PLAN OF ADJUSTMENT
 IF IT IS CONFIRMED BY THE TITLE III COURT. The amount and number of votes
 required for acceptance or rejection of the Plan of Adjustment by a Class are computed on the
 basis of Claims actually voting to accept or reject the Plan of Adjustment. There are no quorum
 requirements with respect to the number of Claims in a Class that actually vote.

        If at least one impaired class of claims accepts a Title III plan of adjustment (without
 counting the votes of insiders), Bankruptcy Code section 1129(b), made applicable to Title III of
 PROMESA pursuant to PROMESA section 301(a), permits the confirmation of the plan of
 adjustment under certain conditions, notwithstanding the rejection of the plan of adjustment by
 one or more other impaired classes of claims. Under that section, a plan of adjustment may be
 confirmed by a court if the plan of adjustment does not “discriminate unfairly” and is “fair and
 equitable” with respect to each rejecting class. Refer to Section VII.C.1(e) of this Disclosure
 Statement for more information.

        The Debtor’s determination as to whether to request confirmation of the Plan of
 Adjustment pursuant to Bankruptcy Code section 1129(b) will be announced prior to or at the
 Confirmation Hearing.

 D.     Solicitation and Voting Procedures

         On October 19, 2018, the Debtor filed the Disclosure Statement Approval Motion,
 seeking an order from the Title III Court (i) approving the proposed Disclosure Statement, (ii)
 fixing a Voting Record Date (as defined therein) for voting on the Plan of Adjustment, (iii)
 approving the Confirmation Hearing Notice (as defined therein), (iv) approving the proposed
 contents of the Solicitation Package (as defined therein) and procedures for distribution thereof,
 (v) approving the forms of Ballots and Election Notices, and establishing solicitation, voting,
 distribution election, and balloting procedures, (vi) approving the form and manner of Notice of
 Non-Voting Status – Class 10 (as defined therein), (vii) fixing the Voting Deadline (as defined
 therein) and Election Deadline (as defined therein), and (viii) approving procedures for
 tabulating creditor votes. On November 16, 2018, the Debtor filed its omnibus reply to various
 objections that were filed to the Disclosure Statement Approval Motion. Attached to the
 Debtor’s omnibus reply was a revised Disclosure Statement Order, which the Title III Court
 entered on November [ ], 2018.

         For more information regarding the solicitation and voting procedures surrounding the
 Plan of Adjustment, see the Disclosure Statement Order.




                                                 23
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                                     Desc: Main
                          Document Page 57 of 263



 E.         Confirmation Hearing and Deadline for Objections to Confirmation

        Pursuant to Bankruptcy Code section 1128, the Title III Court has scheduled the
 Confirmation Hearing on whether the Debtor has fulfilled the confirmation requirements of
 PROMESA section 314 on January 16, 2019 at 9:30 a.m. (Atlantic Standard Time) before the
 Honorable Laura Taylor Swain, at the Title III Court, Clemente Ruiz Nazario United States
 Courthouse, 150 Carlos Chardón Avenue, San Juan, P.R. 00918 at a courtroom to be later
 determined. The Confirmation Hearing may be adjourned from time to time without notice
 except as given at the Confirmation Hearing or at any subsequent adjourned Confirmation
 Hearing.

        The Title III Court has ordered that objections, if any, to confirmation of the Plan of
 Adjustment be filed and served on or before January 2, 2019 at 5:00 p.m. (Atlantic Standard
 Time).

                                          II.      Overview of COFINA

 A.         Historical Information About COFINA

            1.       COFINA Enabling Act

        COFINA is a public corporation and instrumentality of the Commonwealth constituting a
 corporate and political entity independent and separate from the Commonwealth, created under
 Act No. 91 of the Legislative Assembly of the Commonwealth (the “Legislative Assembly”),
 approved May 13, 2006 (as amended by Act No. 291, approved December 26, 2006; Act No. 56,
 approved July 5, 2007; Act No. 1, approved January 14, 2009; Act No. 7, approved March 9,
 2009, as amended; Act No. 18, approved May 22, 2009; Act 133, approved July 12, 2012; Act
 116, approved October 10, 201; Act 101, approved July 1, 2015; and Act 84, approved July 22,
 2016) (collectively, “Act 91”).

        Pursuant to Act No. 117 of the Legislative Assembly, approved July 4, 2006, the
 Commonwealth imposed for the first time a tax on the sales or use of a broad range of goods and
 services in the Commonwealth at a rate of 5.5% and authorized its municipalities to impose a
 municipal sales and use tax at a rate of 1.5% (the sales and use tax revenues at the 5.5% rate, the
 “SUT Revenues”).17

         Act 91 currently requires that the following amounts of the SUT Revenues be transferred
 in each Fiscal Year to COFINA, whichever is greater: (i) a minimum fixed amount (the “Pledged




 17
      In 2014, the Commonwealth lowered the municipal sales and use tax by 0.5% and increased the Commonwealth
      sales and use tax by the same amount (with the revenues from the 0.5% remaining for the benefit of the Municipal
      Administration Fund). The Commonwealth then increased the aggregate rate of the Commonwealth sales and use
      tax from 6% to 10.5% by imposing a sales and use tax surcharge of 4.5%. The revenues attributable to such
      increase are the property of the Commonwealth and are not available to COFINA. More recently, the
      Commonwealth reset the portion of the Commonwealth sales and use tax from which COFINA moneys are
      derived to the original 5.5%.

                                                           24
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                                       Desc: Main
                          Document Page 58 of 263



 Sales Tax Base Amount” or “PSTBA”);18 and (ii) the product of the amount of the SUT
 Revenues collected during such Fiscal Year multiplied by a fraction, the numerator of which is
 2.75% and the denominator of which is 5.5% (the greater of (i) and (ii) being referred to as the
 “Pledged Sales Tax”). The Pledged Sales Tax is the only source of funds available to pay debt
 service on “Senior” Existing Securities and “First Subordinate” Existing Securities.19

        As originally established in 2006, COFINA was authorized to use such portion of the
 SUT Revenues to pay or finance, in whole or in part, or fund: (i) certain appropriation backed
 debt outstanding as of June 30, 2006 payable to the Government Development Bank for Puerto
 Rico (“GDB”) and the Puerto Rico Public Finance Corporation (“PFC”); and (ii) certain
 Commonwealth expenses.

         During 2009, the Legislative Assembly expanded the purposes of COFINA to authorize
 COFINA to pay or finance, in whole or in part, or fund: (i) the debt of the Secretary of the
 Treasury of the Commonwealth (the “Secretary of the Treasury”) with GDB in the amount of $1
 billion, a portion of the proceeds of which were used to cover the budgetary deficit of the
 Commonwealth for fiscal year 2009, (ii) certain financing granted to the Secretary of the
 Treasury by GDB payable from future Commonwealth GO Bonds (as defined below), and any
 debt of the Commonwealth outstanding as of December 31, 2008, that did not have a source of
 repayment or was payable from budgetary appropriations, (iii) a portion of the accounts payable
 to suppliers of the Commonwealth, (iv) operational expenses of the Commonwealth for fiscal
 years 2009, 2010, and 2011, (v) operational expenses of the Commonwealth for fiscal year 2012,
 to the extent included in the annual budget of the Commonwealth, (vi) that certain Puerto Rico
 Economic Stimulus Fund, (vii) that certain Commonwealth Emergency Fund in order to cover
 expenses resulting from catastrophic events such as hurricanes or floods, and (viii) that certain
 Economic Cooperation and Public Employees Alternatives Fund.

          2.       Existing COFINA Bond Resolution and Existing Securities

         The Existing Securities, as defined below, were issued pursuant to a Sales Tax Revenue
 Bond Resolution adopted on July 13, 2007 (as amended and restated on June 10, 2009, the
 “STRB Resolution”). Each series of Existing Securities was issued pursuant to a supplemental
 resolution providing for its issuance and the terms of such series, in each case adopted by the
 Board of Directors of COFINA. The STRB Resolution together with the supplemental
 resolutions issued pursuant thereto is referred to as the “Existing Bond Resolution.” Under the
 Existing Bond Resolution, the Bank of New York Mellon acts as trustee (the “Trustee”) for the
 Existing Securities.

        As of the Petition Date, COFINA had outstanding $17.64 billion aggregate principal and
 unpaid interest amount of its sales tax revenue bonds issued under the Existing Bond Resolution,
 including $11.55 billion of current interest bonds, plus $6.10 billion accreted on existing capital
 18
      Specifically, the “Pledged Sales Tax Base Amount” or “PSTBA” shall mean the annual dollar amounts
    determined for each Fiscal Year of the Commonwealth in accordance with Section 3 of Act No. 91-2006 of the
    Commonwealth, as amended.
 19
     It has been asserted that, under section 5(d) of Act 91, if the amounts transferred to COFINA are insufficient to
    cover its obligations, including the Existing Securities, Act 91 provides for the transfer of future SUT Revenues to
    cover such deficiency

                                                          25
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                                   Desc: Main
                          Document Page 59 of 263



 appreciation bonds and convertible capital appreciation bonds (collectively, the “Existing
 Securities”). The Existing Securities consist of $7.76 billion senior and $9.88 billion first
 subordinate bonds (respectively, the ““Senior” Existing Securities” and ““First Subordinate”
 Existing Securities”), as described below.

            “Senior” Existing Securities

         The “Senior” Existing Securities20 were issued between 2007 and 2011, bearing interest
 rates between 3.80% and 6.35% and maturing between August 1, 2020 and August 1, 2057. The
 “Senior” Existing Securities are subject to voluntary redemption at the option of COFINA
 commencing between August 1, 2017 and August 1, 2021. Certain of the “Senior” Existing
 Securities are capital appreciation bonds and certain are current interest bonds. Capital
 appreciation bonds or “CABs” do not pay interest on a current basis, but rather accrete interest
 until maturity, when the entire compounded amount is due. As of the Petition Date, there was
 $7.74 billion aggregate principal amount of “Senior” Existing Securities outstanding, consisting
 of $4.02 billion aggregate principal amount of current interest bonds and $2.25 billion aggregate
 principal amount of CABs plus $1.46 billion accreted. Approximately $1.33 billion of the
 “Senior” Existing Securities are insured by Ambac and $1.10 billion are insured by National.

         The “Senior” Existing Securities are payable solely from and secured equally and ratably
 by a security interest granted under the Existing Bond Resolution in the Pledged Property, as
 defined in the Existing Bond Resolution. It should be noted that there is an existing dispute as to
 whether the Existing Bond Resolution in fact grants COFINA a valid security interest in the
 Pledged Property. This dispute, referred to as the Commonwealth-COFINA Dispute, is
 described further in Section IV.E of this Disclosure Statement. The Pledged Property also
 includes the following, collectively: (1) all COFINA Revenues, as defined in the Existing Bond
 Resolution; (2) all right, title and interest of COFINA in and to COFINA Revenues, and all rights
 to receive the same; and (3) funds, deposits, accounts, and subaccounts held by the Trustee.

         The “Senior” Existing Securities are senior in payment priority to the “First Subordinate”
 Existing Securities. Upon an event of default, the Trustee may, or upon the written request of
 owners of 25% of all outstanding “Senior” Existing Securities, shall, declare the principal of and
 accrued interest on the “Senior” Existing Securities to be immediately due and payable. Upon
 such declaration, the principal of and accrued interest on the “Senior” Existing Securities become
 immediately due and payable. In addition, upon a declaration of an event of default, holders of
 “First Subordinate” Existing Securities may not declare a default, or cause the Trustee to take
 any remedial action thereunder in the event that “First Subordinate” Existing Securities are not
 timely paid amounts due thereunder until such time that the “Senior” Existing Securities are fully
 retired or are defeased in accordance with the provision of the Existing Bond Resolution. Upon
 an event of default, the Existing Bond Resolution provides for the priority of payments if the
 funds held by the Trustee are insufficient for the payment of interest and principal or

 20
      COFINA’s “Senior” Existing Securities consist of the following: (i) Sales Tax Revenue Bonds, Series 2007A (the
      “Series 2007A Bonds”), (ii) Sales Tax Revenue Bonds, Series 2007B (the “Series 2007B Bonds”), (iii) Sales Tax
      Revenue Bonds, Series 2007C (the “Series 2007C Bonds”), (iv) Sales Tax Revenue Bonds, Series 2008A (the
      “Series 2008A Bonds”), (v) Sales Tax Revenue Bonds, Series 2009C (the “Series 2009C Bonds”), (vi) Sales Tax
      Revenue Bonds, Series 2011C (the “Series 2011C Bonds”), and (vii) Sales Tax Revenue Bonds, Series 2011D
      (the “Series 2011D Bonds”).

                                                          26
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                                  Desc: Main
                          Document Page 60 of 263



 Compounded Amount (as defined in the Existing Bond Resolution) or redemption price then due
 on the “Senior” Existing Securities.

       A schedule of the “Senior” Existing Securities is included in Exhibit A to the Plan of
 Adjustment.

            “First Subordinate” Existing Securities

         The “First Subordinate” Existing Securities 21 were issued between 2009 and 2011,
 bearing interest rates between 3.63% and 7.48% and maturing between August 1, 2017 and
 August 1, 2050. The “First Subordinate” Existing Securities are subject to voluntary redemption
 at the option of COFINA commencing between August 1, 2014 and August 1, 2029. Certain of
 the “First Subordinate” Existing Securities are CABs and certain are current interest bonds. As of
 the Petition Date, there was $9.81 billion aggregate principal amount of “First Subordinate”
 Existing Securities outstanding, consisting of $7.39 billion aggregate principal amount of current
 interest bonds and $1.50 billion aggregate principal amount of CABs plus $0.87 billion accreted.
 Approximately $0.25 billion of the “First Subordinate” Existing Securities are insured by
 Assured.

         The “First Subordinate” Existing Securities are payable solely from and secured equally
 and ratably by a security interest granted under the Existing Bond Resolution in the Pledged
 Property, as defined in the Existing Bond Resolution. The “First Subordinate” Existing
 Securities cannot declare an event of default or control remedies until the “Senior” Existing
 Securities are satisfied in full.

        The relative rights and remedies of the “Senior” Existing Securities and “First
 Subordinate” Existing Securities, including the nature and scope of any subordination, is a matter
 of dispute among various parties in interest, and certain parties in interest may dispute the
 description of such matters (or of other matters) contained in this Disclosure Statement.

         A schedule of the “First Subordinate” Existing Securities is included in Exhibit A to the
 Plan of Adjustment.

            3.      Insurance of Existing Securities

                    (a)      National Public Finance Guarantee Corporation

        The following information has been furnished by National for use in this Disclosure
 Statement, and the Debtor makes no representation as to its fair presentation, accuracy, or

 21
       The “First Subordinate” Existing Securities consist of the following: (i) Sales Tax Revenue Bonds, First
      Subordinate Series 2009A (the “Series 2009A Bonds”), (ii) Sales Tax Revenue Bonds, First Subordinate Series
      2009B (the “Series 2009B Bonds”), (iii) Sales Tax Revenue Bonds, First Subordinate Series 2010A (the “Series
      2010A Bonds”), (iv) Sales Tax Revenue Bonds, First Subordinate Series 2010C (the “Series 2010C Bonds”), (v)
      Sales Tax Revenue Bonds, First Subordinate Series 2010D (Issuer Subsidy Build America Bonds) (the “Series
      2010D Bonds”), (vi) Sales Tax Revenue Bonds, First Subordinate Series 2010E (Issuer Subsidy Recovery Zone
      Economic Development Bonds) (the “Series 2010E Bonds”), (vii) Sales Tax Revenue Bonds, First Subordinate
      Series 2011A (the “Series 2011A Bonds”), and (vii) Sales Tax Revenue Bonds, First Subordinate Series 2011B
      (the “Series 2011B Bonds”).

                                                         27
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                    Desc: Main
                          Document Page 61 of 263



 completeness of information, including documents incorporated herein by reference. With
 respect to certain “Senior” Existing Securities, National issued financial guaranty insurance
 policies (whether initially issued by (i) Financial Guaranty Insurance Corporation and
 subsequently novated to National, or (ii) MBIA Insurance Corporation and subsequently
 reinsured by National, together with all agreements and other documents related thereto, the
 “National Insurance Policies”), pursuant to which National guaranteed the scheduled payment of
 principal of and interest on such Senior COFINA Bond Claims (National) when due, as set forth
 in the National Insurance Policies.

         The National Insurance Policies unconditionally and irrevocably guarantee the full and
 complete payment required to be made by or on behalf of COFINA to the Trustee or its
 successor of an amount equal to (i) the principal of (either at the stated maturity or by an
 advancement of maturity pursuant to a mandatory sinking fund payment) and interest on, the
 Senior COFINA Bond Claims (National) as such payment shall become due but shall not be so
 paid (except that if there is any acceleration of the due date of such principal by reason of
 mandatory or optional redemption or acceleration resulting from default or otherwise, other than
 any advancement of maturity pursuant to a mandatory sinking fund payment, the payments
 guaranteed by the National Insurance Policies shall be made in such amounts and at such times
 as such payments of principal would have been due had there not been any such acceleration,
 subject to any of National’s right to elect in its sole discretion, to pay in whole or in part any
 principal due by reason of such acceleration); and (ii) the reimbursement of any such payment
 that is subsequently recovered from any owner of the Senior COFINA Bond Claims (National)
 pursuant to a final judgment by a court of competent jurisdiction that such payment constitutes
 an avoidable preference to such owner within the meaning of any applicable bankruptcy law.

        The National Insurance Policies do not insure against loss of any prepayment premium
 that may at any time be payable with respect to any Senior COFINA Bond Claim (National).
 The National Insurance Policies do not, under any circumstance, insure against loss relating to,
 among other things: (i) optional or mandatory redemptions (other than mandatory sinking fund
 redemptions); (ii) any payments to be made on an accelerated basis; or (iii) payments of the
 purchase price of the Senior COFINA Bond Claims (National) upon tender by an owner thereof.
 The National Insurance Policies also do not insure against nonpayment or any other act or
 omission of the Bond Trustee or any other paying agent, if any, for the Senior COFINA Bond
 Claims (National).

         General. National is the principal operating subsidiary of MBIA Inc., a New York Stock
 Exchange listed company. MBIA Inc. is not obligated to pay the debts of or claims against
 National. National is domiciled in the State of New York and licensed to do business in and
 subject to regulation under the laws of all 50 states, the District of Columbia, the U.S. Virgin
 Islands and the Territory of Guam.

        The principal executive offices of National are located at 1 Manhattanville Road, Suite
 301, Purchase, New York 10577 and the main telephone number at that address is (917) 765-
 3333.

        Regulation. As a financial guaranty insurance company licensed to do business in the
 State of New York, National is subject to the New York Insurance Law which, among other

                                                28
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                     Desc: Main
                          Document Page 62 of 263



 things, prescribes minimum capital requirements and contingency reserves against liabilities for
 National, limits the classes and concentrations of investments that are made by National and
 required the approval of policy rates and forms that are employed by National. State law also
 regulates the amount of both the aggregate and individual risks that may be insured by National,
 the payment of dividends by National, changes in control with respect to National, and
 transactions among National and its affiliates.

        The National Insurance Policies are not covered by the Property/Casualty Insurance
 Security Funds specified in Article 76 of the New York Insurance Law.

        Financial Strength Ratings of National.

          On December 1, 2017, at the request of National, S&P Global Ratings withdrew its “A”
 financial strength rating on National. On January 17, 2018, Moody’s downgraded the financial
 strength rating of National to Baa2 from A3 with a stable outlook. Moody’s Investors Services,
 at its discretion and in the absence of a contract with National, continues to maintain ratings on
 National. On December 5, 2017, at the request of National, Kroll Bond Rating Agency withdrew
 its rating. Any further explanation as to the significance of the ratings may be obtained only
 from the applicable rating agency.

         The above ratings are not recommendations to buy, sell or hold the Existing Securities,
 COFINA Bonds, Senior COFINA Bond Claims (National) and/or National Certificates, and such
 ratings may be subject to revision or withdrawal at any time by the rating agencies. Any
 downward revision or withdrawal of any of the above ratings may have an adverse effect on the
 market price of the Existing Securities, COFINA Bonds, Senior COFINA Bond Claims
 (National) and/or National Certificates. National does not guaranty the market price of the
 Existing Securities, COFINA Bonds, Senior COFINA Bond Claims (National) and/or National
 Certificates nor does it guaranty that the ratings on the Existing Securities, COFINA Bonds,
 Senior COFINA Bond Claims (National) and/or National Certificates will not be revised or
 withdrawn.

         National Financial Information. Based upon statutory financials, as of September 30,
 2018, National had total net admitted assets of $3.5 billion (unaudited), total liabilities of $1.4
 billion (unaudited), and total surplus of $2.1 billion (unaudited) determined in accordance with
 statutory accounting practices prescribed or permitted by insurance regulatory authorities.

         For further information concerning National, see the financial statements of MBIA Inc.
 and its subsidiaries as of December 31, 2017, prepared in accordance with generally accepted
 accounting principles, included in the Annual Report on Form 10-K of MBIA Inc. for the year
 ended December 31, 2017.

      Incorporation of Certain Documents by Reference. The following documents filed by
 MBIA Inc. with the SEC are incorporated by reference into this Disclosure Statement:

        (1)     MBIA Inc.’s Annual Report on Form 10-K for the year ended December 31,
                2017;



                                                 29
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                    Desc: Main
                          Document Page 63 of 263



        (2)     MBIA Inc.’s Quarterly Report on Form 10-Q for the quarter ended September 30,
                2018.

         Any documents, including any financial statement of National and its subsidiaries that are
 included therein or attached as exhibits thereto, filed by MBIA Inc. pursuant to section 13(a),
 13(c), 14 or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
 after the date of MBIA Inc.’s most recent Quarterly Report on Form 10-Q or Annual Report on
 Form 10-K, and prior to the Voting Deadline established by the Disclosure Statement Order shall
 be deemed to be incorporated by reference in this Disclosure Statement and to be a part hereof
 from the respective dates of filing such documents. Any statement contained in a document
 incorporated or deemed to be incorporated by reference herein, or contained in this Disclosure
 Statement, shall be deemed to be modified or superseded for purposes of this Disclosure
 Statement to the extent that a statement contained herein or in any other subsequently filed
 documents that also is or is deemed to be incorporated by reference herein modifies or
 supersedes such statement. Any such statement so modified or superseded shall not be deemed,
 except as so modified or superseded, to constitute a part of this Disclosure Statement.

         MBIA Inc. files annual, quarterly and special reports, information statements and other
 information with the SEC under File No. 1-9583. Copies of MBIA Inc.’s SEC filings (including
 (1) MBIA Inc.’s Annual Report on Form 10-K for the year ended December 31, 2017 and (2)
 MBIA Inc.’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2018) are available
 (i) over the Internet at the SEC’s web site at http://www.sec.gov; (ii) at the SEC’s public
 reference room in Washington, D.C.; (iii) over the Internet at MBIA, Inc.’s web site at
 http://www.nationalpfg.com; and (iv) at no cost, upon request to MBIA, Inc. at its principal
 executive offices.

        National makes no representation regarding this Disclosure Statement, including but not
 limited to the fair presentation, accuracy or completeness of information contained in this
 Disclosure Statement, nor has it participated in the preparation of this Disclosure Statement,
 other than in connection with the information supplied by National and presented under the
 heading “COFINA Bond Insurance – (a) National Public Finance Guarantee Corporation.”

                (b)    Ambac Assurance Corporation

         The following information has been furnished by Ambac for the use in this Disclosure
 Statement, and the Debtor makes no representation as to its fair presentation, accuracy, or
 completeness of information, including documents incorporated herein by reference. Ambac
 issued a financial guaranty insurance policy (the “Ambac Insurance Policy”) for some of the
 “Senior” Existing Securities (the “Ambac Insured Bonds”), pursuant to which Ambac guaranteed
 the scheduled payment of principal of and interest on such Ambac Insured Bonds when due, as
 set forth in the Ambac Insurance Policy. As described in section 17.1 of the Plan of Adjustment,
 holders of Senior COFINA Bond Claims (Ambac) who elect to receive the Ambac Certificates
 will deposit their Ambac Insured Bonds in the Ambac Trust, which will be considered the holder
 of such Ambac Insured Bonds, in exchange for the Ambac Certificates. The following
 information is provided as a summary and shall not be deemed to modify the terms of the Ambac
 Insurance Policy (which terms govern to the extent of any inconsistency with the summary
 below).

                                                30
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                    Desc: Main
                          Document Page 64 of 263



         Payment Pursuant to Ambac Insurance Policy. Under the terms of the Ambac Insurance
 Policy, Ambac is obligated to pay to The Bank of New York Mellon, in New York, New York,
 or any successor thereto (the “Insurance Trustee”), or, at Ambac’s discretion, to the registered
 holders of the Ambac Insured Bonds, that portion of the principal of and interest on the Ambac
 Insured Bonds that shall become Due for Payment but shall be unpaid by reason of Nonpayment
 (as each of such terms is defined in the Ambac Insurance Policy) by COFINA. Under the terms
 of the Ambac Insurance Policy, Ambac is obligated to make such payments to the Insurance
 Trustee on the later of the date on which such principal and/or interest becomes Due for Payment
 or within one business day following the date on which Ambac shall have received notice of
 Nonpayment from the Bond Trustee.

         The Ambac Insurance Policy insures payment only on stated maturity dates and on
 mandatory sinking fund installment dates, in the case of principal, and on stated dates for
 payment, in the case of interest. Under the Ambac Insurance Policy, if the Ambac Insured Bonds
 become subject to mandatory redemption and insufficient funds are available for redemption of
 all outstanding Ambac Insured Bonds, Ambac will remain obligated to pay the principal of and
 interest on the outstanding Ambac Insured Bonds on the originally scheduled interest and
 principal payment dates, including mandatory sinking fund redemption dates. Under the Ambac
 Insurance Policy, if there is any acceleration of the principal of the Ambac Insured Bonds, the
 insured payments will be made at such times and in such amounts as would have been made had
 there not been an acceleration, except to the extent that Ambac elects, in its sole discretion, to
 pay all or a portion of the accelerated principal and interest accrued thereon to the date of
 acceleration (to the extent unpaid by COFINA). Upon payment of all such accelerated principal
 and interest accrued to the acceleration date, Ambac’s obligations under the Ambac Insurance
 Policy shall be fully discharged.

         The Ambac Insurance Policy does not insure any risk other than Nonpayment (as set
 forth in the Ambac Insurance Policy). Specifically, the Ambac Insurance Policy does not cover,
 among other things:

        (1)     payment on acceleration, as a result of a call for redemption (other than
                mandatory sinking fund redemption) or as a result of any other advancement of
                maturity;

        (2)     payment of any redemption, prepayment or acceleration premium, which at any
                time may become due in respect of any obligations, other than at the sole option
                of Ambac; and

        (3)     nonpayment of principal or interest caused by the insolvency or negligence of the
                Bond Trustee, paying agent or bond registrar, if any.

        Under the Ambac Insurance Policy and the bond documents for the Ambac Insured
 Bonds, if it becomes necessary to call upon the Ambac Insurance Policy, payment of principal
 requires surrender of the Ambac Insured Bonds together with an appropriate instrument of
 assignment so as to permit ownership of such Ambac Insured Bonds to be registered in the name
 of Ambac to the extent of the payment under the Ambac Insurance Policy. Payment of interest



                                                31
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                  Desc: Main
                          Document Page 65 of 263



 pursuant to the Ambac Insurance Policy requires proof of holder entitlement to interest payments
 and an appropriate assignment of the holder’s right to payment to Ambac.

         Under the Ambac Insurance Policy and the bond documents for the Ambac Insured
 Bonds, upon payment of the insurance benefits, Ambac will become the owner of the Ambac
 Insured Bonds, appurtenant coupon, if any, and the right to payment of the principal of and
 interest on such Ambac Insured Bonds and will be fully subrogated to the surrendering holder’s
 rights to such payment, in each case to the extent of such payment.

        General. Ambac is a Wisconsin-domiciled stock insurance corporation regulated by the
 Office of the Commissioner of Insurance of the State of Wisconsin, and is licensed to do
 business in 50 states (except Tennessee), the District of Columbia, the Commonwealth and the
 U.S. Virgin Islands (although certain licenses have been suspended or restricted), with admitted
 assets of approximately $3,159,221,803 (unaudited) and statutory capital of approximately
 $1,120,927,510 (unaudited) as of September 30, 2018. Statutory capital consists of Ambac’s
 policyholders’ surplus and statutory contingency reserve.

        Ambac makes no representation regarding this Disclosure Statement, including but not
 limited to the fair presentation, accuracy or completeness of information contained in this
 Disclosure Statement, nor has it participated in the preparation of this Disclosure Statement,
 other than in connection with the information supplied by Ambac and presented under the
 heading “COFINA Bond Insurance – (b) Ambac Assurance Corporation.”

         Available Information. The parent company of Ambac, Ambac Financial Group, Inc.
 (“AFG”), is subject to the informational and periodic reporting requirements of the Exchange
 Act, and in accordance therewith files reports, proxy statements and other information with the
 SEC. These reports, proxy statements and other information can be read and copied at the SEC’s
 public reference room at 100 F Street, N.E., Room 1580, Washington, D.C. 20549. Please call
 the SEC at 1-800-SEC-0330 for further information on the public reference room. The SEC
 maintains an internet site at http://www.sec.gov that contains reports, proxy and information
 statements and other information regarding issuers that file electronically with the SEC,
 including AFG. These reports, proxy statements and other information can also be read at AFG’s
 internet website at www.ambac.com. AFG’s common stock and warrants are listed on
 NASDAQ and trade under the symbols “AMBC” and “AMBCW,” respectively.

         Copies of Ambac’s financial statements prepared on the basis of accounting practices
 prescribed or permitted by the State of Wisconsin’s Office of the Commissioner of Insurance are
 available from Ambac and can also be read at AFG’s internet website at www.ambac.com. The
 address of Ambac’s administrative offices is One State Street Plaza, 16th Floor, New York, New
 York 10004, and its telephone number is (212) 658-7470.

       Incorporation of Certain Documents by Reference. The following documents filed by
 AFG with the SEC (File No. 1-10777) are incorporated by reference in this Disclosure
 Statement:

        (1)     The Company’s Current Reports on Form 8-K filed on February 15, 2018;



                                               32
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                          Document Page 66 of 263



        (2)     The Company’s Annual Report on Form 10-K for the fiscal year ended December
                31, 2017 and filed on February 28, 2018;

        (3)     The Company’s Quarterly Report on Form 10-Q for the quarter ended March 31,
                2018 filed on May 9, 2018;

        (4)     The Company’s Current Reports on Form 8-K filed on May 18, 2018;

        (5)     The Company’s Current Reports on Form 8-K filed on June 25, 2018;

        (6)     The Company’s Current Reports on Form 8-K filed on July 16, 2018;

        (7)     The Company’s Current Reports on Form 8-K filed on July 26, 2018;

        (8)     The Company’s Quarterly Report on Form 10-Q for the quarter ended June 30,
                2018 filed on August 8, 2018; and

        (9)     The Company’s Quarterly Report on Form 10-Q for the quarter ended September
                30, 2018 filed on November 7, 2018.

         Ambac’s consolidated financial statements and all other information relating to Ambac and
 subsidiaries included in AFG’s periodic reports filed with the SEC subsequent to the date of this
 Disclosure Statement and prior to the Effective Date shall, to the extent filed (rather than furnished
 pursuant to Item 9 of Form 8-K), be deemed to be incorporated by reference into this Disclosure
 Statement and to be a part hereof from the respective dates of filing of such reports.

          Any information contained in a document furnished by AFG incorporated in this Disclosure
 Statement by reference shall be modified or superseded for the purposes of this Disclosure
 Statement to the extent that any information contained in a subsequently filed document
 incorporated by reference herein modifies or supersedes such information. Any information so
 modified or superseded shall not be deemed, except as so modified or superseded, to constitute a
 part of this Disclosure Statement.

        Copies of all information regarding Ambac that is incorporated by reference in this
 Disclosure Statement are available for inspection in the same manner as described above in
 “Available Information.”

        All documents subsequently filed by AFG pursuant to the requirements of the Exchange
 Act after the date of this Disclosure Statement will be available for inspection in the same
 manner as described above in “Available Information.”

                (c)     Assured Guaranty Municipal Corp.

        The following information has been furnished by Assured for use in this Disclosure
 Statement, and the Debtor makes no representation as to its fair presentation, accuracy, or
 completeness of information, including documents incorporated herein by reference. With
 respect to certain “First Subordinate” Existing Securities (the “Assured Insured Bonds”),
 Assured issued municipal insurance policies (including policies issued in the secondary market,

                                                  33
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                    Desc: Main
                          Document Page 67 of 263



 and together with all agreements and other documents related thereto, the “Assured Insurance
 Policies”), pursuant to which Assured guaranteed the scheduled payment of principal of and
 interest on such Assured Insured Bonds when due, as set forth in the Assured Insurance Policies.

         Payment Pursuant to Assured Insurance Policy. Under the terms of the Assured
 Insurance Policies, Assured agreed to pay to the trustee (the “Assured Insured Bonds Trustee”)
 or paying agent (the “Assured Insured Bonds Paying Agent”) for the Assured Insured Bonds, for
 the benefit of the Owners of the applicable Assured Insured Bonds or, at the election of Assured,
 directly to each Owner of an applicable Assured Insured Bond, and subject to the terms of the
 applicable Assured Insurance Policy, that portion of the principal of and interest on the
 applicable Assured Insured Bonds that shall become Due for Payment (as defined below) but
 shall be unpaid by reason of Nonpayment (as defined below) by COFINA.

          On the later of the day on which such principal and interest becomes Due for Payment or
 the Business Day next following the Business Day on which Assured shall have received Notice
 of Nonpayment, Assured will disburse to or for the benefit of each Owner of an applicable
 Assured Insured Bond the face amount of principal of and interest on the Assured Insured Bond
 that is then Due for Payment but is then unpaid by reason of Nonpayment by COFINA, but only
 upon receipt, by Assured, in a form reasonably satisfactory to it, of (a) evidence of the Owner’s
 right to receive payment of the principal or interest then Due for Payment and (b) evidence,
 including any appropriate instruments of assignment, that all of the Owner’s rights with respect
 to payment of such principal or interest that is Due for Payment shall thereupon vest in Assured.
 Upon disbursement in respect of an Assured Insured Bond, Assured shall become the owner of
 the Assured Insured Bond, any appurtenant coupon to the Assured Insured Bond or right to
 receipt of payment of principal of or interest on the Assured Insured Bond and shall be fully
 subrogated to the rights of the Owner, including the Owner’s right to receive payments under the
 Assured Insured Bond, to the extent of any payment by Assured under the applicable Assured
 Insurance Policy. Payment by Assured to the Assured Insured Bonds Trustee or Assured Insured
 Bonds Paying Agent for the benefit of the Owners shall, to the extent of such payment, discharge
 the obligation of Assured under the applicable Assured Insurance Policy.

        For the purposes of this section of the Disclosure Statement, solely as it pertains to
 information furnished by Assured for use in this Disclosure Statement, the following terms shall
 have the following meanings:

        “Business Day” means any day other than (a) a Saturday or Sunday or (b) a day on which
 banking institutions in the State of New York or Assured’s fiscal agent are authorized or required
 by law or executive order to remain closed.

         “Due for Payment” means (a) when referring to the principal of an Assured Insured
 Bond, payable on the stated maturity date thereof or the date on which the same shall have been
 duly called for mandatory sinking fund redemption and does not refer to any earlier date on
 which payment is due by reason of call for redemption (other than by mandatory sinking fund
 redemption), acceleration or other advancement of maturity unless Assured shall elect, in its sole
 discretion, to pay such principal due upon such acceleration together with any accrued interest to
 the date of acceleration and (b) when referring to interest on an Assured Insured Bond, payable
 on the stated date for payment of interest.

                                                34
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                     Desc: Main
                          Document Page 68 of 263



        “Nonpayment” means, in respect of an Assured Insured Bond, the failure of COFINA to
 have provided sufficient funds to the Assured Insured Bonds Trustee or Assured Insured Bonds
 Paying Agent for payment in full of all principal and interest that is Due for Payment on such
 Assured Insured Bond.

         “Notice” means telephonic or telecopied notice, subsequently confirmed in a signed
 writing, or written notice by registered or certified mail, from an Owner, the Assured Insured
 Bonds Trustee or the Assured Insured Bonds Paying Agent to Assured which notice shall specify
 (a) the person or entity making the claim, (b) the Policy Number, (c) the claimed amount and (d)
 the date such claimed amount became Due for Payment.

         “Owner” means, in respect of an Assured Insured Bond, the person or entity who, at the
 time of Nonpayment, is entitled under the terms of such Assured Insured Bond to payment
 thereof, except that “Owner” shall not include COFINA or any person or entity whose direct or
 indirect obligation constitutes the underlying security for the Assured Insured Bonds.

         General. Assured is a New York domiciled financial guaranty insurance company and an
 indirect subsidiary of Assured Guaranty Ltd. (“AGL”), a Bermuda-based holding company
 whose shares are publicly traded and are listed on the New York Stock Exchange under the
 symbol “AGO”. AGL, through its operating subsidiaries, provides credit enhancement products
 to the U.S. and global public finance, infrastructure, and structured finance markets. Neither
 AGL nor any of its shareholders or affiliates, other than Assured, is obligated to pay any debts of
 Assured or any claims under any insurance policy issued by Assured.

         Assured’s financial strength is rated “AA” (stable outlook) by S&P Global Ratings, a
 business unit of Standard & Poor’s Financial Services LLC (“S&P”), “AA+” (stable outlook) by
 Kroll Bond Rating Agency, Inc. (“KBRA”) and “A2” (stable outlook) by Moody’s Investors
 Service, Inc. (“Moody’s”). Each rating of Assured should be evaluated independently. An
 explanation of the significance of the above ratings may be obtained from the applicable rating
 agency. The above ratings are not recommendations to buy, sell or hold any security, and such
 ratings are subject to revision or withdrawal at any time by the rating agencies, including
 withdrawal initiated at the request of Assured in its sole discretion. In addition, the rating
 agencies may at any time change Assured’s long-term rating outlooks or place such ratings on a
 watch list for possible downgrade in the near term. Any downward revision or withdrawal of
 any of the above ratings, the assignment of a negative outlook to such ratings or the placement of
 such ratings on a negative watch list may have an adverse effect on the market price of any
 security guaranteed by Assured. Assured only guarantees scheduled principal and scheduled
 interest payments payable by the issuer of bonds insured by Assured on the date(s) when such
 amounts were initially scheduled to become due and payable (subject to and in accordance with
 the terms of the relevant insurance policy), and does not guarantee the market price or liquidity
 of the securities it insures, nor does it guarantee that the ratings on such securities will not be
 revised or withdrawn.

         Current Financial Strength Ratings. On June 26, 2018, S&P announced it had affirmed
 Assured’s financial strength rating of “AA” (stable outlook). Assured can give no assurance as
 to any further ratings action that S&P may take.



                                                 35
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                   Desc: Main
                          Document Page 69 of 263



         On May 7, 2018, Moody’s announced it had affirmed Assured’s insurance financial
 strength rating of “A2” (stable outlook). Assured can give no assurance as to any further ratings
 action that Moody’s may take.

         On January 23, 2018, KBRA announced it had affirmed Assured’s insurance financial
 strength rating of “AA+” (stable outlook). Assured can give no assurance as to any further
 ratings action that KBRA may take.

         For more information regarding Assured’s financial strength ratings and the risks related
 thereto, see AGL’s Annual Report on Form 10-K for the fiscal year ended December 31, 2017.

        Capitalization of Assured. At June 30, 2018:

                 The policyholders’ surplus of Assured was approximately $2,221 million.

                 The contingency reserves of Assured and its indirect subsidiary Municipal
                  Assurance Corp. (“MAC”) (as described below) were approximately $1,166
                  million. Such amount includes 100% of Assured’s contingency reserve and
                  60.7% of MAC’s contingency reserve.

                 The net unearned premium reserves and net deferred ceding commission income
                  of Assured and its subsidiaries (as described below) were approximately $1,898
                  million. Such amount includes (i) 100% of the net unearned premium reserve and
                  deferred ceding commission income of Assured, (ii) the consolidated net
                  unearned premium reserves and net deferred ceding commissions of Assured’s
                  wholly owned subsidiary Assured Guaranty (Europe) plc (“AGE”), and (iii)
                  60.7% of the net unearned premium reserve of MAC.

        The policyholders’ surplus of Assured and the contingency reserves, net unearned
 premium reserves and deferred ceding commission income of Assured and MAC were
 determined in accordance with statutory accounting principles. The net unearned premium
 reserves and net deferred ceding commissions of AGE were determined in accordance with
 accounting principles generally accepted in the United States of America.

        Incorporation of Certain Documents by Reference. Portions of the following documents
 filed by AGL with the SEC (File No. 001-32141) that relate to Assured are incorporated by
 reference in this Disclosure Statement and shall be deemed to be a part hereof:

        (1)       AGL’s Annual Report on Form 10-K for the fiscal year ended December 31, 2017
                  (filed by AGL with the SEC on February 23, 2018);

        (2)       AGL’s Quarterly Report on Form 10-Q for the quarterly period ended March 31,
                  2018 (filed by AGL with the SEC on May 4, 2018); and

        (3)       AGL’s Quarterly Report on Form 10-Q for the quarterly period ended June 30,
                  2018 (filed by AGL with the SEC on August 2, 2018).



                                                 36
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                     Desc: Main
                          Document Page 70 of 263



         All consolidated financial statements of Assured and all other information relating to
 Assured included in, or as exhibits to, documents filed by AGL with the SEC pursuant to Section
 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, excluding Current Reports or
 portions thereof “furnished” under Item 2.02 or Item 7.01 of Form 8-K, after the filing of the last
 document referred to above and before the termination of the solicitation shall be deemed
 incorporated by reference into this Disclosure Statement and to be a part hereof from the
 respective dates of filing such documents. Copies of materials incorporated by reference are
 available over the internet at the SEC’s website at http://www.sec.gov, at AGL’s website at
 http://www.assuredguaranty.com, or will be provided upon request at Assured Guaranty
 Municipal Corp.: 1633 Broadway, New York, New York 10019, Attention: Communications
 Department (telephone (212) 974-0100). Except for the information referred to above, no
 information available on or through AGL’s website shall be deemed to be part of or incorporated
 in this Disclosure Statement.

        Any information regarding Assured included herein under the caption “Assured Guaranty
 Municipal Corp.” or included in a document incorporated by reference herein (collectively, the
 “Assured Information”) shall be modified or superseded to the extent that any subsequently
 included Assured Information (either directly or through incorporation by reference) modifies or
 supersedes such previously included Assured Information. Any Assured Information so
 modified or superseded shall not constitute a part of this Disclosure Statement, except as so
 modified or superseded.

        Assured makes no representation regarding this Disclosure Statement, including but not
 limited to the fair presentation, accuracy or completeness of information contained in this
 Disclosure Statement, nor has it participated in the preparation of this Disclosure Statement,
 other than in connection with the information supplied by Assured and presented under the
 heading “COFINA Bond Insurance – (c) Assured Guaranty Municipal Corporation.”

         Miscellaneous Matters. Assured has not independently verified, makes no representation
 regarding, and does not accept any responsibility for the accuracy or completeness of this
 Disclosure Statement or any information or disclosure contained herein, or omitted herefrom,
 other than with respect to the accuracy of the information supplied by Assured regarding Assured
 and the Assured Insurance Policies.

        4.      Miscellaneous Contractual Obligations Related to the Existing Securities

         Debt Service Deposit Agreement. COFINA, the Trustee, and Lehman Brothers
 Holdings, Inc., as Plan Administrator for Lehman Brothers Special Financing, Inc. (“Lehman”),
 entered into that certain Debt Service Deposit Agreement, dated as of July 1, 2008 (the
 “DSDA”). Pursuant to prior agreements, Lehman made upfront payments to the Puerto Rico
 Public Finance Corporation, and Lehman was owed money in connection with the reductions of
 cash flows under such prior agreements. In lieu of paying Lehman, the Trustee, COFINA, and
 Lehman executed the DSDA, whereby Lehman may cause certain “Qualified Securities” to be
 delivered to the Trustee on certain specified dates. If Lehman delivers such securities, the
 Trustee must purchase them at par out of funds available in the applicable debt service account.
 If COFINA redeems, defeases, repurchases, or refunds any of the “Senior” Existing Securities
 covered under the DSDA, COFINA must pay Lehman the “Termination Amount,” which is

                                                 37
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                   Desc: Main
                          Document Page 71 of 263



 designed to preserve the economic equivalent of Lehman’s rights under the DSDA. As of the
 date hereof, the DSDA provides no value to COFINA.

         At this time, the Debtor intends to reject the DSDA. To the extent that the DSDA
 remains executory in nature, the DSDA will be deemed rejected pursuant to Plan § 18.1 as of the
 Effective Date unless otherwise rejected by COFINA in the interim. Consistent with the proof of
 claim filed by Lehman (Claim No. 42158), to the extent that Lehman has a Claim against
 COFINA arising under the DSDA (or the rejection thereof), such Claim has been classified in
 Class 9 as a general unsecured claim pursuant to the Plan of Adjustment.

         Goldman Sachs Swap Agreement. On July 12, 2007, COFINA and Goldman Sachs
 Bank USA (f/k/a Goldman Sachs Capital Markets, L.P.) (“GS Bank”) entered into a swap
 agreement, governed by (i) the terms of a confirmation, dated July 12, 2007, and (ii) an
 International Swap Dealers Association, Inc. Master Agreement, dated as of July 31, 2007, as
 amended by (1) the Credit Support Annex to the Schedule to the ISDA Master Agreement, dated
 as of September 24, 2014, and (2) the Amendment to the ISDA Master Agreement, dated as of
 September 24, 2014 (collectively, the “GS Swap Agreement”). The GS Swap Agreement
 provides for a variety of payments under a fixed schedule and requires COFINA to post
 collateral over time.

 B.     Summary of COFINA’s Revenues, Assets, and Liabilities

        1.      Flow of COFINA Pledged Taxes

          Pursuant to Act 117-2006, as amended (“Act 117”), the Commonwealth imposed for the
 first time a tax on the sale or use of a broad range of goods and services in the Commonwealth at
 a rate of 5.5% and authorized its municipalities to impose a municipal sales and use tax of up to
 1.5%. In May 2015, the Commonwealth also imposed a 4.5% sales and use tax surcharge, which
 is the property of the Commonwealth and not available to COFINA.

         Each month, on or prior to the 10th day, merchants and retailers are required to file the
 returns and pay all sales and use tax revenues collected during the prior month (including the
 SUT Revenues) to Banco Popular de Puerto Rico (“Banco Popular”) or any other agent
 designated by the Secretary of the Treasury of Puerto Rico. Banco Popular is required to transfer
 all sales and use tax revenues (including the SUT Revenues) to a joint collection account (the
 “Sales Tax Account”). Once the moneys are deposited in the Sales Tax Account, Banco Popular
 then transfers all SUT Revenues on a daily basis (with a 2 day delay) to a dedicated sales tax
 fund (the “DSTF”), an account established pursuant to Act 91 and held at Banco Popular’s Trust
 Department in the name of COFINA. Act 91 provides that all funds deposited in the DSTF and
 all future funds that must be deposited into the DSTF pursuant to the provisions of Act 91 are
 “the property of COFINA.”

         Commencing at the beginning of each fiscal year of the Commonwealth, which begins on
 July 1 (the “Fiscal Year”), Banco Popular transfers on a daily basis all moneys on deposit in the
 DSTF to an account (the “Revenue Account”) that also is owned by COFINA and held at Bank
 of New York Mellon (“BNYM”) until the Pledged Sales Tax Base Amount established for each
 Fiscal Year has been deposited therein. Under the Existing Bond Resolution, after an amount


                                                38
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                          Document Page 72 of 263



 equal to the Pledged Sales Tax Base Amount has been deposited in the Revenue Account, all
 SUT Revenues are distributed to the Puerto Rico Treasury Department for general use by the
 Commonwealth until the Commonwealth also has received an amount equal to the Pledged Sales
 Tax Base Amount. Thereafter, the Existing Bond Resolution provides that half of all SUT
 Revenue collected is transferred to the Revenue Account to serve as collateral for the Existing
 Securities and the other half is transferred to the Treasury Department for use by the
 Commonwealth.

         On the last business day of each calendar month, amounts deposited in the Revenue
 Account are transferred to certain debt service accounts and debt service reserve accounts
 established for the Existing Securities according to the priorities set forth in section 505 of the
 Existing Bond Resolution until each debt service account holds sufficient funds to make
 principal and interest payments for the next 12-month period (or 15-month period for bonds that
 pay debt service quarterly or monthly) and each debt service reserve account holds an amount
 calculated under the applicable supplemental resolution adopted by COFINA with respect to
 each series of Existing Securities issued. The funds transferred to the debt service accounts are
 then allocated to a principal subaccount, an interest subaccount, and a holding subaccount
 (collectively, with the Revenue Account, the debt service accounts, and the debt service reserve
 accounts, the “Project Accounts”). Payments on the Existing Securities are made from the
 principal and interest subaccounts. The Project Accounts are accounts of COFINA that are
 maintained by BNYM and are subject to the lien of the holders of COFINA Bonds.

        2.      Security for Existing Securities

         Pursuant to the Existing Bond Resolution, the Existing Securities are limited obligations
 of COFINA payable solely from, and secured by a grant of a security interest in, the Pledged
 Property. It should be noted that there is an existing dispute as to whether the Existing Bond
 Resolution in fact grants COFINA a valid security interest in the Pledged Property. This dispute,
 referred to as the Commonwealth-COFINA Dispute, is described further in Section IV.E of this
 Disclosure Statement. In general, the Existing Bond Resolution defines “Pledged Property” to
 consist of (i) all “Revenues” (as discussed below), and all right, title and interest of COFINA in
 and to the Revenues and all rights to receive the same, (ii) the funds, accounts and subaccounts
 held by the Trustee (subject in each case to certain limited exceptions), and certain other moneys,
 securities and cash equivalents from time to time held by the Trustee under the terms of the
 Existing Bond Resolution, (iii) any and all other rights and property of every kind and nature
 from time to time pledged by COFINA to the Trustee under the Existing Bond Resolution as and
 for additional security for the Existing Securities, and (iv) any and all cash and non-cash
 proceeds, products, offspring, rents, and profits from any of the Pledged Property described in
 clauses (i) through (iii) above, including those from the sale, exchange, transfer, collection, loss,
 damage, disposition, substitution or replacement of any of the foregoing. The Existing Bond
 Resolution defines the term “Revenues” to consist of all Pledged Sales Tax collections received
 by COFINA or the Trustee and other revenues, fees, charges, surcharges, rents, proceeds or other
 income and receipts received by or on behalf of COFINA or by the Trustee, lawfully available
 for the purposes of the Existing Bond Resolution and deposited by or on behalf of COFINA or
 by the Trustee in any fund, account or subaccount held by the Trustee (subject in each case to
 certain limited exceptions). It should be noted that it is disputed whether the security interest in
 the Pledged Property received by COFINA continues after commencement of the Title III Case.

                                                  39
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                          Document Page 73 of 263



      III.      Significant Events Leading to Commencement of COFINA’s Title III Case

 A.     The Commonwealth’s Steady Operational and Financial Decline

        1.       The Commonwealth

         General. The Commonwealth is an island located in the Caribbean approximately 1,600
 miles southeast of New York City. It has an area of approximately 3,500 square miles and a
 population estimated by the United States Census Bureau of approximately 3.34 million as of
 July 1, 2017.

         The Commonwealth came under United States sovereignty pursuant to the Treaty of Paris
 of 1898. Puerto Ricans have been citizens of the United States since 1917. In 1950, the United
 States Congress authorized the Commonwealth to draft and approve its own Constitution, which
 was drafted by a popularly elected constitutional convention, approved in a special referendum
 by the people of the Commonwealth, amended and ratified by the United States Congress, and
 subsequently approved by the President of the United States in 1952. The Constitution of the
 Commonwealth provides for the separation of powers of the executive, legislative and judicial
 branches of government. The current Governor, Ricardo Rosselló Nevares, was sworn into office
 for a four-year term on January 2, 2017. The Legislative Assembly consists of a Senate and a
 House of Representatives, the members of which are elected for four-year terms.

        Residents of the Commonwealth do not vote in Presidential elections and are represented
 in Congress by a non-voting Resident Commissioner. Most federal taxes, except those such as
 Social Security and Medicare taxes, are not levied on Puerto Rico source income earned by
 Puerto Rico residents.

         The United States and the Commonwealth share a common defense, market and
 currency. In general terms, the Commonwealth exercises virtually the same control over its
 internal affairs as do each of the 50 states. Recently, as a result of the current fiscal crisis that
 affects the Commonwealth, the United States Congress enacted PROMESA, which established
 the Oversight Board with broad powers to exercise budgeting and financial controls over the
 Commonwealth’s fiscal affairs while the Oversight Board remains in existence under
 PROMESA. Congress created the Oversight Board for the purpose of providing a method for
 the Commonwealth and its instrumentalities to achieve fiscal responsibility and access to capital
 markets.

        Description of the Commonwealth’s Public Corporations and Instrumentalities. In the
 Commonwealth, many governmental and quasi-governmental functions are performed by public
 corporations created by the Legislative Assembly with varying degrees of independence from the
 Commonwealth. Public corporations may obtain revenues from rates charged for services or
 products, but, as described further below, many receive sizable subsidies from the
 Commonwealth. Most public corporations are governed by boards whose members are appointed
 by the Governor with the advice and consent of the Senate, but some public corporations are
 ascribed to departments of the Commonwealth.




                                                  40
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                      Desc: Main
                          Document Page 74 of 263



        Public corporations, such as COFINA and the PFC, have been created as financing
 vehicles for the Commonwealth and have issued debt backed by taxes (in the case of COFINA)
 or appropriations (in the case of PFC) as their sole source of repayment.

        2.      Description of the Commonwealth’s Economy and Fiscal Challenges

         General. The Commonwealth and most of its public corporations are in the midst of a
 profound fiscal crisis. Despite various measures undertaken in recent years to stimulate
 economic growth, reduce government expenses and increase revenues, the Commonwealth has
 been unable to spur economic growth and eliminate the recurrent excess of expenditures over
 revenues. During the past 12 years, the Commonwealth’s balance sheet has significantly
 deteriorated due to years of economic contraction, recurring budget deficits, the financing of
 recurrent expenses with long-term debt and the failure to adequately fund legacy obligations,
 such as pensions.

         The Commonwealth’s balance sheet deterioration, combined with continued structural
 imbalances between revenues and expenditures and the Commonwealth’s inability to access the
 capital markets, resulted in the Commonwealth and certain of its instrumentalities becoming
 unable to make scheduled debt payments while continuing to provide government services and
 ultimately being placed into debt restructuring proceedings under Title III of PROMESA.

         The Commonwealth’s Economy. The Commonwealth’s economy entered a recession in
 the fourth quarter of fiscal year 2006, and the Commonwealth’s gross national product (“GNP”)
 has contracted (in real terms) every fiscal year between 2007 and 2017, with the exception of
 fiscal year 2012. The slight GNP growth in fiscal year 2012 was due mainly to the large number
 of stimuli and deficit spending injected into the Commonwealth’s economy during the period
 and not as a result of economic recovery.

         The Puerto Rico Planning Board (the “Planning Board”) has the legal responsibility of
 creating an annual Economic Report to the Governor and the Legislative Assembly, presenting
 the Commonwealth’s economic outlook and an analysis of its economic behavior. According to
 the Planning Board’s report released in January 2018, the Commonwealth’s real GNP for fiscal
 years 2016 and 2017 decreased by 1.3% and 2.4%, respectively. The Planning Board’s GNP
 forecast for fiscal year 2018, which was released in April 2017 and has not been revised, projects
 a contraction of 1.5%. These numbers do not account for the impact of Hurricanes Irma or
 María.

        In Fiscal Year 2017, preliminary aggregate personal income in the Commonwealth was
 $64.5 billion and personal income per capita was $19,140.

         The economy of the Commonwealth is closely linked to the United States economy, as
 most of the external factors that affect the Commonwealth’s economy are determined by the
 policies and performance of the United States economy. These external factors include exports,
 direct investment, the amount of federal transfer payments, the level of interest rates, the rate of
 inflation and tourist expenditures. During Fiscal Year 2017, approximately 78% of the
 Commonwealth’s exports went to the United States mainland, while the United States mainland
 was the source of approximately 53% of the Commonwealth’s imports.


                                                 41
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                      Desc: Main
                          Document Page 75 of 263



         Recurrent Deficits. One of the principal causes of the Commonwealth’s current fiscal
 crisis has been its inability to increase its revenues and reduce its expenditures in order to avoid
 recurrent structural deficits. These deficits have historically been funded with borrowings from
 either the public bond market or governmental institutions, such as GDB, or by deferring the
 costs of certain legacy liabilities. The practice of issuing long-term debt to pay for current
 operational expenses, together with the failure to properly fund legacy liabilities (such as
 employee retirement benefits), the ballooning cost of healthcare and the contraction of the
 revenue base due to prevailing economic conditions, have led to a material deterioration in the
 Commonwealth’s consolidated net position, as calculated pursuant to generally accepted
 accounting principles in the United States.

        Employment. Total average annual employment, as measured by the Commonwealth’s
 Department of Labor and Human Resources Household Employment Survey, known as the
 “Household Survey,” has decreased in recent years. The reduction in total employment began in
 the fourth quarter of Fiscal Year 2007, when total employment was 1,244,425, and continued to
 decline consistently until the first half of fiscal year 2015, after which time employment levels
 largely stabilized. According to the Household Survey, during fiscal year 2017, total
 employment remained relatively unchanged from the prior Fiscal Year, with a 0.4% decrease
 compared to the same period for the prior Fiscal Year, while the unemployment rate averaged
 11.5%, compared to 11.7% for the prior Fiscal Year.

         According to the Department of Labor and Human Resources’ Current Employment
 Statistics Survey (Establishment Survey – NAICS Codes), total payroll for non-farm
 employment decreased by 1% during Fiscal Year 2017 as compared to Fiscal Year 2016. Total
 private employment also fell during Fiscal Year 2017 by 0.6%, which translates to a reduction of
 almost 4,000 employees, as compared to the same period for the prior Fiscal Year.

         Aggregate Debt Burden of the Commonwealth and Its Instrumentalities. As of March
 31, 2017, the aggregate outstanding principal amount of debt of the Commonwealth and its
 instrumentalities was approximately $72.1 billion (including accreted interest on capital
 appreciation bonds). For Fiscal Year 2019, the aggregate scheduled annual debt service on all
 bonds and notes issued by the Commonwealth and its instrumentalities is approximately $4.6
 billion. The Commonwealth’s ratio of tax-supported debt to revenue is more than double that of
 Connecticut, the state with the highest debt-to-revenue ratio, and almost seven times the U.S.
 state median. The Commonwealth’s tax-supported debt per capita, as a share of GDP and as a
 share of personal income, is also disproportionally high when compared to mainland
 jurisdictions.

         Pension Liabilities. In addition to debt service on outstanding bonds, notes and other
 financial debt obligations, one of the most significant expenditures faced by the Commonwealth
 and its public corporations are pension benefits payable to retired employees. Prior to fiscal year
 2018, Commonwealth employees, together with employees of certain public corporations
 (excluding PREPA and UPR, which have separate retirement plans) and municipalities,
 participated in the following three principal retirement systems: ERS, the Puerto Rico System of
 Annuities and Pensions for Teachers (“TRS”) and the Retirement System for the Judiciary of the
 Commonwealth of Puerto Rico (“JRS” and, together with ERS and TRS, the “Retirement


                                                 42
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                     Desc: Main
                          Document Page 76 of 263



 Systems”). ERS is the largest of the three Retirement Systems. The combined Retirement
 Systems’ net pension liability was approximately $49 billion as of June 30, 2015.

         Hurricanes Irma and Maria. In September 2017, Hurricanes Irma and Maria struck
 Puerto Rico causing widespread damage throughout the island and exacerbating the economic
 challenges described above. Hurricane Maria made landfall in Puerto Rico on September 20,
 2017, bringing sustained winds of 155 miles per hour and significant rainfall over a 30-hour
 period of time. Hurricane Maria crossed Puerto Rico diagonally, entering through the southeast
 and exiting through the northwest region of the island. The hurricane caused catastrophic
 destruction in Puerto Rico, leaving the island completely without power and flooding many
 streets and roads. Only two weeks prior to Hurricane Maria, Hurricane Irma—one of the
 strongest hurricanes ever recorded in the Atlantic—passed by Puerto Rico’s northern coast. As a
 result of the massive impact of the hurricanes, the government of Puerto Rico undertook a series
 of actions to address the crisis. As it relates to COFINA, on November 8, 2017, the Governor
 issued executive order OE-2017-068, which established a 10% reimbursement for certain small
 and mid-sized business on their SUT filings from August 2017 through November 2017.
 Further, due to the extended power outages in the wake of Hurricane Maria that left many people
 without access to refrigeration or ovens, the Governor temporarily waived SUT collections on
 prepared foods through December 2017 to enable relief organizations and families to maximize
 their resources.

 B.     Creation of AAFAF

        On April 6, 2016, the Government enacted the Puerto Rico Emergency Moratorium and
 Financial Rehabilitation Act (the “Moratorium Act”), which granted the governor of the
 Commonwealth (the “Governor”) the authority to, among other things, (i) implement a
 moratorium on debt service payments, (ii) redirect certain revenues assigned to public entities for
 the payment of their obligations to the payment of essential services, and (iii) temporarily stay
 related creditor remedies. In connection with the Moratorium Act, the former Governor,
 Alejandro García Padilla, issued a number of executive orders, including orders to declare a
 moratorium on the payment of debt service by various government entities, including the
 Commonwealth.

         Also on April 6, 2016, AAFAF was created under the Moratorium Act for the purpose of
 assuming GDB’s role as fiscal agent, financial advisor and reporting agent to the Commonwealth
 and its instrumentalities and municipalities. In January 2017, AAFAF’s role was expanded to
 include additional responsibilities related to the restructuring of the indebtedness of the
 Commonwealth and its instrumentalities and to oversee compliance with the fiscal plans and
 budgets of said entities approved by the Oversight Board pursuant to PROMESA.




                                                 43
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                               Desc: Main
                          Document Page 77 of 263



 C.         Summary of PROMESA22

            1.       Enactment of PROMESA

         On June 30, 2016, Congress enacted PROMESA, which provides a framework for the
 Commonwealth and its covered instrumentalities to restructure their indebtedness by
 establishing, among other things:

                    the Oversight Board, which provides oversight of the Commonwealth’s and
                     COFINA’s restructuring efforts by, among other things, (i) reviewing and
                     approving fiscal plans and budgets for the Commonwealth and its covered
                     instrumentalities, and (ii) representing the Commonwealth and its covered
                     instrumentalities in any cases commenced under Title III of PROMESA;

                    a court-supervised, quasi-bankruptcy process under Title III similar to chapter 9
                     of the Bankruptcy Code to allow the Commonwealth and its covered
                     instrumentalities to restructure their indebtedness pursuant to a plan of
                     adjustment;

                    a Congressional Task Force on Economic Growth in Puerto Rico that reports to
                     Congress on the conditions leading to the Commonwealth’s fiscal crisis and the
                     status of the Commonwealth’s public debt; and

                    a framework for the designation, oversight and implementation of critical
                     infrastructure projects aimed at growing the Commonwealth’s economy.

            2.       Creation of the Oversight Board

         Pursuant to PROMESA section 101(a), the Oversight Board was established upon the
 enactment of PROMESA for the purpose of providing “a method for a covered territory to
 achieve fiscal responsibility and access to the capital markets.” The Oversight Board currently
 consists of seven voting members appointed by the President of the United States from a
 bipartisan list of nominees and a non-voting ex officio member appointed by the Governor. On
 August 31, 2016, President Obama appointed the Oversight Board’s seven voting members, who
 are (1) José B. Carrión III, (2) Carlos M. García, (3) David A. Skeel, Jr., (4) Andrew G. Biggs,
 (5) Arthur J. González, (6) José R. González, and (7) Ana J. Matosantos. Christian Sobrino Vega
 currently serves as the Commonwealth’s non-voting ex officio member of the Oversight Board.

        Each member of the Oversight Board serves a three-year term without any compensation
 and may be appointed to an unlimited number of consecutive terms, but the President of the
 United States may remove any member for cause.

        In addition to its seven voting members and non-voting ex officio member, the Oversight
 Board also has an executive team, which includes (i) Natalie A. Jaresko, as Executive Director,

 22
      This section summarizes certain provisions of PROMESA. Although the Debtor believes that this description
      covers the materially relevant provisions of PROMESA, this summary does not purport to be complete and is
      subject to, and is qualified in its entirety by reference to, PROMESA.

                                                        44
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                          Document Page 78 of 263



 (ii) Jaime El Koury, as General Counsel, (iii) Kyle A. Rifkind, as Deputy General Counsel, and
 (iv) Noel Zamot, as Revitalization Coordinator. Pursuant to the Oversight Board’s bylaws, the
 Executive Director acts as the chief executive officer of the Oversight Board with general
 supervision and direction of its business affairs (including the power to enter into contracts on
 behalf of the Oversight Board), subject to the supervision and control of the Oversight Board.
 The General Counsel acts as the chief legal officer of the Oversight Board. The Revitalization
 Coordinator is responsible for executing the duties prescribed under PROMESA section 503
 relating to the identification, prioritization and implementation of critical infrastructure projects
 for the Commonwealth.

        In accordance with PROMESA section 108(a), the Oversight Board acts as an
 autonomous entity, such that neither the Governor nor the Legislative Assembly may exercise
 any control over the Oversight Board and its activities and cannot take any actions that would
 impair or defeat the purposes of PROMESA. Although created by federal statute, the Oversight
 Board is not a “department, agency, establishment, or instrumentality of the Federal
 Government.” Instead, as set forth in PROMESA section 101(c)(1), the Oversight Board is
 deemed “an entity within the territorial government” of the Commonwealth. The Oversight
 Board operates from offices located in San Juan, Puerto Rico and New York, New York.

         In accordance with PROMESA section 209, the Oversight Board will continue in
 existence until the Oversight Board certifies that: (i) the Commonwealth has adequate access to
 short-term and long-term capital markets at reasonable interest rates to meet its borrowing needs;
 and (ii) for at least four consecutive Fiscal Years (a) the Commonwealth has developed its
 budgets in accordance with modified accrual accounting standards, and (b) the expenditures
 made by the Commonwealth during each such Fiscal Year did not exceed its revenues during
 that year, as determined in accordance with modified accrual accounting standards.

        3.      Oversight Board Powers and Responsibilities

        Certification of Fiscal Plans and Budgets

         One of the cornerstones of PROMESA is the development, approval and enforcement of
 fiscal plans and budgets for the Commonwealth and its covered instrumentalities. Such fiscal
 plans and budgets provide a framework for achieving fiscal responsibility and access to the
 capital markets. Fiscal plans are long-term planning tools, covering a period of at least five
 Fiscal Years, while budgets cover at least one Fiscal Year. Budgets must be consistent with the
 fiscal plan then in effect.

         PROMESA contemplates that the Oversight Board and the elected government of the
 Commonwealth will work together to adopt a fiscal plan. The process begins with the Oversight
 Board providing the Governor with a schedule for the development, submission, and approval of
 fiscal plans for the Commonwealth and any covered instrumentality. The Governor is required to
 submit the proposed fiscal plan in accordance with such schedule. Following submission, the
 Oversight Board may certify the proposed fiscal plan if it determines that such fiscal plan meets
 14 statutory requirements set forth in PROMESA, which are designed to “provide a method to
 achieve fiscal responsibility and access to the capital markets.” The fiscal plan must:



                                                  45
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                          Document Page 79 of 263



           provide for estimates of revenues and expenditures in conformance with agreed
            accounting standards and be based on (i) applicable laws, or (ii) specific bills that
            require enactment in order to reasonably achieve the projections of the fiscal plan;

           ensure the funding of essential public services;

           provide adequate funding for public pension systems;

           provide for the elimination of structural deficits;

           for Fiscal Years covered by a fiscal plan in which a stay under Title III or Title IV of
            PROMESA is not effective, provide for a debt burden that is sustainable;

           improve fiscal governance, accountability and internal controls;

           enable the achievement of fiscal targets;

           create independent forecasts of revenue for the period covered by the fiscal plan;

           include a debt sustainability analysis;

           provide for capital expenditures and investments necessary to promote economic
            growth;

           adopt appropriate recommendations submitted by the Oversight Board;

           include such additional information as the Oversight Board deems necessary;

           ensure that assets, funds or resources of a territorial instrumentality are not loaned to,
            transferred to or otherwise used for the benefit of a covered territory or another
            covered territorial instrumentality of a covered territory, unless permitted by the
            constitution of the territory, an approved plan of adjustment under Title III or a
            Qualifying Modification approved under Title VI of PROMESA; and

           respect the relative lawful priorities or lawful liens, as may be applicable, in the
            constitution, other laws or agreements of a covered territory or covered territorial
            instrumentality in effect prior to the date of enactment of PROMESA.

         The Oversight Board reviews the proposed fiscal plan and determines whether it satisfies
 these 14 requirements. If the Oversight Board determines that the fiscal plan satisfies these
 requirements, it will approve and certify the fiscal plan. If the Oversight Board determines that
 the fiscal plan does not satisfy these requirements, it will issue a notice of violation to the
 Governor that includes recommendations for revisions to the fiscal plan and an opportunity to
 correct the violations. The exchange of proposed fiscal plans and Oversight Board
 recommendations can continue, as long as there is time, until the Oversight Board is satisfied
 with the fiscal plan submitted by the Governor. However, if the Governor fails to submit a fiscal
 plan or a revised fiscal plan that, in the Oversight Board’s sole discretion, satisfies the


                                                  46
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                      Desc: Main
                          Document Page 80 of 263



 requirements set forth above within the time frame set by the Oversight Board, the Oversight
 Board is required to develop and certify a fiscal plan that satisfies such requirements.
 Alternatively, at the Oversight Board’s option, instead of exchanging proposed fiscal plans and
 recommendations, the Governor and the Oversight Board may jointly develop and certify a fiscal
 plan that reflects a consensus between them.

         After certification of the fiscal plan, the Oversight Board will provide to the Governor
 and the Legislative Assembly a schedule for the development, approval and certification of
 budgets for the Commonwealth and its covered instrumentalities. The Oversight Board also must
 provide to the Governor and the Legislative Assembly a revenue forecast for use in developing
 the budget. If the Oversight Board determines that the proposed Commonwealth budget
 submitted by the Governor is compliant with the certified fiscal plan, the Oversight Board will
 approve it and submit it to the Legislative Assembly. If the Oversight Board determines in its
 sole discretion that the proposed budget is not compliant with the fiscal plan, it will provide a
 notice of violation to the Governor that includes a description of the necessary corrective action
 and an opportunity to correct such violation by submitting a revised budget that complies with
 the fiscal plan. The Governor may submit as many revised budgets as the schedule established by
 the Oversight Board permits. However, if the Governor fails to submit a Commonwealth budget
 that complies with the fiscal plan within the time frame set by the Oversight Board, the
 Oversight Board must develop and submit to the Governor and the Legislative Assembly a
 budget that complies with the certified fiscal plan. The Legislative Assembly will then submit to
 the Oversight Board the budget it adopts in order that the Oversight Board can determine
 whether such budget complies with the certified fiscal plan. If the Oversight Board determines
 that the budget adopted by the Legislative Assembly complies with the certified fiscal plan, the
 Oversight Board will issue a compliance certification for such budget. If the Oversight Board
 determines that the budget adopted by the Legislative Assembly does not comply with the
 certified fiscal plan, the Oversight Board will provide to the Legislative Assembly a notice of
 violation that includes a description of the necessary corrective action and an opportunity to
 correct such violation. The Legislative Assembly may submit as many revised budgets as the
 schedule established by the Oversight Board permits. If the Governor and the Legislative
 Assembly fail to develop and approve a budget that complies with the fiscal plan within the time
 frame set by the Oversight Board, the Oversight Board must develop and submit a budget that
 complies with the certified fiscal plan before the first day of the Fiscal Year for which the
 Commonwealth budget is being developed. Such budget shall be deemed approved by the
 Governor and Legislative Assembly, the subject of a compliance certification issued by the
 Oversight Board, and in full force and effect beginning on the first day of the applicable Fiscal
 Year. Budgets of instrumentalities are developed by the Governor and follow a similar process
 between the Governor and the Oversight Board, whereby the Governor develops an
 instrumentality budget and the Oversight Board reviews it to determine whether it complies with
 the instrumentality’s certified fiscal plan. If the Governor fails to develop an instrumentality
 budget that complies with the certified fiscal plan for that instrumentality before the first day of
 the Fiscal Year, the Oversight shall submit to the Governor a revised budget which shall be
 deemed approved by the Governor, the subject of a compliance certificate issued by the
 Oversight Board and in full force and effect for the applicable Fiscal Year.

        Not later than 15 days after the last day of each quarter of a Fiscal Year, the Governor
 must submit to the Oversight Board a financial report for the Commonwealth and each covered

                                                 47
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                     Desc: Main
                          Document Page 81 of 263



 instrumentality describing actual revenues, expenditures and cash flows for such quarter. If the
 Oversight Board determines that actual revenues, expenditures and cash flows are not consistent
 with the projected revenues, expenditures or cash flows set forth in the certified budget for such
 quarter, the Oversight Board will establish a deadline by which the Commonwealth must provide
 an explanation for the inconsistency that the Oversight Board finds reasonable or the
 Commonwealth must implement corrective actions to address such inconsistency. If the
 Commonwealth fails to provide a reasonable explanation or to correct the inconsistency, the
 Oversight Board must certify to the President, the United States Congress, the Governor, and the
 Legislative Assembly that the Commonwealth is inconsistent with the certified budget and
 describe the amount of the inconsistency. After providing such certification and determining that
 the Commonwealth has failed to correct the inconsistency, the Oversight Board must make
 appropriate reductions in non-debt expenditures to ensure that revenues and expenses are in
 compliance with the Commonwealth’s certified budget. In the case of an instrumentality, the
 Oversight Board can also institute automatic hiring freezes and prohibit such instrumentality
 from entering into any contract.

         Since the enactment of PROMESA on June 30, 2016, the Oversight Board has certified
 budgets for the Commonwealth for fiscal years 2018 and 2019. The Commonwealth’s general
 fund budget for Fiscal Year 2019 as certified by the Oversight Board authorizes approximately
 $8.8 billion in expenditures. The three largest categories of general fund expenditures in Fiscal
 Year 2019 are: (1) K-12 and higher education (25%); (2) pension paygo obligations (22%); and
 (3) public safety (10%). Healthcare expenditures funded by the general fund are substantially
 lower than in prior years due to a temporary increase in Medicaid funds, which covers the
 majority of total local healthcare costs through September 2019. Relative to Fiscal Year 2018,
 the Commonwealth’s general fund budget also included material reductions in payroll
 expenditures ($271 million) and subsidies to the University of Puerto Rico ($71 million) and
 municipalities ($44 million), and the elimination of the Christmas bonus ($67 million). The
 current budget also included new expenditures such as police salary increases ($19 million) and
 overtime back pay ($122 million) and salary increases for teachers ($24 million). The budget
 also included strict controls on spending and reapportionment authority to enforce fiscal
 discipline. In addition, for Fiscal Year 2019, the Oversight Board certified separate budgets for
 each instrumentality in order to provide greater transparency and improve budget monitoring.

          In furtherance of the foregoing duties, the Oversight Board has the authority to enforce
 the fiscal plans and budgets by reviewing certain activities of the government of the
 Commonwealth and its instrumentalities. Accordingly, the Commonwealth’s proposed
 legislative acts must be submitted to the Oversight Board and must be accompanied by an
 estimate of the new law’s impact on expenditures and revenues. The Oversight Board also has
 the authority to review any of the contracts, rules, regulations and orders of the Commonwealth
 and its covered instrumentalities for their economic impact on the fiscal plans and budgets. If the
 Oversight Board determines that any of the foregoing activities are inconsistent with a fiscal plan
 or budget, the Oversight Board may (subject to certain limitations set forth in PROMESA) take
 any actions necessary to ensure that the enactment of a new law or execution of a new contract
 will not adversely affect compliance with the fiscal plan or budget. In addition, the Oversight
 Board at any time may submit to the Governor or the Legislative Assembly recommendations for
 actions that would ensure compliance with the fiscal plans or otherwise promote financial
 stability and management responsibility in the Commonwealth’s public corporations. The

                                                 48
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                        Desc: Main
                          Document Page 82 of 263



 Commonwealth may adopt or reject such recommendations, subject to providing a report to the
 President of the United States and Congress on its justifications for rejecting any
 recommendations.

        The Commonwealth and its covered instrumentalities may not issue any debt without the
 approval of the Oversight Board pursuant to PROMESA section 207.

        Title III of PROMESA

         PROMESA provides the Commonwealth and its instrumentalities with two alternative
 methods to adjust unsustainable debt: (i) a voluntary debt modification process under Title VI of
 PROMESA, which establishes a largely out-of-court debt restructuring process through which
 modification to financial debt can be accepted by a supermajority of creditors; and (ii) a quasi-
 bankruptcy proceeding under Title III of PROMESA, which establishes an in-court debt
 restructuring process substantially based upon incorporated provisions of the Bankruptcy Code.

         PROMESA Title III establishes an in-court process for restructuring the debts of Puerto
 Rico and other United States territories that is modeled after the process under chapter 9 of the
 Bankruptcy Code. Under PROMESA section 302, in order to be a debtor under Title III, the
 territory and/or its instrumentalities must (i) have an Oversight Board established for it or be
 designated a “covered entity”; (ii) have the Oversight Board issue a restructuring certification
 under PROMESA section 206(b); and (iii) “desire to effect a plan [of adjustment] to adjust its
 debt.” The Oversight Board has sole authority to file a voluntary petition seeking protection
 under PROMESA Title III.

          In a Title III case, the Oversight Board acts as the debtor’s representative and is
 authorized to take any actions necessary to prosecute the Title III case. Immediately upon filing
 the Title III petition, Bankruptcy Code sections 362 and 922 (which are incorporated into
 Title III cases under PROMESA) apply to automatically stay litigation against the debtor (the
 “Title III Stay”). After the Title III case is commenced, the Chief Justice of the United States
 Supreme Court must designate a district court judge to sit by designation and preside over the
 Title III case. PROMESA section 303 also provides that the commencement of a Title III case
 “does not limit or impair the powers of a covered territory to control by legislation or otherwise
 the exercise of the political or governmental powers of the territory or territorial instrumentality,”
 subject, however, to the limitations contained in PROMESA Titles II and III.

         The core component of the Title III case is the confirmation of a plan of adjustment of the
 debts of the debtor. The Oversight Board has the exclusive authority to file a plan of adjustment
 and to modify a plan of adjustment prior to confirmation. In order to be confirmed, a proposed
 plan of adjustment must meet the requirements set forth under PROMESA section 314.

        Other Powers and Responsibilities

        Pursuant to PROMESA section 208, within 30 days after the end of each Commonwealth
 Fiscal Year, the Oversight Board is required to submit an annual report to the President of the
 United States, Congress, the Governor and the Legislative Assembly. The annual report must
 describe the Commonwealth’s progress in achieving PROMESA’s objectives and how the
 Oversight Board has assisted such progress. In addition, the Oversight Board must describe the

                                                  49
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                   Desc: Main
                          Document Page 83 of 263



 precise manner in which it used its allocated funds during the Fiscal Year. The annual report may
 also include the Oversight Board’s recommendations for further federal action, including
 amending PROMESA or enacting other legislation, to support compliance with certified fiscal
 plans.

        In addition to the foregoing core responsibilities, the Oversight Board has also been
 granted other significant powers to assist in achieving its objectives. These additional powers
 include, among other things:

        1. holding hearings and sessions;

        2. obtaining official data from the Commonwealth, the federal government and creditor
           information;

        3. accepting, using and disposing of gifts;

        4. issuing subpoenas;

        5. entering into contracts;

        6. enforcing the laws of the Commonwealth prohibiting public sector employees from
           participating in a strike or lockout;

        7. certifying voluntary restructuring agreements and protecting               pre-existing
           restructuring agreements between the Commonwealth and its creditors;

        8. certifying debt modifications under Title VI of PROMESA;

        9. initiating civil actions to enforce its authority under PROMESA;

        10. imposing appropriate penalties against officers or employees of the Commonwealth
            for violations of valid orders of the Oversight Board;

        11. investigating the Commonwealth’s disclosure and selling practices related to its
            bonds;

        12. ensuring the prompt payment and administration of Commonwealth taxes;

        13. analyzing any materially underfunded pensions in the Commonwealth’s pension
            system; and

        14. intervening in any litigation filed against the Commonwealth or its covered
            instrumentalities.

 D.     Adoption of Commonwealth Fiscal Plan and COFINA Fiscal Plan

         To fulfill its mission of achieving for the Commonwealth fiscal responsibility and market
 access, the Oversight Board evaluates the macroeconomic framework underlying the fiscal plans
 (including for COFINA) proposed by the Governor. Thus, starting as early as September 2016,

                                                50
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                                   Desc: Main
                          Document Page 84 of 263



 the Oversight Board, alongside its economists, municipal consultants, and financial advisors,
 spent hundreds of hours in research and working sessions in order to understand the dire
 situation in Puerto Rico. The Oversight Board also held numerous internal meetings and
 external meetings with government officials and the various creditor groups. The Oversight
 Board got up to speed on the many fiscal challenges that Puerto Rico faces and within only a few
 months was in a position to formulate its own fiscal plan or evaluate the Government’s proposed
 fiscal plan.

        The Oversight Board was also tasked with providing recommendations to ensure that the
 proposed plans comport with the requirements and goals of PROMESA. Among these
 requirements is that the fiscal plan provide Puerto Rico with a method to achieve fiscal
 responsibility and access to the capital markets. In addition, Congress in PROMESA expressed
 the view that any durable solution for Puerto Rico’s fiscal crisis should include permanent, pro-
 growth fiscal reforms that feature, among other elements, a free flow of capital between
 possessions of the United States and the rest of the United States.23

         On March 11, 2017, Governor Rosselló Nevares submitted a joint fiscal plan of the
 Commonwealth, which included COFINA, to the Oversight Board, and the advisors of the
 Governor and of the Oversight Board engaged in extensive discussions on March 11 and 12,
 2017. After the Governor submitted a final revised version of the fiscal plan on March 13, 2017,
 the Oversight Board voted unanimously to certify the joint fiscal plan, as amended, on March 13,
 2017. The joint fiscal plan has evolved over the past nineteen (19) months based upon a
 multitude of factors, including the devastation caused by Hurricanes Irma and Maria that hit
 Puerto Rico approximately six months after the March 2017 certification of the fiscal plan, and
 the resulting effect upon Puerto Rico and its inhabitants.

         Following the devastation caused by Hurricanes Irma and María, the Oversight Board
 certified a revised fiscal plan for the Commonwealth on April 19, 2018 after extensive
 discussions between the Oversight Board and the Government of Puerto Rico to address issues
 regarding labor reform in the fiscal plan. The Oversight Board and Governor Rosselló continued
 to engage in good-faith negotiations over labor reform in the Commonwealth fiscal plan, and on
 May 30, 2018, the Oversight Board certified a revised Commonwealth fiscal plan that
 incorporated the Oversight Board and Governor’s compromise regarding labor reform, including
 the repeal of certain legislation. The Legislative Assembly, however, ultimately failed to pass
 any repeal of such legislation, and on June 29, 2018, the Oversight Board re-certified its revised
 version of the Commonwealth fiscal plan that reverted back to the April 19, 2018 fiscal plan
 requirements.

         A revised Commonwealth fiscal plan that certified on June 29, 2018 was subject to an
 adversary complaint filed on July 5, 2018 by Governor Rosselló and AAFAF in Rosselló
 Nevares v. The Financial Oversight and Management Board for Puerto Rico, Adv. Proc. No. 18-
 00080. In their adversary complaint, Governor Rosselló and AAFAF sought declaratory and
 injunctive relief against (a) the Oversight Board, (b) each of its members, and (c) its Executive

 23
      PROMESA section 701 (“It is the sense of the Congress that any durable solution for Puerto Rico’s fiscal and
      economic crisis should include permanent, pro-growth fiscal reforms that feature, among other elements, a free
      flow of capital between possessions of the United States and the rest of the United States.”).

                                                          51
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                          Document Page 85 of 263



 Director, solely in their official capacities, seeking (i) a declaration that the Oversight Board
 lacks the authority to impose policy initiatives on the Government through a fiscal plan and/or
 budget, including the fiscal plan and budget, as certified by the Oversight Board; (ii) a
 declaration that the substantive policy mandates contained in the certified fiscal plan and rejected
 by the Governor pursuant to PROMESA section 205 are null and void; (iii) a declaration that the
 substantive policy mandates contained in the certified budget exceeds the Board’s powers and
 are null and void; and (iv) an injunction against the defendants that would prohibit them from
 implementing and enforcing the Oversight Board’s rejected policy recommendations contained
 in the certified fiscal plan and budget.

         After a hearing on July 25, 2018, the Title III Court issued a ruling partially dismissing
 certain claims of the complaint. On September 10, 2018, the Governor and AAFAF moved the
 Title III Court to certify its decision for immediate interlocutory appeal to the U.S. Court of
 Appeals for the First Circuit. On September 21, 2018, the Oversight Board filed its opposition to
 the motion, arguing that the Governor and AAFAF have failed to show any of the statutory
 predicates for certification of an interlocutory appeal. On September 27, 2018, the Governor and
 AAFAF filed a reply in support of their motion, arguing that all three grounds set out in the legal
 standard for certification have been met, although only one is needed to be sufficient.           On
 October 9, 2018, the Title III court denied plaintiffs’ certification motion, but, on its own motion,
 certified for immediate interlocutory appeal certain aspects of its order dismissing certain claims
 of the complaint. Specifically, the aspects of the dismissal order which address claims
 concerning the following two issues are certified for appeal: (i) whether plaintiffs were entitled
 to declarations concerning the ability of the Oversight Board to treat as mandatory fiscal plan
 and budgetary provisions that the Governor had specifically rejected; and (ii) the issue of
 whether the certification of a budget under PROMESA precludes reprogramming of previously-
 authorized expenditures from prior years. The Title III Court noted that for both issues there is
 no controlling Supreme Court or First Circuit authority, and that a definitive appellate resolution
 of these issues can clarify the legal context for the resolution of certain policy-based conflicts
 between the Government and the Oversight Board, mapping important contours of the “awkward
 power-sharing arrangement” between the Oversight Board and the Government that has been
 created by PROMESA.

         On August 21, 2018, the Commonwealth submitted a revised fiscal plan to the Oversight
 Board, which incorporated substantial updates to the Commonwealth fiscal plan certified on June
 29, 2018. On August 30, 2018, the Oversight Board delivered to the Commonwealth a notice of
 violation pursuant to PROMESA section 201(c)(3)(B) requiring certain revisions before the
 Oversight Board could certify the fiscal plan as compliant with the requirements of
 PROMESA. On September 7, 2018, the Commonwealth submitted a revised fiscal plan to the
 Oversight Board. On October 23, 2018, the Oversight Board voted to certify the Commonwealth
 fiscal plan, as amended.

        In connection with negotiations surrounding the Original PSA (as further described
 below in Section IV.E.4 of this Disclosure Statement, entitled “Entry into the Amended PSA”)
 and in anticipation of the transactions contemplated by the Original PSA, on August 22, 2018,
 the Oversight Board requested a standalone fiscal plan for COFINA for Fiscal Years 2019 to
 2023. On August 27, 2018, COFINA submitted its fiscal plan to the Oversight Board. On
 August 30, 2018, the Oversight Board delivered to COFINA a notice of violation pursuant to

                                                  52
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                          Document Page 86 of 263



 section PROMESA 201(c)(3)(B) requiring certain changes and/or explanations in a revised
 COFINA fiscal plan. On September 7, 2018, COFINA submitted a revised fiscal plan to the
 Oversight Board. On October 18, 2018, the Oversight Board voted to certify the COFINA fiscal
 plan, as amended.

 E.     Summary of Certain Pre-Title III Litigation Relevant to COFINA

        1.      The Commonwealth-COFINA Dispute and the Lex Claims Litigation

         The Commonwealth has issued or guaranteed approximately $17.8 billion in general
 obligation bond debt (the “GO Debt”). The GO Debt falls into two categories: (i) the general
 obligation bonds issued by the Commonwealth (the “GO Bonds”) that are backed by a pledge of
 the Commonwealth’s full faith, credit, and taxing power; and (ii) bonds issued by certain of the
 Commonwealth’s public corporations, which are guaranteed by the same pledge of the
 Commonwealth’s full faith, credit, and taxing power.

         On July 20, 2016, certain holders of the GO Bonds commenced an action in the U.S.
 District Court for the District of Puerto Rico against the Commonwealth and several of its
 officials, including the Governor, seeking (a) declaratory relief that the Puerto Rico Emergency
 Moratorium and Financial Rehabilitation Act, Act 21-2016 (“Act 21”), which authorized the
 Governor to, among other things, declare a temporary moratorium on debt service and stay
 creditor remedies, and an executive order issued pursuant to Act 21 announcing a moratorium on
 payment of the Commonwealth’s GO Bonds, are preempted by PROMESA section 204(c)(3),
 and (b) an injunction to prevent certain measures taken by the Commonwealth permitting
 transfers outside of the ordinary course. Lex Claims, LLC v. García-Padilla; District Court,
 District of Puerto Rico, July 20, 2016, Case No. 16-2374-FAB (the “Lex Claims Litigation”).
 On November 6, 2016, the plaintiffs filed a second amended complaint adding new causes of
 action, including three causes of action relating to COFINA, and adding COFINA and other
 parties as defendants. On December 16, 2016, COFINA filed an answer to the second amended
 complaint generally denying the allegations and asserting various affirmative defenses.

         Plaintiffs in the Lex Claims Litigation argued, among other things, that the Puerto Rico
 Constitution requires the Commonwealth to pay the GO Debt ahead of any other expenditure.
 They point to article VI, section 8 of the Puerto Rico Constitution, which provides that if Puerto
 Rico’s “available resources” are insufficient to meet all its appropriations, “interest on the public
 debt and amortization thereof shall first be paid, and other disbursements shall thereafter be
 made in accordance with the order of priorities established by law.” P.R. Const. art. VI, section
 8. In their view, the Pledged Sales Tax is an “available resource” and COFINA was created and
 has issued bonds in an attempt to evade the claim of holders of GO Debt on available resources
 and related constitutional limitation on the quantity of public debt the Commonwealth was
 permitted to issue.

         Holders and insurers of the Existing Securities, permitted to intervene in the Lex Claims
 Litigation, argue that the Pledged Sales Tax was legislatively rendered property of COFINA
 from its inception, thereby eliminating any possibility that such tax may be property or
 “available resources” of the Commonwealth. They point to Act 91 providing the Pledged Sales
 Tax “shall [not] constitute available resources of the Commonwealth of Puerto Rico nor be


                                                  53
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                          Document Page 87 of 263



 available for the use of the Secretary.” Act 91, section 2. They further assert that COFINA was
 essential in permitting the Commonwealth to access the capital markets on favorable terms.

         Following the commencement of the Title III Case, the Title III Court entered an order on
 May 17, 2017 staying the Lex Claims Litigation. There has been no further activity in this action
 since the commencement of the Title III Case. In accordance with the terms of the Amended
 PSA, on the Effective Date, certain claims in the Lex Claims Litigation shall be dismissed with
 prejudice.

        2.      Whitebox Multi-Strategy Partners, L.P., et al. v Bank of New York Mellon
                Corp., 651969/2017 (Sup. Ct. N.Y. County April 12, 2017) (the “Whitebox
                Lawsuit”)

          On April 12, 2017, plaintiffs Whitebox Multi-Strategy Partners, L.P. and certain of its
 affiliates (collectively, “Whitebox”) commenced a civil action against BNYM, as the trustee for
 sales tax revenue bonds issued by COFINA, in the New York Supreme Court, County of New
 York. Whitebox asserted causes of action against BNYM for breach of trust, breach of fiduciary
 duty, waste, breach of contract, breach of the implied covenant of good faith and fair dealing,
 and a declaratory judgment. Each cause of action is premised upon allegations that an event of
 default occurred under the Existing Bond Resolution prior to April 29, 2017, and that BNYM
 breached alleged duties to Whitebox by failing to declare such defaults and resign as trustee of
 the “Senior” or the “First Subordinate” Existing Securities. The Whitebox Lawsuit was removed
 to the United States District Court for the Southern District of New York [Case No. 17-CV-
 3750-LTS], and venue was transferred to the Title III Court [Adv. Proc. No. 17-AP-143-LTS].
 Pursuant to an order entered by the Title III Court in the Interpleader Action (as defined below),
 the Whitebox Lawsuit is stayed pending further order of the Title III Court.

        3.      Ambac Assurance Corp. V. The Bank of New York Mellon, 652356/2017 (Sup.
                Ct. N.Y. May 2, 2017) (the “Ambac Lawsuit” and, together with the
                Whitebox Lawsuit, the “Lawsuits”)

         On May 2, 2017, Ambac commenced a civil action against BNYM, as the trustee for
 sales tax revenue bonds issued by COFINA, in the New York Supreme Court, County of New
 York. Ambac asserted causes of action against BNYM for breach of fiduciary duty, breach of
 contract, breach of the implied covenant of good faith and fair dealing, gross negligence / breach
 of trust, and a declaratory judgment. Ambac alleges in each cause of action that an event of
 default occurred under the Existing Bond Resolution prior to April 29, 2017, and that BNYM
 breached alleged duties to Ambac by failing to declare such defaults and resign as trustee of the
 “Senior” and the “First Subordinate” Existing Securities. The Ambac Lawsuit was removed to
 the United States District Court for the Southern District of New York, and BNYM has requested
 that venue be transferred to the Title III Court. Pursuant to an order entered by the Title III Court
 in the Interpleader Action (as defined below), the Ambac Lawsuit is stayed pending further order
 of the Title III Court.

        BNYM believes that the Lawsuits, including any claims and causes of action for gross
 negligence, willful misconduct, or intentional fraud, which are not dismissed pursuant to the Plan
 of Adjustment, lack merit and should be dismissed with prejudice. BNYM claims, and


                                                  54
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                      Desc: Main
                          Document Page 88 of 263



 Whitebox and Ambac disagree, that the Lawsuits should fail for a variety of reasons, including,
 without limitation: (i) there were no defaults or events of default under the Existing Bond
 Resolution prior to April 29, 2017; (ii) BNYM had no obligation to perform any act that would
 involve it in expense or liability, or to exercise any of the rights or powers vested in it by the
 Existing Bond Resolution at the request or direction of bondowners, unless the bondowners
 offered BNYM security or indemnity satisfactory to BNYM against the costs, expenses, and
 liabilities that might be incurred by it in compliance with the request or direction, and neither
 Whitebox nor Ambac provided such indemnity; and (iii) a failure to comply with the no-action
 clause contained in Section 1106.1 of the Existing Bond Resolution.

         Whitebox and Ambac disagree. First, they contend that prior to April 29, 2017, BNYM
 was consistently warned (by Whitebox, Ambac, and other holders of “Senior” Existing
 Securities) that multiple events of default had occurred, and that by letters dated May 1 and May
 4, 2017, BNYM itself notified COFINA that an event of default had occurred. Second,
 Whitebox and Ambac contend that, under New York law, following an event of default an
 indenture trustee assumes a special duty to secure the assets of the trust and act with undivided
 loyalty to trust beneficiaries, which BNYM failed to do. Third, Whitebox and Ambac contend
 that no limitations or exculpatory provisions contained in the indenture will shield a trustee’s
 actions that are inconsistent with its duty of undivided loyalty to trust beneficiaries.

         BNYM further asserts that it may have claims or causes of action against other parties,
 including holders of beneficial interests in the “First Subordinate” Existing Securities, as well as
 additional claims and causes of action against Whitebox and Ambac. Specifically, BNYM
 asserts that, in the Lawsuits, Whitebox and Ambac allege that BNYM improperly made
 payments of principal and interest to owners of “First Subordinate” Existing Securities after the
 occurrence of one or more alleged events of default, when such payments allegedly should have
 been made to, or held for the benefit of, owners of “Senior” Existing Securities. As a result,
 BNYM claims, and Whitebox and Ambac disagree, that if the Title III Court or another court
 determines that such payments were improper, BNYM could seek the return of those funds
 from prior, current, or future beneficial holders of “First Subordinate” Existing Securities
 or their transferees, successors, or assigns.

          Whitebox and Ambac disagree that BNYM could, as a matter of law, assert a non-
 frivolous, non-sanctionable claim against holders of “First Subordinate” Existing Securities (or
 their transferees, successors, or assigns). Whitebox and Ambac contend that BNYM has failed
 to articulate a viable basis for such claims. Whitebox and Ambac likewise contend that BNYM
 has not articulated a viable basis for any claims or causes of action against them.

        The Plan of Adjustment provides for a determination by the Title III Court as to an
 appropriate amount of funds, if any, to be reserved or posted by Whitebox and Ambac for the
 benefit of BNYM’s fees and expenses which may be incurred in defense of the Lawsuits.
 BNYM has expressed concern that, notwithstanding such judicial determination, it may face the
 risk of satisfaction of such fees and expenses and more protection should be afforded.
 Specifically, BNYM asserts that, pursuant to Section 804 of the Existing Bond Resolution,
 COFINA is obligated to pay to BNYM from time to time reasonable compensation for all
 services rendered under the Existing Bond Resolution and to indemnify and make BNYM
 harmless against any loss, liability, or expenses arising out of or in connection with the

                                                 55
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                      Desc: Main
                          Document Page 89 of 263



 acceptance or administration of the trusts or trusts under the Existing Bond Resolution, including
 the costs and expenses of defending itself against any claim or liability in connection with the
 exercise or performance of any of its powers or duties under the Existing Bond Resolution,
 except to the extent that such loss, damage, claim, liability, or expense is due to its own gross
 negligence, willful misconduct or intentional fraud. BNYM further claims, and COFINA
 disagrees, that the obligations of COFINA under Section 804 of the Existing Bond Resolution
 survive the satisfaction and discharge of the Existing Securities and the termination for any
 reason of the Existing Bond Resolution.

         BNYM has informally asserted that the Plan of Adjustment impairs its secured claim and
 other legal, equitable, and contractual rights under Sections 804 and 1103.1 of the Existing Bond
 Resolution without classifying BNYM’s secured claim and providing it an opportunity to vote to
 accept or reject the Plan of Adjustment. In that regard, and despite the clear language of the Plan
 of Adjustment, BNYM alleges that the Plan of Adjustment does not provide for the satisfaction
 of all of BNYM’s reasonable fees and expenses incurred under the Existing Bond Resolution
 following the Effective Date, the Plan of Adjustment deprives BNYM of its lien on all funds
 held by BNYM under the Existing Bond Resolution by compelling the distribution of those
 funds prior to the satisfaction in full of BNYM’s secured claim against COFINA, and the Plan of
 Adjustment deprives BNYM of its contractual priority of payment vis-à-vis all bondowners and
 beneficiaries other than with respect to those Existing Securities insured or beneficially owned
 by Ambac and Whitebox. COFINA believes that the provisions of the Plan of Adjustment
 providing for the payment of any and all fees, to the extent deemed appropriate by the Title III
 Court, are more than adequate to protect BNYM and, at the same time, provide recoveries for all
 parties not involved in the Lawsuits.

        4.      Rodriguez-Perello, et al. v. Rosselló-Nevares, et al., Case No. 17-cv-1566-FAB

         On May 2, 2017, certain COFINA bondholders commenced an action for declaratory and
 injunctive relief against COFINA, AAFAF, GDB, Governor Rosselló and certain other
 governmental officials. Plaintiffs asserted that their interest in the Existing Securities provided
 them with contract and property rights protected by the Constitutions of the United States and the
 Commonwealth, as well as federal and Puerto Rico statutes. Plaintiffs further asserted that the
 defendants had unlawfully and unconstitutionally impaired these contractual rights and taken
 plaintiffs’ property. In the action, plaintiffs sought protection and vindication of their rights
 through a declaratory judgment that defendants had breached plaintiffs’ constitutional, statutory,
 and contractual obligations to COFINA bondholders, and injunctive relief against defendants’
 continuation of those breaches.

       Following the commencement of the Title III Case, the Title III Court entered an order on
 May 17, 2017 staying the litigation. There has been no further activity in this action since the
 commencement of the Title III Case.

        5.      Other Creditor Litigation

         Pursuant to PROMESA section 405, the establishment of the Oversight Board operated
 as a temporary stay of all actions, claims, and proceedings in any court or tribunal with respect to
 any Liability, as defined in PROMESA section 405(a), of the Commonwealth and its territorial


                                                 56
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                   Desc: Main
                          Document Page 90 of 263



 instrumentalities. As soon as the PROMESA section 405 stay expired, dozens of creditors
 threatened to file or pursue lawsuits against the Commonwealth and its territorial
 instrumentalities. In response, the Oversight Board had little choice but to file petitions under
 Title III of PROMESA for the Commonwealth and certain of its instrumentalities, which gave
 rise to a further stay and continue to protect the Commonwealth and its territorial
 instrumentalities.

 F.     Commencement of the Commonwealth Title III Case

         After negotiations with its creditor constituencies, the Commonwealth was unable to
 negotiate—and saw no prospect of negotiating—an out-of-court resolution that would address its
 financial situation and lay a foundation for economic recovery and prosperity going forward
 without a renegotiation of outstanding debts. Accordingly, on May 3, 2017, the Oversight
 Board, at the request of the Governor, issued a restructuring certification pursuant to PROMESA
 sections 104(j) and 206 and filed a voluntary petition for relief for the Commonwealth pursuant
 to PROMESA section 304(a), commencing the Commonwealth Title III Case.

         On June 23, 2017, the Title III Court entered the Order Appointing Mediation Team
 [Case No. 17-3283, ECF No. 430] “to further the goal of the successful, consensual resolution of
 the issues raised in these debt adjustment proceedings.” The members of the mediation team
 currently include: (1) Judge Barbara Houser (Bankr. N.D. Tex.); (2) Judge Thomas Ambro (3d.
 Cir.); (3) Judge Nancy Atlas (S.D. Tex.); (4) Judge Victor Marrero (S.D.N.Y.); and (5) Judge
 Roberta Colton (Bankr. M.D. Fla.).

                         IV.     Overview of COFINA’s Title III Case

 A.     Commencement of COFINA’s Title III Case

         On May 5, 2017, the Oversight Board, at the request of the Governor, issued a
 restructuring certification pursuant to PROMESA sections 104(j) and 206 and filed a voluntary
 petition for relief for COFINA, pursuant to PROMESA section 304(a), commencing the Title III
 Case (the Title III Case, together with the Commonwealth Title III Case, the “Title III Cases”).

       On June 1, 2017, the Title III Court entered an order granting the joint administration of
 the Commonwealth Title III Case and the Title III Case, for procedural purposes only [Case No.
 17-3283, ECF No. 242].

         Since the Petition Date, the Title III Stay has provided COFINA with an important
 “breathing spell” to address its financial circumstances and craft a plan of adjustment without
 interference from adverse creditor actions.

 B.     Lex Claims Motion for Relief from the Automatic Stay

         On June 7, 2017, the UBS Family of Funds and the Puerto Rico Family of Funds
 (together, the “Puerto Rico Funds”), and mutual funds managed by Oppenheimer Funds, Inc.,
 Franklin Advisers, Inc., and the First Puerto Rico Family of Funds (collectively, the “Movants”)
 filed the Puerto Rico Funds and Mutual Funds Group’s Motion for Relief from the Automatic
 Stay [Case No. 17-3283, ECF No. 270] (the “Lex Claims Motion”) seeking an order lifting that

                                                57
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                                     Desc: Main
                          Document Page 91 of 263



 automatic stay to allow the Lex Claims Litigation, before the U.S. District Court for the District
 of Puerto Rico, to proceed in order for the District Court to decide the Puerto Rico Funds’
 motion to certify the question of the constitutionality of COFINA to the Puerto Rico Supreme
 Court (the “Certification Motion”), and if the Certification Motion is granted, to allow the Puerto
 Rico Supreme Court to consider and decide the certified questions. In the alternative, Movants
 requested that the Lex Claims Litigation be transferred pursuant to PROMESA section 306(d)(3)
 to the Title III Cases as an adversary proceeding.

          The Title III Court denied the Lex Claims Motion without prejudice, holding that (1) the
 Movants did not show that lifting the stay would result in a partial or complete resolution of the
 issues where it was uncertain that the District Court would grant the certification if the stay was
 lifted or, if the Certification Motion was granted, that the Puerto Rico Supreme Court would
 accept certification; (2) judicial economy would not be achieved by lifting the automatic stay
 because the Title III Court had before it various adversary proceedings pending to address the
 very issues raised in the certified questions; (3) the certification had not been fully briefed in the
 Lex Claims Litigation, and the parties in the Lex Claims Litigation were not better positioned to
 litigate the issues in the certified questions than the parties to the Title III proceedings; and (4)
 the Movants have not demonstrated a particular harm that they are likely to suffer in the absence
 of relief from the automatic stay.

 C.         Other Related Litigation

            1.       Bank of New York Mellon v. COFINA, et al., Adv. Proc. No. 17-00133

         On May 16, 2017, shortly after the commencement of the COFINA Title III Case,
 BNYM, as the trustee for the Existing Securities, filed an interpleader action in the Title III
 Court (the “Interpleader Action”) seeking a court order determining competing claims to the
 funds generated from the Pledged Sales Taxes held in BNYM’s possession (the “Disputed
 Funds”)24 by certain holders of beneficial interests in the Existing Securities (including
 Whitebox), insurers of the Existing Securities (including Ambac), and COFINA. As a neutral
 stakeholder, BNYM filed the Interpleader Action to preserve the Disputed Funds while the Title
 III Court resolved the parties’ disputes. In the first stage of the Interpleader Action, the Title III
 Court recognized the parties’ competing claims, granted BNYM’s request to interplead the
 Disputed Funds, and ordered BNYM to hold the Disputed Funds (net of BNYM’s fees and
 expenses) on behalf of the party or parties ultimately determined by the Title III Court to be
 entitled to them. In the second stage of the Interpleader Action, cross-motions for summary
 judgment were fully briefed and argued relating to a determination of the defendants’ respective
 interests in the Disputed Funds and whether a default or event of default occurred under the
 Existing Bond Resolution and, if so, when such default or event of default occurred. The Title
 III Court’s scheduling order provided that BNYM’s requests for declaratory relief and any
 counterclaims of Whitebox and Ambac against BNYM would be determined in the third stage of
 the Interpleader Action. Among other affirmative claims, BNYM sought a declaratory judgment
 against all defendants, including Whitebox and Ambac, that there were no defaults or events of
 24
      The Disputed Funds include the funds on deposit prior to July 1, 2018 in the debt service reserve and such other
      accounts and including earnings thereon held by BNYM, as the COFINA bond trustee, for the benefit of the
      bondholders. As summarized below, the Commonwealth-COFINA Settlement provides for the distribution of the
      Disputed Funds.

                                                           58
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                      Desc: Main
                          Document Page 92 of 263



 default under the Existing Bond Resolution prior to April 29, 2017. BNYM believes that a
 determination in its favor on that issue alone would be fatal to the Lawsuits.

         On May 30, 2017, the Title III Court granted the interpleader request and ordered the
 Disputed Funds remain in trust and no distributions made until the Title III Court issues a final
 ruling in the Interpleader Action. From June to September 2017, several parties and parties in
 interest, including BNYM and certain creditors, served document requests and deposition
 subpoenas on various Puerto Rico Government entities, affiliates, and officials, including
 COFINA, the Government Development Bank for Puerto Rico, the Commonwealth, AAFAF,
 and the Oversight Board. The subpoenaed entities and individuals produced documents, but
 AAFAF and the Oversight Board each submitted binding statements of facts in lieu of
 depositions. On November 6, 2017, several parties in interest, including BNYM and certain
 creditors, filed motions for summary judgment. Briefing on the summary judgment motions was
 completed on January 5, 2018, and summary judgment is pending. On September 27, 2018, in
 light of the agreements and compromises under the Commonwealth-COFINA Settlement and the
 Plan of Adjustment, the Title III Court, sua sponte, entered an order terminating the pending
 summary judgment motions without prejudice to restoration of the motions on or after October 1,
 2018. [Adv. Proc. No. 17-00133, ECF. No. 518].

        2.      UTIER v. Puerto Rico Elec. Power Auth., et. al., Adv. Proc. No. 17-00228

         Plaintiff challenges the constitutionality of PROMESA on the grounds that the
 appointment of the members of the Oversight Board violates the Appointments Clause and the
 separation-of-powers principles of the United States Constitution because the members were not
 appointed by the President with the advice and consent of the Senate. Plaintiff seeks declaratory
 judgments that PROMESA violates the Appointments Clause and that all of the Oversight
 Board’s acts to date are invalid. Plaintiff also seeks to enjoin the Oversight Board from
 exercising any authority granted to it by PROMESA.

         Defendants moved to dismiss the amended complaint on November 3, 2017, arguing (i)
 Plaintiff lacks standing, and the Title III Court therefore lacks subject-matter jurisdiction,
 because it has not alleged harm from the Oversight Board’s appointment and acts; and (ii)
 Plaintiff failed to state a claim under the Appointments Clause because (a) the Oversight Board
 does not implicate the Appointments Clause since it is part of the territorial, rather than federal,
 government, and (b) the Appointments Clause does not apply to Puerto Rico. Defendants further
 argued that UTIER seeks relief far broader than required by the claims it asserts. A hearing on
 the motion to dismiss was held on January 10, 2018.

         On August 15, 2018, the Title III Court entered an opinion and order granting
 Defendants’ motion to dismiss the amended complaint. The Title III Court held that Plaintiff had
 standing, but that, as it determined in another Appointments Clause challenge, In re Fin.
 Oversight and Mgmt. Bd. for P.R., __ F. Supp. 3d __, 2018 WL 3425294, at *6 (D.P.R. July 13,
 2018), there is no constitutional defect in the method of appointment. The Title III Court
 reasoned that the Oversight Board is an instrumentality of the Commonwealth established
 pursuant to Congress’s plenary powers under the Territories Clause, and its members are not
 officers of the United States. On August 16, 2018, Plaintiffs filed a notice of appeal to the First
 Circuit, and on August 27, filed a motion to expedite the appeal. On September 7, 2018, the

                                                 59
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                          Document Page 93 of 263



 First Circuit granted Plaintiffs’ motion to expedite and also consolidated Plaintiffs’ appeals (First
 Circuit Case No. 18-1787, Doc No. 00117336253) with two related Appointments Clause
 challenges brought by Aurelius Investment, LLC et al. (First Circuit Case No. 18-1671) and
 Assured Guaranty Corp. et al. (First Circuit Case No. 18-1746). Briefing in the consolidated
 appeals is ongoing, and oral argument before the First Circuit is scheduled for December 3,
 2018.

        3.      Cooperativa de Ahorro y Credito Abraham Rosa, et. al. v. Commonwealth of
                Puerto Rico, et. al., Adv. Proc. No. 18-00028

         Plaintiffs—credit unions holding debt issued by the Commonwealth—brought an action
 against, among others, the Oversight Board, the Commonwealth, and its instrumentalities
 seeking (i) a declaratory judgment that their claims are nondischargeable, as defendants incurred
 debts through false pretenses/fraud; (ii) the designation of their claims as a separate class in any
 eventual plan of adjustment of the Commonwealth or any covered entity under PROMESA, and
 a declaratory judgment that their claims are nondischargeable under PROMESA; (iii) damages
 for breach of contract; (iv) remedies available under Commonwealth and federal securities laws
 and Commonwealth negligence, fiduciary duty, and fraud laws; and (v) unspecified damages
 under common law.

       On August 6 and October 1, 2018, Defendants filed motions to dismiss the
 complaint. Plaintiffs’ oppositions to the motions to dismiss are due December 6, 2018, and
 Defendants’ replies are due January 9, 2019.

        4.      Pinto-Lugo, et. al. v. United States of America, et. al., Adv. Proc. No. 18-00041

        Plaintiffs allege that PROMESA is unconstitutional because it violates the First, Fifth,
 and Fourteenth Amendments to the United States Constitution, international treaties, and the
 Declaration of Independence. Plaintiffs primarily base their arguments on the Insular Cases and
 the United States’ alleged treatment of Puerto Rico as a colony. Plaintiffs request (i) a
 declaration that PROMESA violates the aforementioned constitutional provisions, the
 Declaration of Independence, the United Nations Charter, the United Nations Declaration of
 Human Rights, and the International Covenant of Civil and Political Rights; (ii) the removal of
 two Oversight Board members; (iii) a stay of the Title III proceedings and the adoption of fiscal
 plans until an audit of the Commonwealth’s debt can occur and any persons engaging in illegal
 conduct surrounding the sale of bonds is held liable; (iv) the United States assume the
 Commonwealth’s public debt; and (v) an order prohibiting any sale of PREPA.

         The United States, the Oversight Board, and Governor Rosselló all moved to dismiss the
 case, alleging that (i) Plaintiffs lacked standing, (ii) certain claims are barred by PROMESA
 sections 4, 105, and 210(a), (iii) the treaties do not create binding domestic legal obligation, (iv)
 the Declaration of Independence is not a legally operative document, (v) Congress is not
 constrained by separation-of-powers principles when it legislates pursuant to the Territories
 Clause, (vi) the court does not have the authority to remove Oversight Board members, and (vii)
 the Oversight Board is not obligated to conduct an audit.

        The action is currently pending.


                                                  60
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                          Document Page 94 of 263



        5.      Unión de Empleados de la Corporación del Fondo del Seguro del Estado v.
                Government of the United States of America, et. al., Adv. Proc. No. 18-00066

         Plaintiffs—three Commonwealth unions and four individual union members—allege that
 PROMESA violates the Thirteenth and Fifteenth Amendments to the United States Constitution
 and various international treaties and charters. Plaintiffs’ claims are based primarily on their
 views on the Insular Cases and the United States’ alleged treatment of Puerto Rico as a colony.
 Plaintiffs seek declaratory judgments that (i) PROMESA violates the Thirteenth and Fifteenth
 Amendments; (ii) the Oversight Board’s acts to date are unconstitutional and null; and (iii)
 PROMESA violates various international treaties and charters. Plaintiffs further request that the
 court (i) overturn the Insular Cases; (ii) enjoin Defendants from acting pursuant to the authority
 granted by PROMESA; and (iii) direct Congress to decolonize Puerto Rico.

        Plaintiffs’ second amended complaint was filed on October 5, 2018. Defendants have
 twenty-eight (28) days to file an answer or otherwise respond to the second amended complaint.

        6.      In re The Financial Oversight and Management Board for Puerto Rico as
                Representative of the Commonwealth of Puerto Rico, No. 18-1108

         Plaintiffs—beneficial owners of general obligation bonds issued by the Commonwealth
 and of bonds issued by certain Commonwealth instrumentalities—filed an adversary complaint
 on June 29, 2017. ACP Master, Ltd., et al. v. The Commonwealth of Puerto Rico, et al., Adv.
 Proc. No. 17-ap-189. Plaintiffs asserted that their bonds are secured by an absolute and
 enforceable first claim and lien on all of the Commonwealth’s available resources and that their
 debt is senior to all other debt issued by the Commonwealth. Plaintiffs also claim their bonds are
 “Constitutional Debt” entitled to unique protections under the Puerto Rico Constitution because
 they are backed by a pledge of the Commonwealth’s good faith, credit, and taxing
 power. Plaintiffs further allege that the Constitutional Debt is entitled to full and timely
 payment. Plaintiffs seek declarations that (i) certain property tax and claw back revenues
 (collectively, the “Revenues”) can only be applied to pay Constitutional Debt; (ii) the
 Commonwealth lacks an equitable or beneficial property interest in the Revenues and that
 Plaintiffs have statutory liens on the Revenues; (iii) Plaintiffs’ liens on the claw back revenues
 are liens on special revenues; (iv) the Commonwealth’s diversion of the Revenues is an
 unconstitutional taking; and (v) the Revenues must be segregated and cannot be used for any
 purpose other than paying Constitutional Debt. Plaintiffs also seek an injunction requiring
 Defendants to segregate and preserve the Revenues.


        Defendants filed a motion to dismiss on August 21, 2017, principally arguing that the
 claims are precluded by PROMESA section 305 or seek advisory opinions. Defendants also
 argue that certain claims are precluded by PROMESA sections 4 and 106(e) and that Plaintiffs
 have no property interests in or liens on the Revenues. Defendants further argue that the Puerto
 Rico Constitution does not create a property right recoverable under its debt-repayment priority
 scheme and that certain counts fail because there is an adequate remedy at law (money damages).

         The Title III Court granted the motion to dismiss in part for failure to state a claim and in
 part for lack of subject-matter jurisdiction. The Title III Court held that certain claims sought (1)


                                                  61
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                          Document Page 95 of 263



 impermissible advisory opinions because they were vague or would not resolve any current
 concrete dispute or (2) were barred by PROMESA section 305 because they would interfere with
 the Commonwealth’s use of its property or revenues or its governmental powers without the
 consent of the Oversight Board.

         Plaintiffs appealed the decision to the First Circuit Court of Appeals. The appeal has
 been fully briefed by the parties, and Altair Global Credit Opportunities Fund (A), LLC, et al.
 submitted an amicus brief. Plaintiffs also filed a letter of supplemental authority regarding the
 First Circuit’s decision in In re Puerto Rico Electric Power Authority (PREPA), No. 17-2079,
 and Defendants filed a letter in response. Oral argument is currently scheduled for November 5,
 2018.

        7.      In re The Financial Oversight and Management Board for Puerto Rico as
                Representative of the Commonwealth of Puerto Rico, No. 18-1746

         On July 23, 2018, Assured filed an adversary complaint challenging the constitutionality
 of PROMESA on the grounds that the appointment of the members of the Oversight Board
 violated the Appointments Clause and separation-of-powers doctrine, inasmuch as the members
 were not appointed by the President with the advice and consent of the Senate. Assured
 Guaranty Corp., et al. v. The Financial Oversight and Management Board for Puerto Rico, et
 al., Adv. Proc. No. 18-ap-087.

        On August 3, 2018, the Title III Court entered a stipulated judgment dismissing the case.
 Assured filed a notice of appeal to the First Circuit on the same day. This appeal has been
 consolidated with related Appointments Clause challenges brought by Aurelius Investment,
 LLC, et al. (No. 18-1671) and UTIER (No. 18-1787). The parties in the consolidated appeal
 have filed their initial briefs. Appellants’ reply briefs are due on October 24, 2018, and oral
 argument is scheduled for December 3, 2018.

        8.      Hon. Rafael Hernandez-Montanez, et al. v. The Financial Oversight and
                Management Board of Puerto Rico, Adv. Pro. No. 18-090-LTS

         On July 25, 2018, Plaintiffs—members of the Popular Democratic Party—filed an
 adversary complaint seeking an order declaring that the Oversight Board’s members were
 appointed in violation of the Appointments Clause; or, in the alternative, an order declaring that
 Congress’s delegation of executive and legislative authority to the Oversight Board violates the
 separation-of-powers doctrine; or, in the alternative, an order declaring that the Oversight
 Board’s exercise of authority over budgeting impermissibly interferes with the common-law
 right of legislative autonomy. If Plaintiffs prevail on their constitutional claims, they request that
 the Title III Court enjoin the Oversight Board from exercising authority under PROMESA, and if
 Plaintiffs prevail on their common-law claim, they request that the Title III Court permanently
 enjoin the Oversight Board from engaging in such interference. On July 30, 2018, the Title III
 Court certified the constitutional challenge to the Attorney General.

        On August 24, 2018, the parties filed a joint status report in which Plaintiffs agreed to
 stay their claim that the Oversight Board’s members were appointed in violation of the
 Appointments Clause pending a decision in Aurelius’ appeal of the denial of its motion to


                                                  62
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                     Desc: Main
                          Document Page 96 of 263



 dismiss the Commonwealth Title III petition (the “Aurelius appeal”) (Case Nos. 18-1671, 18-
 1746, 18-1787). Plaintiffs also agreed to dismiss their common-law claim. The parties
 disagreed as to whether Plaintiffs’ remaining claim regarding the separation-of-powers doctrine
 should be stayed pending the resolution of the Aurelius appeal. On September 6, 2018, the Title
 III Court dismissed the common-law claim. On October 4, 2018, the Oversight Board filed a
 motion to stay litigation related to Plaintiffs’ adversary complaint. Five days later, Plaintiffs
 filed an opposition to the Oversight Board’s motion. The Oversight Board’s reply brief is due on
 October 25, 2018.

 D.     Claims Process and Bar Date

        1.      Section 924/925 Lists

         Bankruptcy Code section 924 requires debtors to file a list of creditors. Bankruptcy Code
 section 925 provides that “[a] proof of claim is deemed filed” for claims set forth on the list of
 creditors required by Bankruptcy Code section 924 except as to claims that are “listed as
 disputed, contingent, or unliquidated.” 11 U.S.C. § 925.

        2.      Bar Date Orders

         Pursuant to the Order (A) Establishing Deadlines and Procedures for Filing Proofs of
 Claims and (B) Approving Form and Manner of Notice Thereof [Case No. 17-3283, ECF No.
 2521] (the “Initial Bar Date Order”) and Order (A) Extending Deadlines for Filing Proofs of
 Claim and (B) Approving Form and Manner of Notice Thereof [Case No. 17-3283, ECF No.
 3160] (together with the Initial Bar Date Order, the “Bar Date Orders”), the Title III Court
 established the following bar dates for filing proofs of claim in the Title III Cases:

            June 29, 2018 at 4:00 p.m., Atlantic Standard Time, as the general bar date for the
             filing of all proofs of claim (the “General Bar Date”), except as noted below;

            the later of (a) the General Bar Date or (b) 4:00 p.m., Atlantic Standard Time, on the
             date that is the first business day that is 35 days after the date of entry of the
             applicable order rejecting an executory contract or unexpired lease as the bar date for
             any Claims arising from the rejection of such executory contract or unexpired lease;

            the later of (a) the General Bar Date or (b) 4:00 p.m., Atlantic Standard Time, on the
             date that is 35 days after the date that a notice of an amendment to the List of
             Creditors is served on a claimant as the bar date for any Claims relating to such
             amendment to the List of Creditors.

         The Bar Date Orders authorized the following parties to file master proofs of claim on
 behalf of the constituencies described below:

            The indenture trustees, fiscal agents, or any similar agent or nominee (each a “Bond
             Representative”) for each respective series of bonds issued by a debtor or non-debtor
             (to the extent such Bond Representative exists) may file a master proof of claim
             against the applicable debtor on behalf of themselves and all holders of bond claims


                                                 63
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                          Document Page 97 of 263



             for the respective series of bonds for obligations arising under the respective trust
             agreements, resolutions, or similar bond document (the “Bond Documents”); and

            Each agent under any credit agreement may file a separate master proof of claim
             against the applicable debtor on behalf of itself and all lenders under such credit
             agreement.

        Approximately 3,472 proofs of claim have been filed in the Title III Case asserting
 Claims against COFINA and/or its property. BNYM, as trustee for Existing Securities, has filed
 various claims against COFINA on behalf of COFINA bondholders. In addition, many holders
 of COFINA Bonds also filed proofs of claim against COFINA. The Debtor believes that many
 of the proofs of claim filed by COFINA bondholders are duplicative of the claims filed by
 BNYM or otherwise resolved under the Plan of Adjustment.

 E.     The Commonwealth-COFINA Dispute

        1.      General Background

        The dominant issue in the COFINA Title III Case is the Commonwealth-COFINA
 Dispute (i.e., the dispute regarding ownership of the sales and use taxes purportedly transferred
 by the Commonwealth to COFINA to secure repayment of certain indebtedness of COFINA). If
 such revenues are property of the Commonwealth, it is the Commonwealth’s position that there
 may be no funds available to pay COFINA’s debts. If such revenues are property of COFINA,
 then there will be approximately $750 million less available per year (which annual amount will
 increase over time) to pay the Commonwealth’s liabilities and expenses.

        2.      Stipulation and Order Approving Procedure to Resolve Commonwealth-
                COFINA Dispute

       On June 10, 2017, the Oversight Board filed the Motion of Debtors for Order Approving
 Procedure to Resolve Commonwealth-COFINA Dispute (the “Commonwealth-COFINA Dispute
 Procedures Motion”) [Case No. 17-3283, ECF No. 303] to authorize a procedure to resolve the
 Commonwealth-COFINA Dispute in furtherance of fulfilling its responsibilities under
 PROMESA.

          At the omnibus hearing held in San Juan, Puerto Rico on June 28, 2017, the Title III
 Court denied the Commonwealth-COFINA Dispute Procedures Motion without prejudice. The
 Title III Court (a) directed the Oversight Board to seek the agreement of all interested parties to a
 procedure for resolving the Commonwealth-COFINA Dispute through confidential mediation
 under the supervision of Chief Bankruptcy Judge Barbara Houser of the Northern District of
 Texas, and (b) authorized the Oversight Board to file a revised motion with or without
 unanimous support of interested parties. Following the hearing, the Oversight Board worked
 with Chief Bankruptcy Judge Houser and various creditors to formulate procedures agreeable to
 the interested parties.

        On July 21, 2017, the Oversight Board filed the Revised Motion of Debtors for Order
 Approving Stipulation Providing Procedure to Resolve Commonwealth-COFINA Dispute [Case
 No. 17-3283, ECF No. 718] seeking approval of a stipulation establishing a protocol to address

                                                  64
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                               Desc: Main
                          Document Page 98 of 263



 the Commonwealth-COFINA Dispute, including appointing a Commonwealth agent and
 COFINA agent to litigate, mediate, and/or settle the Commonwealth-COFINA Dispute, and
 providing a procedure and timeline for the agents to consult with creditors and their respective
 debtors.

         On August 10, 2017, the Title III Court entered the Procedures Order, which, among
 other things, provided that (a) the Oversight Board authorized the Creditors’ Committee to serve
 as the agent for the Oversight Board, as representative of the Commonwealth in the
 Commonwealth Title III Case, to litigate and/or settle the Commonwealth-COFINA Dispute on
 behalf of the Commonwealth (the “Commonwealth Agent”); and (b) the Oversight Board
 authorized Bettina Whyte to serve as the agent for the Oversight Board, as representative of
 COFINA in its Title III case, to litigate and/or settle the Commonwealth-COFINA Dispute on
 behalf of COFINA (the “COFINA Agent” and together with the Commonwealth Agent, the
 “Agents”).25 The Procedures Order defines the Commonwealth-COFINA Dispute as “whether,
 after considering all procedural and substantive defenses and counterclaims, including
 constitutional issues, the sales and use taxes purportedly pledged by COFINA to secure debt are
 property of the Commonwealth or COFINA under applicable law . . . .” Procedures Order ¶ 4.

         The Procedures Order also expressly acknowledges that the Oversight Board retains its
 authority to separately develop a settlement to the Commonwealth-COFINA Dispute and
 propose plans of adjustment for the Commonwealth and COFINA. Specifically, the Procedures
 Order provides that “the Oversight Board shall remain the only party authorized by PROMESA
 to propose a title III plan of adjustment, and to carry out that power and duty, the Oversight
 Board may, at any time, propose title III plans of adjustment for the Commonwealth and
 COFINA that incorporate a settlement of the Commonwealth-COFINA Dispute developed by
 the Agents or developed by the Oversight Board, and the Oversight Board may negotiate and
 mediate with creditors to achieve such settlement of the Commonwealth-COFINA Dispute . . . .”
 Procedures Order ¶ 4(n).

         On August 21, 2017, the COFINA Agent filed a motion seeking an order: (i) confirming
 the applicability of 48 U.S.C. § 2125 to the COFINA Agent and her employees with respect to
 her work resolving the Commonwealth-COFINA Dispute, (ii) confirming that the COFINA
 Agent’s local Puerto Rico counsel may be employed by the COFINA Agent without further
 application or order of the Title III Court, and (iii) clarifying that the COFINA Agent and her
 professionals retained pursuant to the Procedures Order will have their allowed fees and
 expenses paid pursuant to the Title III Court’s order on interim compensation for professionals in
 the Title III Case [Case No. 17-3283, ECF No. 1121] (the “Clarification Motion”).

        On November 3, 2017, the Title III Court entered an order granting the Clarification
 Motion, but preserving the Oversight Board’s and any other party in interest’s arguments as to
 the scope of authority delegated by the Oversight Board to the Agents or otherwise set forth in
 the Procedures Order.



 25
       Following the entry of the Procedures Order, the Agents, along with certain creditor parties, engaged in
      confidential mediation with Chief Bankruptcy Judge Barbara Houser.

                                                        65
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                                   Desc: Main
                          Document Page 99 of 263



         On September 11, 2017, the COFINA Agent filed an Application of COFINA Agent for
 Entry of Order Authorizing Retention of Centerview Partners LLC as Financial Advisor and
 Expert [Case No. 17-3283, ECF No. 1273] (the “Centerview Application”), seeking
 authorization for the COFINA Agent to retain Centerview Partners LLC (“Centerview”) to
 provide financial advisory and expert services that include familiarizing itself with the fiscal
 condition of the Commonwealth and COFINA, reviewing and evaluating COFINA’s capital
 structure and advising on possible restructuring strategies, providing expert testimony at any
 hearings in connection with the Commonwealth-COFINA Dispute, and assisting and advising
 with negotiation and mediation strategy. On September 19, 2017, the Oversight Board, as
 representative of COFINA, filed its objection to the Centerview Application [Case No. 17-3283,
 ECF Nos. 1347, 1352]. On October 18, 2017, the Title III Court entered an order denying the
 Centerview Application, holding that (1) the proper scope and terms of Centerview’s retention
 cannot be decided without first clarifying the scope of the COFINA Agent’s authority and duties
 under the Procedures Order, including whether formulation of hypothetical restructuring
 scenarios is an appropriate exercise of the COFINA Agent’s negotiation responsibilities under
 the Procedures Order, given PROMESA reserves to the Oversight Board the exclusive power to
 propose any plan of adjustment for confirmation, and (2) the Centerview Application was
 insufficiently fleshed out as to the reasons for certain of the proposed services, and did not
 provide the Title III Court with sufficient bases for approving Centerview’s flat fee
 compensation terms.

            3.      Official Committee of Unsecured Creditors v. Whyte, Adv. Proc. No. 17-00257

         On September 8, 2017, the Creditors’ Committee,26 as Commonwealth Agent,
 commenced an adversary proceeding to prosecute the Commonwealth-COFINA Dispute, Adv.
 Proc. No. 17-00257, (the “Adversary Proceeding”). The Commonwealth Agent’s adversary
 proceeding complaint, Adversary Proceeding, ECF No. 1 (the “Complaint”), sought declaratory
 judgments that, among other things, (a) Act 91 did not transfer present ownership of future SUT
 revenues to COFINA; (b) Act 91 did not assign to COFINA any “right to receive” future SUT
 revenues; (c) the transfer language in Act 91 was, at most, an unsecured promise of a future
 transfer that can be breached or otherwise rejected in Title III; (d) COFINA has no enforceable
 security interest in future SUT revenues; (e) any unperfected security interest in SUT revenues is
 avoidable under Bankruptcy Code sections 544(a)(1) and 547(b); (f) in the event that any
 security interest is not avoidable under section 544(a)(1) or section 547(b) any transfer made
 within two years of the petition date is still avoidable as a fraudulent transfer pursuant to
 section 548(a)(1)(B); (g) any post-petition transfer is avoidable under section 549(a); (h) any
 security interest held by COFINA is subordinate to rights of the Oversight Board acting as
 trustee/lien creditor; (i) any security interest was “cut off” by the commencement of the
 Commonwealth Title III case pursuant to section 552(a), as post-petition SUT revenues are after-
 acquired property; (j) any non-UCC post-petition transfers are avoidable because they were
 incomplete at the time the Commonwealth Title III petition was filed; (k) any post-petition
 transfer of SUT revenues to non-Commonwealth entities violates the automatic stay; (l) Act 91 is
 unconstitutional because it evades the debt provisions of Puerto Rico’s Constitution; and (m) the


 26
      The “Creditors’ Committee” is the statutory committee of unsecured creditors appointed in, among other cases,
      the Commonwealth Title III Case, but not the Title III Case.

                                                         66
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                    Desc: Main
                         Document Page 100 of 263



 COFINA structure is unconstitutional because Act 91 was enacted and/or amended in violation
 of the balanced budget clause of the Puerto Rico Constitution.

         The Commonwealth Agent asserted in its Complaint that the Pledged Sales Tax is
 property of the Commonwealth because (a) the COFINA enabling legislation (including Act 91,
 as amended) did not grant COFINA a right to future revenues, merely an unsecured promise that
 such revenues would be transferred to COFINA in the future and, even if there were a security
 interest, it is unperfected and therefore avoidable under Title III and the Bankruptcy Code, and
 (b) the COFINA structure is unconstitutional because the result of the enabling legislation was to
 violate the debt limit, priority of payment to public debtholders, and balanced budget provisions
 of the Commonwealth Constitution.

         On September 15, 2017, the COFINA Agent filed her answer to the Complaint,
 Adversary Proceeding, ECF No. 27 (the “Answer and Counterclaims”), vigorously disputing the
 Commonwealth Agent’s claims, asserting various counterclaims, and seeking declaratory
 judgments that: (a) the COFINA enabling legislation is constitutional and thereby made the
 Pledged Sales Tax transferred to COFINA property of COFINA and not an “available resource”
 of the Commonwealth; (b) COFINA has a perfected and unavoidable lien in the Pledged Sales
 Tax, and/or there is an enforceable subordination agreement whereby the Commonwealth has
 agreed to subordinate any interest it may have in the Pledged Sales Tax to the interest of
 COFINA, and/or the Pledged Sales Tax is held in constructive trust for the benefit of COFINA;
 (c) the Commonwealth’s misappropriation of the Pledged Sales Tax violates the United States
 and Puerto Rico Constitutions; (d) the fiscal plan compliance law violates PROMESA; (e) Act
 No. 84-2016, which amended the COFINA enabling legislation to decrease the amount of SUT
 proceeds COFINA receives from 6% to 5.5%, violates PROMESA, and COFINA is entitled to
 6% of the SUT proceeds until the Pledged Sales Tax Base Amount is reached each year; and (f)
 any non-COFINA debt, including GO Bonds issued in violation of the debt limit provisions in
 the Puerto Rico Constitution, are not entitled to priority under the Puerto Rico Constitution’s
 debt priority provisions. The COFINA Agent’s Answer and Counterclaims also sought
 injunctive relief, including that: (y) the Court impose a constructive trust in COFINA’s favor
 over the Pledged Sales Tax in order to prevent the Commonwealth’s alleged tortious interference
 and fraud with respect such revenues; and (z) the Court enter an order permanently enjoining the
 Commonwealth from diverting or transferring the Pledged Sales Tax proceeds away from
 COFINA, designating such revenues as “available resources,” and taking any action to breach,
 revoke or reject the transfer of such revenues to COFINA or to otherwise interfere with
 COFINA’s rights to such revenues.

        In addition to the claims asserted by the Commonwealth Agent and the COFINA Agent,
 multiple groups of COFINA and GO Debt bondholders, as well as other parties that had been
 permitted to intervene in the Adversary Proceeding, filed counterclaims and cross-claims
 regarding ownership of the applicable portion of the SUT.

        On December 21, 2017, the Title III Court entered an order dismissing, without
 prejudice, several of the Commonwealth Agent’s and the COFINA Agent’s claims as outside the
 scope of the Commonwealth-COFINA Dispute, as well as several claims asserted by the
 intervening parties (the “Dismissed Claims”). The Title III Court found that the scope of the
 Dispute, as defined in the Procedures Order, is confined to whether the Commonwealth or

                                                67
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                   Desc: Main
                         Document Page 101 of 263



 COFINA owns the Pledged Sales Tax. The Dismissed Claims, the Title III Court found, were
 outside the scope of the Commonwealth-COFINA Dispute because they presumed either the
 Commonwealth’s or COFINA’s ownership of the Pledged Sales Tax or addressed other issues
 that were not related to the ownership question. Following the Title III Court’s order and
 subsequent order permitting the Commonwealth Agent to amend its complaint, which it did on
 January 16, 2018, the Commonwealth Agent’s only remaining claims asserted that (a) Act 91 did
 not transfer present ownership of future SUT Revenues to COFINA; (b) Act 91 did not assign to
 COFINA any “right to receive” future SUT Revenues; and (c) Act 91 was designed to, and did,
 violate the debt and balanced budget provisions of the Puerto Rico Constitution. The COFINA
 Agent’s only remaining claims asserted that Act 91 is constitutional and the Pledged Sales Tax
 and DSTF are COFINA’s property.

       On February 1, 2018, the Oversight Board and the Agents filed a joint motion seeking to
 expand the authority, and the coverage of orders relating to immunity protection and
 compensation, of the Agents and their professionals, in connection with the mediation of the
 Dismissed Claims, which the Court granted pursuant to an order entered on February 10, 2018.

         On February 21, 2018, the Commonwealth Agent, the COFINA Agent, and several of the
 intervening parties, filed cross-motions for summary judgment.             In its motion, the
 Commonwealth Agent asserted that (a) Act 91 did not transfer to COFINA a present property
 interest in potential future tax revenues because no such property exists to be transferred; (b)
 there was no “true sale” of future tax revenues to COFINA because the Commonwealth retained
 the power to substitute, reduce, or even eliminate those revenues, and the Commonwealth and
 COFINA both accounted for the transaction in question as a “collateralized borrowing” by the
 Commonwealth rather than a “sale” of revenues to COFINA; (c) Act 91 did not transfer to
 COFINA the Commonwealth’s “right to receive” future tax revenues because the Act says
 nothing to that effect, and the Commonwealth has no “right to receive” tax revenues until a
 taxable transaction occurs; and (d) Act 91 and the purported SUT revenue transfer are
 unconstitutional because the Legislative Assembly cannot create financing structures that operate
 as an evasion of the debt and balanced budget provisions of the Puerto Rico Constitution.
 Adversary Proceeding, ECF Nos. 321, 322, 323, 324. The intervening parties who filed cross-
 motions in favor of the Commonwealth asserted, among other things, that (a) the scope of the
 Adversary Proceeding is limited to ownership of post-petition and future SUT revenues which
 cannot have been transferred to COFINA due to the automatic stay; (b) under the Puerto Rico
 Civil Code, the Commonwealth did not transfer ownership of future SUT revenues to COFINA;
 (c) under the Bankruptcy Code, a “right to receive” future SUT revenues is not an asset that can
 be transferred; (d) the Pledged Sales Tax remains property of the Commonwealth because it is an
 “available resource” under the Puerto Rico Constitution; and (e) Act 56 did not transfer
 ownership of the Pledged Sales Tax to COFINA. Adversary Proceeding, ECF Nos. 300, 314.
 Conversely, the COFINA Agent asserted that the Legislative Assembly has the power to, and
 did, transfer the Pledged Sales Tax to COFINA through Act 91. Adversary Proceeding, ECF
 Nos. 312, 316, 317. The intervening parties who filed cross-motions in favor of COFINA
 asserted, among other things, that (a) the Commonwealth’s transfer of the Pledged Sales Tax to
 COFINA was valid under the Puerto Rico Constitution; (b) the Pledged Sales Tax is not an
 “available resource” under the Puerto Rico Constitution; (c) it is not “legally impossible” to
 transfer future SUT revenues; and (d) the plain terms of COFINA’s enabling legislation clearly


                                                68
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                    Desc: Main
                         Document Page 102 of 263



 transferred ownership of the Pledged Sales Tax to COFINA. Adversary Proceeding, ECF No.
 307. A hearing on the cross-motions was held on April 10, 2018.

         Concurrently with the litigation in the Adversary Proceeding, the Agents participated in
 court-sanctioned mediation to settle the Commonwealth-COFINA Dispute. Through the
 auspices of the mediation team, the Agents reached an understanding set forth in that certain
 Agreement in Principle on a settlement of the Commonwealth-COFINA Dispute. On June 5,
 2018, the Agents jointly moved to hold the Title III Court’s decision on the pending motions for
 summary judgment in abeyance for sixty (60) days due to their Agreement in Principle to settle
 the Commonwealth-COFINA Dispute. Adversary Proceeding, ECF No. 484 (the “Abeyance
 Motion”). On June 7, 2018, the Agents announced the terms of their Agreement in Principle,
 which contemplates, among other things, that, starting in Fiscal Year 2019, the Commonwealth
 and COFINA will share the Pledged Sales Tax Base Amount, on a 46.35% and 53.65% basis,
 respectively. Adversary Proceeding, ECF No. 486.

        The Title III Court entered an order granting the Abeyance Motion on June 11, 2018,
 agreeing to hold the summary judgment motions in abeyance until August 4, 2018. On August
 3, 2018, upon a joint motion of the Agents, the Title III Court extended its order holding its
 decision on the motions for summary judgment in abeyance until September 13, 2018. On
 September 12, 2018, upon another joint motion of the Agents, the Title III Court further
 extended this date to October 3, 2018. On September 27, 2018, in light of the agreements and
 compromises set forth in the Settlement Agreement and the Plan of Adjustment, the Title III
 Court, sua sponte, entered an order terminating the pending summary judgment motions without
 prejudice to restoration of the motions on or after October 3, 2018. Adversary Proceeding, ECF
 No. 544.

         On June 14, 2018, consistent with the Agreement in Principle, the Commonwealth Agent
 filed the Commonwealth Agent’s Urgent Motion, Pursuant to Bankruptcy Code Section 105(a)
 and Bankruptcy Rule 9019, for Order Establishing Procedures Governing 5.5% SUT Revenues
 Collected on or After July 1, 2018, Adversary Proceeding, ECF No. 495 (the “Disputed Funds
 Motion”), seeking an order establishing procedures governing the 5.5% portion of the SUT
 collected by Banco Popular or other authorized collector of the SUT on or after July 1, 2018,
 pending implementation of the settlement of the Commonwealth-COFINA Dispute. Following
 discussions with a number of parties, the Commonwealth Agent resolved virtually all issues
 raised with respect to the Disputed Funds Motion and filed a revised proposed order.

         On June 29, 2018, the Court entered an order, Adversary Proceeding, ECF No. 525 (the
 “Disputed Funds Order”) establishing procedures governing revenues received from the Pledged
 Sales Tax on deposit and to be deposited with BNYM, as trustee for the Existing Securities. The
 Disputed Funds Order provides, among other things, that BNYM will separately account for (i)
 Pledged Sales Tax revenues currently in BNYM accounts or received on or before June 30,
 2018, (ii) Pledged Sales Tax revenues received by BNYM on or after July 1, 2018 and prior to
 the earlier of the end of the Abeyance Period plus 30 calendar days or the date of a ruling by the
 Court on the pending motions for summary judgment in the Adversary Proceeding, and (iii)
 Pledged Sales Tax revenues received by BNYM following the end of the Abeyance Period.




                                                69
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                      Desc: Main
                         Document Page 103 of 263



        Following entry of the Disputed Funds Order, the Commonwealth Agent and BNYM
 reached an agreement resolving BNYM’s concern with respect to the Disputed Funds Motion
 regarding sufficient notice to beneficial holders of Existing Securities, and the Court entered an
 order modifying and replacing the Disputed Funds Order incorporating the agreement between
 the Commonwealth and BNYM.

        4.      Entry into the Amended PSA

         The Settlement Parties engaged in extensive discussions regarding the Plan of
 Adjustment process to resolve, among other things, the Commonwealth-COFINA Dispute and
 the intra-COFINA creditor disputes, with the invaluable participation of the mediation team. On
 August 29, 2018, the Settlement Parties entered into the Original PSA that contemplated, among
 other things, the following: (i) the compromise and settlement of the Commonwealth-COFINA
 Dispute that provides COFINA ownership of an amount up to fifty-three and sixty-five one
 hundredths percent (53.65%) of the Pledged Sales Tax Base Amount; (ii) approval by the Title
 III Court of the terms of the compromise and settlement of the Commonwealth-COFINA Dispute
 concurrently through the Plan of Adjustment in the Title III Case and the Settlement Motion in
 the Commonwealth Title III Case; (iii) acknowledgement by the parties thereto that, so long as
 the agreement is in effect, each Insurer (as defined in the Original PSA) shall have the exclusive
 right to vote to accept or reject the Plan of Adjustment on account of any Existing Securities it
 insures; and (iv) filing of the Disclosure Statement and Plan of Adjustment with the Title III
 Court for COFINA in the COFINA Title III Cases on or before October 15, 2018, concurrently
 with a Settlement Motion to be filed in the Commonwealth Title III Case, seeking the approval
 of the compromise and settlement of the Commonwealth-COFINA Dispute. The Settlement
 Parties also agreed to support the filing of, and vote to accept, a plan of adjustment consistent
 with the Term Sheet attached to the Original PSA. The Plan of Adjustment attached as Exhibit
 A hereto is consistent with the Term Sheet and supported by the Settlement Parties.

        On September 20, 2018, the Original PSA was amended and restated to include certain
 additional holders of Existing Securities, who also held significant amount of certain GO Bonds
 and were among the plaintiffs in the Lex Claims Action. Among other things, the Amended PSA
 provides that (i) Aurelius Capital Master, Ltd. and Six PRC Investments LLC, and each of their
 applicable entities, will request dismissal, with prejudice, of their claims and causes of action in
 the Lex Claims Litigation, effective upon the entry of an order approving the Settlement Motion
 and confirmation of the Plan of Adjustment, and (ii) parties to the Amended PSA generally will
 not oppose approval of the Settlement Motion in the Commonwealth Title III Case.

         In order to compensate the parties for the cost of negotiation, confirmation and
 consummation of the Term Sheet and the Plan of Adjustment, and in consideration of (a) the
 execution and delivery of the Amended PSA by certain of the parties thereto and (b) the
 obligations and covenants contained in the Amended PSA provides that each Consummation
 Cost Party (as defined in the Plan of Adjustment) is entitled to receive, in accordance with the
 terms set forth in the Term Sheet and the Plan of Adjustment, based upon such entity’s
 respective positions (insured or otherwise) as of 5:00 p.m. (EDT) on August 7, 2018, a pro rata a
 share of cash in an amount equal to two percent, truncated to two decimal points, of (i) the
 aggregate amount of the Senior COFINA Bond Claims, Senior COFINA Bond Claims (Ambac),
 Senior COFINA Bond Claims (National), Junior COFINA Bond Claims, Junior COFINA Bond

                                                 70
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                      Desc: Main
                         Document Page 104 of 263



 Claims (Assured), Senior COFINA Bond Claims (Taxable Election) and Junior COFINA Bond
 Claims (Taxable Election) (calculated without duplication), minus (ii) One Billion Dollars
 ($1,000,000,000.00).

         Any of the PSA Creditor Parties (as defined in the Amended PSA) may terminate the
 Amended PSA, solely as to itself, upon written notice to the parties thereto if, among other
 things, the Settlement Motion, the Plan of Adjustment, the Disclosure Statement, and the motion
 seeking entry of the Disclosure Statement Order are not filed on or prior to October 15, 2018.
 Any party to the Amended PSA may terminate the Amended PSA, solely as to itself, upon
 written notice to the parties thereto if, among other things, another party materially breaches any
 of the covenants thereunder or if the Confirmation Order is not entered by the Title III Court and
 the Effective Date does not occur on or prior to March 1, 2019; provided, however, that such
 date may be extended up to and including June 1, 2019 upon joint instruction and notice
 provided by the Government Parties (as defined in the Amended PSA).

                              V.      Compromises and Settlements

        The Settlement Agreement is incorporated into the Plan of Adjustment and shall be
 considered contemporaneously with the Plan of Adjustment pursuant to Bankruptcy Code
 sections 105(a), 1123(a)(5) and 1123(b)(3) and Bankruptcy Rule 9019. The Settlement
 represents a compromise and settlement between the Oversight Board, on behalf of the
 Commonwealth, and the COFINA Agent, on behalf of COFINA, as set forth in the Settlement
 Agreement. The Settlement Agreement represents a full, final, and complete compromise,
 settlement, and release of, among other matters, the claims and issues arising from and relating to
 the Commonwealth-COFINA Dispute, including without limitation, the claims asserted in the
 Adversary Proceeding.

         On October 19, 2018, the Commonwealth filed the Settlement Motion in the
 Commonwealth Title III Case. The Settlement Agreement will be contemporaneously
 considered for approval by the Title III Court: (i) in the Commonwealth Title III Case through
 submission of the Settlement Motion and Settlement Order pursuant to Bankruptcy Rule 9019
 and (ii) in the COFINA Title III Case through submission of the Plan of Adjustment, which fully
 incorporates the Settlement Agreement.

         In the Settlement Motion, the Commonwealth seeks an order of the Title III Court
 approving, pursuant to Bankruptcy Rule 9019, the terms of the compromise and settlement
 between the Commonwealth and COFINA resolving the Commonwealth-COFINA Dispute as
 reflected in the Settlement Agreement. For the Settlement Motion to be approved, the Title III
 Court must find that the Settlement Agreement satisfies the requirements of Bankruptcy Rule
 9019, meaning that the Settlement terms are found to not fall below the lowest point in the range
 of reasonableness in view of, among other things, the legal issues being resolved by the
 settlement.

        In determining the reasonableness of the Settlement, the Title III Court will consider: (i)
 the probability of success in the litigation being compromised; (ii) the difficulties, if any, to be
 encountered in the matter of collection; (iii) the complexity of litigation involved, and the



                                                 71
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                                     Desc: Main
                         Document Page 105 of 263



 expense, inconvenience and delay attending it; and (iv) the paramount interest of the creditors
 and a proper deference to their reasonable views in the premise.

         The terms of the compromise and settlement in the Settlement Agreement are reasonable
 and meet the requirements for approval under Bankruptcy Rule 9019 because, among other
 things, (i) the issues resolved pursuant to the Settlement Agreement are complex, many of which
 present questions of first impression, (ii) regardless of the Title III Court’s ruling in the
 Adversary Proceeding to determine the Commonwealth-COFINA Dispute, it is likely that
 multiple appeals would follow, (iii) protracted litigation would come at a substantial cost to the
 Commonwealth and COFINA, and (iv) if the Commonwealth were determined to be the owner
 of the Pledged Sales Taxes, including future SUT Revenues, none of the $750 million Pledged
 Sales Tax Base Amount (which increases annually) would be available for COFINA’s use
 towards distribution to its creditors.

        In the absence of approval of the Settlement Agreement, COFINA and its stakeholders
 would be faced with a return to the complex, protracted and novel litigation of the
 Commonwealth-COFINA Dispute, which threatened the very foundation of COFINA. In
 addition, the Holders face substantial risks in event the Commonwealth-COFINA Dispute is
 decided in favor of the Commonwealth. If the Commonwealth were to prevail, the Holders
 recoveries could be materially adversely affected. On the other hand, if COFINA were
 determined to be the owner, none of the Pledged Sales Tax Base Amount would be available to
 the Commonwealth for payment of essential services or distribution to its creditors.

        If there is any inconsistency between the Settlement Order, the Plan of Adjustment and
 the Confirmation Order, the documents shall control in the following order of priority: (i) the
 Settlement Order, (ii) the Confirmation Order, and (iii) the Plan of Adjustment.

      Pursuant to the Settlement Motion and section 2.1 of the Plan of Adjustment, the
 Commonwealth-COFINA Dispute shall be compromised and settled as follows:

            1.       COFINA Interests

         COFINA will be granted an ownership interest in the COFINA Pledged Taxes and all
 rights thereto, including the right to receive the COFINA Pledged Taxes pursuant to the First
 Dollars Funding27 in an amount up to fifty-three and sixty-five one hundredths percent (53.65%)
 of the PSTBA in any given fiscal year until the COFINA Bonds and COFINA Parity Bonds have
 been paid or satisfied in full in accordance with their terms (the “COFINA Portion”).

            2.       Commonwealth Interests

         The Commonwealth will be granted an ownership interest that is second in priority of
 payment, funding and collections, in the COFINA Pledged Taxes and all rights thereto subject to
 the First Dollars Funding described in Section V.4 of this Disclosure Statement. This ownership

 27
      The “First Dollars Funding” is defined as the allocation of “first dollars” collected from COFINA Pledged Taxes,
      including, without limitation, the criteria set forth in Section 16.5 of the Plan of Adjustment required to be
      satisfied in order to permit, among other things, quarterly deposits of “first dollars” collected from COFINA
      Pledged Taxes.

                                                           72
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                                        Desc: Main
                         Document Page 106 of 263



 interest includes the right to receive (a) the residual amount of the COFINA Pledged Taxes in the
 amount, if any, in excess of the COFINA Portion in any given fiscal year of the Commonwealth,
 and (b) all COFINA Pledged Taxes after the COFINA Bonds and COFINA Parity Bonds have
 been paid or satisfied in full in accordance with their terms. The Commonwealth shall have no
 ownership interest in the COFINA Portion, and the Commonwealth Portion28 shall exclude the
 COFINA Portion.

            3.    Distribution of Amounts Held in BNYM Debt Service, Reserve, and Other
            Accounts

                     (a)      Pre-FY2019 BNYM Deposits

        One hundred percent (100%) of the Pre-FY2019 BNYM Deposits held by BNYM in
 accordance with the Adversary Proceeding (as defined below) and such other orders entered in
 connection therewith shall be distributed as COFINA Cash Available for Distribution under the
 Plan of Adjustment; provided, however, Seventy-Eight Million Three Hundred Fifty-Five
 Thousand Eight Hundred and Thirty-Seven Dollars and Sixty-Three Cents ($78,355,837.63) of
 the funds on deposit prior to July 1, 2018 in the debt service, reserve and such other accounts and
 any earnings thereon held by BNYM, as the Existing COFINA Bond trustee, for the benefit of
 the bondholders (collectively, the “Pre-FY2019 BNYM Deposits”) in accordance with the
 Adversary Proceeding shall be distributed as follows (the “Initial Distributions”):

                     (i)     Thirty-Three Million Three Hundred Fifty-Five Thousand Eight Hundred
                     Thirty-Seven Dollars and Sixty-Three Cents ($33,355,837.63) will be distributed
                     to the Commonwealth,

                     (ii)   Five Million Dollars ($5,000,000.00) will be allocated to fund an
                     operating expense fund for COFINA, and

                     (iii) Forty Million Dollars ($40,000,000.00) will be allocated to the Taxable
                     Election Cash distributable under the Plan of Adjustment. If the Taxable Election

 28
      The “Commonwealth Portion” is defined as collectively, an interest that is second in priority of payment, funding
      and collections, in all circumstances, subject and pursuant to the First Dollars Funding, in the COFINA Pledged
      Taxes and all rights thereto including the right to receive (a) the residual amount of the COFINA Pledged Taxes in
      the amount, if any, in excess of the COFINA Portion in any given fiscal year, and (b) all COFINA Pledged Taxes
      after the COFINA Bonds and COFINA Parity Bonds have been paid or satisfied in full in accordance with their
      terms; provided, however, that, under all circumstances, the Commonwealth Portion shall exclude in its entirety
      the COFINA Portion, and the Commonwealth shall have no ownership interest in the COFINA Portion; and,
      provided, further, that (y) subject to the provisions regarding the Additional Bonds Test and the First Dollars
      Funding set forth in Sections 16.3 and 16.5 hereof, respectively, the Commonwealth shall have no right to receive
      any revenues or collections generated by the COFINA Pledged Taxes for a fiscal year unless and until COFINA
      has received the COFINA Portion and (z) the Commonwealth shall have no right to receive Debt Service Savings
      in any fiscal year unless and until all debt service payments on the COFINA Bonds and COFINA Parity Bonds
      required to be made or set aside in such fiscal year, including any overdue debt service payments from all prior
      fiscal years, are made as required, in accordance with the provisions regarding the Additional Bonds Test set forth
      in Section 16.3 hereof; and, provided, further, that the COFINA Portion shall not, now or hereafter, be property of
      the Commonwealth, and, in the event of any subsequent Title III case or similar or other proceedings of the
      Commonwealth, in any forum, the COFINA Portion shall not be subject to the automatic stay in any such
      Commonwealth proceeding.

                                                            73
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                                   Desc: Main
                         Document Page 107 of 263



                     Cash distributable under the Plan of Adjustment is less than Sixty Million Dollars
                     ($60,000,000.00) (such difference, the “Tax Election Remainder Amount”), then
                     an amount equal to the Tax Election Remainder Amount, up to Forty Million
                     Dollars ($40,000,000.00) allocated as Taxable Election Cash.

         After the Initial Distributions, one hundred percent (100%) of the Pre-FY2019 BNYM
 Deposits will be distributed (a) first, to further fund the account to be established on or prior to
 the Effective Date in accordance with the New Bond Indenture29 and maintained for the purpose
 of satisfying the operating expenses of Reorganized COFINA in the ordinary course of business
 (the “COFINA Operating Expense Account”) up to an additional Ten Million Dollars
 ($10,000,000.00), and (b) second, to the extent of any further remainder, to be distributed evenly
 to (x) COFINA, on the one hand, to increase the COFINA Cash Available for Distribution and
 increase recoveries to all COFINA bondholders, and (y) the Commonwealth, on the other hand.

                     (b)     FY2019 BNYM Deposits

        On the Effective Date, COFINA will receive, for purposes of distribution in accordance
 with the Plan of Adjustment, one hundred percent (100%) of the funds deposited on or after July
 1, 2018 to the debt service, reserve and such other accounts (collectively, the “FY2019 BNYM
 Deposits”), on a first dollars basis up to the amount of fifty-three and sixty-five one hundredths
 percent (53.65%) of the PSTBA, plus any earnings thereon (collectively, the “COFINA FY2019
 BNYM Deposits”) held by BNYM in accordance with the Adversary Proceeding.

                     (c)     Residual FY2019 BNYM Deposits

     Any remaining FY2019 BNYM Deposits after distribution of the COFINA FY2019
 BNYM Deposits will be distributed to the Commonwealth.

            4.       First Dollars Funding

         The COFINA Portion will be funded annually from “first dollars” collected from the
 COFINA Pledged Taxes until the COFINA Bonds and COFINA Parity Bonds have been paid or
 satisfied in full in accordance with their terms.

         Beginning in fiscal year 2024 of the Commonwealth, if (i) for any date of determination
 at which time the Oversight Board or any successor is in existence, (1) the prior and then-current
 fiscal year budgets are balanced, as determined by the Oversight Board (or its successor in
 interest), and (2) the Commonwealth is current on its continuing disclosure requirements relating
 to its audited financial statements; (ii) quarterly bucketing of twenty-five percent (25%) of the
 COFINA Portion associated with the then-current fiscal year of the Commonwealth is shown to
 be necessary to avoid intra-FY tax revenue anticipation notes borrowing, and (iii) collection of
 prior fiscal year COFINA Pledged Taxes provided a two times (2x) coverage of the COFINA


 29
      The “New Bond Indenture” is defined as the trust indenture to be executed as of the Effective Date pursuant to
      which Reorganized COFINA shall issue the COFINA Bonds, as it may be amended, supplemented or modified
      from time to time, which such agreement may be contained within the New Bond Indenture or may be in a
      separate agreement by and between Reorganized COFINA and the trustee for the COFINA Bonds.

                                                          74
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                                     Desc: Main
                         Document Page 108 of 263



 Portion, then, in each quarter, until the COFINA Bonds and COFINA Parity Bonds have been
 paid or satisfied in full in accordance with their terms:

         (a) the “first dollars” collected from the COFINA Pledged Taxes up to twenty-five
         percent (25%) of the COFINA Portion associated with the then-current fiscal year of the
         Commonwealth will be deposited into the Debt Service Fund30 (the “Post-FY2024
         Deposits”); and

         (b) thereafter, the remaining quarterly collection from the COFINA Pledged Taxes shall
         be deposited in accordance with the “Flow of Funds” established in the New Bond
         Indenture.

         However, in any quarter in which there is a shortfall in the amounts required to be
 deposited under the Post-FY2024 Deposits, then such shortfall will be added to the amount
 required to be paid in accordance with the Post-FY2024 Deposits in the following quarter until
 the entire amount of the cumulative shortfall has been deposited into the “Debt Service Fund”
 held by the trustee for the benefit of, and payment of debt service with respect to, the COFINA
 Bonds and the COFINA Parity Bonds.

         Furthermore, in any quarter in which there is a shortfall in the amount required to be
 deposited under the Remaining Post-FY2024 Deposits, then such shortfall will be added to the
 amount required to be paid under the Remaining Post-FY2024 Deposits in the following quarter
 until the entire amount of cumulative shortfall has been paid to the trustee for any Subordinated
 Lien Bonds issued by COFINA and which remain outstanding.

         5.       Additional Terms of Compromise and Settlement

         The Commonwealth will have no right to receive any revenues or collections generated
 by the COFINA Pledged Taxes for a fiscal year of the Commonwealth unless and until COFINA
 has received the COFINA Portion. The Commonwealth will have no right to receive Debt
 Service Savings31 in any fiscal year of the Commonwealth unless and until all debt service
 payments on the COFINA Bonds and COFINA Parity Bonds required to be made or set aside in
 such fiscal year of the Commonwealth, including any overdue debt service payments from all
 prior fiscal years of the Commonwealth, are made as required. The COFINA Portion will not be
 property of the Commonwealth, and if there is any subsequent Title III case or similar or other
 proceeding of the Commonwealth, in any forum, it shall not be subject to the automatic stay.

         6.       Compromise Date
 30
    The “Debt Service Fund” is defined as the account to be established pursuant to the New Bond Indenture in the
    name of the trustee for the COFINA Bonds, which account shall be for the purpose of receiving, holding and
    distributing funds for the benefit and payment of debt service with respect to the COFINA Bonds and the
    COFINA Parity Bonds.
 31
    “Debt Service Savings” are defined as, for each fiscal year, the difference between (a) principal and interest due
    on COFINA Bonds and COFINA Parity Bonds, then outstanding, prior to the issuance of COFINA Parity Bonds
    and/or Reorganized COFINA’s purchase of COFINA Bonds and COFINA Parity Bonds in the open market and
    (b) principal and interest due on COFINA Bonds and COFINA Parity Bonds that will remain outstanding after the
    issuance of such COFINA Parity Bonds and/or Reorganized COFINA’s purchase of such COFINA Bonds and
    COFINA Parity Bonds.

                                                         75
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                    Desc: Main
                         Document Page 109 of 263



         Unless (i) approval of the Settlement Motion is denied by the Title III Court, or (ii) the
 Effective Date does not occur, the effective date of the compromise and settlement shall be
 retroactive to July 1, 2018 and, in addition to receipt of the net Pre-FY2019 BNYM Deposits and
 the COFINA FY2019 BNYM Deposits on the Effective Date, COFINA will own, and will be
 entitled to receive, the COFINA Portion commencing as of FY2019.

        7.      Litigation Dismissal

         On the Effective Date, pursuant to the Settlement Order and the Confirmation Order, (1)
 BNYM shall make distributions as set forth in the Plan of Adjustment, (2) the Adversary
 Proceeding shall be dismissed, with prejudice, and all other Claims and Causes of Action
 asserted, or that could have been asserted, therein by the Commonwealth Agent, the COFINA
 Agent and the Permitted Intervenors, as defined in the Adversary Proceeding, shall be deemed
 dismissed, with prejudice, and the Oversight Board, the Commonwealth Agent and the COFINA
 Agent and their respective professionals shall be deemed to have no further obligations in
 connection with the Adversary Proceeding and the COFINA Agent and, upon satisfaction of the
 conditions set forth in decretal paragraph 3 of the Abeyance Stipulation, the Commonwealth
 Agent, the Creditors’ Committee and its members, together with their respective professionals,
 shall be deemed to have been released from any and all liabilities associated therewith or that
 otherwise arise from or relate to the Title III Case, the Actions, the Adversary Proceeding, the
 Interpleader Action, the Plan of Adjustment, the Plan Support Agreement and the compromises
 set forth in the Commonwealth-COFINA Dispute Settlement, including, without limitation, in
 connection with or related to any of the Government Parties, and their respective subsidiaries,
 assets, liabilities, operations or property, (3) the Interpleader Action shall be dismissed, with
 prejudice, and all other Claims and Causes of Action asserted, or that could have been asserted,
 therein shall be dismissed, with prejudice, and the funds deposited in connection therewith shall
 be distributed in accordance with the terms and provisions of the Plan of Adjustment, and (4)
 except with respect to Claims and Causes of Action asserted, or that could have been asserted, by
 Ambac or Whitebox, whether sounding in contract or tort, against BNYM in the Ambac Action
 or the Whitebox Actions, respectively, for gross negligence, willful misconduct or intentional
 fraud, the Actions shall be dismissed, with prejudice, and Claims and Causes of Action asserted
 therein by any party to the Actions shall be deemed dismissed, with prejudice.

        Litigation identified in “Other Related Litigation” under OVERVIEW OF COFINA’s
 TITLE III CASE, and not subject to dismissal pursuant to the Plan of Adjustment, may be
 permitted to proceed. There can be no assurance that litigation that is permitted to proceed will
 not have a material adverse effect on Reorganized COFINA after its emergence from Title III or
 the effectiveness of the Plan of Adjustment or the Confirmation Order. For additional
 information regarding significant risks associated with the Plan of Adjustment, see “CERTAIN
 RISK FACTORS TO BE CONSIDERED.”

        8.      Allowance of Bond Claims

         Solely for purposes of confirmation and consummation of the Plan of Adjustment, on the
 Effective Date, (i) the Senior COFINA Bond Claims, Senior COFINA Bond Claims (Taxable
 Election), Senior COFINA Bond Claims (Ambac) and Senior COFINA Bond Claims (National)
 shall be deemed allowed in the aggregate amount of $7,760,871,398.36, (ii) the Junior COFINA

                                                76
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                   Desc: Main
                         Document Page 110 of 263



 Bond Claims, Junior COFINA Bond Claims (Taxable Election) and the Junior COFINA Bond
 Claims (Assured) shall be deemed allowed in the aggregate amount of $9,876,235,996.34;
 provided, however, that, in accordance with the solicitation procedures attendant to the Plan of
 Adjustment, the foregoing amounts shall be deemed allowed for voting purposes, and (iii) the
 holders of Existing Securities shall be deemed secured to the extent of the Pre-FY2019 BNYM
 Deposits, net of amounts allocated pursuant to the provisions of Article II of the Plan of
 Adjustment, the COFINA FY2019 BNYM Deposits and the COFINA Portion.

        9.      Releases, Injunctions, and Exculpation

         The releases, injunctions, and exculpation provided in Article XXX of the Plan of
 Adjustment (and, with respect to the COFINA Agent, Article II of the Plan of Adjustment) are
 integral to obtaining the value provided under the Commonwealth-COFINA Dispute Settlement
 and the releases, injunctions, and exculpation under the Plan of Adjustment and Plan Support
 Agreement constitute an essential component of the compromises reached and are not severable
 from the other provisions of the Plan of Adjustment.

                            VI.    The Title III Plan of Adjustment

 A.     Overview of the Plan of Adjustment

       THE FOLLOWING SUMMARY HIGHLIGHTS CERTAIN OF THE SUBSTANTIVE
 PROVISIONS OF THE PLAN OF ADJUSTMENT, AND IS NOT, NOR IS IT INTENDED TO
 BE, A COMPLETE DESCRIPTION OR A SUBSTITUTE FOR A FULL AND COMPLETE
 REVIEW OF THE PLAN OF ADJUSTMENT. THE DEBTOR URGES ALL HOLDERS OF
 CLAIMS TO CAREFULLY READ AND STUDY THE PLAN OF ADJUSTMENT, A COPY
 OF WHICH IS ATTACHED HERETO AS EXHIBIT A.

         Bankruptcy Code section 1123, made applicable to the Title III Case by PROMESA,
 provides that except for administrative claims, a plan of adjustment must categorize claims
 against a debtor into individual classes. Although PROMESA and the Bankruptcy Code give
 COFINA significant flexibility in classifying claims, Bankruptcy Code section 1122 dictates that
 a plan of adjustment may only place a claim into a class containing claims that are substantially
 similar.

         The Plan of Adjustment identifies ten (10) Classes of Claims (certain of which
 encompass numerous individual series of the relevant debt, as set forth on the Exhibits to the
 Plan of Adjustment). These Classes take into account the differing nature and priority of Claims
 against COFINA. Administrative Claims are not classified for purposes of voting or receiving
 distributions under the Plan of Adjustment (as is required by Bankruptcy Code section
 1123(a)(1)) but are treated separately as unclassified Claims.

         The Plan of Adjustment provides specific treatment for each Class of Claims. Only
 certain holders of Claims that are impaired under the Plan of Adjustment are entitled to vote and
 receive Distributions under the Plan of Adjustment.

        Unless otherwise provided in the Plan of Adjustment or the Confirmation Order, the
 treatment of any Claim under the Plan of Adjustment will be in full satisfaction, settlement,

                                                77
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                         Document Page 111 of 263



 release and discharge of, and in exchange for, such Claim. Upon Confirmation, the Plan of
 Adjustment will be binding on all holders of a Claim regardless of whether such holders voted on
 the Plan of Adjustment or voted to accept the Plan of Adjustment.

         The following discussion sets forth the classification and treatment of all Claims against
 COFINA. It is qualified in its entirety by the terms of the Plan of Adjustment, which is attached
 hereto as Exhibit A, and which should be read carefully by you in considering whether to vote to
 accept or reject the Plan of Adjustment.

 B.     Compromise and Settlement of Disputes

        1.      Commonwealth-COFINA Dispute

         The Settlement Agreement is incorporated into the Plan of Adjustment. The Settlement
 Agreement shall be approved as part of the Plan of Adjustment pursuant to Bankruptcy Code
 sections 105(a), 1123(a)(5) and 1123(b)(3) and Bankruptcy Rule 9019. If there is any
 inconsistency between the Settlement Order, the Plan of Adjustment and the Confirmation Order,
 the documents shall control in the following order of priority: (i) the Settlement Order, (ii) the
 Confirmation Order, and (iii) the Plan of Adjustment; provided, however, that under no
 circumstances shall the Confirmation Order modify the economic terms of the Plan of
 Adjustment. For additional information, see Section V of this Disclosure Statement above,
 entitled “Compromises and Settlements.”

 C.     Provisions for Payment of Administrative Expense Claims

         In accordance with section 1123(a)(1) of the Bankruptcy Code, made applicable to the
 Title III Case pursuant to section 301(a) of PROMESA, Administrative Expense Claims and
 Professional Claims have not been classified and thus are excluded from the Classes of Claims
 set forth in Article IV of the Plan of Adjustment.

        1.      Administrative Expense Claims

         An Administrative Claim is a claim against COFINA arising on or after the Petition Date
 and prior to the Effective Date for a cost or expense of administration related to COFINA’s Title
 III Case that is entitled to priority or superpriority under sections 364(c)(1), 503(b), or 507(a)(2)
 of the Bankruptcy Code, as made applicable by section 301 of PROMESA.

        On the later to occur of (i) the Effective Date and (ii) the date on which an Administrative
 Expense Claim shall become an Allowed Claim, Reorganized COFINA shall (a) pay to each
 holder of an Allowed Administrative Expense Claim, in Cash, the full amount of such
 Administrative Expense Claim or (b) satisfy and discharge such Allowed Administrative
 Expense Claim in accordance with such other terms no more favorable to the claimant than as
 may be agreed upon by and between the holder thereof and Reorganized COFINA; provided,
 however, that Allowed Administrative Expense Claims representing indebtedness incurred in the
 ordinary course by COFINA shall be paid in full and performed by Reorganized COFINA in
 accordance with the terms and subject to the conditions of any agreement governing, investment
 evidencing, or other document relating to such transactions; and, provided, further, that, if any
 such ordinary course expense is not billed, or a written request for payment is not made, within

                                                  78
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                      Desc: Main
                         Document Page 112 of 263



 ninety (90) days after the Effective Date, such ordinary course expense shall be barred and the
 holder thereof shall not be entitled to, or receive, a distribution pursuant to the Plan of
 Adjustment.

        2.      Professional Compensation and Reimbursement Claims

        All Entities awarded compensation or reimbursement of expenses by the Title III Court
 shall be paid in full, in Cash, in the amounts allowed by the Title III Court (a) as soon as
 reasonably practicable following the later to occur of (i) the Effective Date and (ii) the date upon
 which the Title III Court order allowing such Claims is deemed to be a Final Order or (b) upon
 such other terms no more favorable to the claimant than as may be mutually agreed upon
 between such claimant and the Government Parties; provided, however, that, except as provided
 in the Plan of Adjustment, each Professional must file its application for final allowance of
 compensation for professional services rendered and reimbursement of expenses on or prior to
 the Administrative Claim Bar Date. Reorganized COFINA is authorized to pay compensation
 for professional services extended and reimbursement of expenses incurred after the Effective
 Date in the ordinary course and without the need for Title III Court approval.

        3.      Consummation Costs

         In order to compensate Consummation Cost Parties for the cost of negotiation,
 confirmation and consummation of the Term Sheet and the Plan of Adjustment, and in
 consideration of (a) the negotiation, execution and delivery of the Amended PSA by each
 Consummation Cost Party and (b) the obligations and covenants contained in the Amended PSA,
 each Consummation Cost Party, on the Effective Date, shall receive, based upon such Entity’s
 respective positions (insured or otherwise) as of 5:00p.m. (EDT) on August 7, 2018, its pro rata
 share of Cash in an amount equal to two percent (2.0%), truncated to two decimal points, of (i)
 the aggregate face amount of the Senior COFINA Bond Claims, Senior COFINA Bond Claims
 (Ambac), Senior COFINA Bond Claims (National), Junior COFINA Bond Claims, Junior
 COFINA Bond Claims (Assured), Senior COFINA Bond Claims (Taxable Election) and Junior
 COFINA Bond Claims (Taxable Election) (calculated without duplication), minus (ii) One
 Billion Dollars ($1,000,000,000.00) that will be allocated to on-island investors who choose to
 accept taxable bonds under the Plan of Adjustment, subject to the exceptions provided in section
 3.3 of the Plan of Adjustment. The Consummation Costs equate to approximately $332 million.

        Pursuant to PROMESA section 305, the Court may not interfere with COFINA’s
 property unless the Oversight Board consents or the Plan of Adjustment so provides. Here, the
 Oversight Board is seeking Court approval of the payment of the Consummation Costs in
 connection with confirmation of the Plan of Adjustment. The Debtor has determined, in the
 exercise of its business judgment, that payment of the Consummation Costs to the
 Consummation Cost Parties is a reasonable and necessary use of COFINA’s property for the
 reasons described below.

        During lengthy and complex negotiations among the Government Parties, the PSA
 Creditors and Bonistas, supervised by three federal judges acting as Court-appointed mediators,
 the Consummation Cost Parties agreed to various conditions and covenants set forth in the
 Amended PSA, including a pledge to support the Plan of Adjustment, the imposition of

                                                 79
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                     Desc: Main
                         Document Page 113 of 263



 restrictions on the transfer of their bonds, and a waiver of their right to seek reimbursement of
 expenses through other means through substantial contribution claims. As consideration for their
 efforts in assisting in the formulation of the Plan of Adjustment that has garnered significant
 creditor support, continuing to assist in the finalization of definitive agreements and ancillary
 documents, and the costs incurred in those and other efforts (including the expenses of defending
 COFINA’s property interests for which the PSA Creditors asserted a right to seek substantial
 contribution claims), the Oversight Board determined that the Consummation Cost Parties should
 be paid the Consummation Costs. Based upon representations of counsel and, in some instances,
 pleadings filed with the Title III Court, the Oversight Board estimates the aggregate postpetition
 fees and expenses of the Consummation Cost Parties to be at least $135 million. See Response of
 the COFINA Senior Bondholders’ Coalition to the Objection of Bank of New York Mellon to the
 Proposed Disclosure Statement for the COFINA Plan of Adjustment [Case No. 17-3284, ECF
 No. 351] ¶ 12 (“It is estimated that the aggregate fees and expenses incurred by the COFINA
 PSA Parties . . . beginning on the COFINA Title III filing date (May 5, 2017) through present . . .
 are in excess of $100 million.”).

         The Consummation Cost Parties consist of holders and insurers of Senior COFINA Bond
 Claims, Senior COFINA Bond Claims (Ambac), Senior COFINA Bond Claims (National),
 Junior COFINA Bond Claims, and Junior COFINA Bond Claims (Assured). Collectively, the
 Consummation Cost Parties hold or insure approximately $10 billion of Allowed Bond Claims,
 and the aggregate amount of the Consummation Costs equals approximately $332 million. In
 considering the “net” cost of paying the Consummation Costs to the Consummation Cost Parties,
 however, it must be noted that the Consummation Cost Parties hold approximately $10 billion of
 the outstanding $17.6 billion in outstanding Bond Claims. Thus, approximately $200 million of
 the Consummation Costs (2% of their collective $10 billion claim) would have been distributed
 to the Consummation Cost Parties in the absence of the Consummation Costs provision.
 Accordingly, the Consummation Cost provision provides for a “net” incremental payment for the
 Consummation Cost Parties of approximately $132 million. This amount equates to
 approximately 1.3% of the total Allowed Bond Claims of the Consummation Cost Parties.
 Critically, the “net” cost of the Consummation Costs of approximately $132 million is less than
 the aggregate postpetition fees and expenses of the Consummation Cost Parties (estimated by the
 Oversight Board to exceed $135 million). In the event that the Consummation Costs exceed the
 aggregate postpetition fees and expenses of the Consummation Cost Parties, however, any such
 differential is intended to be (i) compensation for the various conditions and covenants set forth
 in the Amended PSA to which the Consummation Cost Parties agreed (including a pledge to
 support the Plan of Adjustment, the imposition of transfer restrictions, and a waiver of
 substantial contribution claims described above) and (ii) consideration for the Consummation
 Cost Parties’ efforts in assisting in the formulation of the Plan of Adjustment that has garnered
 significant creditor support.

         Additionally, it is not clear that the Consummation Costs are being paid from funds that
 constitute the bondholders’ shared collateral. For instance, the funds used to pay the
 Consummation Costs could be the Commonwealth’s property (there is extensive litigation
 surrounding this very issue) or the funds could be unencumbered property of COFINA in the
 event the bondholders’ purported security interest in such funds is determined to be unperfected
 and/or avoidable. Accordingly, there is no guarantee that the funds being used to pay the


                                                 80
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                                Desc: Main
                         Document Page 114 of 263



 Consummation Costs would have been distributed to bondholders collectively in the absence of
 the Consummation Cost provision.

         The payment of the Consummation Costs was a critical component of the interlocking
 agreements set forth in the Amended PSA. The absence of the Amended PSA could have
 resulted in a costly, contentious and lengthy confirmation process for COFINA. Under such a
 scenario, there would be no certainty that a confirmable plan could be presented to creditors and
 the Court for approval, further delaying recoveries to creditors who have not received any
 payments on their bonds for more than 18 months. In consideration of the benefits obtained for
 COFINA in entering into the Amended PSA and the costs and burdens associated on the
 Consummation Cost Parties, the Oversight Board determined that it was an appropriate use of
 COFINA’s property to pay the Consummation Costs and provide an opportunity for COFINA to
 emerge from Title III as expeditiously as possible.

 D.         Classification and Treatment of Claims

         If the Plan of Adjustment is confirmed by the Title III Court, each Allowed Claim in a
 particular Class will receive the same treatment as the other Allowed Claims in such Class,
 whether or not the holder of such Claim voted to accept the Plan of Adjustment.

            1.      General Notes on Classification and Treatment of Classified Claims

         Pursuant to Bankruptcy Code sections 1122 and 1123, Claims (other than Claims arising
 under Bankruptcy Code section 507(a)(2), which Claims do not require classification pursuant to
 Bankruptcy Code section 1123(a)) are classified for all purposes, including voting, confirmation,
 and distribution pursuant to the Plan of Adjustment, as set forth in the Plan of Adjustment. A
 Claim shall be deemed classified in a particular Class only to the extent that the Claim qualifies
 within the description of that Class. A Claim is Allowed in that Class if it has not been paid or
 otherwise settled prior to the Effective Date, and satisfies the definition of a Claim that is
 Allowed or is otherwise Allowed pursuant to the terms of the Plan of Adjustment.

            2.      Treatment of Classified Claims

      THE PROJECTED RECOVERIES SET FORTH BELOW ARE ESTIMATES
 ONLY AND THEREFORE ARE SUBJECT TO CHANGE. FOR A COMPLETE
 DESCRIPTION OF THE DEBTOR’S CLASSIFICATION AND TREATMENT OF
 CLAIMS, REFERENCE SHOULD BE MADE TO THE ENTIRE PLAN OF
 ADJUSTMENT.32

 Class 1 – Senior COFINA Bond Claims

            (a)     Classification: Class 1 consists of all Bond Claims, other than Senior COFINA
                    Bond Claims (Ambac), Senior COFINA Bond Claims (National), or Senior


 32
      Where applicable, the projected recoveries below are based upon the face amount of the applicable security
      distributed under the Plan of Adjustment, and does not include interest on such security or payment of the
      Consummation Costs.

                                                        81
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                    Desc: Main
                         Document Page 115 of 263



                COFINA Bond Claims (Taxable Election), on account of a “Senior” Existing
                Security.

        (b)     Treatment: On the Effective Date, each holder of an Allowed Senior COFINA
                Bond Claim against COFINA shall receive its Pro Rata Share of the Senior
                COFINA Bond Distribution, consisting of (a) Section 103 Cash, if applicable, (b)
                COFINA Cash Available for Distribution, (c) COFINA Bonds, and (d) Rounding
                Amount Cash, if necessary.

        (c)     Voting: Class 1 is Impaired by the Plan of Adjustment. Class 1 and each holder
                of an Allowed Senior COFINA Bond Claim against COFINA are entitled to vote
                to accept or reject the Plan of Adjustment.

        (d)     Taxable Election: Any Puerto Rico Investor or Puerto Rico Institution holding a
                Bond Claim that is eligible to receive treatment under Class 1 may opt out of
                Class 1 and elect to be treated under Class 4 – Senior COFINA Bond Claims
                (Taxable Election).

        (e)     Allowed Amount of Claims: $5,326,205,475.16

        (f)     Projected Recovery under the Plan of Adjustment – Taxable Election: 95.015%

        (g)     Projected Recovery under the Plan of Adjustment – No Taxable Election:
                93.015%

 Class 2 – Senior COFINA Bond Claims (Ambac)

        (a)     Classification: Class 2 consists of all Bond Claims on account of a “Senior”
                Existing Security, the repayment of which has been insured by Ambac.

        (b)     Treatment: On the Effective Date, each holder of an Allowed Senior COFINA
                Bond Claim (Ambac) against COFINA shall have the option to elect to receive its
                Pro Rata Share of:

                (1) (a) the Senior COFINA Bond Distribution consisting of (i) Section 103 Cash,
                if applicable, (ii) COFINA Cash Available for Distribution, (iii) COFINA Bonds,
                and (iv) Rounding Amount Cash, if necessary, plus (b) consideration,
                distributable by or at the direction of Ambac, in accordance with the provisions of
                section 6.2 of the Plan of Adjustment, in full and complete satisfaction, release,
                and discharge of any further obligation of Ambac with respect to the Ambac
                Insurance Policy (and, by making such election, the holder shall be deemed to
                have agreed to commute the Ambac Insurance Policy relating to such holder’s
                Allowed Senior COFINA Bond Claim (Ambac) and such holder shall have no
                other or further rights with respect to the Ambac Insurance Policy, the Ambac
                Trust, or the Ambac Certificates); or

                (2) the Ambac Certificates representing an interest in the Ambac Trust Assets.


                                                82
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                    Desc: Main
                         Document Page 116 of 263



                For the avoidance of doubt, with respect to any holder of an Allowed Senior
                COFINA Bond Claim (Ambac) that elects (or is deemed to elect) to receive
                distributions in accordance with the provisions of subsection (1) above, (i) such
                holder shall be deemed to have released Ambac from its obligations and liabilities
                under or related to the Ambac Insurance Policy in respect of such holder’s Ambac
                Insured Bonds, (ii) such holder shall not be entitled to the benefit of the Ambac
                Insurance Policy and shall have no right to make a claim under, or receive
                payment from, the Ambac Insurance Policy, (iii) Ambac shall be released from its
                obligations under or related to the Ambac Insurance Policy in respect of such
                holder’s Ambac Insured Bonds, and (iv) the Ambac Insurance Policy shall be
                terminated and commuted in full with respect to such holder’s Ambac Insured
                Bonds, no provision of the Ambac Insurance Policy with respect to such Ambac
                Insured Bonds shall survive termination, and such Ambac Insured Bonds shall no
                longer have the benefit of the Ambac Insurance Policy.

                Ambac Insurance Contribution: In consideration for the releases to be given to
                Ambac, and in accordance with Section 6.1(a) of the Plan of Adjustment, on the
                Effective Date, a beneficial holder of an Allowed Senior COFINA Bond Claim
                (Ambac) that does not validly elect to receive Ambac Certificates shall receive, in
                addition to the Senior COFINA Bond Distribution, consideration from Ambac in
                an amount equal to five and one quarter percent (5.25%) times the amount of such
                holder’s Allowed Senior COFINA Bond Claim (Ambac) as of the Petition Date,
                and the beneficial holder thereof shall have no other or further rights under or
                with respect to the Ambac Insurance Policy, the Ambac Trust, or the Ambac
                Certificates. A holder of an Allowed Senior COFINA Bond Claim (Ambac) that
                does not validly elect to receive Ambac Certificates shall be deemed to have had,
                on or after the Effective Date, the Ambac Insured Bonds, including the
                obligations of Ambac under the related Ambac Insurance Policy, underlying such
                holder’s Allowed Senior COFINA Bond Claim (Ambac) cancelled.

                Non-Commutation/Ambac Trust: In the event that a holder of a Senior COFINA
                Bond Claim (Ambac) timely elects to receive the distributions set forth in section
                6.1(b) of the Plan of Adjustment, on the Effective Date, COFINA shall deposit or
                be deemed to have deposited, among other things, such holder’s Pro Rata Share of
                the Senior COFINA Bond Distribution into the Ambac Trust and such holder
                shall be deemed to have received its Pro Rata Share of the Senior COFINA Bond
                Distribution and shall receive its pro rata share of Ambac Certificates in
                consideration therefor.

                Commutation Disclosure: Ambac notes that a beneficial holder of an Allowed
                Senior COFINA Bond Claim (Ambac) that elects (or is deemed to have elected)
                to commute its Ambac Insurance Policy is estimated to receive aggregate
                consideration under the Plan of Adjustment (assuming the COFINA Bonds trade
                at par) totaling at least 100% of such holder’s Allowed Senior COFINA Bond
                Claim (Ambac) as of the Petition Date, comprised of (i) COFINA Bonds, (ii)
                interest accrual or accretion on COFINA Bonds, commencing as of August 1,
                2018, (iii) Cash, and (iv) the Ambac Commutation Payment. Ambac makes no

                                                83
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                    Desc: Main
                         Document Page 117 of 263



                representation regarding this Disclosure Statement, including, without limitation,
                whether the COFINA Bonds will trade at par.

                Deemed Acceleration: The principal amount (or Compounded Amount in the
                case of capital appreciation bonds) of the Ambac Insured Bonds will be deemed
                accelerated and immediately due and payable, including for purposes of section
                1102 of the Bond Resolution, as of the Effective Date; provided, however, that
                such deemed acceleration shall not affect, nor will it be construed to affect, any
                issues regarding the existence of a “default” or an “event of default” with respect
                to the Existing Securities which were pending prior to the Effective Date.

                Alternative Treatment: The Oversight Board and Ambac reserve the right to
                formulate an alternative election or implementation option with respect to the
                Senior COFINA Bond Claims (Ambac), including, without limitation, with
                respect to the deemed acceleration of the Ambac Insured Bonds on the Effective
                Date; provided, however, that any such alternative implementation option must be
                proposed, in writing, prior to the commencement of the Disclosure Statement
                Hearing; and, provided, further, that any such alternative election or
                implementation option shall not, and shall not be deemed to, modify, amend, or
                cancel, or otherwise affect in any way, any commutation agreements or
                arrangements agreed to or entered into prior to, on or after the effective date of
                any agreement between Ambac, on the one hand, and any holder of any Senior
                COFINA Bond Claims (Ambac), on the other hand, in connection with the
                Ambac Insurance Policy.

        (c)     Voting: Class 2 is Impaired by the Plan of Adjustment. Beneficial holders of
                Allowed Senior COFINA Bond Claims (Ambac) are not entitled to vote to accept
                or reject the Plan of Adjustment, but are entitled to make an election of
                distributions to be received pursuant to the Plan of Adjustment. Ambac, as
                contemplated by the Amended PSA, is entitled to vote to accept or reject the Plan
                of Adjustment.

        (d)     Allowed Amount of Claims: $1,325,310,140.00

        (e)     Projected Recovery under the Plan of Adjustment: 100%

 Class 3 – Senior COFINA Bond Claims (National)

        (a)     Classification: Class 3 consists of all Bond Claims on account of a “Senior”
                Existing Security, the repayment of which has been insured by National.

        (b)     Treatment: On the Effective Date, each holder of an Allowed Senior COFINA
                Bond Claim (National) against COFINA shall have the option to elect to receive
                its Pro Rata Share of:

                (1) (a) the Senior COFINA Bond Distribution consisting of (i) Section 103 Cash,
                if applicable, (ii) COFINA Cash Available for Distribution, (iii) COFINA Bonds,
                and (iv) Rounding Amount Cash, if necessary, plus (b) Cash, distributable by or at

                                                84
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                      Desc: Main
                         Document Page 118 of 263



                the direction of National, in accordance with the provisions of section 7.2 of the
                Plan of Adjustment, in full and complete satisfaction, release, and discharge of
                any further obligation of National with respect to the applicable National
                Insurance Policies (and, by making such election, the holder shall be deemed to
                have agreed to commute the National Insurance Policies relating to such holder’s
                Allowed Senior COFINA Bond Claim (National) and such holder shall have no
                other or further rights with respect to the National Insurance Policies, the National
                Trust, or the National Certificates); or

                (2) the National Certificates representing an interest in the National Trust Assets.

                For the avoidance of doubt, with respect to any holder of an Allowed Senior
                COFINA Bond Claim (National) that elects (or is deemed to elect) to receive
                distributions in accordance with the provisions of subsection (1) above, (i) such
                holder shall be deemed to have released National from its obligations and
                liabilities under or related to the National Insurance Policies in respect of such
                holder’s National Insured Bonds, (ii) such holder shall not be entitled to the
                benefit of the National Insurance Policies and shall have no right to make a claim
                under, or receive payment from, the National Insurance Policies, (iii) National
                shall be released from its obligations under or related to the National Insurance
                Policies in respect of such holder’s National Insured Bonds, and (iv) the National
                Insurance Policies shall be terminated and commuted in full with respect to such
                holder’s National Insured Bonds, no provision of the National Insurance Policies
                with respect to such National Insured Bonds shall survive termination, and such
                National Insured Bonds shall no longer have the benefit of the National Insurance
                Policies.

                National Insurance Contribution: In consideration for the releases to be given to
                National, and in accordance with the provisions of section 7.1 of the Plan of
                Adjustment, on the Effective Date, a beneficial holder of an Allowed Senior
                COFINA Bond Claim (National) that fails to validly elect to receive National
                Certificates shall receive, in addition to its Pro Rata Share of the Senior COFINA
                Bond Distribution, Cash distributable by or at the direction of National, in an
                amount equal to five and one quarter percent (5.25%) times the amount of such
                holder’s Allowed Senior COFINA Bond Claim (National) as of the Petition Date,
                and the beneficial holder thereof shall have no other or further rights under or
                with respect to the National Insurance Policies, the National Trust, or the National
                Certificates. The provisions set forth in section 7.2 of the Plan of Adjustment
                apply only to Senior COFINA Bond Claims (National) insured in connection with
                the issuance of the corresponding indebtedness and not for any claims where the
                holder thereof is or its predecessor in interest otherwise purchased or acquired
                insurance on the secondary market. A holder of an Allowed Senior COFINA
                Bond Claim (National) that fails to validly elect to receive National Certificates
                shall be deemed to have had, on or after the Effective Date, the National Insured
                Bonds, including the obligations of National under the related National Insurance
                Policies, underlying such holder’s Allowed Senior COFINA Bond Claim
                (National) cancelled.

                                                 85
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                     Desc: Main
                         Document Page 119 of 263



                Non-Commutation/National Trust: In the event that a holder of a Senior
                COFINA Bond Claim (National) timely elects to receive the distributions set forth
                in section 7.1(b) of the Plan of Adjustment (in accordance with the instructions set
                forth in the Election Notice), on the Effective Date, COFINA shall deposit or be
                deemed to have deposited, among other things, such holder’s Pro Rata Share of
                the Senior COFINA Bond Distribution into the National Trust and such holder
                shall be deemed to have received its Pro Rata Share of the Senior COFINA Bond
                Distribution and shall receive its pro rata share of National Certificates in
                consideration therefor.

                Commutation Disclosure: National notes that a beneficial holder of an Allowed
                Senior COFINA Bond Claim (National) that elects (or is deemed to have elected)
                to commute its National Insurance Policy is estimated to receive aggregate
                consideration under the Plan of Adjustment (assuming the COFINA Bonds trade
                at par) totaling at least 100% of such holder’s Allowed Senior COFINA Bond
                Claim (National) as of the Petition Date, comprised of (i) COFINA Bonds, (ii)
                interest accrual or accretion on COFINA Bonds, commencing as of August 1,
                2018, (iii) Cash, and (iv) the National Commutation Payment. National makes no
                representation regarding this Disclosure Statement, including, without limitation,
                whether the COFINA Bonds will trade at par.

                National Election: At any time prior to the commencement of the Disclosure
                Statement Hearing, National may elect, in a written notice provided to the
                Oversight Board, an alternative treatment option for Senior COFINA Bond
                Claims (National), pursuant to which, in the sole and absolute discretion of
                National, and subject to the consent of the Oversight Board, which consent shall
                not be unreasonably withheld, on the Effective Date, the National Insured Bonds
                shall be paid off, in full, at an acceleration price equal to one hundred percent
                (100%) of the Compounded Amount (as defined in the New Bond Indenture) of
                the National Insured Bonds, as of the Effective Date, as follows: the COFINA
                Bonds to be issued to holders of Senior COFINA Bond Claims (National) shall be
                underwritten and sold into the market, the proceeds of which, together with any
                cash portion of the Senior COFINA Bond Distribution that would otherwise be
                allocated for payment of Senior COFINA Bond Claims (National), shall be used
                to pay, in Cash, one hundred percent (100%) of the Compounded Amount of the
                National Insured Bonds, as of the Effective Date, with any deficiency in such
                amounts being paid by National in full, in Cash, on the Effective Date.

        (c)     Voting: Class 3 is Impaired by the Plan of Adjustment. Beneficial holders of
                Allowed Senior COFINA Bond Claims (National) are not entitled to vote to
                accept or reject the Plan of Adjustment, but are entitled to make an election of
                distributions to be received pursuant to the Plan of Adjustment. National, as
                contemplated by the Amended PSA, is entitled to vote to accept or reject the Plan
                of Adjustment.

        (d)     Allowed Amount of Claims: $1,109,355,783.20


                                                 86
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                    Desc: Main
                         Document Page 120 of 263



        (e)     Projected Recovery under the Plan of Adjustment: 100%

 Class 4 – Senior COFINA Bond Claims (Taxable Election)

        (a)     Classification: Class 4 consists of all Bond Claims, other than Senior COFINA
                Bond Claims (Ambac) and Senior COFINA Bond Claims (National), on account
                of a “Senior” Existing Security, the holder of which (a) has affirmatively elected
                to receive a Senior Taxable Bond Distribution and (b) is (i) a Puerto Rico
                Investor; provided, however, that, if Taxable Bond Distributions are elected by
                Puerto Rico Investors holding Bond Claims in an aggregate amount in excess of
                the Maximum Taxable Bond Election Amount, such Bond Claim shall be a Senior
                COFINA Bond Claim (Taxable Election) up to such Bond Claim’s ratable share
                of the Maximum Taxable Bond Election Amount and the remainder thereof shall
                be a Senior COFINA Bond Claim, or (ii) if there is a Remainder Taxable Bond
                Election Amount, a Puerto Rico Institution; provided, however, that, if Taxable
                Bond Distributions are elected by Puerto Rico Institutions holding Bond Claims
                in an aggregate amount in excess of the Remainder Taxable Bond Election
                Amount, such Bond Claim shall be a Senior COFINA Bond Claim (Taxable
                Election) up to such Bond Claim’s ratable share of the Remainder Taxable Bond
                Election Amount and the remainder thereof shall be a Senior COFINA Bond
                Claim.

        (b)     Treatment: On the Effective Date, each holder of an Allowed Senior COFINA
                Bond Claim (Taxable Election) against COFINA shall be entitled to receive, in
                full satisfaction, release, and exchange of such holder’s Allowed Senior COFINA
                Bond Claim (Taxable Election), its Pro Rata Share of:

                (1) the Senior COFINA Bond Distribution, consisting of (i) Taxable COFINA
                Bonds and, if (and to the extent that) a balance remains after all Taxable COFINA
                Bonds have been distributed, tax-exempt COFINA Bonds, and (ii) Rounding
                Amount Cash, if necessary; and

                (2) the Taxable Election Cash.

        (c)     Voting: Class 4 is Impaired by the Plan of Adjustment; however, holders of
                Claims in Class 4 elected to be treated in such Class and, therefore, are deemed to
                accept the Plan of Adjustment.

        (d)     Allowed Amount of Claims: The number of Claims in Class 4 entitled to a
                distribution depends upon how many holders of Senior COFINA Bond Claims in
                Class 1 elect to be treated under Class 4 – Senior COFINA Bond Claims (Taxable
                Election).

        (e)     Projected Recovery under the Plan of Adjustment: 95.01%

 Class 5 – Junior COFINA Bond Claims



                                                 87
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                     Desc: Main
                         Document Page 121 of 263



        (a)     Classification: Class 5 consists of all Bond Claims, other than Junior COFINA
                Bond Claims (Assured) and Junior COFINA Bond Claims (Taxable Election), on
                account of a “First Subordinate” Existing Security.

        (b)     Treatment: On the Effective Date and subject to the right of election set forth in
                section 9.2 of the Plan of Adjustment, each holder of an Allowed Junior COFINA
                Bond Claim against COFINA shall be entitled to receive its Pro Rata Share of the
                Junior COFINA Bond Distribution, consisting of (a) Section 103 Cash, if
                applicable, (b) COFINA Bonds, and (c) Rounding Amount Cash, if necessary.

        (c)     Voting: Class 5 is Impaired by the Plan of Adjustment. Class 5 and each holder
                of an Allowed Junior COFINA Bond Claim against COFINA are entitled to vote
                to accept or reject the Plan of Adjustment.

        (d)     Taxable Election: Any Puerto Rico Investor or Puerto Rico Institution eligible to
                receive treatment under Class 5 may opt out of Class 5 and elect to be treated
                under Class 7 – Junior COFINA Bond Claims (Taxable Election).

        (e)     Allowed Amount of Claims: $9,622,958,392.18

        (f)     Projected Recovery under the Plan of Adjustment – Taxable Election: 58.414%

        (g)     Projected Recovery under the Plan of Adjustment – No Taxable Election:
                56.414%

 Class 6 – Junior COFINA Bond Claims (Assured)

        (a)     Classification: Class 6 consists of all Bond Claims on account of a “First
                Subordinate” Existing Security, with respect to which the repayment of principal
                and interest or accreted value has been insured by Assured, including pursuant to
                a secondary market insurance policy.

        (b)     Treatment: On the Effective Date, each holder of an Allowed Junior COFINA
                Bond Claim (Assured) shall be entitled to receive, in full satisfaction, release and
                exchange of such holder’s Allowed Junior COFINA Bond Claim (Assured) and
                the Assured Insured Bonds giving rise to Junior COFINA Bond Claims (Assured),
                and shall be paid, in full, the applicable Acceleration Price as of the Effective
                Date, (1) from the Section 103 Cash and Rounding Amount Cash, if any, which,
                in each case, is allocable to Junior COFINA Bond Claims (Assured), and (2)
                otherwise as follows: the COFINA Bonds allocable to holders of Junior COFINA
                Bond Claims (Assured) shall be (i) guaranteed in accordance with a new
                insurance policy issued by Assured, (ii) underwritten and (iii) sold into the
                market, the proceeds of which shall be used to pay, in cash, on the Effective Date,
                the applicable Acceleration Price, with any deficiency in such amounts being paid
                by Assured in accordance with the Assured Insurance Policies guaranteeing the
                Assured Insured Bonds underlying the Junior COFINA Bond Claims (Assured).
                The principal amount, maturities and interest rates of the Assured New Bonds will
                be determined by Assured in consultation with the underwriter for the Assured

                                                 88
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                    Desc: Main
                         Document Page 122 of 263



                New Bonds, provided that the debt service on the Assured New Bonds due in any
                year shall not be greater than the debt service that would be due if such Assured
                New Bonds were issued as COFINA Bonds without insurance (although the
                Assured New Bonds may mature later than the other COFINA Bonds, but in no
                event later than FY2058). The costs associated with the issuance of the Assured
                New Bonds will be payable by COFINA or Reorganized COFINA, as applicable.
                All other terms regarding the underwriting of the Assured New Bonds shall be
                subject to the approval of Assured. In the event that, on or prior to the Effective
                Date, Assured New Bonds cannot be sold or issued into the market, then, on the
                Effective Date, Assured shall pay the applicable Acceleration Price to the holders
                of the Assured Insured Bonds, and Assured shall receive the Pro Rata Share of the
                Junior COFINA Bond Distribution allocable to the holders of the Assured Insured
                Bonds. Payment of the applicable Acceleration Price with respect to any Assured
                Insured Bond in accordance with Section 10.1 of the Plan of Adjustment shall
                satisfy and discharge all of Assured’s obligations under the Assured Insurance
                Policies with respect to such Assured Insured Bond.

                Deemed Acceleration: The principal amount (or Compounded Amount in the
                case of capital appreciation bonds) of the Assured Insured Bonds will be deemed
                accelerated and immediately due and payable, including for purposes of section
                1102 of the Bond Resolution, as of the Effective Date; provided, however, that
                such deemed acceleration shall not affect, nor will it be construed to affect, any
                issues regarding the existence of a “default” or an “event of default” with respect
                to the Existing Securities which were pending prior to the Effective Date.

                Alternative Treatment: The Oversight Board and Assured reserve the right to
                formulate an alternative election or implementation option with respect to the
                Junior COFINA Bond Claims (Assured); provided, however, that any such
                alternative implementation option must be proposed, in writing prior to the
                commencement of the Disclosure Statement Hearing.

        (c)     Voting: Class 6 is Impaired by the Plan of Adjustment. Beneficial holders of
                Allowed Junior COFINA Bond Claims (Assured) are not entitled to vote to accept
                or reject the Plan of Adjustment, and are not entitled to make an election of
                distributions to be received pursuant to the Plan of Adjustment. Assured, as
                contemplated by the Amended PSA, is entitled to vote to accept or reject the Plan
                of Adjustment.

        (d)     Allowed Amount of Claims: $274,558,467.08

        (e)     Projected Recovery under the Plan of Adjustment: 100%

 Class 7 – Junior COFINA Bond Claims (Taxable Election)

        (a)     Classification: Class 7 consists of all Bond Claims, other than Junior COFINA
                Bond Claims (Assured), on account of a “First Subordinate” Existing Security,
                the holder of which (a) has affirmatively elected to receive a Junior Taxable Bond


                                                89
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                    Desc: Main
                         Document Page 123 of 263



                Distribution and (b) is (i) either (i) a Puerto Rico Investor; provided, however,
                that, if Taxable Bond Distributions are elected by Puerto Rico Investors in respect
                of Bond Claims in an aggregate amount in excess of the Maximum Taxable Bond
                Election Amount, such Bond Claim shall be a Junior COFINA Bond Claim
                (Taxable Election) up to such Bond Claim’s ratable share of the Maximum
                Taxable Bond Election Amount and the remainder thereof shall be a Junior
                COFINA Bond Claim, or (ii) if there is a Remainder Taxable Bond Election
                Amount, a Puerto Rico Institution; provided, however, that, if Taxable Bond
                Distributions are elected by Puerto Rico Institutions in respect of Bond Claims in
                an aggregate amount in excess of the Remainder Taxable Bond Election Amount,
                such Bond Claim shall be a Junior COFINA Bond Claim (Taxable Election) up to
                such Bond Claim’s ratable share of the Remainder Taxable Bond Election
                Amount and the remainder thereof shall be a Junior COFINA Bond Claim.

        (b)     Treatment: On the Effective Date, each holder of an Allowed Junior COFINA
                Bond Claim (Taxable Election) against COFINA shall be entitled to receive, in
                full satisfaction, release, and exchange of such holder’s Allowed Junior COFINA
                Bond Claim (Taxable Election), its Pro Rata Share of:

                (a) the Junior COFINA Bond Distribution consisting of (i) Taxable COFINA
                Bonds and, if (and to the extent that) a balance remains after all Taxable COFINA
                Bonds are distributed, tax-exempt COFINA Bonds and (ii) Rounding Amount
                Cash, if necessary; and

                (b) the Taxable Election Cash.

        (c)     Voting: Class 7 is Impaired by the Plan of Adjustment; however, holders of
                Claims in Class 7 elected to be treated in such Class and, therefore, are deemed to
                accept the Plan of Adjustment.

        (d)     Allowed Amount of Claims: The number of Claims in Class 7 entitled to a
                distribution depends upon how many holders of Junior COFINA Bond Claims in
                Class 5 elect to be treated under Class 7 – Junior COFINA Bond Claims (Taxable
                Election).

        (e)     Projected Recovery under the Plan of Adjustment: 58.414%

 Class 8 – GS Derivative Claim

        (a)     Classification: Class 8 consists of the GS Derivative Claim against COFINA.

        (b)     Treatment: On the Effective Date, the holder of the Allowed GS Derivative
                Claim against COFINA shall, to the extent that the termination value of the GS
                Derivative Claim is

                (1) greater than the amount of the collateral in such holder’s possession, be
                entitled to retain such collateral and, with respect to the balance of the GS
                Derivative Claim, (a) to the extent that rejection damages, if any, associated with

                                                 90
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                      Desc: Main
                         Document Page 124 of 263



                such GS Derivative Claim is a Parity Obligation, as defined in the New Bond
                Indenture, such holder’s Pro Rata Share of the Senior COFINA Bond
                Distribution, consisting of (i) COFINA Cash Available for Distribution, (ii)
                COFINA Bonds and (iii) Rounding Amount Cash, if necessary, and (b) to the
                extent that rejection damages, if any, associated with such GS Derivative Claim is
                a not a Parity Obligation, such holder shall not receive a distribution pursuant to
                the Plan of Adjustment, or

                (2) less than the amount of collateral in such holder’s possession, the holder of the
                GS Derivative Claim shall liquidate such collateral in full and complete
                satisfaction of the GS Derivative Claim and return the balance of such collateral
                value to Reorganized COFINA.

        (c)     Voting: Class 8 is Impaired by the Plan of Adjustment. Class 8 and the holder of
                an Allowed GS Derivative Claim against COFINA is entitled to vote to accept or
                reject the Plan of Adjustment.

        (d)     Estimated Allowed Amount of Claims: Depending on the date of termination,
                $54 million - $62 million

        (e)     Projected Recovery under the Plan of Adjustment: Depending on the Title III
                Court’s determination, up to 93.015%

 Class 9 – General Unsecured Claims

        (a)     Classification:   Class 9 consists of all General Unsecured Claims against
                COFINA.

        (b)     Treatment: On the Effective Date, if Class 9 votes to accept the Plan of
                Adjustment, each holder of an Allowed General Unsecured Claim against
                COFINA shall be entitled to receive its pro rata share of One Hundred Thousand
                Dollars ($100,000.00); provided, however, that if Class 9 votes to reject the Plan
                of Adjustment, holders of Allowed General Unsecured Claims against COFINA
                shall not receive a distribution pursuant to the Plan of Adjustment.

        (c)     Voting: Class 9 is Impaired by the Plan of Adjustment. Class 9 and each holder
                of an Allowed General Unsecured Claim against COFINA are entitled to vote to
                accept or reject the Plan of Adjustment.

        (d)     Estimated Allowed Amount of Claims: $39,724,128.65

        (e)     Projected Recovery under the Plan of Adjustment: If Class 9 votes to accept the
                Plan of Adjustment, 0.252%. If Class 9 votes to reject the Plan of Adjustment,
                0%.

 Class 10 – Section 510(b) Subordinated Claims



                                                 91
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                    Desc: Main
                         Document Page 125 of 263



        (a)     Classification: Class 10 consists of all Section 510(b) Subordinated Claims
                against COFINA.

        (b)     Treatment: Allowed Section 510(b) Subordinated Claims shall not receive a
                distribution pursuant to the Plan of Adjustment.

        (c)     Voting: Class 10 is Impaired by the Plan of Adjustment. Class 10 and each
                holder of a Section 510(b) Subordinated Claim are deemed to have rejected the
                Plan of Adjustment.

        (d)     Estimated Allowed Amount of Claims: $0

        (e)     Projected Recovery under the Plan of Adjustment: 0%

 E.     Provisions Regarding Allocation of Unsubscribed Taxable Election Cash

        1.      Unsubscribed Taxable Election Cash Amount

         On the Effective Date, the amount, up to Sixty Million Dollars ($60,000,000.00),
 allocated for distributions to holders of Allowed Senior COFINA Bond Claims (Taxable
 Election) and Allowed Junior COFINA Bond Claims (Taxable Election) in Classes 4 and 7,
 respectively, but not distributed based upon elections made or not made, as the case may be, then
 the Taxable Election Remainder Amount shall be reallocated and distributed as follows: if such
 amount is (a) equal to or less than Forty Million Dollars ($40,000,000.00), such amount shall be
 allocated (i) first, if the aggregate amount of Taxable Election Cash distributable under the Plan
 of Adjustment is greater than Twenty Million Dollars ($20,000,000.00), to be distributed as
 Taxable Election Cash in accordance with the Plan of Adjustment, (ii) second, to the extent of
 any remainder, to further fund the COFINA Operating Expense Account up to an additional Ten
 Million Dollars ($10,000,000.00), and (iii) third, to the extent of any further remainder, to be
 distributed evenly to COFINA, on the one hand, to increase the COFINA Cash Available for
 Distribution, and the Commonwealth, on the other hand, and (b) greater than Forty Million
 Dollars ($40,000,000.00), such amount up to Forty Million Dollars ($40,000,000.00) shall be
 added to the COFINA Cash Available for Distribution and allocated to holders of Allowed Bond
 Claims in accordance with the terms and provisions of the Plan of Adjustment.

        2.      Commonwealth/COFINA Expenses

        Notwithstanding anything contained in the Plan of Adjustment to the contrary, all
 expenses, including Allowed Administrative Expense Claims and Allowed Professional Claims,
 incurred by the Commonwealth or COFINA, as the case may be, in connection with the
 development, negotiation, confirmation and consummation of the Plan of Adjustment and the
 compromise and settlement of the Commonwealth-COFINA Dispute shall be paid to the extent
 available from the funds distributable to the Commonwealth in accordance with the provisions of
 sections 2.1 and 15.1 of the Plan of Adjustment and otherwise by the Commonwealth.




                                                92
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                         Document Page 126 of 263



 F.     Treatment of Executory Contracts and Unexpired Leases

        1.      Rejection or Assumption of Remaining Executory Contracts and Unexpired
                Leases

         Pursuant to section 365(b)(2) of the Bankruptcy Code, applicable to the Title III Case
 pursuant to section 301 of PROMESA, and subject to the provisions of sections 18.5 and 18.7 of
 the Plan of Adjustment, all Executory Contracts and Unexpired Leases that exist between
 COFINA and any Entity, and which have not expired by their own terms on or prior to the
 Confirmation Date, shall be deemed rejected by COFINA as of the Effective Date, except for
 any Executory Contract and Unexpired Lease that (a) has been assumed and assigned or rejected
 pursuant to an order of the Title III Court entered prior to the Effective Date or (b) is specifically
 designated as a contract or lease to be assumed or assumed and assigned on the schedules to the
 Plan Supplement; provided, however, that the Debtor reserves the right, on or prior to the
 Confirmation Date, to amend such schedules to delete any Executory Contract and Unexpired
 Lease therefrom or add any Executory Contract and Unexpired Lease thereto, in which event
 such Executory Contract(s) and Unexpired Lease(s) shall be deemed to be, as the case may be,
 either rejected, assumed, or assumed and assigned as of the Effective Date. The Debtor shall
 serve (y) notice of any Executory Contract and Unexpired Lease to be assumed or assumed and
 assigned through the operation of section 18.1 of the Plan of Adjustment, by including a
 schedule of such contracts and leases in the Plan Supplement and (z) notice of any Executory
 Contract and Unexpired Lease to be rejected through the operation of the section 18.1 of the Plan
 of Adjustment, by serving a separate notice to the relevant counterparties to such agreements. To
 the extent there are any amendments to such schedules, the Debtor shall provide notice of any
 such amendments to the parties to the Executory Contract and Unexpired Lease affected thereby.
 The listing of a document on the schedules to the Plan Supplement or in any separate notice shall
 not constitute an admission by the Debtor that such document is an Executory Contract and
 Unexpired Lease or that COFINA has any liability thereunder.

        2.      Approval of Rejection or Assumption of Executory Contracts and Unexpired
                Leases

         Entry of the Confirmation Order by the Title III Court shall constitute approval, pursuant
 to sections 365(a) and 1123(b)(2) of the Bankruptcy Code, of the rejection, assumption, or
 assumption and assignment, as the case may be, of an Executory Contract and an Unexpired
 Lease pursuant to section 18.1 of the Plan of Adjustment.

        3.      Inclusiveness

         Unless otherwise specified on the schedules to the Plan Supplement, each Executory
 Contract and Unexpired Lease listed or to be listed therein shall include any and all
 modifications, amendments, supplements, restatements, or other agreements made directly or
 indirectly by any agreement, instrument, or other document that in any manner affects such
 Executory Contract and Unexpired Lease, without regard to whether such agreement, instrument,
 or other document is listed on such schedule.




                                                  93
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                      Desc: Main
                         Document Page 127 of 263



        4.      Cure of Defaults

         Except to the extent that different treatment has been agreed to by the non-debtor party or
 parties to any Executory Contract and Unexpired Lease to be assumed or assumed and assigned
 pursuant to section 18.1 of the Plan of Adjustment, the Debtor shall, pursuant to the provisions of
 section 1123(a)(5)(G) and 1123(b)(2) of the Bankruptcy Code and consistent with the
 requirements of section 365 of the Bankruptcy Code, within at least twenty (20) days prior to the
 Confirmation Hearing, file with the Title III Court and serve by first class mail on each non-
 COFINA party to such Executory Contracts and Unexpired Leases to be assumed pursuant to
 section 18.1 of the Plan of Adjustment, a notice, which shall list the cure amount as to each
 executory contract or unexpired lease to be assumed or assumed and assigned. The parties to
 such Executory Contracts and Unexpired Leases will have twenty (20) days from the date of
 service of such notice to file and serve any objection to the cure amounts listed by the Debtor. If
 there are any objections filed, the Title III Court shall hold a hearing on a date to be set by the
 Title III Court. Notwithstanding section 18.1 of the Plan of Adjustment, the Debtor shall retain
 its rights to reject any of its Executory Contracts and Unexpired Leases that are subject to a
 dispute concerning amounts necessary to cure any defaults through the Effective Date.

        5.      Insurance Policies

         Subject to the terms and provisions of section 18.7 of the Plan of Adjustment, each of
 COFINA’s Insurance Policies and any agreements, documents, or instruments relating thereto,
 are treated as Executory Contracts under the Plan of Adjustment. Unless otherwise provided in
 the Plan of Adjustment and to the extent executory in nature, on the Effective Date, COFINA
 shall, first, deposit all Insurance Policies and any agreements, documents and instruments
 relating to coverage of all insured Bond Claims into the applicable Trusts and, second, be
 deemed to have rejected all such Insurance Policies and any agreements, documents, and
 instruments relating to coverage of all insured Claims; provided, however, that, such rejection
 shall not, and shall not be construed to, discharge or relieve any of Ambac, Assured or National
 with respect to their respective obligations to holders of Allowed Senior COFINA Bond Claims
 (Ambac), Allowed Junior COFINA Bond Claims (Assured) and Allowed Senior COFINA Bond
 Claims (National), respectively, that have elected to receive the relevant trust certificates
 hereunder pursuant to the applicable Insurance Policy. For the avoidance of doubt, nothing
 contained in the Plan of Adjustment shall prejudice any subrogation, reimbursement, or similar
 rights of an insured against the applicable Trust or the assets thereof.

        6.      Rejection Damage Claims

         If the rejection of an Executory Contract and Unexpired Lease by the Debtor hereunder
 results in damages to the other party or parties to such contract or lease, any claim for such
 damages, if not heretofore evidenced by a filed proof of Claim, shall be forever barred and shall
 not be enforceable against COFINA, or its properties or agents, successors, or assigns, including,
 without limitation, Reorganized COFINA, unless a proof of Claim is filed with the Title III
 Court and served upon attorneys for the Oversight Board and Reorganized COFINA, as the case
 may be, on or before thirty (30) days after the late to occur of (i) the Confirmation Date, and (ii)
 the date of entry of an order by the Title III Court authorizing rejection of a particular Executory
 Contract and Unexpired Lease.

                                                 94
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                     Desc: Main
                         Document Page 128 of 263



        7.      Indemnification and Reimbursement Obligations

         For purposes of the Plan of Adjustment, (i) to the extent executory in nature, the
 obligations of COFINA, including, without limitation, directors and officers insurance policies,
 to indemnify and reimburse its directors or officers that were directors or officers, respectively,
 on or prior to the Petition Date shall be deemed assumed as of the Effective Date and (ii)
 indemnification obligations of COFINA arising from conduct of officers and directors during the
 period from and after the Petition Date shall be Administrative Expense Claims.

        8.      Nonoccurrence of Effective Date

         If the Effective Date does not occur, the Title III Court shall retain jurisdiction with
 respect to any request to extend the deadline for assuming or rejecting Executory Contracts and
 Unexpired Leases pursuant to section 365(d)(4) of the Bankruptcy Code, unless such deadline(s)
 have expired.

        9.      Reservation of Rights

         Nothing contained in the Plan of Adjustment or the Plan Supplement shall constitute an
 admission by the Debtor, Reorganized COFINA, or any other party that any such contract or
 lease is in fact an Executory Contract and Unexpired Lease or that COFINA has any liability
 thereunder. If there is a dispute regarding whether a contract or lease is or was executory or
 unexpired at the time of assumption, the Debtor or Reorganized COFINA shall have forty-five
 (45) days following entry of a Final Order resolving such dispute to alter the treatment of such
 contract or lease.

 G.     Provisions Governing Distributions

        1.      Time and Manner of Distribution

         Except as otherwise provided in the Plan of Adjustment, including, without limitation, in
 Articles X and XVIII thereof, distributions under the Plan of Adjustment shall be made to each
 holder of an Allowed Claim as follows:

                (a)    Distributions to Holders of Bond Claims

        Except as otherwise provided in the Plan of Adjustment, within ten (10) Business Days
 following the Effective Date, and subject to the terms and provisions of section 19.5 of the Plan
 of Adjustment regarding distributions to Ambac and Whitebox on account of the pendency of the
 Ambac Action and the Whitebox Actions, respectively, the Disbursing Agent shall distribute, or
 cause to be distributed, to each holder of an Allowed Senior COFINA Bond Claim, an Allowed
 Senior COFINA Bond Claim (Ambac), an Allowed Senior COFINA Bond Claim (National), an
 Allowed Senior COFINA Bond Claim (Taxable Election), an Allowed Junior COFINA Bond
 Claim, an Allowed Junior COFINA Bond Claim (Assured) and an Allowed Junior COFINA
 Bond Claim (Taxable Election), in each case consistent with the terms of the Plan of Adjustment,
 such Creditor’s Pro Rata Share, if any, of Section 103 Cash, COFINA Cash Available for
 Distribution, Rounding Amount Cash, Taxable Election Cash, Consummation Costs, if
 applicable, and COFINA Bonds, together with, where applicable, the consideration described in

                                                 95
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                         Document Page 129 of 263



 sections 6.1 and 7.1 of the Plan of Adjustment, or, in lieu of all of the foregoing, certificates in
 the applicable Trust.

                (b)     Distributions with Respect to GS Derivative Claim

         Within ten (10) Business Days following the Effective Date, and solely to the extent that
 the holder of the Allowed GS Derivative Claim is entitled to a distribution in excess of the value
 of the collateral retained by such holder, the Disbursing Agent shall distribute, or cause to be
 distributed, to the holder of the Allowed GS Derivative Claim, such Creditor’s share, if any, of
 Section 103 Cash, COFINA Cash Available for Distribution, Rounding Amount Cash and
 COFINA Bonds.

                (c)     Distributions with Respect to General Unsecured Claims

         Within ten (10) Business Days following the Effective Date, and solely to the extent that
 Class 9 votes to accept the Plan of Adjustment, the Disbursing Agent shall distribute or cause to
 be distributed to each holder of an Allowed General Unsecured Claim such Creditor’s Pro Rata
 Share, if any, of One Hundred Thousand Dollars ($100,000.00).

                (d)     Distribution of Cash to Holders of Certain Other Claims

         Except as otherwise provided in the Plan of Adjustment, on or as soon as practicable after
 the later of (i) the Effective Date and (ii) the date on which such Claim becomes an Allowed
 Claim, the Disbursing Agent shall distribute, or cause to be distributed, to each holder of an
 Allowed Administrative Expense Claim, Cash in the amount of such Allowed Claim.

        2.      Timeliness of Payments

         Any payment or distribution to be made pursuant to the Plan of Adjustment shall be
 deemed to be timely made if made within ten (10) days after the date specified in the Plan of
 Adjustment. Whenever any distribution to be made under the Plan of Adjustment shall be due
 on a day other than a Business Day, such distribution shall instead be made, without interest, on
 the immediately succeeding Business Day, but shall be deemed to have been made on the date
 due, including, without limitation, deeming distributions made pursuant to section 19.1(a) of the
 Plan of Adjustment to have been made on the Effective Date.

        3.      Distributions by the Disbursing Agent

         Except as otherwise provided in the Plan of Adjustment, all distributions under the Plan
 of Adjustment shall be made by the Disbursing Agent. The Disbursing Agent shall be deemed to
 hold all property to be distributed hereunder in trust for the Entities entitled to receive the same.
 The Disbursing Agent shall not hold an economic or beneficial interest in such property.

        4.      Manner of Payment under the Plan of Adjustment

        Unless the Entity receiving a payment agrees otherwise, any payment in Cash to be made
 by the Disbursing Agent shall be made, at the election of the payor, by check drawn on a
 domestic bank or by wire transfer from a domestic bank; provided, however, that no Cash

                                                  96
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                         Document Page 130 of 263



 payment shall be made to a holder of an Allowed Claim until such time, if ever, as the amount
 payable thereto is equal to or greater than Ten Dollars ($10.00).

        5.      Delivery of Distributions

         Subject to the provisions of Rule 9010 of the Bankruptcy Rules, and except as provided
 in the Plan of Adjustment, distributions and deliveries to holders of Allowed Claims shall be
 made at the address of each such holder as set forth on the Schedules filed with the Title III
 Court, unless superseded by the address set forth on proofs of Claim filed by such holders, or at
 the last known address of such holder if no proof of Claim is filed or if COFINA has been
 notified in writing of a change of address, subject to the qualifications provided in section 19.5 of
 the Plan of Adjustment.

        6.      Cancellation of Notes, Instruments, Certificates, and Other Documents

         Except (a) as provided in any contract, instrument or other agreement or document
 entered into or delivered in connection with the Plan of Adjustment, (b) for purposes of
 evidencing a right to distribution under the Plan of Adjustment, or (c) as specifically provided
 otherwise in the Plan of Adjustment (including any rejection of Executory Contracts or
 Unexpired Leases pursuant to section 18.1 thereof), on the Effective Date, the “Senior” and
 “First Subordinate” Existing Securities and all instruments and documents related thereto will be
 deemed automatically cancelled, terminated and of no further force or effect against COFINA
 without any further act or action under any applicable agreement, law, regulation, order or rule,
 with COFINA and BNYM having no continuing obligations or duties and responsibilities
 thereunder and the obligations of the parties to COFINA, as applicable, under the Existing
 Securities and all instruments and documents related thereto shall be discharged, subject to the
 qualifications provided in section 19.6 of the Plan of Adjustment.

        7.      Undeliverable/Reserved Distributions

                (a)     Holding of Undeliverable Distributions by the Disbursing Agent

         If any distribution to any holder is returned to the Disbursing Agent as undeliverable, no
 further distribution shall be made to such holder unless and until the Disbursing Agent is
 notified, in writing, of such holder’s then-current address. Subject to the terms and provisions of
 section 19.7(b) of the Plan of Adjustment, undeliverable distributions shall remain in the
 possession of the Disbursing Agent until such time as a distribution becomes deliverable. All
 Entities ultimately receiving previously undeliverable Cash shall not be entitled to any interest or
 other accruals of any kind. Nothing contained in the Plan of Adjustment shall require the
 Disbursing Agent to attempt to locate any holder of an Allowed Claim.

                (b)     Failure to Claim Undeliverable Distributions

         If (i) a check is sent, by the Disbursing Agent to a holder in respect of distributions and
 such check is not negotiated within one hundred twenty (120) days following the date on which
 such check was issued, or (ii) any other form of distribution to a holder is otherwise
 undeliverable, the Disbursing Agent (or its duly authorized agent) shall, on or prior to the date
 that is one hundred eighty (180) days from (i) the Effective Date, with respect to all Allowed

                                                  97
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                         Document Page 131 of 263



 Claims as of the Effective Date, and (ii) the date that a distribution is made with respect to any
 Disputed Claim that becomes an Allowed Claim subsequent to the Effective Date, file a list with
 the Title III Court setting forth the names of those Entities for which distributions have been
 made hereunder that have not been negotiated or have been returned as undeliverable as of the
 date thereof. Any holder of an Allowed Claim on such list that does not identify itself and assert
 its rights pursuant to the Plan of Adjustment to receive a distribution within six (6) months from
 the date so listed shall have its entitlement to such undeliverable distribution discharged and shall
 be forever barred from asserting any entitlement pursuant to the Plan of Adjustment, against
 Reorganized COFINA, the trustees, or their respective professionals, agents, or property, and any
 (1) Cash in the possession of the Disbursing Agent or the trustee with respect to Existing
 Securities, as the case may be, shall be released to Reorganized COFINA for use to discharge
 operating expenses of Reorganized COFINA and (2) COFINA Bonds in the possession of the
 Disbursing Agent or trustee with respect to Existing Securities, as the case may be, shall be
 released to Reorganized COFINA for cancellation or deposit into the treasury of Reorganized
 COFINA, as determined by Reorganized COFINA in its sole and absolute discretion.

        8.      Withholding and Reporting Requirements

         Any party issuing any instrument or making any distribution under the Plan of
 Adjustment shall comply with all applicable withholding and reporting requirements imposed by
 any United States federal, state or local tax law or Tax Authority, and all distributions under the
 Plan of Adjustment shall be subject to any such withholding or reporting requirements.
 Notwithstanding the above, each holder of an Allowed Claim that is to receive a distribution
 under the Plan of Adjustment shall have the sole and exclusive responsibility for the satisfaction
 and payment of any Taxes imposed on such holder by any governmental unit, including income,
 withholding and other tax obligations, on account of such distribution. Any party issuing any
 instrument or making any distribution under the Plan of Adjustment has the right, but not the
 obligation, to not make a distribution until such holder has made arrangements satisfactory to
 such issuing or disbursing party for payment of any such withholding tax obligations and, if any
 party issuing any instrument or making any distribution under the Plan of Adjustment fails to
 withhold with respect to any such holder’s distribution, and is later held liable for the amount of
 such withholding, the holder shall reimburse such party. The Disbursing Agent may require, as a
 condition to the receipt of a distribution, that the holder complete the appropriate Form W-8 or
 Form W-9, as applicable to each holder. If the holder fails to comply with such a request within
 one year, such distribution shall be deemed an Unclaimed Distribution.

        9.      Time Bar to Cash Payments

         Checks issued by the Disbursing Agent on account of Allowed Claims shall be null and
 void if not negotiated within one hundred twenty (120) days from and after the date of issuance
 thereof. Requests for reissuance of any check shall be made directly to the Disbursing Agent by
 the holder of the Allowed Claim with respect to which such check originally was issued. Any
 claim in respect of such a voided check shall be made on or before the later of (i) the first (1st)
 anniversary of the Effective Date or (ii) ninety (90) days after the date of issuance of such check,
 if such check represents a final distribution hereunder on account of such Claim. After such
 date, all Claims in respect of voided checks shall be discharged and forever barred and the


                                                  98
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                      Desc: Main
                         Document Page 132 of 263



 Disbursing Agent shall retain all monies related thereto for the sole purpose of redistribution to
 holders of Allowed Claims in accordance with the terms and provisions hereof.

        10.     Distributions After Effective Date

       Distributions made after the Effective Date to holders of Claims that are not Allowed
 Claims as of the Effective Date, but which later become Allowed Claims, shall be deemed to
 have been made in accordance with the terms and provisions of Article XIX of the Plan of
 Adjustment.

        11.     Setoffs

         Except as otherwise provided in the Plan of Adjustment or in the Confirmation Order, the
 Disbursing Agent may, pursuant to applicable bankruptcy or non-bankruptcy law, set off against
 any Allowed Claim and the distributions to be made pursuant to the Plan of Adjustment on
 account thereof (before any distribution is made on account of such Claim by the Disbursing
 Agent), the claims, rights, and causes of action of any nature that COFINA or Reorganized
 COFINA may hold against the holder of such Allowed Claim; provided, however, that neither
 the failure to effect such a setoff nor the allowance of any Claim hereunder shall constitute a
 waiver or release by COFINA or Reorganized COFINA of any such claims, rights, and causes of
 action that COFINA or the Reorganized COFINA may possess against such holder; and,
 provided, further, that nothing contained in the Plan of Adjustment is intended to limit the ability
 of any Creditor to effectuate rights of setoff or recoupment preserved or permitted by the
 provisions of sections 553, 555, 559, or 560 of the Bankruptcy Code or pursuant to the common
 law right of recoupment; and, provided, further, that nothing in section 19.11 of the Plan of
 Adjustment shall affect the releases and injunctions provided in Article XXX of the Plan of
 Adjustment.

        12.     Allocation of Plan Distributions Between Principal and Interest

        To the extent that any Allowed Claim entitled to a distribution under the Plan of
 Adjustment consists of indebtedness and other amounts (such as accrued but unpaid interest
 thereon), such distribution shall be allocated first to the principal amount of the Claim (as
 determined for U.S. federal income tax purposes) and then, to the extent the consideration
 exceeds the principal amount of the Claim, to such other amounts; provided, however, that
 COFINA or Reorganized COFINA’s treatment of any distributions for its tax purposes will not
 be binding on any Creditor as to the treatment of such distributions for any regulatory, tax or
 other purposes.

        13.     Payment of Trustee Fees and Expenses

         Upon the entry of an order of the Title III Court authorizing payment thereof, upon notice
 and a hearing, the Disbursing Agent, unless otherwise stayed, shall pay the Trustee Claims;
 provided, however, that, with respect to the allowance of Trustee Claims for which an order of
 the Title III Court had been entered prior to the Effective Date, the Disbursing Agent shall pay
 such Trustee Claims as soon as practicable after the Effective Date. To the extent that the
 Disbursing Agent fails to pay any Trustee Claim approved by the Title III Court, such trustee
 shall have the right to assert its Lien and priority rights pursuant to the applicable indenture or

                                                 99
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                     Desc: Main
                         Document Page 133 of 263



 governing documents for payment of any payment or other distribution to be made in accordance
 with the provisions contained in the Plan of Adjustment. Notwithstanding the foregoing, the
 Disbursing Agent shall be responsible and, upon presentation of supporting documentation in
 form and substance satisfactory to the Disbursing Agent, shall satisfy the trustee distribution
 expenses; provided, however, that, under no circumstance shall the Disbursing Agent be
 responsible for any indemnification obligation, cost, or expense of any of the trustees associated
 with the gross negligence, intentional fraud or willful misconduct of a trustee in making any such
 distribution.

 H.     Rights and Powers of Disbursing Agent

        1.      Exculpation

         From and after the Effective Date, the Disbursing Agent shall be exculpated by all
 Entities, including, without limitation, holders of Claims and other parties in interest, from any
 and all claims, causes of action, and other assertions of liability arising out of the discharge of
 the powers and duties conferred upon such Disbursing Agent by the Plan of Adjustment or any
 order of the Title III Court entered pursuant to or in furtherance of the Plan of Adjustment, or
 applicable law, except for actions or omissions to act arising out of the gross negligence or
 willful misconduct of such Disbursing Agent. No holder of a Claim or other party in interest
 shall have or pursue any claim or cause of action against the Disbursing Agent for making
 payments in accordance with the Plan of Adjustment or for implementing the provisions of the
 Plan of Adjustment.

        2.      Powers of the Disbursing Agent

         Except as may be provided otherwise hereunder, the Disbursing Agent shall be
 empowered to (a) take all steps and execute all instruments and documents necessary to
 effectuate the Plan of Adjustment, (b) make distributions contemplated by the Plan of
 Adjustment, (c) comply with the Plan of Adjustment and the obligations thereunder, and (d)
 exercise such other powers as may be vested in the Disbursing Agent pursuant to order of the
 Title III Court, pursuant to the Plan of Adjustment, or as deemed by the Disbursing Agent to be
 necessary and proper to implement the provisions of the Plan of Adjustment.

        3.      Fees and Expenses Incurred From and After the Effective Date

        Except as otherwise ordered by the Title III Court, the amount of any reasonable fees and
 expenses incurred by the Disbursing Agent from and after the Effective Date and any reasonable
 compensation and expense reimbursement claims, including, without limitation, reasonable fees
 and expenses of counsel, incurred by the Disbursing Agent, shall be paid in Cash without further
 order of the Title III Court.

 I.     Procedures for Treatment of Disputed Claims

        1.      Objections to Claims; Prosecution of Disputed Claims

       Except with respect to Allowed Claims, Reorganized COFINA shall object to, and shall
 assume any pending objection filed by the Debtor to, the allowance of Claims filed with the Title

                                                100
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                      Desc: Main
                         Document Page 134 of 263



 III Court with respect to which it disputes liability, priority or amount, including, without
 limitation, objections to Claims that have been assigned and the assertion of the doctrine of
 equitable subordination with respect thereto. All objections, affirmative defenses and
 counterclaims shall be litigated to Final Order; provided, however, that Reorganized COFINA
 shall have the authority to file, settle, compromise or withdraw any objections to Claims, without
 approval of the Title III Court. Unless otherwise ordered by the Title III Court, to the extent not
 already objected to by the Debtor, Reorganized COFINA shall file and serve all objections to
 Claims as soon as practicable, but, in each instance, not later than one hundred twenty (120) days
 following the Effective Date or such later date as may be approved by the Title III Court.
 Notwithstanding anything contained in the Plan of Adjustment to the contrary, on the Effective
 Date, any Bond Claim filed by any Entity, other than the Bond Claims filed by BNYM, as trustee
 with respect to the Existing Securities, for amounts due under Existing Securities, shall be
 deemed disallowed and expunged and the Oversight Board shall instruct Prime Clerk LLC, its
 court-appointed representative, to remove such Bond Claims from the claims registry maintained
 for the benefit of the Title III Court.

        2.      Estimation of Claims

         Except with respect to Allowed Claims, on and after the Effective Date, and unless
 otherwise limited by an order of the Title III Court, Reorganized COFINA may at any time
 request the Title III Court to estimate for final distribution purposes any contingent, unliquidated
 or Disputed Claim pursuant to section 502(c) of the Bankruptcy Code regardless of whether the
 Debtor previously objected to or sought to estimate such Claim, and the Title III Court will retain
 jurisdiction to consider any request to estimate any Claim at any time during litigation
 concerning any objection to any Claim, including, without limitation, during the pendency of any
 appeal relating to any such objection. Unless otherwise provided in an order of the Title III
 Court, if the Title III Court estimates any contingent, unliquidated or Disputed Claim, the
 estimated amount shall constitute either the allowed amount of such Claim or a maximum
 limitation on such Claim, as determined by the Title III Court; provided, however, that, if the
 estimate constitutes the maximum limitation on such Claim, Reorganized COFINA may elect to
 pursue supplemental proceedings to object to any ultimate allowance of such Claim; and,
 provided, further, that the foregoing is not intended to limit the rights granted by section 502(j)
 of the Bankruptcy Code. All of the aforementioned Claims objection, estimation and resolution
 procedures are cumulative and not necessarily exclusive of one another.

        3.      Payments and Distributions on Disputed Claims

                (a)     Disputed Claims Holdback

         From and after the Effective Date, and until such time as each Disputed Claim has been
 compromised and settled, estimated by the Title III Court in an amount constituting the allowed
 amount, or allowed or disallowed by Final Order of the Title III Court, Reorganized COFINA
 shall retain, for the benefit of each holder of a Disputed Claim, COFINA Cash Available for
 Distribution, Section 103 Cash, Rounding Amount Cash and COFINA Bonds, and, to the extent
 elected by such holder, Trust Certificates, and any dividends, gains or income attributable in
 respect of any of the foregoing, in an amount equal to the Pro Rata Share of distributions that
 would have been made to the holder of such Disputed Claim if it were an Allowed Claim in an

                                                 101
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                      Desc: Main
                         Document Page 135 of 263



 amount equal to the lesser of (i) the liquidated amount set forth in the filed proof of Claim
 relating to such Disputed Claim, (ii) the amount in which the Disputed Claims shall be estimated
 by the Title III Court pursuant to section 502 of the Bankruptcy Code constitutes and represents
 the maximum amount in which such Claim may ultimately become an Allowed Claim, and (iii)
 such other amount as may be agreed upon by the holder of such Disputed Claim and
 Reorganized COFINA; provided, however, that the recovery by any holder of a Disputed Claim
 shall not exceed the lesser of (i), (ii) and (iii) above. Any COFINA Cash Available for
 Distribution, Section 103 Cash, Rounding Amount Cash and COFINA Bonds retained and held
 for the benefit of a holder of a Disputed Claim shall be treated as payment and reduction on
 account of such Disputed Claim for purposes of computing any additional amounts to be paid in
 Cash distributed in COFINA Bonds if the Disputed Claim ultimately becomes an Allowed
 Claim. Such Cash and any dividends, gains or income paid on account of the COFINA Bonds (if
 any) retained for the benefit of holders of Disputed Claims shall be retained by Reorganized
 COFINA for the benefit of such holders pending determination of their entitlement thereto under
 the terms of the Plan of Adjustment. To the extent that Reorganized COFINA retains COFINA
 Bonds on behalf of Disputed Claims holders, until such time as such COFINA Bonds are
 distributed, Reorganized COFINA shall exercise voting or consent rights with respect to such
 bonds.

                (b)     Allowance of Disputed Claims

         At such time as a Disputed Claim becomes, in whole or in part, an Allowed Claim,
 Reorganized COFINA shall distribute to the holder thereof the distributions, if any, to which
 such holder is then entitled under the Plan of Adjustment, together with any earnings that have
 accrued on the amount of COFINA Cash Available for Distribution, Section 103 Cash, Rounding
 Amount Cash and COFINA Bonds so retained (net of any expenses, including any taxes, relating
 thereto), but only to the extent that such earnings are attributable to the amount of the Allowed
 Claim. Such distribution, if any, shall be made as soon as practicable after the date that the order
 or judgement of the Title III Court allowing such Disputed Claim becomes a Final Order, but in
 no event more than ninety (90) days thereafter. The balance of any COFINA Cash Available for
 Distribution, Section 103 Cash, Rounding Amount Cash and COFINA Bonds previously retained
 but not distributed to a Disputed Claim holder shall be included in future distributions with
 respect to COFINA Bonds.

        4.      Authority to Amend List of Creditors

         Except with respect to Bond Claims, the Debtor shall have the authority to amend the List
 of Creditors with respect to any Claim and to make distributions based on such amended List of
 Creditors without approval of the Title III Court. If any such amendment to the List of Creditors
 reduces the amount of a Claim or changes the nature or priority of a Claim, the Debtor will
 provide the holder of such Claim with notice of such amendment and such holder will have
 twenty (20) days to file an objection to such amendment with the Title III Court. If no such
 objection is filed, the Disbursing Agent may proceed with distributions based on such amended
 List of Creditors without approval of the Title III Court.




                                                 102
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                      Desc: Main
                         Document Page 136 of 263



        5.      Non-Accrual of Interest

          Unless otherwise specifically provided for in the Plan of Adjustment or by order of the
 Title III Court, post-petition interest shall not accrue or be paid on Claims, Allowed or otherwise,
 and no holder of a Claim, Allowed or otherwise, shall be entitled to interest accruing on or after
 the Petition Date on any Claim or right. Additionally, and without limiting the foregoing,
 interest shall not accrue or be paid on any Disputed Claim with respect to the period from the
 Effective Date to the date a final distribution is made on account of such Disputed Claim, if and
 when such Disputed Claim becomes an Allowed Claim.

        6.      Disallowance of Claims

          All Claims of any Entity from which property is sought by the Debtor under sections 550,
 or 553 of the Bankruptcy Code or that the Debtor alleges is a transferee of a transfer that is
 avoidable under sections 544, 545, 547, 548, or 549 of the Bankruptcy Code shall be disallowed
 if: (a) the Entity, on the one hand, and the Debtor, on the other hand, agree or the Title III Court
 has determined by Final Order that such Entity or transferee is liable to turn over any property or
 monies under any of the aforementioned sections of the Bankruptcy Code; and (b) such Entity or
 transferee has failed to turn over such property by the date set forth in such agreement or Final
 Order.

 J.     Acceptance or Rejection of the Plan of Adjustment, Effect of Rejection by One or
        More Classes of Claims

        1.      Impaired Classes to Vote

         Except as otherwise provided pursuant to the Disclosure Statement Order, each holder, as
 of the voting record date established in the Disclosure Statement Order, of a Claim in an
 impaired Class not otherwise deemed to have rejected or accepted the Plan of Adjustment shall
 be entitled to vote separately to accept or reject the Plan of Adjustment.

        2.      Acceptance by Class of Creditors

         An impaired Class of holders of Claims shall have accepted the Plan of Adjustment if the
 Plan of Adjustment is accepted by at least two-thirds (2/3) in dollar amount and more than one-
 half (1/2) in number of the Allowed Claims of such Class that have affirmatively voted to accept
 or reject the Plan of Adjustment.

        3.      Cramdown

         If any impaired Class of Claims shall fail to accept, or be deemed to reject, the Plan of
 Adjustment in accordance with section 1129(a) of the Bankruptcy Code, the Debtor reserves the
 right to request that the Title III Court confirm the Plan of Adjustment in accordance with section
 1129(b) of the Bankruptcy Code.




                                                 103
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                                     Desc: Main
                         Document Page 137 of 263



 K.         Identification of Claims Impaired by the Plan and Not Impaired by the Plan

            1.       Impaired Classes

            Claims in Classes 1 through 10 are impaired under the Plan of Adjustment.

            2.       Impaired Classes to Vote

         The Claims in Classes 1 through 9 are impaired and receiving distributions pursuant to
 the Plan of Adjustment, and are therefore entitled to vote to accept or reject the Plan of
 Adjustment; provided, however, that, based upon the elections made on the Election Notice,
 Classes 4 and 7 are deemed to have accepted the Plan of Adjustment. The Claims in Class 10 are
 impaired and not receiving a distribution pursuant to the Plan of Adjustment and, therefore, Class
 10 is deemed to have rejected the Plan of Adjustment.

 L.         Conditions Precedent to Confirmation of the Plan

        Confirmation of the Plan of Adjustment is subject to satisfaction of the following
 conditions precedent:

            1.       Conditions Precedent to Confirmation of the Plan

                     (a)      Fiscal Plan Certification

        The Oversight Board shall have determined that the Plan of Adjustment is consistent with
 the COFINA Fiscal Plan and shall have certified the submission of the Plan of Adjustment, and
 any modifications to the Plan of Adjustment through the Confirmation Date, in accordance with
 sections 104(j) and 313 of PROMESA.33

                     (b)      Required Orders

         The Clerk of the Title III Court shall have entered an order or orders (including, without
 limitation, the Disclosure Statement Order, the Confirmation Order, and the Settlement Order)
 providing for the following:

                   (i)     Approving the Disclosure Statement as containing “adequate information”
            pursuant to section 1125 of the Bankruptcy Code;

                   (ii)   Authorizing the solicitation of votes and elections with respect to the Plan
            of Adjustment;

                   (iii) Determining that all votes and elections or deemed elections are binding
            and have been properly tabulated;


 33
      Pursuant to the unanimous written consent, dated October 18, 2018, the Oversight Board certified the COFINA
      Fiscal Plan. By resolution dated October 19, 2018, the Oversight Board certified submission of the original plan
      of adjustment pursuant to PROMESA section 104(j). Pursuant to unanimous written consent, dated November
      16, 2018, the Oversight Board certified submission of the Plan of Adjustment.

                                                          104
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                         Document Page 138 of 263



              (iv)    Confirming and giving effect to the terms and provision of the Plan of
        Adjustment, including the releases set forth in Article XXX of the Plan of Adjustment;

               (v)     Approving the Settlement Agreement in accordance with its terms,
        including, but not limited to, the releases of the Agents and their respective
        representatives, professionals and advisors;

               (vi)   Determining that all applicable tests, standards and burdens in connection
        with the Plan of Adjustment have been duly satisfied and met by the Oversight Board,
        COFINA and the Plan of Adjustment;

              (vii) Approving the documents in the Plan Supplement, other than the New
        Bond Legislation (to the extent included in the Plan Supplement) and the Reorganized
        COFINA By-Laws;

               (viii) Authorizing Reorganized COFINA to execute, enter into, and deliver the
        documents in the Plan Supplement, and to execute, implement and take all actions
        otherwise necessary or appropriate to give effect to the transactions contemplated by the
        Plan of Adjustment, the documents in the Plan Supplement, and the Settlement
        Agreement;

               (ix)   Determining that the compromises and settlements set forth in the
        Settlement Agreement and the Plan of Adjustment are appropriate, reasonable and
        approved; and

                 (x)    The deemed acceleration of the Existing Securities on the Effective Date
        (i) in connection with the treatment of Junior COFINA Bond Claims (Assured) and (ii) if
        requested by Ambac and/or National prior to the commencement of the Disclosure
        Statement Hearing, in connection with the Senior COFINA Bond Claims (Ambac) and
        the National Election, respectively; provided, however, that, such deemed acceleration
        shall not affect, nor shall it be construed to affect, any issues regarding the existence of a
        “default” or an “event of default” with respect to the Existing Securities which were
        pending prior to the Effective Date.

                (c)    Form of Orders

        The Confirmation Order, the Settlement Order and the Plan of Adjustment are each in
 form and substance reasonably acceptable to the Oversight Board, AAFAF, COFINA, the PSA
 Creditors and Bonistas.

                (d)    Confirmation Order

         The Confirmation Order includes (i) determinations that all of the settlements and
 compromises contained in the Plan of Adjustment and the Settlement Agreement satisfy
 applicable standards under sections 365, 1123(b)(3) and 1129 of the Bankruptcy Code and
 Bankruptcy Rule 9019, to the extent applicable, (ii) the releases, exculpations, and injunctions
 set forth in Article XXX of the Plan of Adjustment, and (iii) the provisions set forth in section
 25.1(c) of the Plan of Adjustment.

                                                 105
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                                     Desc: Main
                         Document Page 139 of 263



            2.       Waiver of Conditions Precedent to Confirmation

         To the extent practicable and legally permissible, each of the conditions precedent in
 section 24.1 of the Plan of Adjustment may be waived, in whole or in part, by the Oversight
 Board, subject to the prior written consent of AAFAF, COFINA, the PSA Creditors and
 Bonistas, which consent shall not be unreasonably withheld. Any such waiver of a condition
 precedent may be effected at any time by filing a notice thereof with the Title III Court executed
 by the Oversight Board.

 M.         Conditions Precedent to the Effective Date

            1.       Conditions Precedent to the Effective Date

       The occurrence of the Effective Date and the substantial consummation of the Plan of
 Adjustment are subject to satisfaction of the following conditions precedent:

                     (a)      Satisfaction of Certain Settlement Agreement Conditions

        The satisfaction of the “Conditions to Effective Date” set forth in Section 4 of the
 Settlement Agreement.

                     (b)      Fiscal Plan Certification

        The Oversight Board shall have determined that the Plan of Adjustment is consistent with
 COFINA Fiscal Plan and shall have certified the submission of the Plan of Adjustment, and any
 modifications to the Plan of Adjustment through the Confirmation Date, in accordance with
 sections 104(j) and 313 of PROMESA.34

                     (c)      Entry of the Confirmation Order

         The Clerk of the Title III Court shall have entered the Confirmation Order in accordance
 with section 314 of PROMESA and section 1129 of the Bankruptcy Code, made applicable to
 the Title III Case pursuant to section 301 of PROMESA, which shall be in form and substance
 reasonably acceptable to the Oversight Board, AAFAF, COFINA, the PSA Creditors and
 Bonistas, and the Confirmation Order shall provide for the following:

                   (i)     Authorize COFINA and Reorganized COFINA, as the case may be, to
            take all actions necessary to enter into, implement, and consummate the contracts,
            instruments, releases, leases, indentures, and other agreements or documents created in
            connection with the Plan;

                  (ii)    Decree that the provisions of the Confirmation Order and the Plan of
            Adjustment are non-severable and mutually dependent;

 34
      Pursuant to the unanimous written consent, dated October 18, 2018, the Oversight Board certified the COFINA
      Fiscal Plan. By resolution dated October 19, 2018, the Oversight Board certified submission of the original plan
      of adjustment pursuant to PROMESA section 104(j). Pursuant to unanimous written consent, dated November
      16, 2018, the Oversight Board certified submission of the Plan of Adjustment.

                                                          106
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                                 Desc: Main
                         Document Page 140 of 263



                    (iii) Authorize COFINA and Reorganized COFINA, as the case may be, to (1)
            make all distributions and issuances as required under the Plan of Adjustment and (2)
            enter into any agreements and transactions, as set forth in the Plan Supplement;

                    (iv)    Authorize the implementation of the Plan of Adjustment in accordance
            with its terms.

                    (v)     The COFINA Bonds and the covenants by COFINA, Reorganized
            COFINA, and the Commonwealth, as applicable, for the benefit of the holders of the
            COFINA Bonds and COFINA Parity Bonds (including the Sales Tax, non-impairment,
            substitution of collateral and tax-exemption covenants set forth in Article XVI of the Plan
            of Adjustment), as provided in the New Bond Legislation and the New Bond Indenture,
            constitute valid, binding, legal and enforceable obligations of COFINA, Reorganized
            COFINA, and the Commonwealth, as applicable, under Puerto Rico and federal law, and
            the COFINA Portion (and any substitution of New Collateral on the terms and conditions
            provided for in the Plan of Adjustment) is the property of Reorganized COFINA, free and
            clear of all liens, claims, encumbrances, and other interests of creditors of COFINA,
            Reorganized COFINA, the Commonwealth, or any instrumentality of the
            Commonwealth, other than liens and claims afforded to holders of COFINA Bonds under
            the Plan of Adjustment and the Confirmation Order, and shall not be “available
            resources” or “available revenues” of the Government of Puerto Rico, as used in Section
            8 of Article VI of the Puerto Rico Constitution or as otherwise used in the Puerto Rico
            Constitution (whether construed pursuant to the Spanish or English version of the Puerto
            Rico Constitution);

                    (vi)   Pursuant to the New Bond Legislation, the COFINA Bonds and COFINA
            Parity Bonds have been granted and are secured by a statutory first lien as described in
            section 16.2 of the Plan of Adjustment, which Lien shall remain in full force and effect
            until the COFINA Bonds and COFINA Parity Bonds have been paid or satisfied in full in
            accordance with their terms;35

                   (vii) The statutory lien on, and pledges of, COFINA Pledged Taxes as provided
            in the New Bond Legislation and the New Bond Indenture, as applicable, and all other
            provisions made to pay or secure payment of the COFINA Bonds and COFINA Parity
            Bonds are valid, binding, legal, and enforceable; including, without limitation, covenants
            not to impair such property, maintain available tax exemption and provide for the
            conditions regarding substitution of New Collateral as adequate protection for the
            property rights conferred under the Plan of Adjustment and the Confirmation Order;

                   (viii) New Bond Legislation has been enacted to amend (or repeal and replace)
            the existing COFINA legislation to, among other things, (i) establish the independent
            COFINA board of directors referred to in section 28.3 of the Plan of Adjustment, (ii)
            permit the Sales Tax, tax exemption, substitution of New Collateral and non-impairment
            provisions referred to therein and (iii) grant such other authorizations, if any, which may
 35
      On November 7 and 8, 2018, respectively, the New Bond Legislation was passed in the Puerto Rico House of
      Representatives and the Puerto Rico Senate. On November 15, 2018, Governor Rosselló Nevares signed into law
      the New Bond Legislation.

                                                        107
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                         Document Page 141 of 263



        be required to implement the transactions contemplated therein, including, without
        limitation, (a) a determination that COFINA is the owner of the COFINA Portion under
        applicable law, (b) a grant of a statutory Lien on the COFINA Portion to secure the
        payment obligations with respect to the COFINA Bonds and COFINA Parity Bonds, in
        whole or in part, or otherwise in accordance with the Additional Bonds Test, (c)
        enhanced financial reporting, (d) events of default and imposition of certain measures
        upon an event of default (e) submission of any disputes under the New Bond Indenture to
        the jurisdiction of the Title III Court, and (f) other customary terms, conditions, and
        covenants for similarly structured and supported municipal bonds that are acceptable to
        the PSA Creditor Parties. To the extent applicable, the foregoing terms and such other
        terms as may be agreed upon shall be included in the New Bond Indenture;

                (ix)   The transfer of the COFINA Portion (and any substitution of New
        Collateral on the terms and conditions provided for in the Plan of Adjustment) pursuant
        to the Plan of Adjustment is appropriate and binding and specifically enforceable against
        Reorganized COFINA and the Commonwealth, their respective creditors and all parties
        in interest in accordance with the Plan of Adjustment, including, without limitation,
        because the transfer of the COFINA Portion created in Reorganized COFINA an
        ownership interest in such property (and any substitution of New Collateral on the terms
        and conditions provided for in the Plan of Adjustment) and is a valid provision made to
        pay or secure payment of the COFINA Bonds;

                 (x)    The deemed acceleration of the Existing Securities on the Effective Date
        (i) in connection with the treatment of Junior COFINA Bond Claims (Assured) and (ii) if
        requested by Ambac and/or National prior to the commencement of the Disclosure
        Statement Hearing, in connection with the Senior COFINA Bond Claims (Ambac) and
        the National Election, respectively; provided, however, that, such deemed acceleration
        shall not affect, nor shall it be construed to affect, any issues regarding the existence of a
        “default” or an “event of default” with respect to the Existing Securities which were
        pending prior to the Effective Date;

                (xi)    The Confirmation Order is full, final, complete, conclusive and binding
        upon and shall not be subject to collateral attack or other challenge in any court or other
        forum by (1) COFINA, (2) Reorganized COFINA, (3) the Commonwealth, (4) each
        Person or Entity asserting claims or other rights against COFINA, the Commonwealth or
        any of its other instrumentalities, including each holder of a Bond Claim and each holder
        of a beneficial interest (directly or indirectly, as principal, agent, counterpart, subrogee,
        insurer or otherwise) in respect of bonds issued by COFINA, the Commonwealth, or any
        of its other instrumentalities or with respect to any trustee, any collateral agent, any
        indenture trustee, any fiscal agent, and any bank that receives or holds funds related to
        such bonds, whether or not such claim or other rights of such person or entity are
        impaired pursuant to the Plan of Adjustment and, if impaired, whether or not such person
        or entity accepted the Plan of Adjustment, (5) any other Person or Entity, and (6) each of
        the foregoing’s respective heirs, successors, assigns, trustees, executors, administrators,
        officers, directors, agents, representative, attorneys, beneficiaries or guardians; and



                                                 108
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                                    Desc: Main
                         Document Page 142 of 263



                 (xii) The Plan of Adjustment is consistent with the COFINA Fiscal Plan and
         satisfied section 314(b)(7) of PROMESA.

                  (d)      No Injunction

         The Confirmation Order shall be effective and not be stayed in any respect.

                  (e)      Authorizations

         All (1) authorizations, consents, regulatory approvals, rulings, or documents, if any, that
 are necessary to implement and effectuate the Plan of Adjustment, including, without limitation,
 the New Bond Legislation,36 have been obtained or enacted and not revoked, and (2) except to
 the extent expressly provided in the Plan of Adjustment and not inconsistent with any other
 provision of the Plan of Adjustment, unless otherwise permitted or required by PROMESA or
 similar authority, completion of any other required legislative or other governmental action
 required to consummate the Plan of Adjustment, including, without limitation, Commonwealth
 legislation and court orders, if any, required to (i) ensure that the payment obligations of
 COFINA cannot in the future be modified or altered without the consent of the requisite holders
 of COFINA Bonds as set forth in a New Bond Indenture, (ii) ensure the validity, enforceability,
 liens and priority of the COFINA obligations contemplated by the Plan of Adjustment and (iii)
 except as otherwise permitted in connection with the substitution of collateral, ensure that the
 COFINA Pledged Taxes not be modified or altered prior to the satisfaction of COFINA’s
 obligations thereunder.

                  (f)      Execution of Documents; Other Actions

         All actions and all contracts, instruments, settlements, releases and other agreements or
 documents, including Definitive Documents,37 necessary to implement the terms and provisions
 of the Plan of Adjustment, including the Definitive Documents, are effected or executed and
 delivered, as applicable, in form and substance reasonably satisfactory to the Government
 Parties, the PSA Creditors and Bonistas, and are in full force and effect.

                  (g)      Opinions

       Usual and customary legal opinions for issuances of the type similar to the COFINA
 Bonds by outside counsel to COFINA covering matters not expressly addressed in the
 Confirmation Order, in form and substance reasonably acceptable to the PSA Creditors, have


 36
    On November 7 and 8, 2018, respectively, the New Bond Legislation was passed in the Puerto Rico House of
    Representatives and the Puerto Rico Senate. On November 15, 2018, Governor Rosselló Nevares signed into law
    the New Bond Legislation.
 37
     The “Definitive Documents” are defined as, collectively, the definitive documents and agreements to which
    COFINA will be a party as contemplated by the Plan, including (a) the Plan and any documentation or agreements
    related thereto, (b) the Confirmation Order and pleadings in support of entry thereof, (c) the New Bond Indenture
    and documents or agreements related thereto, (d) the form of bonds for the COFINA Bonds, (e) the New Banking
    Services Agreement and (f) each other document that will comprise the Plan Supplement. The form and
    substance of each document comprising the “Definitive Documents” shall be reasonably acceptable to the
    Government Parties and to the PSA Creditors and Bonistas.

                                                        109
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                     Desc: Main
                         Document Page 143 of 263



 been delivered to the applicable trustee or other parties regarding the Definitive Documents and
 the Plan of Adjustment.

        2.      Waiver of Conditions Precedent

        Subject to the provisions of the Plan of Adjustment, the Debtor may waive any of the
 conditions to the Effective Date set forth in section 25.1 of the Plan of Adjustment at any time
 without any notice to any other parties in interest, other than the PSA Creditors and Bonistas, and
 without any further notice to or action, order, or approval of the Title III Court, and without any
 formal action other than proceeding to confirm and consummate the Plan of Adjustment.

        3.      Effect of Non-Occurrence of Conditions to Effective Date

         If prior to the Effective Date, the Confirmation Order is vacated pursuant to a Final
 Order, then, except as provided in any order of the Title III Court vacating the Confirmation
 Order, the Plan of Adjustment will be null and void in all respects, and nothing contained in the
 Plan of Adjustment or Disclosure Statement shall: (a) constitute a waiver or release of any
 Claims, or Causes of Action; (b) prejudice in any manner the rights of COFINA, the Oversight
 Board, or any other Entity; or (c) constitute an admission, acknowledgment, offer, or undertaking
 of any sort by COFINA, the Oversight Board, or any other Entity.

 N.     Prosecution and Extinguishment of Claims Held by COFINA

        1.      Prosecution of Claims

        Except as settled and released in the Plan of Adjustment, from and after the Effective
 Date, Reorganized COFINA shall have the exclusive right and power to litigate any Claim or
 Cause of Action that constituted an Asset of COFINA, including, without limitation, any
 Avoidance Action, any other Cause of Action, right to payment, or Claim that may be pending
 on the Effective Date or instituted by COFINA or Reorganized COFINA thereafter, to a Final
 Order, and may compromise and settle such claims, without approval of the Title III Court.

 O.     Modification, Revocation, or Withdrawal of the Plan of Adjustment

        1.      Modification of Plan of Adjustment

         Subject to (a) sections 104(j) and 313 of PROMESA and sections 942 and 1127(d) of the
 Bankruptcy Code, applicable to the Title III Case pursuant to section 301 of PROMESA, and (b)
 the terms and provisions of the Plan Support Agreement, the Debtor may alter, amend or modify
 the Plan of Adjustment or the Exhibits at any time prior to or after the Confirmation Date but
 prior to the Effective Date. A holder of a Claim that has accepted the Plan of Adjustment shall
 be deemed to have accepted the Plan of Adjustment as altered, amended or modified so long as
 the proposed alteration, amendment or modification does not materially and adversely change
 the treatment of the Claim of such holder.




                                                110
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                     Desc: Main
                         Document Page 144 of 263



        2.      Revocation or Withdrawal

               (a)   Subject to the terms and provisions of the Plan Support Agreement, the
 Plan of Adjustment may be revoked or withdrawn prior to the Confirmation Date by the Debtor.

                (b)     If the Plan of Adjustment is revoked or withdrawn prior to the
 Confirmation Date, or if the Plan of Adjustment does not become effective for any reason
 whatsoever, then the Plan of Adjustment shall be deemed null and void. In such event, nothing
 contained in the Plan of Adjustment shall be deemed to constitute a waiver or release of any
 claim by COFINA or any other Entity, or to prejudice in any manner the rights of COFINA or
 any other Entity in any further proceeding involving COFINA.

        3.      Amendment of Plan of Adjustment Documents

         From and after the Effective Date, the authority to amend, modify, or supplement the
 Plan Supplement, the Exhibits to the Plan Supplement and the Exhibits to the Plan of
 Adjustment, and any document attached to any of the foregoing, shall be as provided in such
 Plan Supplement, Exhibit to the Plan Supplement, or Exhibit to the Plan of the Adjustment and
 their respective attachments, as the case may be.

        4.      No Admission of Liability

                (a)    The submission of the Plan of Adjustment is not intended to be, nor shall
 it be construed as, an admission or evidence in any pending or subsequent suit, action,
 proceeding or dispute of any liability, wrongdoing, or obligation whatsoever (including as to the
 merits of any claim or defense) by any Entity with respect to any of the matters addressed in the
 Plan of Adjustment.

                (b)      None of the Plan of Adjustment (including, without limitation, the
 Exhibits hereto), or any settlement entered, act performed or document executed in connection
 with the Plan of Adjustment: (i) is or may be deemed to be or may be used as an admission or
 evidence of the validity of any claim, or any allegation made in any of the Related Actions or of
 any wrongdoing or liability of any Entity; (ii) is or may be deemed to be or may be used as an
 admission or evidence of any liability, fault or omission of any Entity in any civil, criminal or
 administrative proceeding in any court, administrative agency or other tribunal; (iii) is or may be
 deemed to be or used as an admission or evidence against Reorganized COFINA, COFINA, or
 any other Person or Entity with respect to the validity of any Claim. None of the Plan of
 Adjustment or any settlement entered, act performed or document executed in connection with
 the Plan of Adjustment shall be admissible in any proceeding for any purposes, except to carry
 out the terms of the Plan of Adjustment, and except that, once confirmed, any Entity may file the
 Plan of Adjustment in any action for any purpose, including, but not limited to, in order to
 support a defense or counterclaim based on the principles of res judicata, collateral estoppel,
 release, good faith settlement, judgment bar or reduction or any other theory of claim preclusion
 or issue preclusion or similar defense of counterclaim.




                                                111
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                         Document Page 145 of 263



 P.     Retention of Jurisdiction

        1.      Retention of Jurisdiction

          The Title III Court shall retain and have exclusive jurisdiction over any matter arising
 under PROMESA, arising in or related to, the Title III Case and the Plan of Adjustment, or that
 relates to the following:

                 (a)    to allow, disallow, determine, liquidate, classify, estimate, or establish the
 priority, secured or unsecured status, or amount of any Claim, including, without the limitation,
 the resolution of any request for payment of any Claim and the resolution of any and all
 objections to the secured or unsecured status, priority, amount, or allowance of Claims;

                (b)    to resolve any matters related to Executory Contracts or Unexpired
 Leases, including, without limitation, (a) the assumption or assumption and assignment of any
 Executory Contract or Unexpired Lease to which COFINA is party or with respect to which
 COFINA may be liable and to hear, determine, and, if necessary, liquidate, any Claims arising
 therefrom, including pursuant to section 365 of the Bankruptcy Code; (b) any potential
 contractual obligation under any Executory Contract or Unexpired Lease that is assumed or
 assumed and assigned; and (c) any dispute regarding whether a contract or lease is or was
 executory or expired;

                (c)      to ensure that distributions to holders of Allowed Claims are accomplished
 pursuant to the provisions of the Plan of Adjustment and adjudicate any and all disputes arising
 from or relating to distributions under the Plan of Adjustment;

                (d)    to adjudicate, decide, or resolve any motions, adversary proceedings,
 contested or litigated matters, and any other matters, and grant or deny any applications
 involving COFINA or Reorganized COFINA that may be pending on the Effective Date or
 brought thereafter;

                 (e)   to decide and resolve all matters related to the granting and denying, in
 whole or in part, any applications for allowance of compensation or reimbursement of expenses
 to Professionals authorized pursuant to PROMESA, the Plan of Adjustment or orders entered by
 the Title III Court;

                (f)     to enter and implement such orders as may be necessary or appropriate to
 execute, implement, or consummate the provisions of (a) contracts, instruments, releases,
 indentures, and other agreements or documents approved by Final Order in the Title III Case and
 (b) the Plan of Adjustment, the Confirmation Order, and contracts, instruments, releases,
 indentures, and other agreements or documents created in connection with the Plan of
 Adjustment, including, without limitation, orders pertaining to the substitution of New Collateral
 for COFINA Pledged Taxes to secure repayment of the COFINA Bonds and COFINA Parity
 Bonds;

               (g)    to resolve any cases, controversies, suits, disputes or other challenges of
 any kind that may arise in connection with the consummation, interpretation or enforcement of
 the Plan of Adjustment, the Confirmation Order, or any contract, instrument, release or other

                                                 112
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                     Desc: Main
                         Document Page 146 of 263



 agreement or document that is entered into or delivered pursuant to the Plan of Adjustment or
 any Entity’s rights arising from or obligations incurred in connection with the Plan of
 Adjustment or such documents;

                (h)     to approve any modification of the Plan of Adjustment or approve any
 modification of the Confirmation Order or any contract, instrument, release or other agreement
 or document created in connection with the Plan of Adjustment or the Confirmation Order, or
 remedy any defect or omission or reconcile any inconsistency in any order, the Plan of
 Adjustment, the Confirmation Order or any contract, instrument, release or other agreement or
 document created in connection with the Plan of Adjustment or the Confirmation Order, or enter
 any order in aid of confirmation pursuant to sections 945 and 1142(b) of the Bankruptcy Code, in
 such manner as may be necessary or appropriate to consummate the Plan of Adjustment;

               (i)    to adjudicate, decide or resolve any matters relating to COFINA’s
 compliance with the Plan of Adjustment and the Confirmation Order consistent with section 945
 of the Bankruptcy Code;

                (j)      to determine any other matters that may arise in connection with or relate
 to the Plan of Adjustment, the Disclosure Statement, the Confirmation Order or any contract,
 instrument, release or other agreement or document entered into or delivered in connection with
 the Plan of Adjustment, the Disclosure Statement or the Confirmation Order, in each case, solely
 to the extent that any such document does not provide for another court or courts to have
 exclusive jurisdiction;

               (k)     to enter and implement other orders, or take such other actions as may be
 necessary or appropriate to restrain interference by any Entity with consummation or
 enforcement of the Plan of Adjustment or the Confirmation Order;

                 (l)    to adjudicate any and all controversies, suits or issues that may arise
 regarding the validity of any actions taken by any Entity pursuant to or in furtherance of the Plan
 of Adjustment or Confirmation Order, including, without limitation, issuance of the COFINA
 Bonds or COFINA Parity Bonds, and enter any necessary or appropriate orders or relief in
 connection with such adjudication; to determine any other matters that may arise in connection
 with or relate to the Plan of Adjustment, the Disclosure Statement, the Confirmation Order, the
 Settlement Agreement, or any contract, instrument, release, or other agreement or document
 created in connection with the Plan of Adjustment, in each case, solely to the extent that any
 such document does not provide for another court or courts to have exclusive jurisdiction;

               (m)    to enter and implement such orders as are necessary or appropriate if the
 Confirmation Order is for any reason modified, stayed, reversed, revoked, or vacated;

                (n)    to enter an order or final decree concluding or closing the Title III Case
 pursuant to section 945(b) of the Bankruptcy Code;

                  (o)    to enforce and clarify any orders previously entered by the Title III Court
 in the Title III Case; and



                                                113
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                     Desc: Main
                         Document Page 147 of 263



                (p)    to hear any other matter over which the Title III Court has jurisdiction
 under sections 305 and 306 of PROMESA.

 Q.     Miscellaneous Provisions

        1.      Title to Assets

        Except as provided in the Confirmation Order, on the Effective Date, title to all Assets
 and properties of COFINA encompassed by the Plan of Adjustment shall vest in Reorganized
 COFINA, free and clear of all Liens (except the Liens securing repayment of the COFINA
 Bonds and the COFINA Parity Bonds), and the Confirmation Order shall be a judicial
 determination of discharge of the liabilities of COFINA except as provided in the Plan of
 Adjustment.

        2.      Discharge and Release of Claims and Causes of Action

                 (a)    Except as expressly provided in the Plan of Adjustment or the
 Confirmation Order, all distributions and rights afforded under the Plan of Adjustment shall be,
 and shall be deemed to be, in exchange for, and in complete satisfaction, settlement, discharge
 and release of, all Claims or Causes of Action against COFINA that arose, in whole or in part,
 prior to the Effective Date, relating to COFINA or Reorganized COFINA or any of its Assets,
 property, or interests of any nature whatsoever, including any interest accrued on such Claims
 from and after the Petition Date, and regardless of whether any property will have been
 distributed or retained pursuant to the Plan of Adjustment on account of such Claims or Causes
 of Action. Upon the Effective Date, COFINA and Reorganized COFINA shall be deemed
 discharged and released from any and all Claims, Causes of Action, and any other debts that
 arose, in whole or in part, prior to the Effective Date (including prior to the Petition Date), and
 all debts of the kind specified in sections 502(g), 502(h) or 502(i) of the Bankruptcy Code,
 whether or not (a) a proof of claim based upon such debt is filed or deemed filed under section
 501 of the Bankruptcy Code, (b) a Claim based upon such debt is allowed under section 502 of
 the Bankruptcy Code (or is otherwise resolved), or (c) the holder of a Claim based upon such
 debt voted to accept the Plan of Adjustment.

                 (b)     Except as provided in section 30.11 of the Plan of Adjustment or the
 Confirmation Order, all Entities shall be precluded from asserting any and all Claims against
 COFINA and Reorganized COFINA, and each of their respective Assets, property and rights,
 remedies, Claims or Causes of Action or liabilities of any nature whatsoever, relating to
 COFINA or Reorganized COFINA or any of their respective assets and property, including any
 interest accrued on such Claims from and after the Petition Date, and regardless of whether any
 property will have been distributed or retained pursuant to the Plan of Adjustment on account of
 such Claims or other obligations, suits, judgments, damages, debts, rights, remedies, causes of
 action or liabilities. In accordance with the foregoing, except as expressly provided in the Plan
 of Adjustment or the Confirmation Order, the Confirmation Order shall constitute a judicial
 determination, as of the Effective Date, of the discharge and release of all such Claims, Causes
 of Action, or debt of or against COFINA pursuant to sections 524 and 944 of the Bankruptcy
 Code, applicable to the Title III Case pursuant to section 301 of PROMESA, and such discharge
 shall void and extinguish any judgment obtained against COFINA or Reorganized COFINA and


                                                114
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                                        Desc: Main
                         Document Page 148 of 263



 their respective Assets and property at any time, to the extent such judgment is related to a
 discharged Claim, debt or liability. As of the Effective Date, and in consideration for the value
 provided under the Plan of Adjustment and the Settlement Agreement, each holder of a Claim in
 any Class under the Plan of Adjustment shall be and hereby is deemed to release and forever
 waive and discharge as against COFINA and Reorganized COFINA, and their respective Assets
 and property, all such Claims.

                 (c)     Notwithstanding the provisions of section 30.2 of the Plan of Adjustment,
 in accordance with the provisions of the Plan Support Agreement, each of the PSA Creditors and
 their respective Related Persons, solely in their capacity as Creditors of COFINA, shall (i) be
 deemed to have released and covenanted not to sue or otherwise pursue or seek to recover
 damages or to seek any other type of relief against any of the Government Releasees based upon,
 arising from or relating to the Government Released Claims38 or any of the claims or causes of
 action asserted or which could have been asserted in the Actions, and (ii) not directly or
 indirectly aid any person in taking any action with respect to the Government Released Claims
 that is prohibited by section 30.2(c) of the Plan of Adjustment.

                 (d)    On the Effective Date, and in consideration of the Commonwealth-
 COFINA Dispute Settlement and the compromise and settlement of Bond Claims pursuant to the
 terms and provisions of the Plan of Adjustment (including, without limitation, the distributions to
 be made on account of “Senior” and “First Subordinate” Existing Securities), the resolution of
 the Interpleader Action and the terms and provisions of section 19.5 of the Plan of Adjustment
 regarding the Ambac Action and the Whitebox Actions, to the fullest extent permissible under
 applicable law, BNYM and each holder and beneficial holder of Existing Securities and their
 transferrees, successors or assigns shall be released from liability for all Claims and Causes of
 Action arising from or related to the payment by BNYM to beneficial holders of Existing
 Securities of regularly scheduled payments of principal and interest; provided, however, that the
 foregoing release of BNYM shall not extend, nor shall it be construed to extend, to acts of gross
 negligence, intentional fraud, or willful misconduct of BNYM, including, without limitation, any
 acts which have been asserted, or which could have been asserted in the Ambac Action and the
 Whitebox Actions.

                  (e)    On the Effective Date, (i) the COFINA Agent and its agents, attorneys,
 affiliates, advisors, consultants and attorneys, solely in such capacities, and (ii) in the event that
 the Commonwealth Agent and the Creditors’ Committee and the Commonwealth Agent (1) do
 not object to approval of the Settlement Motion, approval of the Disclosure Statement and
 38
      The “Government Released Claims” are collectively, any and all claims, demands, rights, liabilities, or causes of
      action of any and every kind, character or nature whatsoever, in law or in equity, known or unknown, whether
      asserted or unasserted, which any Party, or anyone claiming through them, on their behalf or for their benefit have
      or may have or claim to have, now or in the future, against any Government Releasee arising from, related to, or
      in connection with COFINA, the Senior COFINA Bonds, the Senior COFINA Bond Claims, the Junior COFINA
      Bonds, the Junior COFINA Bond Claims and the Actions, and arising prior to the COFINA Effective Date;
      provided, however, that “Government Released Claims” shall not include any and all rights, privileges, claims,
      demands, liabilities, or causes of action of any and every kind, character or nature whatsoever (a) against (i)
      COFINA (or its successor, including Reorganized COFINA) arising from or relating to COFINA’s obligations
      pursuant to the Plan of Adjustment or the securities to be issued pursuant to the Plan of Adjustment or (ii) a
      Government Party unrelated to COFINA or (b) arising from or related to any act or omission that constitutes
      intentional fraud or willful misconduct.

                                                            115
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                                          Desc: Main
                         Document Page 149 of 263



 confirmation of the Plan of Adjustment and do not file the Motion to Enforce or (2) subject to the
 provisions of decretal paragraph 4 of the Abeyance Stipulation, file the Motion to Enforce or an
 objection to approval of the merits of the Settlement Motion, approval of this Disclosure
 Statement and confirmation of the Plan of Adjustment by the Title III Court, and unless the Title
 III Court determines that any such objection and the Motion to Enforce was filed in bad faith, the
 Commonwealth Agent and the Creditors’ Committee, its members and each of their respective
 current and former officers, directors, agents, attorneys, employees, affiliates, advisors, and
 consultants, solely in such capacities (collectively, the “Commonwealth Agent Releasees”), shall
 be released from liability for all Claims and Causes of Action (as if such Causes of Action were
 against the Commonwealth Agent Releasees) with respect to the Adversary Proceeding, the
 Agreement in Principle, the Settlement Agreement, the Settlement Motion and the Settlement
 Order.

                 (f)     On the Effective Date, and in consideration of the Commonwealth-
 COFINA Dispute Settlement and the resolution of the Interpleader Action, to the fullest extent
 permissible under applicable law, the Commonwealth shall be released from all liability from all
 Claims and Causes of Action held by any Creditor, solely in such capacity, arising from or
 relating to the relationship of the Commonwealth and COFINA, including, without limitation,
 any Claim or Cause of Action arising from or relating to the commencement of the Adversary
 Proceeding and pendency and the compromise and settlement of the Interpleader Action and the
 allocation of funds in accordance with Section 2.1 of the Plan of Adjustment.

            3.        Injunction on Claims

         Except as otherwise expressly provided in section 30.11 of the Plan of Adjustment, the
 Confirmation Order or such other Final Order of the Title III Court that may be applicable, all
 Entities who have held, hold or may hold Claims or any other debt or liability that is discharged
 or released pursuant to section 30.2 of the Plan of Adjustment or who have held, hold or may
 hold Claims or any other debt or liability that is discharged or released pursuant to section 30.2
 of the Plan of Adjustment are permanently enjoined, from and after the Effective Date, from (a)
 commencing or continuing, directly or indirectly, in any manner, any action or other proceeding
 (including, without limitation, any judicial, arbitral, administrative or other proceeding) of any
 kind on any such Claim or other debt or liability that is discharged pursuant to the Plan of
 Adjustment against any of the Released Parties39 or any of their respective assets or property, (b)
 the enforcement, attachment, collection or recovery by any manner or means of any judgment,
 award, decree or order against any of the Released Parties or any of their respective assets or
 property on account of any Claim or other debt or liability that is discharged pursuant to the Plan
 of Adjustment, (c) creating, perfecting, or enforcing any encumbrance of any kind against any of
 the Released Parties or any of their respective assets or property on account of any Claim or
 other debt or liability that is discharged pursuant to the Plan of Adjustment, and (d) except to the
 extent provided, permitted or preserved by sections 553, 555, 556, 559, or 560 of the Bankruptcy
 Code or pursuant to the common law right of recoupment, asserting any right of setoff,

 39
      The “Released Parties” are defined as, collectively, solely to the extent provided in the Plan of Adjustment, (a) the
      Government Parties, (b) the Commonwealth, (c) the COFINA Agent, (d) the PSA Creditors and (e) upon
      satisfaction of the conditions set forth in decretal paragraph 3 of the Abeyance Stipulation, the Creditors’
      Committee, its members, and the Commonwealth Agent, together with each of their respective Related Persons.

                                                             116
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                                           Desc: Main
                         Document Page 150 of 263



 subrogation or recoupment of any kind against any obligation due from any of the Released
 Parties or any of their respective assets or property, with respect to any such Claim or other debt
 or liability that is discharged pursuant to the Plan of Adjustment. Such injunction shall extend to
 all successors and assigns of the Released Parties and their respective assets and property.

             4.       Integral to Plan of Adjustment

         Each of the discharge, injunction, exculpation and release provisions provided in Article
 XXX of the Plan of Adjustment is an integral part of the Plan of Adjustment and is essential to
 its implementation. Each of the Released Parties shall have the right to independently seek the
 enforcement of the discharge, injunction and release provisions set forth in Article XXX of the
 Plan of Adjustment.

             5.       Releases by COFINA and Reorganized COFINA

         Except as otherwise expressly provided in the Plan of Adjustment, the Confirmation
 Order, or the Settlement Agreement, on the Effective Date, and for good and valuable
 consideration each of COFINA and Reorganized COFINA, the Disbursing Agent and each of
 COFINA’s and Reorganized COFINA’s Related Persons shall be deemed to have and hereby
 does irrevocably and unconditionally, fully, finally and forever waive, release, acquit, and
 discharge the Released Parties from any and all Claims or Causes of Action that COFINA,
 Reorganized COFINA, and the Disbursing Agent, or any of them, or anyone claiming through
 them, on their behalf or for their benefit, have or may have or claim to have, now or in the future,
 against any Released Party that are Released Claims40 or otherwise are based upon, relate to, or
 arise out of or in connection with, in whole or in part, any act, omission, transaction, event or
 other circumstance relating to COFINA taking place or existing on or prior to the Effective Date,
 40
      The “Released Claims” are defined as, collectively, (a) with respect to those Entities party to the Amended PSA,
      Claims and Causes of Action released under the Plan of Adjustment and in accordance with the Amended PSA,
      (b) Claims and Causes of Action that arise in, are related to or have been or could have been asserted against
      COFINA or its Assets in the Title III Case, (c) Claims and Causes of Action that have been or could have been
      asserted by COFINA (with respect to releases given by COFINA) and by Creditors or the Government Parties
      relating to Claims they have against the Released Parties (with respect to releases given by Releasing Parties (as
      defined below)), and (d) Claims that otherwise arise from or relate to the Title III Case, the Actions, the
      Adversary Proceeding, the Interpleader Action, the Plan of Adjustment, the Amended PSA and the compromises
      set forth in the Commonwealth-COFINA Dispute Settlement, including, without limitation, in connection with or
      related to any of the Government Parties, and their respective subsidiaries, assets, liabilities, operations, or
      property; provided, however, that, “Released Claims” is not intended to include, nor shall it have the effect of
      including, Claims or Causes of Action unrelated to COFINA or Claims or Causes of Action for gross negligence,
      willful misconduct or intentional fraud asserted, or that could have been asserted, whether sounding in contract or
      tort, against BNYM by Ambac or Whitebox in the Ambac Lawsuit and the Whitebox Lawsuit, respectively; and
      provided, further, that “Released Claims” is not intended to release, nor shall it have the effect of releasing, any
      party from the performance of its obligations in accordance with the Confirmation Order or the Plan of
      Adjustment, including, without limitation, performance of obligations arising from or related to the COFINA
      Bonds and the COFINA Parity Bonds.
      The ”Releasing Parties” are defined as, collectively, solely to the extent provided in the Plan of Adjustment, (a) all
      holders of Claims against COFINA or its Assets; (b) such holders’ current and former Affiliates and (c) with
      respect to the foregoing clauses (a) and (b), each such Entity’s current and former Related Persons; provided,
      however, that each Entity described in the foregoing clauses (a) through (c) is providing releases pursuant to the
      Plan of Adjustment solely in such Entity’s capacity as a Creditor and not as a creditor of the Commonwealth or
      any Entity or Affiliate of the Commonwealth.

                                                             117
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                         Document Page 151 of 263



 and/or any Claim, act, fact, transaction, occurrence, statement, or omission in connection with or
 alleged or that could have been alleged in the Actions, the Related Actions, including, without
 limitation, any such Claim, demand, right, liability, or cause of action for indemnification,
 contribution, or any other basis in law or equity for damages, costs or fees; provided, however,
 that the foregoing release shall not extend, nor shall it be construed to extend, to acts of gross
 negligence, intentional fraud, or willful misconduct of BNYM, including, without limitation, any
 acts which have been asserted, or which could have been asserted, in the Ambac Action and the
 Whitebox Action.

        6.      Injunction Related to Releases

         As of the Effective Date, all Entities that hold, have held, or may hold a Released Claim
 that is released pursuant to section 30.5 of the Plan of Adjustment, are, and shall be,
 permanently, forever and completely stayed, restrained, prohibited, barred and enjoined from
 taking any of the following actions, whether directly or indirectly, derivatively or otherwise, on
 account of or based on the subject matter of such discharged Released Claims: (i) commencing,
 conducing or continuing in any manner, directly or indirectly, any suit, action or other
 proceeding (including, without limitation, any judicial, arbitral, administrative or other
 proceeding) in any forum; (ii) enforcing, attaching (including, without limitation any
 prejudgment attachment), collecting, or in any way seeking to recover any judgment, award,
 decree, or other order; (iii) creating, perfecting or in any way enforcing in any matter, directly or
 indirectly, any Lien; (iv) setting off, seeking reimbursement or contributions from, or
 subrogation against, or otherwise recouping in any manner, directly or indirectly, any amount
 against any liability or obligation owed to any Entity released under sections 30.5 of the Plan of
 Adjustment; and (v) commencing or continuing in any manner, in any place of any judicial,
 arbitration or administrative proceeding in any forum, that does not comply with or its
 inconsistent with the provisions of the Plan of Adjustment or the Confirmation Order.

        7.      Exculpation

                (a)     Government Parties

         The Oversight Board, the Commonwealth, AAFAF, COFINA, and each of their
 respective Related Persons, solely acting in its capacity as such at any time up to and including
 the Effective Date, shall not have or incur any liability to any Entity for any act taken or omitted
 to be taken in connection with the Title III Case, the formulation, preparation, dissemination,
 implementation, confirmation or approval of the Plan of Adjustment or any compromises or
 settlements contained therein, the Disclosure Statement, the Settlement Agreement, or any
 contract, instrument, release or other agreement or document provided for or contemplated in
 connection with the consummation of the transactions set forth in the Plan of Adjustment and the
 Settlement Agreement; provided, however, that the foregoing provisions of section 30.7 of the
 Plan of Adjustment shall not affect the liability of any Entity that otherwise would result from
 any such act or omission to the extent that such act or omission is determined in a Final Order to
 have constituted intentional fraud or willful misconduct.              Nothing in provisions of
 section 30.7(a) of the Plan of Adjustment shall prejudice the right of any of the Government
 Parties, and the Government Parties’ officers and directors serving at any time up to and
 including the Effective Date, and each of their respective professionals to assert reliance upon

                                                 118
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                         Document Page 152 of 263



 advice of counsel as a defense with respect to their duties and responsibilities under the Plan of
 Adjustment.

                (b)     Monoline Insurers

         Each of Ambac, Assured and National, and their respective Related Persons, shall not
 have or incur any liability to any Entity for any act taken or omitted to be taken consistent with
 the Plan of Adjustment in connection with the formulation, preparation, dissemination,
 implementation, acceptance, confirmation or approval of the Plan of Adjustment, including,
 without limitation, in connection with the structure of the Trusts, commutation, the treatment of
 Senior COFINA Bond Claims (Ambac), the treatment of Junior COFINA Bond Claims
 (Assured), the National Election, the voting procedures, the election procedures, and any release
 of obligations under the applicable Insurance Policies; provided, however, that, notwithstanding
 anything contained in the Plan of Adjustment to the contrary, the terms and provisions of the
 Plan of Adjustment shall not, and shall not be construed to, release or exculpate: (1) with respect
 to any beneficial holder of the Ambac Insured Bonds that receives Ambac Certificates in
 accordance with the Plan of Adjustment, any claim against Ambac with respect to Ambac’s
 payment obligations under the Ambac Insurance Policy (which claim shall only be asserted by
 the trustee of the Ambac Trust), as adjusted to account for any distributions from the Ambac
 Trust (and any claims or defences that Ambac may have against a beneficial holder of such
 Ambac Insured Bonds with respect to Ambac’s obligations under the Ambac Insurance Policy);
 (2) with respect to any beneficial holder of National Insured Bonds that received National
 Certificates in accordance with the Plan of Adjustment, any claim against National with respect
 to National’s obligations under the National Insurance Policies (which claim shall be asserted in
 accordance with the terms of the National Insurance Policies), as adjusted to account for any
 distributions from the National Trust (and any claims that National may have against a beneficial
 holder of such National Insured Bonds with respect to National’s obligations to such beneficial
 holder under the National Insurance Policies); or (3) with respect to any beneficial holder of
 Assured Insured Bonds, any payment obligation under the applicable Assured Insurance Policy
 in accordance with its terms solely to the extent of any failure by Assured to pay the applicable
 Acceleration Price in full (or any claims that Assured may have against a beneficial holder of
 Assured Insured Bonds with respect to Assured’s obligations under the Assured Insurance
 Policies).

                (c)     PSA Creditors and Bonistas

         Each of the PSA Creditors and Bonistas solely in its capacity as a party to the Plan
 Support Agreement and a Creditor, as applicable, from the Petition Date up to and including the
 Effective Date and each of their respective Related Persons shall not have or incur any liability to
 any Entity for any act taken or omitted to be taken in connection with the Title III Case, the
 formation, preparation, dissemination, implementation, confirmation or approval of the Plan of
 Adjustment or any compromises or settlements contained therein, the Disclosure Statement, the
 Settlement Agreement, or any contract, instrument, release or other agreement or document
 provided for or contemplated in connection with the consummation of the transaction set forth in
 the Plan of Adjustment and the Settlement Agreement; provided, however, that the provisions of
 section 30.7(c) of the Plan of Adjustment shall not affect the liability of any Entity that otherwise


                                                 119
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                    Desc: Main
                         Document Page 153 of 263



 would result from any such act or omission to the extent that such act or omission is determined
 in a Final Order to have constituted intentional fraud or willful misconduct.

                (d)    Agents

         Each of (i) the COFINA Agent and (ii) in the event that the Creditors’ Committee and the
 Commonwealth Agent (1) do not object to approval of the Settlement Motion, approval of the
 Disclosure Statement and confirmation of the Plan and do not file the Motion to Enforce or (2)
 subject to the provisions of decretal paragraph 4 of the Abeyance Stipulation, file the Motion to
 Enforce or an objection to approval of the merits of the Settlement Motion, approval of the
 Disclosure Statement and confirmation of the Plan by the Title III Court, and unless the Title III
 Court determines that any such objection and the Motion to Enforce was filed in bad faith, the
 Commonwealth Agent, solely in its capacity as agent of the Oversight Board with respect to the
 Commonwealth, to litigate and/or settle the Commonwealth-COFINA Dispute, respectively,
 shall not have or incur any liability to any Entity for any act taken or omitted to be taken in
 connection with the Title III Case, the Commonwealth-COFINA Dispute, including, without
 limitation, the Commonwealth-COFINA Dispute Order, the Adversary Proceeding, the
 Commonwealth-COFINA Dispute Settlement, the Settlement Agreement, the Settlement Motion
 and the Settlement Order.

        8.      Appointments Related Litigation

         Notwithstanding anything contained in the Plan of Adjustment to the contrary, in the
 event that a Final Order is entered in connection with the Appointments Related Litigation
 subsequent to entry of the Settlement Order and the Confirmation Order, in consideration of the
 distributions made, to be made, or deemed to be made in accordance with the terms and
 provisions of the Plan of Adjustment and documents and instruments related hereto, all Creditors
 or such other Entities receiving, or deemed to have received, distributions pursuant to or as a
 result of the Plan of Adjustment, consent and agree that such Final Order shall not in any way or
 manner reverse, affect or otherwise modify the transactions contemplated in the Plan of
 Adjustment, the Settlement Agreement, the Confirmation Order and the Settlement Order,
 including, without limitation, the compromise and settlement of the Commonwealth-COFINA
 Dispute and the releases, exculpations and injunctions provided pursuant to Article XXX of the
 Plan of Adjustment.

        9.      Bar Order

         To the limited extent provided in the Plan of Adjustment, each and every Entity is
 permanently enjoined, barred and restrained from instituting, prosecuting, pursuing or litigating
 in any manner any and all claims, demands, rights, liabilities, or causes of action of any and
 every kind, character or nature whatsoever, in law or in equity, known or unknown, direct or
 derivative, whether asserted or unasserted, against any of the Released Parties, based upon,
 related to, or arising out of or in connection with any of the Released Claims, confirmation and
 consummation of the Plan of Adjustment, the negotiation and consummation of the Settlement
 Agreement, or any claim, act, fact, transaction, occurrence, statement or omission in connection
 with or alleged or that could have been alleged in the Related Actions, including, without
 limitation, any such claim, demand, right, liability or cause of action for indemnification,


                                                120
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                     Desc: Main
                         Document Page 154 of 263



 contribution, or any other basis in law or equity for damages, costs or fees incurred arising
 directly or indirectly from or otherwise relating to the Related Actions, either directly or
 indirectly by any Person for the direct or indirect benefit of any Released Party arising from or
 related to the claims, acts, facts, transactions, occurrences, statements or omissions that are,
 could have been or may be alleged in the related Actions or any other action brought or that
 might be brought by, through, on behalf of, or for the benefit of any of the Released Parties
 (whether arising under federal, state or foreign law, and regardless of where asserted).

        10.     No Waiver

        Notwithstanding anything to the contrary contained in sections 30.5 and 30.6 of the Plan
 of Adjustment, the releases and injunctions set forth in such sections shall not, and shall not be
 deemed to, limit, abridge or otherwise affect the rights of the Oversight Board, AAFAF,
 Reorganized COFINA, or the PSA Creditors to enforce, sue on, settle or compromise the rights,
 claims and other matters expressly retained by any of them.

        11.     Supplemental Injunction

         Notwithstanding anything contained in the Plan of Adjustment to the contrary, except to
 the limited extent provided in the Plan of Adjustment, all Entities, including Entities acting on
 their behalf, who currently hold or assert, have held or asserted, or may hold or assert, any
 Released Claims against any of the Released Parties based upon, attributable to, arising out of or
 relating to any Claim against COFINA, whenever and wherever arising or asserted, whether in
 the U.S. or anywhere else in the world, whether sounding in tort, contract, warranty, statute, or
 any other theory of law, equity or otherwise, shall be, and shall be deemed to be, permanently
 stayed, restrained and enjoined from taking any action against any of the Released Parties for the
 purpose of directly or indirectly collecting, recovering or receiving any payment or recovery with
 respect to any Released Claims arising prior to the Effective Date (including prior to the Petition
 Date), including, but not limited to:

                (a)     Commencing or continuing in any manner any action or other proceeding
 of any kind with respect to any such Released Claim against any of the Released Parties or the
 assets or property of any Released Party;

               (b)     Enforcing, attaching, collecting or recovering, by any manner or means,
 any judgment, award, decree or order against any of the Released Parties or the assets or property
 of any Released Party with respect to any such Released Claim;

               (c)    Creating, perfecting or enforcing any Lien of any kind against any of the
 Released Parties or the assets or property of any Released Party with respect to any such
 Released Claim;

                (d)    Except as otherwise expressly provided in the Plan of Adjustment, the
 Confirmation Order, or the Settlement Agreement, asserting, implementing or effectuating any
 setoff, right of subrogation, indemnity, contribution or recoupment of any kind against any
 obligation due to any of the Released Parties or against the property of any Released Party with
 respect to any such Released Claim; and


                                                121
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                     Desc: Main
                         Document Page 155 of 263



                (e)    Taking any act, in any manner, in any place whatsoever, that does not
 conform to, or comply with, the provisions of the Plan of Adjustment, the Confirmation Order,
 or the Settlement Agreement relating to such Released Claim; provided, however, that
 COFINA’s compliance with the formal requirements of Bankruptcy Rule 3016 shall not
 constitute an admission that the Plan of Adjustment provides for any injunction against conduct
 not otherwise enjoined under the Bankruptcy Code.

        12.     Post-Effective Date Fees and Expenses

          From and after the Effective Date, Reorganized COFINA shall, in the ordinary course of
 business and without the necessity for any approval by the Title III Court, retain professionals
 and pay the reasonable professional fees and expenses incurred by Reorganized COFINA related
 to implementation and consummation of the Plan of Adjustment without further approval from
 Title III Court.

        13.     Securities Act Exemption

         Pursuant to section 1145 of the Bankruptcy Code (other than an underwriter as defined in
 section 1145(b) of the Bankruptcy Code) and/or Section 3(a)(2) of the Securities Act, the
 offering, issuance, and distribution of the COFINA Bonds, Ambac Certificates and National
 Certificates pursuant to the terms hereof shall be exempt from registration under the Securities
 Act and any state or local law requiring registration for the offer, issuance or distribution of
 securities, including, but not limited to, the registration requirements of Section 5 of the
 Securities Act and any other applicable state or federal law requiring registration and/or
 prospectus delivery or qualification prior to the offering, issuance, distribution, or sale of
 securities.

        14.     Severability

         Subject to the terms and provisions of the Plan Support Agreement, if, prior to the
 Confirmation Date, any term or provision of the Plan of Adjustment shall be held by the Title III
 Court to be invalid, void or unenforceable, the Title III Court shall, with the consent of the
 Government Parties, have the power to alter and interpret such term or provision to make it valid
 or enforceable to the maximum extent practicable, consistent with the original purpose of the
 term or provision held to be invalid, void or unenforceable, and such term or provision shall then
 be applicable as altered or interpreted. Notwithstanding any such holding, alteration or effect
 and shall in no way be affected, impaired or invalidated by such holding, alteration or
 interpretation.

        15.     Governing Law

         Except to the extent that other federal law is applicable, or to the extent that an exhibit
 hereto or any document to be entered into in connection with the Plan of Adjustment provides
 otherwise, the rights, duties, and obligations arising under the Plan of Adjustment shall be
 governed by, and construed and enforced in accordance with, PROMESA (including the
 provisions of the Bankruptcy Code made applicable under section 301 of PROMESA) and, to the
 extent not inconsistent therewith, the laws of the Commonwealth of Puerto Rico giving effect to
 principles of conflicts of laws.

                                                122
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                      Desc: Main
                         Document Page 156 of 263



        16.     Closing Case

         The Debtor shall, promptly upon the full administration of the Title III Case, file with the
 Title III Court all documents required by Bankruptcy Rule 3022 and any applicable order of the
 Title III Court. Notwithstanding the closing of the Title III Case, the Title III Court shall retain
 jurisdiction of all of the matters set forth in Article XXIX of the Plan of Adjustment.

        17.     Section Headings

        The section headings contained in the Plan of Adjustment are for reference purposes only
 and shall not affect in any way the meaning or interpretation of the Plan of Adjustment.

        18.     Inconsistencies

        To the extent of any inconsistency between (a) the information contained in the
 Disclosure Statement and the terms and provisions of the Plan of Adjustment, the terms and
 provisions contained in the Plan of Adjustment shall govern and (b) the terms and provisions of
 the Plan of Adjustment and the terms and provisions of the Confirmation Order, the terms and
 provisions of the Confirmation Order shall govern and be deemed a modification of the Plan of
 Adjustment; provided, however, that under no circumstances shall the Confirmation Order
 modify the economic terms set forth in the Plan of Adjustment.

        19.     Document Retention

        From and after the Effective Date, COFINA may maintain documents in accordance with
 their standard document retention policy, as may be altered, amended, modified, or
 supplemented by COFINA.

        20.     Immediate Binding Effect

         Pursuant to section 944(a) of the Bankruptcy Code, applicable to the Title III Case
 pursuant to section 301 of PROMESA, and notwithstanding Bankruptcy Rules 3020(e), 6004(h),
 or 7062 or otherwise, upon the occurrence of the Effective Date, the terms of the Plan of
 Adjustment and the Plan Supplement shall be immediately effective and enforceable and deemed
 binding on any and all holders of Claims and their respective successors and assigns, whether or
 not the Claim of any such holder is impaired under the Plan of Adjustment and whether or not
 such holder has accepted the Plan of Adjustment. The releases, exculpations, and settlements
 effected under the Plan of Adjustment will be operative, and subject to enforcement by the Title
 III Court, from and after the Effective Date, including pursuant to the injunctive provisions of the
 Plan of Adjustment. Once approved, the compromises and settlements embodied in the Plan of
 Adjustment, along with the treatment of any associated Allowed Claims, shall not be subject to
 collateral attack or other challenge by any Entity in any court or other forum. As such, any
 Entity that opposes the terms of any compromise and settlement set forth in the Plan of
 Adjustment must (a) challenge such compromise and settlement prior to confirmation of the Plan
 of Adjustment and (b) demonstrate appropriate standing to object and that the subject
 compromise and settlement does not meet the standards governing settlements under Bankruptcy
 Rule 9019 and other applicable law.


                                                 123
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                         Document Page 157 of 263



        21.     Additional Documents

         On or before the Effective Date, the Debtor may file with Clerk of the Title III Court such
 agreements and other documents as may be necessary or appropriate to effectuate and further
 evidence the terms and conditions of the Plan of Adjustment. COFINA and all holders of Claims
 receiving distributions pursuant to the Plan of Adjustment and all other parties in interest, from
 time to time, may prepare, execute, and deliver any agreements or documents and take any other
 actions as may be necessary or advisable to effectuate the provisions and intent of the Plan of
 Adjustment.

        22.     Reservation of Rights

         Except as expressly set forth in the Plan of Adjustment, the Plan of Adjustment shall have
 no force or effect unless the Title III Court shall enter the Confirmation Order. None of the
 filing of the Plan of Adjustment, any statement or provision contained in the Plan of Adjustment,
 or the taking of any action by COFINA with respect to the Plan of Adjustment, the Disclosure
 Statement, or the Plan Supplement shall be or shall be deemed to be an admission or waiver of
 any rights of COFINA with respect to the holders of Claims or with respect to the
 Commonwealth prior to the Effective Date. Except as expressly set forth in the Plan of
 Adjustment, the rights and powers of the government of Puerto Rico under the Puerto Rico
 Constitution and PROMESA, including, without limitation, under sections 303 and 305 of
 PROMESA, are expressly reserved (subject to any limitation thereon imposed by the Puerto Rico
 Constitution, the U.S. Constitution or PROMESA), and nothing in the Plan of Adjustment shall
 be deemed a waiver of any such rights and powers.

        23.     Termination of the Oversight Board

        Upon the termination or dissolution of the Oversight Board pursuant to section 209 of
 PROMESA or otherwise, all rights, powers and authorities of the Oversight Board to implement
 and perform under the Plan of Adjustment shall vest in COFINA or Reorganized COFINA, as
 applicable, without the need for any notice to, or action by, the Title III Court, the Oversight
 Board, COFINA, Reorganized COFINA or any other Entity. Neither COFINA nor Reorganized
 COFINA shall be, or be deemed to be, a successor to the Oversight Board by reason of any
 theory of law or equity, and neither COFINA nor Reorganized COFINA shall assume or be
 responsible for any liability or obligation of the Oversight Board of any kind or nature
 whatsoever.

        24.     Successors and Assigns

        Except as expressly provided otherwise in the Plan of Adjustment, the rights, benefits,
 and obligations of any Entity named or referred to in the Plan of Adjustment or the Confirmation
 Order shall be binding on, and shall inure to the benefit of any heir, executor, administrator,
 successor or assign, Affiliate, officer, director, agent, representative, attorney, beneficiaries, or
 guardian, if any, of each Entity.




                                                 124
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                 Desc: Main
                         Document Page 158 of 263



        25.     Notices

        All notices, requests to, demands or other document(s) required by the Plan of
 Adjustment or the Confirmation Order to be served on or delivered to the Oversight Board,
 COFINA or AAFAF: to be effective shall be in writing including by facsimile transmission and
 unless otherwise expressly provided in the Plan of Adjustment, shall be deemed to have been
 duly given or made when actually delivered or, in the case of notice by facsimile transmission,
 when received and telephonically confirmed, addressed as follows:

 If to the Oversight Board, to:   Financial Oversight and Management Board for Puerto Rico
                                  250 Muñoz Rivera Ave, Suite 800
                                  San Juan, PR 00918-1813
                                  Attn: Natalie A. Jaresko, Executive Director

                                       – with a copy to –

                                  PROSKAUER ROSE LLP
                                  Eleven Times Square
                                  New York, NY 10036
                                  Attn: Martin J. Bienenstock, Esq.
                                         Brian S. Rosen, Esq.
                                  Tel: (212) 969-3000
                                  Fax: (212) 969-2900


 If to COFINA, to:                Puerto Rico Sales Tax Financing Corporation
                                  c/o Fiscal Agency and Financial Advisory Authority
                                  Roberto Sánchez Vilella (Minillas) Government Center
                                  De Diego Ave. Stop 22
                                  San Juan, Puerto Rico 00907
                                  Attn: Christian Sobrino Vega, Executive Director

                                       – with a copy to –

                                  O’MELVENY & MYERS LLP
                                  Seven Times Square
                                  New York, NY 10036
                                  Attn: John Rapisardi, Esq.
                                         Suzzanne Uhland, Esq.
                                  Tel: (212) 326-2000
                                  Fax: (212) 326-2061


 If to AAFAF, to:                 Fiscal Agency and Financial Advisory Authority
                                  Roberto Sánchez Vilella (Minillas) Government Center
                                  De Diego Ave. Stop 22
                                  San Juan, Puerto Rico 00907

                                              125
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                      Desc: Main
                         Document Page 159 of 263



                                   Attn:     Christian Sobrino Vega, Executive Director

                                           – with a copy to –

                                   O’MELVENY & MYERS LLP
                                   Seven Times Square
                                   New York, NY 10036
                                   Attn: John Rapisardi, Esq.
                                          Suzzanne Uhland, Esq.
                                   Tel: (212) 326-2000
                                   Fax: (212) 326-2061


        26.     Term of Injunctions or Stays

         Unless otherwise provided in the Plan of Adjustment or in the Confirmation Order, all
 injunctions or stays in effect in the Title III Case (pursuant to sections 105, 362, or 922 of the
 Bankruptcy Code or any order of the Title III Court) and existing on the Confirmation Date
 (excluding any injunctions or stays contained in the Plan of Adjustment or the Confirmation
 Order) shall remain in full force and effect until the Effective Date. All injunctions or stays
 contained in the Plan of Adjustment or the Confirmation Order shall remain in full force and
 effect in accordance with their terms.

        27.     Entire Agreement

        Except as otherwise indicated, the Plan of Adjustment supersedes all previous and
 contemporaneous negotiations, promises, covenants, agreements, understandings, and
 representations on such subjects, all of which have become merged and integrated into the Plan
 of Adjustment.

        28.     Plan Supplement

         All documents included in the Plan Supplement are incorporated into and are a part of the
 Plan of Adjustment as if set forth in full in the Plan of Adjustment. Upon the filing of the Plan
 Supplement with the Clerk of the Title III Court, copies of the documents contained therein shall
 be made available upon written request to the Oversight Board’s counsel at the address above or
 by downloading such documents from https://cases.primeclerk.com/puertorico/ or the Title III
 Court’s website, available via PACER. Unless otherwise ordered by the Title III Court, to the
 extent any document in the Plan Supplement is inconsistent with the terms of any part of the Plan
 of Adjustment that does not constitute the Plan Supplement, such part of the Plan of Adjustment
 that does not constitute the Plan Supplement shall control; provided, however, that, with respect
 to matters governed by the New Bond Indenture, to the extent that any provisions of the Plan of
 Adjustment are inconsistent with the New Bond Indenture, the New Bond Indenture shall
 control.




                                                 126
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                         Document Page 160 of 263



                         VII.    Confirmation of the Plan of Adjustment

 A.      Confirmation Hearing

        PROMESA and the Bankruptcy Code require the Title III Court, after notice, to conduct
 a Confirmation Hearing at which it will hear arguments in support of the Plan of Adjustment,
 any objections to the Plan of Adjustment, and consider evidence with respect to whether the Plan
 of Adjustment should be confirmed. At the Confirmation Hearing, the Title III Court will
 confirm the Plan of Adjustment only if all of the requirements of PROMESA section 314
 described below are met.

         On October 9, 2018, the Title III Court entered the Order Granting Urgent Motion for
 Entry of Order Establishing Hearing Dates to (I) Determine the Adequacy of Information in the
 COFINA Disclosure Statement, (II) Approve the Rule 9019 Settlement of the Commonwealth-
 COFINA Dispute in the Commonwealth Title III Case and (III) Confirm the COFINA Plan of
 Adjustment [Case No. 17-3284, ECF No. 302] (the “Scheduling Order”). Among other things,
 the Scheduling Order provides that the Confirmation Hearing will begin on January 16, 2019, at
 9:30 a.m. (Atlantic Standard Time) before the Honorable Laura Taylor Swain, United States
 District Judge, at the Title III Court, Clemente Ruiz Nazario United States Courthouse, 150
 Carlos Chardón Avenue, San Juan, P.R. 00918 at a courtroom to be later determined. The
 Confirmation Hearing may be adjourned from time to time by the Title III Court or the Debtor
 without further notice, except for an announcement of the adjourned date made at the
 Confirmation Hearing.

 B.      Deadlines to Object to Confirmation

         The Disclosure Statement Order establishes the objection deadline to confirmation of the
 Plan of Adjustment as January 2, 2019 at 5:00 p.m. (Atlantic Standard Time). Objections to
 confirmation of the Plan of Adjustment must: (1) be in writing; (2) state the name and address of
 the objecting party and the nature of the Claim of such party; (3) state with particularity the basis
 and nature of any objection; and (4) be filed with the Title III Court, and served on the following
 parties so that they are received no later than the applicable deadline set forth above:

      (a) the Office of the United States Trustee for the District of Puerto Rico, Edificio Ochoa,
          500 Tanca Street, Suite 301, San Juan, PR 00901 (re: In re: Commonwealth of Puerto
          Rico);

      (b) attorneys for the Oversight Board as representative of COFINA, Proskauer Rose LLP, 11
          Times Square, New York, New York 10036, Attn: Martin J. Bienenstock, Esq., and Brian
          Rosen, Esq.;

      (c) co-attorneys for the Oversight Board as representative of COFINA, O’Neill & Borges
          LLC, 250 Muñoz Rivera Ave., Suite 800, San Juan, PR 00918- 1813, Attn: Hermann D.
          Bauer, Esq.;

      (d) the attorneys for the Puerto Rico Fiscal Agency and Financial Advisory Authority,
          O’Melveny & Myers LLP, Times Square Tower, 7 Times Square, New York, NY 10036,
          Attn: John J. Rapisardi, Esq., Suzzanne Uhland, Esq., and Diana M. Perez, Esq.;

                                                 127
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                Desc: Main
                         Document Page 161 of 263



    (e) the attorneys for the Puerto Rico Fiscal Agency and Financial Advisory Authority,
        Marini Pietrantoni Muniz, LLC, Luis C. Marini-Biaggi, Esq., MCS Plaza, Suite 500, 255
        Ponce de León Ave., San Juan P.R. 00917;

    (f) the attorneys for the Official Committee of Unsecured Creditors, Paul Hastings LLP, 200
        Park Ave., New York, NY 10166, Attn: Luc A. Despins, Esq., Andrew V. Tenzer, Esq.,
        Michael E. Comerford, Esq., and G. Alexander Bongartz, Esq.;

    (g) those creditors holding the 20 largest unsecured claims against COFINA (on a
        consolidated basis);

    (h) the attorneys for the Official Committee of Unsecured Creditors, Casillas, Santiago &
        Torres LLC, El Caribe Office Building, 53 Palmeras Street, Ste. 1601, San Juan, PR
        00901, Attn: Juan J. Casillas Ayala, Esq. and Alberto J.E. Añeses Negrón, Esq.;

    (i) the attorneys for the Official Committee of Retired Employees, Jenner & Block LLP, 919
        Third Ave., New York, NY 10022, Attn: Robert Gordon, Esq. and Richard Levin, Esq.,
        and Jenner & Block LLP, 353 N. Clark Street, Chicago, IL 60654, Attn: Catherine
        Steege, Esq. and Melissa Root, Esq.;

    (j) the attorneys for the Official Committee of Retired Employees, Bennazar, García &
        Milián, C.S.P., Edificio Union Plaza, PH-A, 416 Ave. Ponce de León, Hato Rey, PR
        00918, Attn: A.J. Bennazar- Zequeira, Esq.;

    (k) all parties that have requested notice pursuant to Rule 2002 of the Federal Rules of
        Bankruptcy Procedure;

    (l) the attorneys for Ambac, Milbank, Tweed, Hadley & McCloy LLP, 28 Liberty Street,
        New York, NY 10005, Attn: Dennis Dunne, Esq. and Atara Miller, Esq.;

    (m)the attorneys for Assured, Cadwalader, Wickersham & Taft, 200 Liberty Street, New
       York, NY 10281, Attn: Mark Ellenberg, Esq., Lary Stromfeld, Esq., Ivan Loncar, Esq.,
       and Casey Servais, Esq.;

    (n) the attorneys for National, Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New York,
        NY 10153, Attn: Marcia L. Goldstein, Esq. and Gabriel Morgan, Esq.;

    (o) the attorneys for the COFINA Senior Bondholders’ Coalition, Quinn Emanuel Urquhart
        & Sullivan, LLP, 51 Madison Avenue, New York, NY 10010, Attn: Susheel Kirpalani,
        Esq. and Eric Kay, Esq.;

    (p) the attorneys for Oppenheimer and the First Puerto Rico Family of Funds, Kramer Levin
        Naftalis & Frankel LLP, 1177 Avenue of the Americas, New York, NY 10036, Attn:
        Thomas Moers Mayer, Esq., Amy Caton, Esq., and Douglas Buckley, Esq.;

    (q) the attorneys for GSAM, McDermott, Will & Emery LLP, 444 West Lake Street,
        Chicago, IL 60606, Attn: William P. Smith, Esq., David L. Taub, Esq., and Alexandra C.
        Scheibe, Esq.;

                                             128
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                                      Desc: Main
                         Document Page 162 of 263



        (r) the attorneys for the Puerto Rico Funds, White & Case LLP, 200 South Biscayne
            Boulevard, Miami, FL 33131, Attn: John K. Cunningham, Esq. and Fernando de la Hoz,
            Esq.;

        (s) the attorneys for Bonistas del Patio, Inc., Davis, Polk & Wardwell LLP, 450 Lexington
            Avenue, New York, NY 10017, Attn: Donald Bernstein, Esq. and Brian Resnick, Esq.;

        (t) the attorneys to certain of the Insured Senior Holders, Norton Rose Fulbright US LLP,
            1301 Avenue of the Americas, New York, NY 10019, Attn: Lawrence A. Larose, Esq.
            and Eric Daucher, Esq.;

        (u) the attorneys to GoldenTree Asset Management LP, Akin Gump Strauss Hauer & Feld
            LLP, One Bryant Park, New York, NY 10036, Attn: Ira S. Dizengoff, Esq. and Philip C.
            Dublin, Esq.;

        (v) the attorneys to Tilden Park Capital Management LP, Simpson Thacher & Bartlett LLP,
            425 Lexington Avenue, New York, NY 10017, Attn: Sandy Qusba, Esq. and Nicholas
            Baker, Esq.;

        (w) the attorneys to Whitebox Advisors LLC, Stroock & Stroock & Lavan LLP, 180 Maiden
            Lane, New York, NY 10038, Attn: Daniel A. Fliman, Esq.; and

        (x) the attorneys for Aurelius and Six PRC, Paul, Weiss, Rifkind, Wharton & Garrison LLP,
            1285 Avenue of the Americas, New York, NY 10019, Attn: Andrew N. Rosenberg, Esq.

        For purposes of filing objections in these cases, the address of the Title III Court is:
 United States District Court for the Southern District of New York, Daniel Patrick Moynihan
 United States Courthouse, 500 Pearl St., Suite No. 3212, New York, New York 10007-1312

 C.         Requirements for Confirmation of the Plan of Adjustment

         Pursuant to PROMESA section 312(a), only the Oversight Board may file a plan of
 adjustment on behalf of the debtor upon the issuance of a certificate under PROMESA section
 104(j).41 The Plan of Adjustment must comply with other provisions of PROMESA section
 314(b), including the applicable provisions of Bankruptcy Code section 1129(b), as follows:

               The Plan of Adjustment must comply with the provisions of the Bankruptcy Code
                made applicable by PROMESA section 301 (PROMESA section 314(b)(1));

               The Plan of Adjustment must comply with the provisions of PROMESA Title III
                (PROMESA section 314(b)(2));

               COFINA must not be prohibited by law from taking any action necessary to carry out
                the Plan of Adjustment (PROMESA section 314(b)(3));

 41
      PROMESA section 104(j) provides that before filing a plan of adjustment on behalf of the debtor, the Oversight
      Board must certify the plan of adjustment. To certify the plan of adjustment, the Oversight Board must determine,
      in its sole discretion, that the plan of adjustment is consistent with the applicable certified fiscal plan.

                                                           129
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                         Document Page 163 of 263



            Except to the extent that the holder of a particular claim has agreed to a different
             treatment of such claim, the Plan of Adjustment must provide that on the Effective
             Date each holder of a claim of a kind specified in Bankruptcy Code section 507(a)(2)
             will receive on account of such claim cash equal to the allowed amount of such claim
             (PROMESA section 314(b)(4));

            Any legislative, regulatory, or electoral approval necessary under applicable law in
             order to carry out any provision of the Plan of Adjustment must be obtained, or such
             provision must be expressly conditioned on such approval (PROMESA section
             314(b)(5));

            The Plan of Adjustment must be consistent with the fiscal plan certified by the
             Oversight Board for COFINA under title II (PROMESA section 314(b)(7));

            COFINA, as the proponent of the Plan of Adjustment by and through the Oversight
             Board, must have complied with all provisions of the Bankruptcy Code (Bankruptcy
             Code section 1129(a)(2)); PROMESA section 301(a); and

            The Plan of Adjustment must have been proposed in good faith and not by any means
             forbidden by law (Bankruptcy Code section 1129(a)(3); PROMESA section 301(a)).

         Moreover, with respect to classification of claims, PROMESA section 301(e) provides
 that in determining whether claims are substantially similar for the purpose of Bankruptcy Code
 section 1122, the Oversight Board shall consider whether such claims are secured and whether
 such claims have priority over other claims.

         At the Confirmation Hearing, the Title III Court will determine whether the Plan of
 Adjustment satisfies the requirements of Title III of PROMESA. The Debtor believes that the
 Plan of Adjustment will satisfy all of the applicable statutory requirements of PROMESA and
 the Bankruptcy Code. Among the requirements for confirmation are that the Plan of Adjustment
 (1) is accepted by the requisite holders of all impaired Classes of Claims or, if not so accepted, is
 accepted by at least one impaired Class of Claims, is “fair and equitable,” and does not
 discriminate unfairly as to the non-accepting class, (2) is in the “best interests” of creditors,
 which requires the Title III Court to consider whether available remedies under the non-
 bankruptcy laws and Puerto Rico Constitution would result in a greater recovery for the creditors
 than is provided by the Plan of Adjustment (3) is feasible, and (4) complies with the applicable
 provisions of PROMESA and the Bankruptcy Code.

        1.      General Requirements for Confirmation

         A plan of adjustment is accepted by an impaired class of claims if holders of two-thirds in
 dollar amount and a majority in number of allowed claims of that class vote to accept the plan of
 adjustment. Only those holders of claims who actually vote to accept or reject the plan count in
 the tabulation. All impaired classes must accept the plan in order for the plan to be confirmed
 without application of the “cramdown” test contained in Bankruptcy Code sections 1129(b)(1),
 (b)(2)(A) and (b)(2)(B). For additional information on “cramdown,” see “Cramdown” below.



                                                 130
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                         Document Page 164 of 263



                (a)     The Plan of Adjustment Complies with Applicable Provisions of the
                        Bankruptcy Code

        The Plan of Adjustment must comply with the provisions of the Bankruptcy Code made
 applicable by PROMESA section 301. These requirements include:

           COFINA, as the proponent of the Plan of Adjustment by and through the Oversight
            Board, must have complied with all provisions of the Bankruptcy Code (Bankruptcy
            Code section 1129(a)(2)); PROMESA section 301(a); and

           The Plan of Adjustment must have been proposed in good faith and not by any means
            forbidden by law (Bankruptcy Code section 1129(a)(3); PROMESA section 301(a)).

        The Debtor believes that the Plan of Adjustment satisfies these requirements.

                (b)     The Plan of Adjustment is Consistent with the Fiscal Plan

         PROMESA section 314(b)(7) requires that the Plan of Adjustment be consistent with the
 Fiscal Plan certified by the Oversight Board. The Debtor believes that the Plan of Adjustment is
 consistent with the Fiscal Plan, and the Oversight Board has certified that the Plan of Adjustment
 is indeed consistent with the Fiscal Plan pursuant to PROMESA section 104(j).

                (c)     The “Best Interests of Creditors” Test

         Notwithstanding acceptance of the Plan of Adjustment by each impaired Class of Claims,
 the Title III Court also must determine that the Plan of Adjustment is in the best interests of
 creditors pursuant to PROMESA section 314(b)(6). To satisfy this “best interests of creditors”
 test under PROMESA, a debtor must establish that confirmation of its proposed plan of
 adjustment, more likely than not, would leave the debtor’s creditors as a whole in a better
 position than would dismissal of the debtor’s title III case. Because the failure of plan
 confirmation and dismissal of a debtor’s Title III case, in most instances, would result in a race
 to the courthouse that could leave many creditors with no recovery at all, the best interests of
 creditors test is a flexible standard that is less stringent than a test requiring that a plan of
 adjustment be “fair and equitable.”

         The Debtor believes that the Plan of Adjustment satisfies the best interest of creditors test
 set forth in PROMESA section 314(b)(6). Confirmation of the Plan of Adjustment relieves
 COFINA of a substantial portion of its debt burden (in excess of $5 billion in face amount of
 debt and more than $32 billion in nominal debt service over the next 40 years) and resolves the
 risk of non-payment to holders of Existing Securities posed by the Commonwealth-COFINA
 Dispute. It also ensures that COFINA will be able to service the COFINA Bonds through its
 ownership of the COFINA Portion, an ownership that will be authorized under the Settlement
 Agreement, the Confirmation Order, and the New Legislation. In the absence of confirmation of
 the Plan of Adjustment, and the various interrelated settlements and compromises reflected in the
 Plan of Adjustment, COFINA and its stakeholders would be faced with a return to the complex,
 protracted, and novel litigation of the Commonwealth-COFINA Dispute, which threatened the
 very foundation of COFINA to service its Existing Securities.


                                                 131
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                      Desc: Main
                         Document Page 165 of 263



          The foregoing demonstrates the simple proposition that prompted COFINA’s Title III
 filing in the first instance: there is no non-restructuring solution to the problems facing COFINA
 and its stakeholders. The Plan of Adjustment embodies COFINA’s attempt to provide claimants
 with the highest possible recovery (consistent with their relative rights against COFINA) while
 resolving the litigation that threatens COFINA’s ability to pay its debts. Accordingly, the Debtor
 believes that the Plan of Adjustment provides a better outcome than creditors could have
 achieved, as a whole, outside of the Title III Case and, thus, satisfies the “best interest of
 creditors” test set forth at PROMESA section 314(b)(6).

                (d)     Feasibility

         Section 314(b)(6) also requires that a plan of adjustment be feasible. While the best
 interests of creditors test establishes a “floor” with respect to how much a debtor can be expected
 to pay creditors under a plan of adjustment, the feasibility standard of PROMESA section
 314(b)(6) imposes a “ceiling” on creditor recoveries under such a plan of adjustment. To satisfy
 the feasibility requirement, a municipal debtor must generally demonstrate, by a preponderance
 of the evidence, that it has the ability to make the payments set forth in the proposed plan of
 adjustment while also maintaining sufficient assets to (i) provide adequate levels of
 governmental services, (ii) fund normal operations, and (iii) remain financially viable after the
 conclusion of the Title III case and during the contemplated payment period.

         To determine whether a proposed plan of adjustment satisfies the feasibility standard of
 PROMESA section 314(b)(6), a court must analyze the debtor’s income and expense projections.
 A plan of adjustment is feasible if the debtor’s income and expense projections (i) are realistic,
 reliable and not unreasonably optimistic and (ii) the plan is workable and appears to have a
 reasonable prospect of success; i.e., it appears reasonably probable that the debtor will be able to
 make the payments to creditors contemplated in the plan of adjustment while maintaining
 adequate levels of services. Because COFINA is a securitization vehicle that never provided
 services to Commonwealth residents beyond its financing function, the Title III Court need only
 (i) determine whether COFINA’s projected revenues and expenses are reasonable, and (ii) if so,
 decide whether COFINA will be able to make the contemplated payments under the Plan of
 Adjustment while avoiding a recurrence of the type of financial distress that caused it to
 commence its Title III case.

          For purposes of determining whether the Plan of Adjustment meets this requirement,
 COFINA has prepared financial projections (as set forth in greater detail in Section XVIII of this
 Disclosure Statement, entitled “Financial Information and Projections” and Exhibit E) that
 demonstrate, as a result of COFINA’s ownership of the COFINA Portion, COFINA’s ability to
 fulfill its obligations under the Plan of Adjustment during that period. The Debtor believes that
 its financial projections (and its underlying assumptions) are reasonable and demonstrate a
 probability that COFINA will be able to satisfy its obligations under the Plan of Adjustment.
 Accordingly, the Debtor believes that the Plan of Adjustment meets the feasibility requirement of
 PROMESA section 314(b)(6).

                (e)     Cramdown




                                                 132
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                        Desc: Main
                         Document Page 166 of 263



         PROMESA and the Bankruptcy Code provide that the Title III Court may confirm a plan
 of adjustment that is not accepted by all impaired classes if at least one impaired class of claims
 accepts the plan and the so-called “cramdown” provisions set forth in Bankruptcy Code sections
 1129(b)(l), (b)(2)(A) and (b)(2)(B) are satisfied. The plan of adjustment may be confirmed
 under the cramdown provisions if, in addition to satisfying the other requirements of PROMESA
 section 314(b), it (i) is “fair and equitable” and (ii) does not discriminate unfairly with respect to
 each class of claims that is impaired under and has not accepted the plan of adjustment. To the
 extent that any impaired Classes of Claims do not accept the Plan of Adjustment under
 Bankruptcy Code section 1126(c), the Debtor believes that the Plan of Adjustment and the
 treatment of all Classes of Claims under the Plan of Adjustment satisfy the following
 requirements for nonconsensual confirmation of the Plan of Adjustment.

                        i.      “Fair and Equitable”

         Uncertainty exists as to the contours of the “fair and equitable” requirement in Title III.
 Outside of the context of Title III, the “fair and equitable” requirement generally requires, among
 other things, that, unless a dissenting unsecured class of claims receives payment in full for its
 allowed claims, no holder of allowed claims in any class junior to that class may receive or retain
 any property on account of such claims. This is known as the “absolute priority rule.” Few
 published opinions have addressed the meaning of the “fair and equitable” requirement in
 chapter 9 cases. Courts have held that the “fair and equitable” requirement in chapter 9 cases is
 understood as requiring that, where a debtor seeks nonconsensual confirmation of a plan of
 adjustment, the impaired creditors of such debtor, under the proposed plan of adjustment, will
 receive all that they can reasonably expect under the circumstances.

         With respect to holders of secured claims, the “fair and equitable” requirement generally
 requires that secured claimholders (1)(a) retain the liens securing their claims to the extent of the
 allowed amount of such claim and (b) receive deferred cash payments totaling at least the
 allowed amount of their claims, of a value, as of the effective date of the plan of adjustment, of at
 least the value of such creditors’ interest in the debtor’s interest in the collateral securing the
 creditors’ claim, or (ii) for the realization by such holders of the indubitable equivalent of such
 creditors’ claims. Under the Plan of Adjustment and the Confirmation Order, COFINA will be
 the owner of the COFINA Portion and holders of COFINA Bonds will receive a statutory lien
 against the COFINA Portion and deferred cash payments on account of the COFINA Bonds of
 substantially all the value of the COFINA Assets.

        Accordingly, the Debtor believes that the Plan is “fair and equitable” with respect to
 holders of Claims against COFINA as it provides such holders of Claims with all they
 reasonably can expect under the circumstances of the Title III Case. In the absence of
 confirmation, COFINA and its stakeholders would be faced with a return to litigation of the
 Commonwealth-COFINA Dispute. Under the circumstances, the Debtor does not believe that it
 could provide holders of Claims with greater recoveries while also settling the Commonwealth-
 COFINA Dispute and addressing the risk that litigation posed to COFINA and its stakeholders.

                        ii.     Unfair Discrimination




                                                  133
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                      Desc: Main
                         Document Page 167 of 263



        A plan of adjustment does not “discriminate unfairly” if a dissenting class is treated
 substantially equally with respect to other classes similarly situated, and no class receives more
 than it is legally entitled to receive for its claims. The Debtor believes that the Plan of
 Adjustment does not unfairly discriminate against any impaired Class of Claims.

 IN THE EVENT OF REJECTION OF THE PLAN OF ADJUSTMENT BY ONE OR
 MORE IMPAIRED CLASSES, THE DEBTOR RESERVES THE RIGHT TO REQUEST
 THE TITLE III COURT TO CONFIRM THE PLAN OF ADJUSTMENT IN
 ACCORDANCE WITH PROMESA AND BANKRUPTCY CODE SECTION 1129(b)(1),
 (b)(2)(A) AND (b)(2)(B). THE DEBTOR, SUBJECT TO THE PRIOR WRITTEN
 CONSENT OF THE PSA CREDITORS, HAS RESERVED THE RIGHT TO MODIFY
 THE PLAN OF ADJUSTMENT TO THE EXTENT, IF ANY, THAT CONFIRMATION
 OF THE PLAN OF ADJUSTMENT UNDER PROMESA SECTION 314 AND
 BANKRUPTCY CODE SECTION 1129(b) REQUIRES MODIFICATION.

        2.      Alternatives to Confirmation and Consummation of the Plan

         The Debtor has evaluated numerous alternatives to the Plan of Adjustment, which is
 premised and conditioned upon approval and effectiveness of the Settlement Agreement,
 including alternative structures and terms of the Plan of Adjustment and delaying the adoption
 thereof. While the Debtor has concluded that the Plan of Adjustment is the best alternative and
 will maximize recoveries by holders of Allowed Claims against COFINA, if the Plan of
 Adjustment is not confirmed, the Debtor could attempt to formulate and propose a different plan
 of adjustment. The Plan of Adjustment was formulated after months of difficult negotiations
 among numerous creditor constituencies, including in connection with numerous mediation
 sessions ordered by the Title III Court (see Section IV.E of this Disclosure Statement). Under
 the circumstances, the Debtor believes that the Plan of Adjustment provides the greatest and
 earliest possible recoveries to Creditors and that acceptance and confirmation of the Plan of
 Adjustment and approval of the Settlement Agreement are in the best interests of the Debtor and
 all Creditors. The Debtor further believes that any alternative to the Plan of Adjustment would
 result in unnecessary delay, uncertainty, litigation, and expense, the net effect of which would
 result in recoveries to Creditors less than the distributions to be made to Creditors under the Plan
 of Adjustment. The Debtor, therefore, believes that confirmation and consummation of the Plan
 of Adjustment is preferable to potential alternatives.

                          VIII. Provisions Regarding COFINA Bonds

 THE COFINA BONDS WILL BE ISSUED PURSUANT TO THE TERMS AND
 PROVISIONS OF THE NEW BOND INDENTURE. THE NEW BOND INDENTURE
 CONSTITUTES PART OF THE PLAN SUPPLEMENT AND WILL BE FILED
 SEPARATELY WITH THE TITLE III COURT AS SOON AS PRACTICABLE (BUT IN
 NO EVENT LATER THAN FIFTEEN (15) DAYS) PRIOR TO THE VOTING
 DEADLINE, OR ON SUCH OTHER DATE AS THE TITLE III COURT ESTABLISHES,
 IN ACCORDANCE WITH THE DISCLOSURE STATEMENT ORDER. PURSUANT
 TO THE PLAN SUPPORT AGREEMENT, THE NEW BOND INDENTURE WILL BE
 CONSISTENT WITH THE PLAN SUPPORT AGREEMENT IN ALL RESPECTS AND
 OTHERWISE BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO

                                                 134
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                   Desc: Main
                         Document Page 168 of 263



 EACH PARTY TO THE PLAN SUPPORT AGREEMENT. THE DESCRIPTION OF
 THE TERMS AND PROVISIONS OF THE COFINA BONDS AND NEW BOND
 INDENTURE IN THIS PART VIII OF THE DISCLOSURE STATEMENT
 REPRESENTS THE DEBTOR’S BEST AVAILABLE DESCRIPTION AS OF THE
 DATE HEREOF, AND THE ACTUAL TERMS AND PROVISIONS OF THE COFINA
 BONDS AND NEW BOND INDENTURE ARE SUBJECT TO MATERIAL CHANGE
 WITHOUT FURTHER NOTICE BY THE DEBTOR EXCEPT AS PROVIDED IN THE
 PLAN SUPPLEMENT. TO THE EXTENT THERE IS ANY CONFLICT BETWEEN
 THE DESCRIPTION IN THIS PART VIII OF THE DISCLOSURE STATEMENT AND
 THE NEW BOND INDENTURE, THE NEW BOND INDENTURE GOVERNS IN ALL
 RESPECTS.

 A.     General

        The COFINA Bonds and the COFINA Parity Bonds will be issued pursuant to the terms
 and provisions of the New Bond Indenture and will be distributed as set forth in the Plan of
 Adjustment. As described below under the caption “COFINA Parity Bonds”, Reorganized
 COFINA may issue additional bonds for refunding or refinancing purposes only to the extent
 permitted by the New Bond Indenture, secured and payable on a pari passu basis with the
 COFINA Bonds (the “COFINA Parity Bonds”). The definitive documentation governing the
 COFINA Bonds and the COFINA Parity Bonds shall generally provide for the terms set forth in
 this summary, subject to the results of any election permitted by the Plan of Adjustment, such as
 the Junior COFINA Bond Claim (Taxable Election) and the Senior COFINA Bond Claim
 (Taxable Election) and other adjustments permitted or required by the Plan of Adjustment. This
 summary does not purport to be complete and is subject to, and is qualified in its entirety by
 reference to, all the provisions of the COFINA Bonds, the New Bond Indenture and the Plan of
 Adjustment.

        On the Effective Date, Reorganized COFINA shall issue the COFINA Bonds as a single
 Series with (i) four (4) maturities of current interest bonds (the “CIBs”) and (ii) seven (7)
 maturities of capital appreciation bonds (the “CABs”). The COFINA Bonds will be dated as of
 August 1, 2018 and will accrue or accrete interest, as applicable, from such date.

          CIBs. The CIBs will mature on July 1 of the years, in the principal amounts and bear
 interest                                                                            at    the
 rates set                                                                               forth
 below:                               Principal                  Interest
                   Year               Amount                      Rate
                   2034          $ 375,090,000                    4.50%
                   2040           2,996,115,000                   4.55
                   2053           1,451,135,000                   4.75
                   2058           4,297,080,000                   5.00



        Interest on the CIBs will be paid on the Effective Date and semi-annually on each July 1
 and January 1 thereafter (each such date an “Interest Payment Date”). Interest on the CIBs will
 be computed on the basis of a 360-day year consisting of twelve 30-day months. The CIBs will

                                               135
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                    Desc: Main
                         Document Page 169 of 263



 be issued as fully registered bonds in denominations of $1,000 or any integral multiples thereof.
 If any such Interest Payment Date or maturity date is not a Business Day, any action to be taken
 on such date need not be taken on such date but may be taken on the next succeeding Business
 Day with the same force and effect as if taken on such date, with no additional interest accruing
 in respect of the delay.

          CABs. The CABs will mature on July 1 of the years, in the principal amounts and accrete
 at the rates set forth below:

                          Initial Issuance                   Maturity            Accretion
        Maturity              Amount                         Amount                Rate
         2024            $ 166,818,954.50               $ 201,537,898.10          4.250%
         2027              246,346,597.95                  348,676,228.60         4.375
         2029              220,190,485.50                  346,050,471.60         4.375
         2031              256,162,971.50                  445,599,082.70         4.500
         2033              263,752,428.80                  500,306,662.00         4.500
         2046            1,108,991,315.10                4,252,407,026.55         5.375
         2051              639,639,064.00                3,543,673,606.80         5.625


         Interest on the CABs will not be payable on a current basis but will accrete semi-annually
 from August 1, 2018 on each July 1 and January 1 (each a “Valuation Date”), and will be treated
 as if accruing interest in equal daily amounts between Valuation Dates, until payable at maturity
 (or upon earlier redemption).

 B.     Redemption

                 (a)   Optional Redemption

       The COFINA Bonds maturing on July 1, 2024 and July 1, 2027 are not subject to
 redemption prior to maturity.

        The COFINA Bonds, other than the COFINA Bonds maturing on July 1, 2024 and July 1,
 2027, are subject to redemption prior to maturity, at the election or direction of Reorganized
 COFINA, in whole or in part (and, if in part, in an Authorized Denomination) on any Business
 Day, during the periods and at the redemption prices set forth below:

                                       Redemption                         Redemption
        Maturity                          Period                             Price
         2029             July 1, 2028 through June 30, 2029        103% of Accreted Value

          2031            July 1, 2028 through June 30, 2029        105% of Accreted Value
                          July 1, 2029 through June 30, 2031        103% of Accreted Value

          2033            July 1, 2028 through June 30, 2031        107.5% of Accreted Value
                          July 1, 2031 through June 30, 2032        105% of Accreted Value
                          July 1, 2032 through June 30, 2033        103% of Accreted Value


                                                136
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                        Desc: Main
                         Document Page 170 of 263



          2034            On or after July 1, 2025                         100%
  2040, 2053 and 2058     On or after July 1, 2028                         100%
     2046 and 2051        July 1, 2028 through June 30, 2033               107.5% of Accreted Value
                          July 1, 2033 through June 30, 2038               105% of Accreted Value
                          July 1, 2038 through June 30, 2043               103% of Accreted Value
                          On or after July 1, 2043                         100% of Accreted Value

                 (b)    Mandatory Sinking Fund Redemption

        The COFINA Bonds are subject to mandatory redemption, in part, through application of
 Sinking Fund Installments, at a redemption price of 100% of the principal amount thereof, plus
 accrued or accreted interest:




                                           $201,537,898.10
                                           COFINA Bonds
                                         maturing July 1, 2024
                                   Year                  Accreted Value
                                   2019                  $ 19,606,660.20
                                   2021                    17,479,550.10
                                   2022                    35,660,810.70
                                   2023                    54,565,877.10
                                   2024†                   74,225,000.00
                                   †
                                       Final maturity.

                                           $348,676,228.60
                                           COFINA Bonds
                                         maturing July 1, 2027
                                   Year                  Accreted Value
                                   2025                  $94,674,753.80
                                   2026                  115,941,474.80
                                   2027†                 138,060,000.00
                                   †
                                       Final maturity.

                                           $346,050,471.60
                                           COFINA Bonds
                                         maturing July 1, 2029
                                  Year                   Accreted Value
                                  2028                   $161,065,471.60


                                                    137
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59      Desc: Main
                         Document Page 171 of 263



                                2029†                 184,985,000.00
                                †
                                    Final maturity.


                                         $445,599,082.70
                                         COFINA Bonds
                                       maturing July 1, 2031
                            Year                      Accreted Value
                            2030                      $ 209,859,082.70
                            2031†                      235,740,000.00
                            †
                                    Final maturity.

                                         $500,306,662.00
                                         COFINA Bonds
                                       maturing July 1, 2033
                            Year                       Accreted Value
                            2032                       $262,646,662.00
                            2033†                       237,660,000.00
                            †
                                Final maturity.

                                          $375,090,000
                                         COFINA Bonds
                                       maturing July 1, 2034
                            Year                            Amount
                            2033                        $ 52,970,000.00
                            2034†                        322,120,000.00
                            †
                                Final maturity.

                                         $2,996,115,000
                                         COFINA Bonds
                                       maturing July 1, 2040
                            Year                            Amount
                            2035                        $366,885,000.00
                            2036                         415,060,000.00
                            2037                         466,685,000.00
                            2038                         521,965,000.00
                            2039                         581,125,000.00
                            2040†                        644,395,000.00
                            †
                                Final maturity.

                                        $4,252,407,026.55
                                         COFINA Bonds
                                       maturing July 1, 2046




                                                  138
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59             Desc: Main
                         Document Page 172 of 263



                                Year                   Accreted Value
                                2041                  $708,735,023.75
                                2042                   708,737,287.50
                                2043                   708,734,532.20
                                2044                   708,732,767.50
                                2045                   708,732,415.60
                                2046†                  708,735,000.00
                                †
                                    Final maturity.

                                        $3,543,673,606.80
                                         COFINA Bonds
                                       maturing July 1, 2051
                                Year                   Accreted Value
                                2047                  $708,736,815.00
                                2048                   708,734,564.85
                                2049                   708,734,662.00
                                2050                   708,732,564.95
                                2051†                  708,735,000.00
                                †
                                    Final maturity.

                                         $1,451,135,000
                                         COFINA Bonds
                                       maturing July 1, 2053
                                Year                      Amount
                                2052                  $708,735,000.00
                                2053†                  742,400,000.00
                                †
                                    Final maturity.

                                         $4,297,080,000
                                         COFINA Bonds
                                       maturing July 1, 2058
                                Year                     Amount
                                2054                  $777,665,000.00
                                2055                   816,545,000.00
                                2056                   857,375,000.00
                                2057                   900,240,000.00
                                2058†                  945,255,000.00
                                †
                                    Final maturity.

                (c)   Selection of COFINA Bonds to be Redeemed from Sinking Fund
                      Installments

        If less than all of the COFINA Bonds of a Series are to be redeemed, the Depository
 Trust Company, on behalf of the Trustee, shall select the COFINA Bonds within the same
 maturity of such Series to be redeemed by means of a random lottery.



                                                  139
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                    Desc: Main
                         Document Page 173 of 263



                (d)    Purchase of COFINA Bonds

         Reorganized COFINA may, at any time subsequent to the first day of any Fiscal Year but
 in no event less than thirty-five (35) days prior to the succeeding date on which a Sinking Fund
 Installment is scheduled to be due, direct the Trustee to purchase, with money on deposit in the
 Debt Service Fund, at a price not in excess of par plus interest accrued and unpaid to the date of
 such purchase, COFINA Bonds to be redeemed from such Sinking Fund Installment. Any
 COFINA Bonds so purchased or otherwise purchased and delivered to the Trustee shall be
 canceled upon receipt thereof by the Trustee and evidence of such cancellation shall be given to
 the Reorganized COFINA. The principal amount of each COFINA Bond so canceled shall be
 credited against the Sinking Fund Installment due on such date.

                (e)    Notice of Redemption

        Whenever COFINA Bonds are to be redeemed, the Trustee shall give notice of the
 redemption of the COFINA Bonds in the name of COFINA which notice will specify (a) the
 COFINA Bonds to be redeemed, (b) the maturity dates and interest rates or accretion rates of the
 COFINA Bonds to be redeemed and the date such COFINA Bonds were issued; (c) the numbers
 and other distinguishing marks of the COFINA Bonds to be redeemed, including CUSIP
 numbers; (d) the redemption date; (e) the Redemption Price, if then known; and (f) the principal
 amount of each COFINA Bond to be redeemed. If Reorganized COFINA’s obligation to redeem
 the COFINA Bonds is subject to conditions, the notice will include a statement to that effect and
 of the conditions to such redemption. Such notice shall further state that, if on such date all
 conditions to redemption have been satisfied, there shall become due and payable on such date
 upon each COFINA Bond to be redeemed the Redemption Price thereof, together with interest
 accrued and unpaid thereon to the redemption date, and that, from and after such date, payment
 having been made or provided for, interest thereon shall cease to accrue.

         The Trustee will give notice by mailing a copy of such notice not less than thirty (30)
 days nor more than sixty (60) days prior to the redemption date, to the registered owners of the
 COFINA Bonds which are to be redeemed, at their last known addresses appearing on the
 registration books not more than ten (10) Business Days prior to the date such notice is given.
 The failure of any Holder of a COFINA Bond to be redeemed to receive such notice shall not
 affect the validity of the proceedings for the redemption of the COFINA Bonds.

                (f)    Payment of Redeemed Bonds

         Notice having been given by mail in the manner described above, the COFINA Bonds or
 portions thereof so called for redemption shall become due and payable on the redemption date
 so designated at the Redemption Price, plus interest accrued and unpaid to the redemption date,
 and, upon presentation and surrender of such COFINA Bonds, at the office or offices specified in
 such notice, such COFINA Bonds, or portions thereof, shall be paid at the Redemption Price,
 plus interest accrued and unpaid to the redemption date. If there is called for redemption less
 than all of the principal amount of a COFINA Bond, Reorganized COFINA will execute and the
 Trustee will authenticate and deliver, upon the surrender of such COFINA Bond, without charge
 to the owner thereof, for the unredeemed balance of the principal amount of the registered
 COFINA Bond so surrendered, COFINA Bonds of like maturity in any of the authorized


                                                140
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                    Desc: Main
                         Document Page 174 of 263



 denominations. If, on the redemption date, money for the redemption of all COFINA Bonds or
 portions thereof of any like maturity to be redeemed, together with interest accrued and unpaid
 thereon to the redemption date, shall be held by the Trustee and Paying Agents so as to be
 available therefor on such date and if notice of redemption shall have been mailed as described
 above, then, from and after the redemption date, interest on the COFINA Bonds or portions
 thereof so called for redemption shall cease to accrue and such COFINA Bonds shall no longer
 be considered to be Outstanding under the New Bond Indenture. If such money is not available
 on the redemption date, such COFINA Bonds or portions thereof shall continue to bear interest
 until paid at the same rate as they would have borne had they not been called for redemption.

 C.     Collateral for Repayment of COFINA Bonds

         Repayment of the COFINA Bonds and COFINA Parity Bonds from the COFINA
 Receipts, as defined below, shall be secured by a statutory first lien on the Pledged Sales Taxes,
 as defined below, in an amount not to exceed the COFINA Revenues, as defined below, subject
 to the “Substitution of Collateral” provisions described below. Such lien shall (a) remain in
 effect and (b) be closed until, in each case, the COFINA Bonds and COFINA Parity Bonds have
 been paid or satisfied in full in accordance with their terms.

         “Pledged Sales Taxes” shall mean (a) the present and future revenues and collections
 generated by the portion of the Sales and Use Tax that corresponds to a tax rate of five and one-
 half percent (5.5%) and (b) the Substituted Collateral, if any.

        “COFINA Revenues” means the Pledged Sales Taxes payable to Reorganized COFINA
 in accordance with Article 4.1 of the Act (First Dollars Funding of COFINA Revenues), in each
 Fiscal Year in the following amounts (which amounts are equal to fifty-three and sixty-five one
 hundredths percent (53.65%) of the Fixed Income for each Fiscal Year):

                Fiscal           COFINA                Fiscal           COFINA
                Year             Revenues              Year             Revenues
                2019           $420,185,325            2039           $920,677,791
                2020            436,992,738            2040            957,504,902
                2021            454,472,448            2041            992,525,000
                2022            472,651,346            2042            992,525,000
                2023            491,557,399            2043            992,525,000
                2024            511,219,696            2044            992,525,000
                2025            531,668,483            2045            992,525,000
                2026            552,935,223            2046            992,525,000
                2027            575,052,631            2047            992,525,000
                2028            598,054,737            2048            992,525,000
                2029            621,976,926            2049            992,525,000
                2030            646,856,003            2050            992,525,000
                2031            672,730,244            2051            992,525,000
                2032            699,639,453            2052            992,525,000
                2033            727,625,032            2053            992,525,000
                2034            756,730,033            2054            992,525,000

                                                141
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                     Desc: Main
                         Document Page 175 of 263



                 2035            786,999,234             2055          992,525,000
                 2036            818,479,203             2056          992,525,000
                 2037            851,218,371             2057          992,525,000
                 2038            885,267,106             2058          992,525,000

         For each Fiscal Year following 2058 and until all Principal and interest on the COFINA
 Bonds and COFINA Parity Bonds has been paid in full or defeased in accordance with Section
 12.01 of the New Bond Indenture, “COFINA Revenues” shall include an amount equal to fifty-
 three and sixty-five one hundredths percent (53.65%) of the Fixed Income for such Fiscal Year.

        “COFINA Revenue Fund” means the fund so designated, created and established
 pursuant to Section 5.02 of the New Bond Indenture.

       “COFINA Receipts” means the proceeds of the COFINA Revenues received by
 Reorganized COFINA pursuant to the Act and the Banking Services Agreement.

        “Fixed Income” means, for Fiscal Year 2018 and 2019, seven hundred eighty-three
 million, one hundred ninety-seven thousand, two hundred and fifty-one dollars ($783,197,251)
 and, for each subsequent Fiscal Year, the Fixed Income for the prior Fiscal Year plus four
 percent (4%) of such Fixed Income, up to the Maximum Amount. The Fixed Income for each
 Fiscal Year shall be funded from the first revenues collected of the COFINA Pledged Sales
 Taxes.

        “Maximum Amount” means One Billion Eight Hundred and Fifty Million dollars
 ($1,850,000,000.00).

         Until the COFINA Bonds and COFINA Parity Bonds have been paid or satisfied in full
 in accordance with their terms, the COFINA Revenues shall be funded annually from “first
 dollars” collected from the COFINA Pledged Taxes, subject to the qualifications provided in
 Section 16.5 of the Plan of Adjustment.

        For more information, please refer to Section [IV.F.4] of this Disclosure Statement.

 D.     Statutory Lien

         The New Bond Legislation provides that the COFINA Bonds and COFINA Parity Bonds
 shall be secured by a statutory first lien on the Trust Estate described in the New Bond Indenture,
 including all of Reorganized COFINA’s right, title and interest in and to the COFINA Pledged
 Taxes. The statutory first lien shall automatically attach from the time COFINA Bonds and
 COFINA Parity Bonds are issued without further action or authorization by Reorganized
 COFINA or any other entity, person, governmental authority or officer. The statutory lien shall
 be valid and binding from the time such COFINA Bonds and COFINA Parity Bonds are
 executed and delivered and the statutory lien shall automatically be effective, binding and
 enforceable against all Persons having claims of any kind in tort, contract or otherwise against
 Reorganized COFINA or its assets irrespective of whether such Persons have notice of such lien.




                                                142
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                   Desc: Main
                         Document Page 176 of 263



 E.     Application of COFINA Revenues

        Promptly (and in no event later than two Business Days) following the deposit of the
 COFINA Receipts into the COFINA Revenue Fund, the Trustee shall withdraw from the
 COFINA Revenue Fund and transfer and apply such amounts as follows and in the following
 order of priority:

        First: To the following accounts on a pro rata basis:

              (i)     the Interest Account of the Debt Service Fund, in each Fiscal Year, an
        amount equal to the Interest Funding Requirement for such Fiscal Year; and

              (ii)    the Principal Account of the Debt Service Fund, in each Fiscal Year, an
        amount equal to the Principal Funding Requirement for such Fiscal Year;

        Second: Upon the direction of an Authorized Officer of the Corporation, to the Arbitrage
        Rebate Fund the amount set forth in such direction;

        Third: To the Operating Reserve Fund, in each Fiscal Year, the amount certified by an
        Authorized Officer of the Corporation as being necessary to deposit to the Operating
        Reserve Fund such that the total amount on deposit in the Operating Reserve Fund in
        such Fiscal Year equals the Operating Reserve Fund Cap;

        Fourth: Upon the direction of an Authorized Officer of the Corporation and with the
        consent of the Secretary of Treasury, to the Debt Retirement Fund, the amount set forth
        in such direction; and

        Fifth: To the Remainder Fund, any remaining balance.

         “Interest Funding Requirement” means, for each Fiscal Year, an amount equal to 100%
 of the interest due and payable on all outstanding COFINA Bonds and COFINA Parity Bonds in
 such Fiscal Year and on the next succeeding July 1, excluding interest actually paid on the first
 day such Fiscal Year and including any interest unpaid in prior Fiscal Years (and, for the
 avoidance of doubt, interest on such overdue interest) calculated based on a 360-day year
 consisting of twelve (12) 30-day month minus.

        “Principal Funding Requirement” means for each Fiscal Year, an amount equal to the
 sum of the Principal due on all outstanding COFINA Bonds and COFINA Parity Bonds in such
 Fiscal Year and on the next succeeding Principal Payment Date, excluding Principal actually
 paid on the first day such Fiscal Year and including any Principal unpaid in prior Fiscal Years.

 F.     Refunding Bonds

                (a)    COFINA Parity Bonds

        Reorganized COFINA shall, at the written direction of the Secretary of the Treasury,
 issue COFINA Parity Bonds to refund or refinance the COFINA Bonds or other COFINA Parity
 Bonds provided, that (a) notwithstanding the terms of such COFINA Parity Bonds, Reorganized

                                               143
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                    Desc: Main
                         Document Page 177 of 263



 COFINA shall not be entitled to an increase of the COFINA Revenues; (b) the principal and
 interest payment dates on the COFINA Parity Bonds shall be the same principal and interest
 payments dates on the COFINA Bonds; (c) the final maturity date of the COFINA Parity Bonds
 shall not be later than July 1, 2058; and (d) upon the issuance of any COFINA Parity Bonds:

               (a)     annual debt service due on all COFINA Bonds and outstanding COFINA
        Parity Bonds in the then-current and each future Fiscal Year immediately after the
        issuance of the COFINA Parity Bonds shall be equal to or less than annual debt service
        due on all outstanding COFINA Bonds and COFINA Parity Bonds in the then-current
        and each future Fiscal Year immediately prior to such issuance; and

                (b)    as set forth in the New Bond Indenture, Debt Service Savings shall only be
        realized in the same Fiscal Years in which principal of on the COFINA Bonds and
        COFINA Parity Bonds and the interest thereon were refunded and/or purchased.

                (b)    Additional Indebtedness

        Following the issuance of the Initial Bonds, Reorganized COFINA may not incur any
 additional indebtedness except that the Reorganized COFINA may issue or incur:

             (a)    COFINA Parity Bonds under and in compliance with the provisions of the
        New Bond Indenture summarized above; and

               (b)     obligations under and in accordance with the provisions of Section 16.3 of
        the Plan of Adjustment (“Subordinated Lien Bonds”), as described in the next following
        paragraph (the “Additional Bonds Test”).

         Reorganized COFINA may issue Subordinated Lien Bonds for the benefit of, and with
 the consent of, the Government and for any lawful purpose of the Government, provided that (x)
 repayment of such Subordinated Lien Bonds shall be secured by a second lien that is
 subordinated in all respects, including, without limitation, in respect of payment, funding and
 remedies to the COFINA Bonds and COFINA Bonds, with repayment of Subordinated Lien
 Bonds being secured by a subordinated second or more junior lien on the Pledged Sales Taxes;
 provided, however, that repayment of the Subordinated Lien Bonds shall not be payable from
 the COFINA Receipts and (y) prior to the issuance thereof, the Secretary of Treasury and an
 Authorized Officer of the Corporation shall deliver a jointly executed certificate to the Trustee
 certifying that the following conditions are each satisfied: (i) (1) the projected Pledged Sales
 Taxes ((A) which, in the event that Subordinated Lien Bonds are being issued prior to Fiscal
 Year 2024, are calculated assuming the preceding Fiscal Year’s collection of the Pledged Sales
 Taxes grow annually at the “sales and use tax” growth rates set forth for those subsequent years
 in the Government’s certified fiscal plan, dated April 18, 2018, or (B) in the event that
 Subordinated Lien Bonds are being issued during Fiscal Year 2024 or thereafter, are calculated
 assuming that preceding Fiscal Year’s collection of the Pledged Sales Taxes grow thereafter at a
 rate equal to the average annual “sales and use tax” growth rate for the preceding five (5) Fiscal
 Years) equals or exceeds (2) one and one-half times (1.5x), in any succeeding Fiscal Year, of the
 annual aggregate debt service due on the COFINA Bonds, COFINA Parity Bonds and
 Subordinated Lien Bonds to remain outstanding after the issuance of such Subordinated Lien


                                                144
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                      Desc: Main
                         Document Page 178 of 263



 Bonds (including the Subordinated Lien Bonds to be issued); (ii) the preceding Fiscal Year’s
 collections from the Pledged Sales Taxes is equal to or greater th an one and one-tenth times
 (1.10x) coverage of the maximum annual aggregate debt service due in any succeeding Fiscal
 Year on all COFINA Bonds, COFINA Parity Bonds and Subordinated Lien Bonds to remain
 outstanding after the issuance of such Subordinated Lien Bonds (including the Subordinated Lien
 Bonds to be issued); and (iii) the Subordinated Lien Bonds have a maturity not later than Fiscal
 Year 2058; provided, however, that, subsequent to June 30, 2028, and subject to compliance with
 the foregoing Additional Bonds Test, final maturity beyond Fiscal Year 2058 shall be
 permissible for future Subordinated Lien Bonds.

         Any Subordinated Lien Bonds permitted to be issued by Reorganized COFINA under the
 New Bond Indenture and under the Act shall be issued pursuant to a separate bond resolution or
 bond indenture provided that the issuance thereof is authorized by the Additional Bonds Test set
 forth above and by the Commonwealth Legislature, which legislation shall establish the terms of
 such Subordinate Lien Bonds and the purposes for which the proceeds of such Subordinate Lien
 Bonds will be used. Any such Subordinated Lien Bonds issued by the Reorganized COFINA
 shall not be secured by nor shall such Subordinated Lien Bonds be payable from the Trust Estate.

 G.        Certain Covenants of Reorganized COFINA

           The New Bond Indenture will provide that Reorganized COFINA will, among other
 things:

                  (a)     pay principal and interest on the COFINA Bonds and COFINA Parity
           Bonds in accordance with the terms thereof;

                   (b)      except for the Statutory Lien granted under the New Bond Indenture,
           maintain the trust estate free and clear of any pledge, lien, charge or other encumbrance,
           prior to, or of equal rank with, or junior to, the Statutory Lien;

                   (c)    as far as authorized by law, pass, make, do, execute, acknowledge and
           deliver all and every such further resolutions, acts, deeds, conveyances, assignments,
           transfers and assurances as may be necessary or desirable for the better assuring,
           conveying, granting, assigning and confirming all of the rights and pledge s made under
           the New Bond Indenture;

                  (d)    keep proper books and records (separate from all other records and
           accounts of the Government and other Government Entities) and cause such books and
           accounts to be audited annually after the end of each Fiscal Year by a nationally
           recognized independent certified public accounting firm selected by Reorganized
           COFINA;

                  (e)     maintain in the Borough of Manhattan, in the City of New York, an office
           or agency where COFINA Bonds or the COFINA Parity Bonds may be presented or
           surrendered for payment, where COFINA Bonds or COFINA Parity Bonds may
           surrendered for registration of transfer or exchange and where notices and demands to or
           upon COFINA in respect of the COFINA Bonds, COFINA Parity Bonds and the New
           Bond Indenture may be serves and give prompt written notice to the Trustee of the

                                                  145
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                    Desc: Main
                         Document Page 179 of 263



        location and of any change in the location of such office or agency;

               (f)    prior to the start of each Fiscal Year, prepare a budget of operating
        expenses for Reorganized COFINA for such Fiscal Year;

                 (g)    pay all taxes and assessments or other municipal or governmental charges,
        if any, lawfully levied or assessed upon the trust estate; and

                (h)     to use its reasonable best efforts and to work in good faith to obtain the
        best ratings on the then outstanding COFINA Bonds and COFINA Parity Bonds from
        Ratings Services that issue ratings on such COFINA Bonds and COFINA Parity Bonds at
        the request of the Reorganized COFINA in the event that Reorganized COFINA is
        required by the COFINA Act and the New Bond Indenture to provide Substituted
        Collateral; and

               (i)    do and perform or cause to be done and performed all things required to be
        done and performed by or on behalf of Reorganized COFINA under the provisions of the
        New Bond Indenture.

       Unless expressly permitted by the New Bond Indenture, Reorganized COFINA will not,
 among other things:

                (a)     directly or indirectly extend or assent to the extension of the maturity of
        any of the COFINA Bonds and the COFINA Parity Bonds or claims for interest by the
        purchase or funding of such COFINA Bonds and the COFINA Parity Bonds or claims for
        interest or by any other arrangement and, in case the maturity of any of such COFINA
        Bonds and the COFINA Parity Bonds or the time for payment of any such claims for
        interest shall be extended with the written consent of the Holders of such COFINA Bonds
        and the COFINA Parity Bonds;

                (b)    create or cause to be created any lien or charge prior to that of the
        COFINA Bonds and the COFINA Parity Bonds on the trust estate. Except as permitted in
        the New Bond Indenture, create or cause to be created any lien or charge that equal or
        subordinated to that of the COFINA Bonds and the COFINA Parity Bonds on the trust
        estate; provided, however, that nothing contained in the New Bond Indenture will prevent
        Reorganized COFINA from issuing Subordinated Lien Bonds in accordance with the
        Additional Bonds Test;

                (c)    until all COFINA Bonds and the COFINA Parity Bonds, together with the
        interest thereon, and all amounts and obligations under the New Bond Indenture and
        under the Ancillary Agreements, have been completely paid in cash in full or defeased in
        accordance with the New Bond Indenture, make any payments or distributions of the
        COFINA Revenues or moneys in the funds and accounts established under the New Bond
        Indenture except in accordance with the provisions of the New Bond Indenture; or

                (d)   take any action or fail to take any action that would cause interest on tax -
        exempt COFINA Bonds or COFINA Parity Bonds to be includable in gross income for
        federal income tax purposes and will do and perform all acts and things permitted by law

                                               146
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                     Desc: Main
                         Document Page 180 of 263



        and reasonably necessary or desirable to assure that interest paid to the Holders of any tax
        exempt COFINA Bonds and COFINA Parity Bonds shall be and remain excludable from
        gross income for federal income tax purposes.

 H.     Bond Indenture

                (a)    Modification and Amendment of the New Bond Indenture

        The New Bond Indenture shall not be modified or amended in any respect except in
 accordance with and subject to the provisions of the New Bond Indenture described below.
 Subject to the limitations set forth in the New Bond Indenture and consi stent with the Plan of
 Adjustment, Reorganized COFINA may execute and deliver at any time or from time to time
 Supplemental Indentures for any one or more of the following purposes, and any such
 Supplemental Indentures shall become effective in accordance with its terms:

               (a)    To provide for the issuance of a Series of COFINA Parity Bonds under
        and in accordance with the provisions of the New Bond Indenture and to prescribe the
        terms and conditions pursuant to which such COFINA Parity Bonds may be issued, paid
        or redeemed;

               (b)     To add additional covenants and agreements of Reorganized COFINA for
        the purpose of further securing the payment of the COFINA Bonds and COFINA Parity
        Bonds, provided such additional covenants and agreements are not contrary to or
        inconsistent with the covenants and agreements of Reorganized COFINA contained in
        the New Bond Indenture and in the Ancillary Agreements; provided that such additional
        covenants and agreements shall be for the equal benefit and security of all COFINA
        Bonds and COFINA Parity Bonds, without discrimination or preference;

                (c)    To prescribe further limitations and restrictions upon the issuance of
        COFINA Parity Bonds and Subordinate Lien Bonds by Reorganized COFINA which are
        not contrary to or inconsistent with the limitations and restrictions thereon theretofore in
        effect, including the limitations and restrictions set forth in the Act, the Plan of
        Adjustment and the legislation enacted relating to the issuance of Subordinate Lien
        Bonds;

               (d)    To surrender any right, power or privilege reserved to or conferred upon
        Reorganized COFINA by the terms of the New Bond Indenture, provided that the
        surrender of such right, power or privilege is not contrary to or inconsistent with the
        covenants and agreements of Reorganized COFINA contained ther ein, in the Ancillary
        Agreements or in the Act;

               (e)     To confirm, as further assurance, any pledge under the New Bond
        Indenture, and the subjection to any lien, claim or pledge created or to be created by the
        provisions thereof, of the COFINA Pledged Sales Taxes, or any pledge of any other
        money, investments thereof or funds provided that such further assurance shall be for the
        equal benefit and security of all COFINA Bonds and COFINA Parity Bonds, without
        discrimination or preference;


                                                147
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                      Desc: Main
                         Document Page 181 of 263



               (f)     To modify any of the provisions of the New Bond Indenture or of any
        previously adopted Supplemental Indenture in any other respects, provided that such
        modifications shall not be effective until after all outstanding COFINA Bonds and
        COFINA Parity Bonds as of the effective date of such Supplemental Indenture shall
        cease to be outstanding, and all COFINA Bonds and the COFINA Parity Bonds issued
        under such Supplemental Indentures shall contain a specific reference to the
        modifications contained in such subsequent Supplemental Indenture; or

                (g)    With the consent of the Trustee, to cure any ambiguity or defect or
        inconsistent provision in the New Bond Indenture or to insert such provisions clarifying
        matters or questions arising thereunder as are necessary or desirable, provided that any
        such modifications are not contrary to or inconsistent therewith as theretofore in effect, or
        to modify any of the provisions thereof or of any previous Supplemental Indenture in any
        other respect, provided that such modification shall not adversely affect the interests of
        the Bondholders in any respect.

                (h)     Notwithstanding the above, no Supplemental Indenture authorized by this
        section shall be effective unless and until Reorganized COFINA has delivered an opinion
        of Transaction Counsel to the Trustee to the effect that the execution of the Supplemental
        Indenture will not adversely affect the excludability of interest on the COFINA Bonds
        and the COFINA Parity Bonds from gross income of the Holders for federal income tax
        purposes.

         Except as described in clauses (a) through (h) above, any modification or amendment of
 the New Bond Indenture and of the rights and obligations of Reorganized COFINA and of the
 Holders of the COFINA Bonds and the COFINA Parity Bonds thereunder, in any particular, may
 be made by a Supplemental Indenture, with the written consent (i) of the Holders of at least a
 Majority in Interest (as such term is defined below) of the COFINA Bonds and the COFINA
 Parity Bonds outstanding at the time such consent is given, or (ii) in case less than all of the
 several Series of COFINA Bonds and the COFINA Parity Bonds then outstanding are affected
 by the modification or amendment, of the Holders of at least a Majority in Interest of the
 COFINA Bonds and the COFINA Parity Bonds of each Series so affected and outs tanding at the
 time such consent is given; provided, however, that any such amendment or modification is
 consistent with the provisions of the Plan of Adjustment; provided, further, if such modification
 or amendment will, by its terms, not take effect so long as any COFINA Bonds and the COFINA
 Parity Bonds of any specified like Series, maturity remain outstanding, the consent of the
 Holders of such COFINA Bonds and the COFINA Parity Bonds shall not be required and such
 COFINA Bonds shall not be deemed to be outstanding for the purpose of any calculation of
 outstanding COFINA Bonds and the COFINA Parity Bonds under this paragraph. No such
 modification or amendment shall, without the prior written consent of the Holder of such
 COFINA Bond or COFINA Parity Bond, permit a change in the provisions related to the timing
 or amount of any payment on the COFINA Bonds and the COFINA Parity Bonds, including,
 without limitation, any change in the amount or date of any Sinking Fund Installment, payment
 of Principal or any other payment, the terms of redemption or maturity of the principal of any
 outstanding COFINA Bond or COFINA Parity Bond or of any installment of interest thereon or
 a reduction in the principal amount or the Redemption Price thereof or in the rate of i nterest
 thereon. Further, no such modification or amendment shall, without the prior written consent of

                                                148
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                  Desc: Main
                         Document Page 182 of 263



 the Holder of such COFINA Bond or COFINA Parity Bond, reduce the percentages or otherwise
 affect the classes of Bonds the consent of the Holders of which is required to effect any such
 modification or amendment. For the purposes of this paragraph, a Series shall be deemed to be
 affected by a modification or amendment hereof if the same adversely affects or diminishes the
 rights of the Holders of COFINA Bonds and the COFINA Parity Bonds of such Series in any
 respect. The Trustee may in its discretion determine whether or not, in accordance with the
 foregoing provisions, the COFINA Bonds and the COFINA Parity Bonds of any particular Series
 or maturity would be affected by any modification or amendment of the new Bond Indenture and
 any such determination shall be binding and conclusive on Reorganized COFINA and all
 Holders of COFINA Bonds and the COFINA Parity Bonds. The Trustee may receive an opinion
 of Transaction Counsel as conclusive evidence as to whether the COFINA Bonds and the
 COFINA Parity Bonds of any particular Series or maturity would be so affected by any such
 modification or amendment hereof.

         “Majority in Interest” means as of any particular date of calculation, the Holders of a
 majority of the outstanding COFINA Bonds and COFINA Parity Bonds eligible to act on a
 matter, measured by (i) with respect to COFINA Bonds and COFINA Parity Bonds other than
 Capital Appreciation Bonds, the Principal amount thereof and (ii) with respect to Capital
 Appreciation Bonds, the Accreted Value of such COFINA Bonds or COFINA Parity Bonds as of
 such date.

         “Quarter in Interest” means as of any particular date of calculation, the Holders of
 twenty-five percent (25%) of the outstanding COFINA Bonds and COFINA Parity Bonds
 eligible to act on a matter, measured by (a) with respect to COFINA Bonds and COFINA Parity
 Bonds other than Capital Appreciation Bonds, the Principal amount thereof and (b) with respect
 to Capital Appreciation Bonds, the Accreted Value of such COFINA Bonds and COFINA Parity
 Bonds as of such date.



                  (b)    Events of Default

           An “Event of Default” under the New Bond Indenture means any one of the following
 events:

                   (a)     payment of the principal or Redemption Price of any COFINA Bond or
           COFINA Parity Bond is not made by Reorganized COFINA when due and payable,
           either at maturity or by proceedings for redemption or otherwise;

                   (b)    payment of an installment of interest on any COFINA Bond or COFINA
           Parity Bond is not made by Reorganized COFINA when due and payable;

                   (c)    Reorganized COFINA defaults in the due and punctual performance of
           any other of the covenants, conditions, agreements and provisions contained in the New
           Bond Indenture or in the COFINA Bonds or COFINA Parity Bond or in any
           Supplemental Indenture on the part of Reorganized COFINA to be performed and such
           default shall continue for sixty (60) after written notice specifying such default and
           requiring same to be remedied shall have been given to Reorganized COFINA by the

                                                149
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                         Document Page 183 of 263



        Trustee, which may give such notice in its discretion and shall give such notice at the
        written request of the Holders of not less than a Quarter in Interest of the outstanding
        COFINA Bonds, and COFINA Parity Bonds unless, if such default is capable of being
        cured but is not capable of being cured within sixty (60) days, Reorganized COFINA has
        commenced to cure such default within sixty (60) days and does cure such default within
        ninety (90) days of the date the default initially occurred;

               (d)    Reorganized COFINA, pursuant to or within the meaning of any U.S.
        federal or Commonwealth insolvency, bankruptcy, reorganization, restructuring
        receivership or any other form of debtor relief law, including without limitation,
        PROMESA (collectively, “Bankruptcy Laws”):

                (i)     commences proceedings to be adjudicated bankrupt or insolvent;

                (ii)    consents to the institution of bankruptcy or insolvency proceedings against
                        it;

                (iii)   files, or consents to the filing of, a petition or answer or consent seeking
                        an arrangement of debt, reorganization, dissolution, winding up or relief
                        under applicable Bankruptcy Law;

                (iv)    consents to the appointment of a receiver, interim receiver, receiver and
                        manager, liquidator, assignee, trustee, sequestrator or other similar official
                        of it or for all or any substantial part of its property;

                (v)     makes a general assignment for the benefit of its creditors;

                (vi)    takes any corporate or similar action in furtherance of any of the
                        foregoing; or

              (e)    a court of competent jurisdiction enters an order or decree under any
        Bankruptcy Law that:

                (i)     is for relief against Reorganized COFINA in a proceeding in which
                        Reorganized COFINA is to be adjudicated bankrupt or insolvent;

                (ii)    approves as properly filed a petition seeking reorganization, arrangement,
                        adjustment or composition of or in respect of Reorganized COFINA under
                        any Bankruptcy Law;

                (iii)   appoints a receiver, interim receiver, receiver and manager, liquidator,
                        assignee, trustee, sequestrator or other similar official of Reorganized
                        COFINA for all or any substantial part of the property of Reorganized
                        COFINA; or

                (iv)    orders the liquidation, dissolution or winding up of Reorganized COFINA
                        and the order or decree remains unstayed and in effect for 60 consecutive
                        days;

                                                 150
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                         Document Page 184 of 263



                (f)    the Commonwealth defaults in the due and punctual performance of any
        of the covenants of the Commonwealth contained in the COFINA Act or the New Bond
        Indenture; and

                (g)    Reorganized COFINA permits the validity or effectiveness of the New
        Bond Indenture, the COFINA Bonds or the COFINA Parity Bonds to be impaired, and
        such impairment affects the enforceability of or payments on the COFINA Bonds or
        COFINA Parity Bonds, or any person to be released from any covenants or obligations
        with respect to the COFINA Bonds or COFINA Parity Bonds.

                (c)    Remedies

               (a)   If an Event of Default occurs and is continuing, the Trustee shall continue
        to make payments in accordance with the priority of payments described below.

                (b)     If an Event of Default occurs and is continuing, the Trustee (i) upon the
        written request of Holders of not less than a Quarter in Interest of the outstanding
        COFINA Bonds and COFINA Parity Bonds, shall proceed to protect and enforce its
        rights and the rights of the Holders by such of the following remedies as the Trustee shall
        deem most effective to protect and enforce such rights or such of the following remedies
        as Holders of not less than a Quarter in Interest of the outstanding COFINA Bonds and
        COFINA Parity Bonds shall instruct; and (ii) may exercise rights and remedies if
        (y) Holders holding not less than a Majority in Interest of the outstanding COFINA
        Bonds and COFINA Parity Bonds consent thereto or (z) the proceeds of such exercise
        would be sufficient to pay in full the principal of and the accrued but unpaid interest and
        any other amounts owed under the COFINA Bonds and COFINA Parity Bonds as of the
        date of such exercise (collectively, the “Remedy Limitations”):

                (i)    initiation of Proceedings (as defined below) to (A) collect all amounts due
                       in respect of the COFINA Bonds and COFINA Parity Bonds limited, upon
                       recovery thereunder, to the trust estate; (B) enforce any and all rights of
                       the Holders under the New Bond Indenture, under the Act or other
                       applicable law; (C) enforce any covenant or agreement in this New Bond
                       Indenture or in aid of the exercise of any power granted in the New Bond
                       Indenture; or (D) enforce any other proper remedy or legal or equitable
                       right vested in the Trustee or Holders by this New Bond Indenture, the Act
                       or other applicable law; or

                (ii)   enforcement of the statutory lien created by the COFINA Act by
                       exercising such other rights or remedies in respect of the trust estate to the
                       same extent as the Corporation;

                (c)    In any Proceedings brought by the Trustee (and also any Proceedings
        involving the interpretation of any provision of the New Bond Indenture to which the
        Trustee shall be a party), the Trustee shall be held to represent all the Holders, and it shall
        not be necessary to make any Holder a party to any such Proceedings.

                (d)    Subject to the provisions of the New Bond Indenture, if an Event of

                                                 151
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                     Desc: Main
                         Document Page 185 of 263



        Default occurs and is continuing, the Trustee shall be under no obligation to exercise any
        of the rights or powers under the New Bond Indenture at the request or direction of any
        of the Holders if the Trustee reasonably believes it will not be adequately indemnified
        against the costs, expenses and liabilities which might be incurred by it in complying
        with such request.

         Upon the happening and continuance of any Event of Default specified in the New Bond
 Indenture, then and in every such case, the Trustee shall, upon the written request of the Holders
 of not less than a Quarter in Interest of the outstanding COFINA Bonds and COFINA Parity
 Bonds proceed to protect and enforce its rights and the rights of the Bondholders under the New
 Bond Indenture or under any Supplemental Indenture or under applicable laws by such suits,
 actions or special proceedings in equity or at law or under any Supplemental Indenture or in aid
 or execution of any power granted in the New Bond Indenture, or for an accounting against the
 Reorganized COFINA as if the Reorganized COFINA were the trustee of an express trust, or for
 the enforcement of any proper legal or equitable remedy as the Trustee shall deem most effectual
 to protect and enforce such rights, including the enforcement of its rights and remedies, as
 assignee, under any agreement assigned to it hereunder, including but not limited to its rights and
 obligations under the Act.

        In the enforcement of any remedy under the New Bond Indenture and under each
 Supplemental Indenture the Trustee shall be entitled to sue for, enforce payment of, and receive
 any and all amounts then, or during any default becoming, and at any time remaining, due from
 the Reorganized COFINA for principal or interest or otherwise under any of the provisions of the
 Indenture or of any Supplemental Indenture or of the COFINA Bonds and COFINA Parity
 Bonds, with interest on overdue payments of the principal of or interest on the COFINA Bonds
 and COFINA Parity Bonds at the rate or rates of interest specified in such COFINA Bonds and
 COFINA Parity Bonds, together with any and all costs and expenses of collection and of all
 proceedings hereunder and under any Supplemental Indenture and under such COFINA Bonds
 and COFINA Parity Bonds, without prejudice to any other right or remedy of the Trustee or of
 the Holders of such Bonds, and to recover and enforce judgment or decree against the
 Reorganized COFINA but solely as provided in the New Bond Indenture and under any
 Supplemental Indenture and in such COFINA Bonds and COFINA Parity Bonds, for any portion
 of such amounts remaining unpaid, with interest, costs and expenses, and to collect in any
 manner provided by law, the money adjudged or decreed to be payable.

        “Proceeding” means any suit in equity, action at law or other judicial or administrative
 proceeding.

                (d)    Priority of Payments after Default




                                                152
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                         Document Page 186 of 263



         If (i) an Event of Default shall occur or be continuing or (ii) at any time the money held
 by the Trustee under the New Bond Indenture and under each Supplemental Indenture is not
 sufficient to pay the Principal of and interest on the COFINA Bonds and COFINA Parity Bonds
 as they become due and payable, the money held by the Trustee under the New Bond Indenture
 and under each Supplemental Indenture together with any money then available or thereafter
 becoming available to pay the Principal of and interest on the COFINA Bonds and COFINA
 Parity Bonds, whether through exercise of the remedies provided for in the New Bond Indenture
 or otherwise, shall be applied (after payment of all amounts owing to the Trustee under the New
 Bond Indenture) as follows:

        First: Pro rata:

         (A) To the payment to the persons entitled thereto of all installments of interest then due
 in the order of the maturity of the installments of such interest, and, if the amount available shall
 not be sufficient to pay in full any installment, then to the payment thereof ratably, according to
 the amounts due on such installment, to the persons entitled thereto, without any discrimination
 or preference; and

         (B) To the payment to the persons entitled thereto of the unpaid principal or Redemption
 Price of any COFINA Bonds and COFINA Parity Bonds which shall have become due whether
 at maturity or by call for redemption in the order of their due dates and, if the amount available
 shall not be sufficient to pay in full all such amounts due on any date, then to the payment
 thereof ratably, according to the amount of principal or Redemption Price due on such date, to
 the persons entitled thereto, without any discrimination or preference.

        Second: To be applied by the Trustee to fund the deposits in the priority set forth above
 (Application of COFINA Receipts).

 I.     Defeasance

         If Reorganized COFINA shall pay or cause to be paid to the Holder of a COFINA Bond
 or COFINA Parity Bond of a Series the principal or Redemption Price of and interest thereon, at
 the times and in the manner stipulated therein, in the New Bond Indenture, and in the applicable
 Supplemental Indenture, then the pledge of the trust estate and all other rights granted by the
 New Bond Indenture to such COFINA Bonds and COFINA Parity Bonds shall be discharged and
 satisfied.

        COFINA Bonds or COFINA Parity Bonds for the payment or redemption of which
 money shall have been set aside and shall be held in trust by the Trustee (through deposit of
 money for such payment or redemption or otherwise) at the maturity or redemption date thereof
 shall be deemed to have been paid within the meaning and with the effect expressed in the
 preceding paragraph. All outstanding COFINA Bonds or COFINA Parity Bonds of any Series or
 any maturity within a Series or a portion of a maturity within a Series shall prior to the maturity
 or redemption date thereof be deemed to have been paid within the meaning and with the effect
 expressed in the previous paragraph if (i) in case any of said COFINA Bonds or COFINA Parity
 Bonds are to be redeemed on any date prior to their maturity, Reorganized COFINA shall have
 given to the Trustee, in form satisfactory to it, irrevocable instructions to give as provided in the


                                                 153
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                         Document Page 187 of 263



 New Bond Indenture notice of redemption on said date of such COFINA Bonds and COFINA
 Parity Bonds; and (ii) there shall have been deposited with the Trustee either money in an
 amount which shall be sufficient, or defeasance securities the principal of and interest on which
 when due will provide money which, together with the money, if any, deposited with the Trustee
 at the same time, shall be sufficient in the judgment of a nationally recognized verification agent
 to pay when due the principal, Sinking Fund Installments, if any, or Redemption Price, if
 applicable, and interest due and to become due on said COFINA Bonds or COFINA Parity
 Bonds on and prior to the redemption date or maturity date thereof, as the case may be; and (iii)
 in the event said COFINA Bonds and COFINA Parity Bonds are not by their terms subject to
 redemption within the next succeeding sixty (60) days, Reorganized COFINA shall have given
 the Trustee, in form satisfactory to it, irrevocable instructions to give, as soon as practicable, by
 first class mail, postage prepaid, to the Holders of said COFINA Bonds and COFINA Parity
 Bonds at their last known addresses appearing on the registration books, a notice to the Holders
 of such COFINA Bonds and COFINA Parity Bonds that the deposit required by (ii) above has
 been made with the Trustee and that said COFINA Bonds and COFINA Parity Bonds are
 deemed to have been paid in accordance with the New Bond Indenture and stating such maturity
 or redemption date upon which money is to be available for the payment of the principal,
 Sinking Fund Installments, if any, or Redemption Price, if applicable, of and interest on said
 COFINA Bonds or COFINA Parity Bonds; and (iv) in the event of a defeasance of a tax-exempt
 COFINA Bond or COFINA Parity Bond, Reorganized COFINA shall have delivered to the
 Trustee an opinion of Transaction Counsel to the effect that said COFINA Bond or COFINA
 Parity Bonds having been deemed to have been paid as provided in the Indenture would not (A)
 cause said COFINA Bond or COFINA Parity Bonds to be considered to have been “reissued” for
 purposes of Section 1001 of the Code and (B) adversely affect the exclusion of interest on such
 tax-exempt bond from gross income for purposes of federal income taxation.

         Any income or interest certified by the Trustee to be in excess of the amounts required to
 pay the principal, Sinking Fund Installments, if any, or Redemption Price, if applicable, of and
 interest on such COFINA Bonds and COFINA Parity Bonds, as realized, shall be applied by the
 Trustee as follows: first, to the Arbitrage Rebate Fund, the amount required to be deposited
 therein in accordance with the direction of an Authorized Officer of Reorganized COFINA; and,
 then, the balance thereof to the Remainder Fund. The money so paid by the Trustee shall be
 released of any trust, pledge, lien, encumbrance or security interest created by the New Bond
 Indenture.

 J.     Certain Provisions Relating to Capital Appreciation Bonds

        For the purposes of receiving payment of the Redemption Price of a Capital Appreciation
 Bond is redeemed prior to maturity, the then current Accreted Value of such COFINA Bond
 shall be deemed to be its principal amount. In computing the principal amount of COFINA
 Bonds held by the registered owner of a Capital Appreciation Bond in giving to the Reorganized
 COFINA or the Trustee any notice, consent, request, or demand pursuant hereto for any purpose
 whatsoever, the Accreted Value of such Capital Appreciation Bond as at the immediately
 preceding Valuation Date shall be deemed to be its principal amount. Notwithstanding any other
 provision of the New Bond Indenture, the amount payable at any time with respect to the
 principal and Sinking Fund Installments, if any, of and interest on any Capital Appreciation
 Bond shall not exceed the Accreted Value thereof at such time. For purposes of receiving

                                                 154
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                        Desc: Main
                         Document Page 188 of 263



 payment of the Redemption Price or principal or Sinking Fund Installments, if any, of a Capital
 Appreciation Bond called for redemption prior to maturity, the difference between the Accreted
 Value of such Capital Appreciation Bond when the Redemption Price or principal thereof is due
 upon such redemption or declaration and the principal of such Capital Appreciation Bond on the
 date the bonds of the Series of which it is a part were first issued shall be deemed not to be
 accrued and unpaid interest thereon.

 K.     Notices

        The Trustee shall give notice of each Event of Default under the New Bond Indenture
 known to it to Reorganized COFINA within 10 days after knowledge of the occurrence thereof
 and to the Holders of COFINA Bonds and COFINA Parity Bonds within thirty (30) days after
 knowledge of the occurrence thereof, unless such Event of Default shall have been remedied or
 cured before the giving of such notice. While COFINA Bonds and COFINA Parity Bonds are
 held in book-entry form, notices will be delivered by the Trustee to DTC. If the COFINA Bonds
 and COFINA Parity Bonds are issued in definitive form, these notices will be mailed to the
 addresses provided to the Indenture Trustee by the Holders of record as of the relevant record
 date. Such notices will be deemed to have been given as of the date of delivery to DTC or
 mailing.

 L.     Governing Law

        The New Bond Indenture, the COFINA Bonds and COFINA Parity Bonds are governed
 by and will be construed in accordance with the laws of the State of New York applicable to
 agreements made in and to be performed wholly within such jurisdiction.

 M.     Venue

         The Title III Court shall retain jurisdiction from and after the Effective Date of all matters
 arising from or related to the Plan of Adjustment including, without limitation with respect to the
 payment, enforcement and remedies of the COFINA Bonds and COFINA Parity Bonds to the
 extent permitted by law. Any legal action, suit, or proceeding arising from or related to the
 COFINA Bonds and COFINA Parity Bonds (a) shall be brought by any party or its successors or
 assigns in any wealth and any appellate court therefrom or, in the event such federal district court
 does not have or accept jurisdiction, a Commonwealth court and any appellate court therefrom
 and (b) the parties shall be deemed to consent to the jurisdiction thereof.

 N.     Book-Entry Only

         The COFINA Bonds will initially be registered through a book-entry only system
 operated by The Depository Trust Company, New York, New York (“DTC”). Beneficial
 interests in the COFINA Bonds may be held through DTC, directly as a participant or indirectly
 through organizations that are participants in DTC. Beneficial ownership interest in the
 COFINA Bonds will be available in the book-entry form only, in authorized denominations and
 any whole multiple thereof. Purchasers of beneficial ownership interest in the COFINA Bonds
 (the “Beneficial Owners”) will not receive certificates representing their interest in the COFINA
 Bonds received in the exchange. While held in book-entry only form, all payments of principal


                                                  155
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                    Desc: Main
                         Document Page 189 of 263



 of and interest on the COFINA Bonds will be made by wire transfer to DTC or its nominee as
 the sole registered owner of the COFINA Bonds. Payments to Beneficial Owners are the sole
 responsibility of DTC and its participants.

 O.     Continuing Disclosure

         The delivery of the COFINA Bonds pursuant to the Plan of Adjustment is not covered by
 SEC Rule 15c2-12 because the COFINA Bonds are proposed to be issued in exchange for the
 Existing COFINA Bonds without involvement of an underwriter, as defined in such Rule 15c2-
 12 (the “Rule”). However, Reorganized COFINA intends to voluntarily execute and deliver, for
 the benefit of the holders of the COFINA Bonds, a new continuing disclosure undertaking (the
 “CDA”) containing certain disclosure obligations. The CDA will be delivered on the Effective
 Date. Pursuant to the CDA, Reorganized COFINA will provide the following information:

 (a)      Within 305 days after the end of each Fiscal Year, beginning 305 days after the Fiscal
 Year ending June 30, 2019, to the Electronic Municipal Market Access system (“EMMA”)
 (http://emma.msrb.org) established by the Municipal Securities Rulemaking Board (the
 “MSRB”):

                (1)   Reorganized COFINA's audited financial statements; provided, however, if
                      the audited financial statements of Reorganized COFINA are not available on
                      the date required above, Reorganized COFINA shall post on EMMA, or shall
                      cause to be posted on EMMA, unaudited financial statements and the audited
                      financial statements shall be filed promptly upon becoming available to
                      Reorganized COFINA;

                (2)   the Operating Reserve Fund balance, the Interest Funding Requirement and
                      the Principal Funding Requirement for the current and succeeding Fiscal
                      Year;

                (3)   information of the type included in this Disclosure Statement under the
                      articles entitled “COFINA Pledged Taxes” and “Commonwealth Economic
                      Indicators”;

                (4)   the balance of on deposit in the Operating Reserve Fund as of the last
                      Business Day of such Fiscal Year; and

                (5)   such narrative explanation as may be necessary to avoid misunderstanding and
                      to assist the reader in understanding the presentation of such information.

 (b)    In a timely manner, not in excess of 10 business days after the occurrence of the event, to
 the MSRB through EMMA, notice of any of the following events with respect to the COFINA
 Bonds:

                (1)   principal and interest payment delinquencies;

                (2)   non-payment related defaults, if material;


                                                  156
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                          Desc: Main
                         Document Page 190 of 263



                (3)   unscheduled draws on debt service reserves reflecting financial difficulties;

                (4)   unscheduled draws on credit enhancements reflecting financial difficulties;

                (5)   substitution of credit or liquidity providers, or their failure to perform;

                (6)   adverse tax opinions, the issuance by the Internal Revenue Service of
                      proposed or final determinations of taxability, Notices of Proposed Issue (IRS
                      Form 5701-TEB) or other material notices of determinations with respect to
                      the tax status of the COFINA Bonds, or other material events affecting the tax
                      status of the COFINA Bonds;

                (7)   modifications to rights of COFINA Bondholders, if material;

                (8)   COFINA Bond calls, if material, and tender offers;

                (9)   defeasances;

            (10)      release, substitution, or sale of property securing repayment of COFINA
                      Bonds, if material;

            (11)      rating changes;

            (12)      bankruptcy, insolvency, receivership or similar proceedings of Reorganized
                      COFINA;

            (13)      the consummation of a merger, consolidation, or acquisition involving
                      Reorganized COFINA or the sale of all or substantially all of the assets of
                      Reorganized COFINA, other than in the ordinary course of business, the entry
                      into a definitive agreement to undertake such an action or the termination of a
                      definitive agreement relating to any such actions, other than pursuant to its
                      terms, if material; and

            (14)      the appointment of a successor or additional trustee or the change of name of a
                      trustee, if material.

        With respect to the following events:

        Event (3). Event (3) is included pursuant to a letter from the SEC staff to the National
 Association of Bond Lawyers dated September 19, 1995. However, Event (3) may not be
 applicable since no “debt service reserves” will be established for the COFINA Bonds.

         Events (4) and (5). Reorganized COFINA does not undertake to provide any notice with
 respect to credit enhancement (including credit facilities and liquidity facilities) added after the
 delivery of the COFINA Bonds, unless Reorganized COFINA applies for or participates in
 obtaining the enhancement.




                                                    157
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                         Document Page 191 of 263



       Event (6). Event (6) is relevant only to the extent interest on the COFINA Bonds is tax-
 exempt.

         Events (8). Reorganized COFINA does not undertake to provide notice of a mandatory
 scheduled redemption through Sinking Fund Installments not otherwise contingent upon the
 occurrence of an event if (i) the terms, dates and amounts of redemption are set forth in detail in
 connection with the delivery of such COFINA Bonds subject to Sinking Fund Installments, (ii)
 the only open issue is which COFINA Bonds will be redeemed in the case of a partial
 redemption, (iii) notice of redemption is given to the owners of the COFINA Bonds as required
 under the terms of the COFINA Bonds, (iv) public notice of the redemption is given pursuant to
 the Exchange Act Release Number 23856 of the SEC, even if the originally scheduled amounts
 are reduced by prior optional redemptions or COFINA Bond purchases.

         Event (13). According to the Rule, the event is considered to occur when any of the
 following occur: the appointment of a receiver, fiscal agent or similar officer for an obligated
 person in a proceeding under the U.S. Bankruptcy Code or in any other proceeding under state or
 federal law in which a court or governmental authority has assumed jurisdiction over
 substantially all of the assets or business of the obligated person, or if such jurisdiction has been
 assumed by leaving the existing governing body and officials or officers in possession but
 subject to the supervision and orders of a court or governmental authority, or the entry of an
 order confirming a plan of reorganization, arrangement or liquidation by a court or governmental
 authority having supervision or jurisdiction over substantially all of the assets or business of the
 obligated person.

         Reorganized COFINA may from time to time choose to provide notice of the occurrence
 of certain other events in addition to those listed above if, in the judgment of Reorganized
 COFINA, such other event is material with respect to the COFINA Bonds, but Reorganized
 COFINA does not undertake to provide any such notice of the occurrence of any material event
 except those events listed above.

 (c)   In a timely manner, to the MSRB, notice of any failure by Reorganized COFINA to
 comply with paragraph (a) above.

         No Bondholder may institute any suit, action or proceeding at law or in equity
 (“Proceeding”) for the enforcement of the continuing disclosure undertaking (the “Undertaking”)
 or for any remedy for breach thereof, unless such Bondholder shall have filed with Reorganized
 COFINA evidence of ownership and a written notice of and request to cure such breach,
 Reorganized COFINA shall have refused to comply within a reasonable time and such
 Bondholder stipulates that (a) no challenge is made to the adequacy of any information provided
 in accordance with the Undertaking and (b) no remedy is sought other than substantial
 performance of the Undertaking. All Proceedings shall be instituted only as specified herein, in
 any Commonwealth court located in the Municipality of San Juan, Puerto Rico, and for the equal
 benefit of all Bondholders of the outstanding COFINA Bonds benefited by the same or a
 substantially similar covenant, and no remedy shall be sought or granted other than specific
 performance of the covenant at issue.




                                                 158
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                      Desc: Main
                         Document Page 192 of 263



         During the past five years, COFINA has failed to file or not filed on a timely basis certain
 of its audited financial statements and annual financial information due to the unavailability of
 this information by the required posting date, although notices of the failure to file were posted
 in a timely manner. Additionally, notices of changes in insured ratings were not made in a
 timely manner. COFINA has committed to providing its audited financial statements for the
 fiscal years ended June 30, 2016 and 2017 and the annual financial information for fiscal year
 ended June 30, 2017 as soon as they are available.

                                           IX.     Trusts

 A.     Terms of Ambac Trust

                (a)     General Terms

         On or prior to the Effective Date, COFINA shall establish the Ambac Trust, solely on
 behalf of, and for the benefit of beneficial holders of Allowed Senior COFINA Bond Claims
 (Ambac) that validly elect to receive the Ambac Certificates in accordance with the approved
 solicitation procedures pursuant to the Disclosure Statement Order and set forth on the
 Ballot/Election Notice. On the Effective Date, the following Ambac Trust Assets shall be
 deposited (or deemed deposited) into the Ambac Trust: (1) the Ambac Insured Bonds allocable
 to such electing holders of Allowed Senior COFINA Bond Claims (Ambac), (2) the Senior
 COFINA Bond Distribution (consisting of Section 103 Cash, if applicable, COFINA Cash
 Available for Distribution, COFINA Bonds and Rounding Amount Cash, if necessary) allocable
 to such electing holders of Allowed Senior COFINA Bond Claims (Ambac) and (3) the benefit
 of the Ambac Insurance Policy. The COFINA Bonds shall consist of Taxable COFINA Bonds
 and Tax-Exempt COFINA Bonds. Notwithstanding the deposit of such holders’ Ambac Insured
 Bonds in the Ambac Trust, such Ambac Insured Bonds shall not be cancelled and all rights and
 remedies under and in accordance with such Ambac Insured Bonds, the Bond Resolution (other
 than with respect to the payment and other obligations of COFINA and the Commonwealth
 thereunder) and the Ambac Insurance Policy shall be preserved and remain in full force and
 effect. The Ambac Trust shall be the owner of any Ambac Insured Bonds deposited therein,
 provided that all rights with respect to such Ambac Insured Bonds shall be subject to the terms of
 the trust agreement.

         Upon deposit of the Ambac Trust Assets, the trustee shall issue two series of Ambac
 Certificates, (i) a series with a mandatory redemption date of August 1, 2047, and (ii) a series
 with a mandatory redemption date of August 1, 2054, to the holders of Allowed Senior COFINA
 Bond Claims (Ambac) that validly elected to receive the Ambac Certificates. The Ambac
 Certificates will provide for payments in accordance with the scheduled sinking fund payments
 with respect to the Series 2054 and the maturity date of such holder’s Ambac Insured Bonds.
 The scheduled sinking fund payments dates for the Series 2054 are each of August 1, 2048,
 August 1, 2049, August 1, 2050, August 1, 2051, August 1, 2052, and August 1, 2053. Subject
 to the terms of the trust agreement, each series of Ambac Certificates shall bear unique CUSIPs
 and be freely tradeable and transferrable through The Depository Trust Company, subject to the
 terms of the trust agreement. Each class of Ambac Certificates will have its own class accretion
 schedule that sets forth the accreted payment amounts as of any date. Ambac shall not insure
 any payments on the Ambac Certificates, shall not be required to pay any default or other interest

                                                 159
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                    Desc: Main
                         Document Page 193 of 263



 amounts with respect to the Ambac Insured Bonds, and is only required to pay its obligations
 under the Ambac Insurance Policy as provided therein and in the trust agreement. In addition,
 Ambac shall have the right, but not any obligation, to make payments in whole or in part under
 the Ambac Insurance Policy prior to the applicable mandatory redemption date for a class of
 Ambac Certificates. To the extent Ambac determines, in its sole discretion, to make any earlier
 payment under the Ambac Insurance Policy, upon such payment, the remaining obligations of
 Ambac with respect to such Ambac Insurance Policy shall result in the recalibration of the
 related class accretion schedules. Upon repayment or redemption of all Ambac Certificates,
 Ambac shall be entitled to receive all remaining assets in the Ambac Trust.

          Other than with respect to their differing mandatory redemption dates and accretion
 schedules, each class of the Ambac Certificates shall have substantially the same terms and
 entitle the holder thereof to its pro rata share of distributions made by the Ambac Trust. Each
 distribution on the Ambac Certificates (whether or not taxable to a holder or reduced by
 withholding or tax payments made by the Ambac Trust) shall reduce the related obligation of
 Ambac under the Ambac Insurance Policy, shall be deemed to reduce the amount outstanding on
 the Ambac Insured Bonds, and shall result in the recalibration of the related class accretion
 schedules. The Ambac Trust will distribute all payments received on the Tax-Exempt COFINA
 Bonds to holders of the Ambac Certificates promptly following receipt thereof in accordance
 with the trust agreement. Ambac may elect, in its sole discretion, to distribute from time to time
 payments received on account of the Taxable COFINA Bonds to holders of the Ambac
 Certificates or to reinvest such payments in investments permitted by the terms of the trust
 agreement; provided, however, that the Ambac Trust shall have no obligation to distribute such
 payments prior to the applicable mandatory redemption date for a series. In addition, Ambac
 may, in its sole and absolute discretion, direct the Ambac Trust to sell all or any portion of the
 COFINA Bonds held by the Ambac Trust in accordance with the terms of the trust agreement
 and thereafter, if such COFINA Bonds are Tax-Exempt COFINA Bonds, direct the Ambac Trust
 to distribute the proceeds of such sale to the holders of the Ambac Certificates and, if such
 COFINA Bonds are Taxable COFINA Bonds, direct the Ambac Trust to distribute the proceeds
 of such sale to the holders of Ambac Certificates or retain the proceeds of such sale in the Ambac
 Trust. Moreover, Ambac may, in its sole and absolute discretion, distribute Ambac Trust Assets
 held by the Ambac Trust to the holders of Ambac Certificates, at a market value calculated in
 accordance with the terms of the trust agreement, whereupon the applicable portion of each
 holder’s Ambac Certificates shall be cancelled. Ambac shall be deemed the sole holder of the
 COFINA Bonds in the Ambac Trust with respect to voting, amendment, acceleration, events of
 default and election and direction of rights and remedies, including, without limitation, in
 connection with insolvency proceedings. Taxes on any investment earnings, shall be paid out of
 the Ambac Trust Assets.

         The Ambac Trust agreement will provide that (a) all rights of a holder of COFINA Bonds
 held by the Ambac Trust (whether as to amendments and consents, direction of remedies or
 otherwise) shall be exercisable solely by Ambac and no holder of the Ambac Certificates shall be
 entitled to any right with respect to the COFINA Bonds and (b) Ambac may, at its option, elect
 to direct a distribution of a proportional percentage of the underlying COFINA Bonds to
 individual holders of Ambac Certificates upon the release of such holder’s claims on the related
 Ambac Insurance Policy and against the Ambac Trust. Such distribution and release shall not


                                                160
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                      Desc: Main
                         Document Page 194 of 263



 give rise to any other holder of Ambac Certificates asserting a right to receive the same
 treatment.

        On the Effective Date, unless otherwise agreed to by Ambac, the position at the
 Depository Trust Company with respect to each Ambac Insured Bond deposited, or deemed
 deposited, into the Ambac Trust pursuant to the terms and provisions of the Plan shall become
 zero and the Ambac Trust shall be deemed the sole holder of such Ambac Insured Bonds.

                (b)     Costs and Expenses

        All fees, costs and expenses incurred in connection with transactions contemplated
 pursuant to Section 17.1 of the Plan of Adjustment, including, without limitation, fees and
 expenses associated with the formation and maintenance of the Ambac Trust and the fees and
 expenses incurred by the trustee of the Ambac Trust, shall be the sole obligation and
 responsibility of the Ambac (solely with respect to the formation of the Ambac Trust) and the
 Ambac Trust, and not COFINA or Reorganized COFINA, as the case may be, and the failure of
 Ambac (solely with respect to the formation of the Ambac Trust) and the Ambac Trust to satisfy
 any such obligations shall release and discharge COFINA and Reorganized COFINA, as the case
 may be, from fulfilling any further obligations in connection with the Ambac Trust.

 B.     Terms of National Trust

         In the event that National declines to exercise the National Election, on or prior to the
 Effective Date, the National Trust shall be formed on behalf of, and for the sole benefit of
 beneficial holders of, National Insured Bonds that (a) elect to receive National Certificates on the
 Ballot/Election Notice distributed in connection with the solicitation of acceptances and
 rejections of the Plan of Adjustment and (b) have not otherwise agreed to commute the National
 Insurance Policies on or prior to the Effective Date. The trustee of the National Trust shall be an
 entity that is a nationally recognized U.S. domiciled financial institution and fiduciary regularly
 acting as trustee in the municipal finance market. On the Effective Date, the National Trust
 Assets, consisting of (1) the National Insured Bonds that have not been commuted, (2) other than
 the portion distributable to commuting holders, all of the Senior COFINA Bond Distribution in
 respect of Senior COFINA Bond Claims (National) in accordance with the terms of
 section 7.1(b) of the Plan of Adjustment, (3) the National Insurance Policies and (4) the
 consideration to be distributed to National in accordance with section 3.3 of the Plan of
 Adjustment, shall be deposited into the National Trust. The costs, including fees and expenses
 and any obligation arising under the Term Sheet or the Plan of Adjustment, associated with the
 formation and operation of the National Trust shall be paid out of the National Trust Assets.
 Notwithstanding the deposit of such holders’ National Insured Bonds in the trust, such National
 Insured Bonds shall not be cancelled and all rights and remedies under and in accordance with
 such National Insured Bonds, the Bond Resolution (other than with respect to the payment
 obligations of COFINA) and the National Insurance Policies shall be preserved and remain in
 full force and effect. Upon deposit of the National Trust Assets, on a pro rata basis, the trust
 shall issue one or more series of National Certificates to the beneficial holders of Senior
 COFINA Bond Claims (National) whose allocable shares of the Senior COFINA Bond
 Distribution are deposited into the National Trust.



                                                 161
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                        Desc: Main
                         Document Page 195 of 263



         The National Certificates shall entitle a National Certificate Holder to its pro rata share of
 value in and any distribution of Cash from the respective National Trust, which distribution shall
 (1) in all cases, occur promptly upon receipt thereof by the National Trust and (2) automatically
 reduce the obligation outstanding under the National Insurance Policies as of the date of such
 distribution to National Certificate Holders in the amount of such distribution. For the avoidance
 of doubt, National’s obligation to pay the scheduled Compounded Amount of the underlying
 National Insured Bonds as and when due shall, in all cases, continue to compound as scheduled
 to the date that the trustee of the National Trust actually makes payment to the National
 Certificate Holders. Each series of National Certificates shall bear unique CUSIPs and shall be
 freely tradable and transferable through the Depository Trust Company.

                (a)     Sale of COFINA Bonds

         So long as National (i) is not in default under the National Insurance Policies and (ii) has
 not agreed to and has not become subject to regulatory supervision, rehabilitation or liquidation
 (or similar) proceedings, National (a) shall be deemed the sole holder of the COFINA Bonds in
 the National Trust with respect to voting, amendment, acceleration, events of default and election
 and direction of rights and remedies, including, without limitation, in connection with insolvency
 proceedings, and (b) may, at any time prior to dissolution of the National Trust, deliver or direct
 the trustee to deliver a Sale Notice to all National Certificate Holders, through Depository Trust
 Company or any similar means, setting forth its intention to sell, for Cash, all or a portion of the
 COFINA Bonds held in the National Trust. The Sale Proceeds of such a sale shall be promptly
 distributed to National Certificate Holders on a pro rata basis and, upon such distribution, shall
 automatically reduce the obligation outstanding under the National Insurance Policies as of the
 date and in the amount of such distribution to National Certificate Holders; provided, however,
 that each National Certificate Holder may elect (within a reasonable specified period of time to
 be negotiated) after delivery of the Sale Notice to receive its pro rata share of the COFINA
 Bonds for sale pursuant to the Sale Notice in lieu of its allocable share of the Sale Proceeds and,
 in accordance with such election, the obligation outstanding under the National Insurance
 Policies as of the date of such distribution shall be reduced automatically in an amount equal to
 the portion of the Sale Proceeds that would have been attributable to such COFINA Bonds if
 sold. Documentation related to the National Trust shall (i) be negotiated in good faith, (ii) be in
 form and substance acceptable to National and reasonably acceptable to the holders of National
 Insured Bonds that accepted the restructuring terms proposed by the Oversight Board and
 AAFAF on August 7, 2018 and are party to the Plan Support Agreement, and (iii) be included in
 a Plan Supplement.

        To the extent that a holder of a Senior COFINA Bond Claim (National) agrees to
 commute the National Insurance Policies on or prior to the Effective Date, such holder shall
 receive a distribution from National and the holder thereof shall have no rights with respect to
 the National Insurance Policies, the National Trust or the National Certificates.

                (b)     Costs and Expenses

        All fees, costs and expenses incurred in connection with transactions contemplated
 pursuant to section 17.2 of the Plan of Adjustment, including, without limitation, fees and
 expenses associated with the formation and maintenance of the National Trust and the fees and

                                                  162
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                      Desc: Main
                         Document Page 196 of 263



 expenses incurred by the trustee of the National Trust, shall be the sole obligation and
 responsibility of the National Trust, and not COFINA or Reorganized COFINA, as the case may
 be, and failure of the National Trust to satisfy any such obligations shall release and discharge
 COFINA and Reorganized COFINA, as the case may be, from fulfilling any further obligations
 in connection with the National Trust.

                                   X.     New Bond Legislation

        New Bond Legislation was enacted authorizing the transactions contemplated by the Plan
 of Adjustment, providing for the collateralization of the COFINA Pledged Taxes and the
 granting of the New Collateral and incorporating such other terms as set forth in section
 25.1(b)(viii) of the Plan of Adjustment.

         Specifically, on November 15, 2018, Governor Rosselló Nevares signed into law the
 New Bond Legislation, which amends and restates Act No. 91-2006, as amended, to establish the
 legal framework for the restructuring of COFINA’s issued and outstanding bonds. To this end,
 the New Bond Legislation provides for (i) the modification of COFINA’s corporate governance
 structure, (ii) the authorization for Reorganized COFINA to issue COFINA Bonds and COFINA
 Parity Bonds and provide for the terms of such bonds, (iii) confirmation of Reorganized
 COFINA’s ownership of the COFINA Revenues, (iv) the creation of the statutory lien to secure
 the COFINA Bonds and COFINA Parity Bonds, and (v) covenants to secure further the
 repayment of the COFINA Bonds and COFINA Parity Bonds, such as the COFINA Revenues
 being funded from first funds, a non-impairment covenant and covenants that allow the
 Commonwealth to modify the Pledged Sales Tax upon satisfaction of certain requirements.

         Below is a summary description of certain provisions of the New Bond Legislation,
 which does not purport to be complete and is qualified in its entirety by reference to the full text
 of the New Bond Legislation. Capitalized terms not otherwise defined in this Section X of the
 Disclosure Statement shall have the meanings given to them in the New Bond Legislation or the
 Plan of Adjustment, as applicable.

 A.     Purpose and Separate Legal Existence of Reorganized COFINA

        The New Bond Legislation provides that Reorganized COFINA’s purpose is to (i) issue
 the COFINA Bonds, (ii) own and administer the COFINA Revenues, and (iii) issue any other
 bonds, notes or evidence of indebtedness of Reorganized COFINA as may be permitted by the
 Plan of Adjustment and the Ancillary Agreements and which will be payable from such sources
 as may be provided for by the Legislative Assembly.

        The New Bond Legislation also provides that Reorganized COFINA is and shall be
 recognized for all purposes as an independent and separate legal entity from the Government of
 Puerto Rico. It shall be operated independently, and its business and affairs shall be governed by
 or under the direction of its Board of Directors.

 B.     Ownership of the COFINA Revenues

      The New Bond Legislation provides that any and all ownership interests and rights to the
 COFINA Revenues were, have been or are thereby transferred to Reorganized COFINA and that

                                                 163
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                         Document Page 197 of 263



 such transfer is an absolute transfer of all legal and equitable right, title and interest, and not a
 pledge or other financing. It also provides that (i) Reorganized COFINA is and will be the sole
 and exclusive owner of the COFINA Revenues until such time as the COFINA Bonds and
 COFINA Parity Bonds, if applicable, together with any interest thereon, and all amounts and
 obligations under all Ancillary Agreements, have been completely paid in cash in full or have
 otherwise been discharged in accordance with their terms and (ii) the COFINA Revenues do not
 constitute “available resources” or “available revenues” of the Government of Puerto Rico as
 used in Section 8 of Article VI of the Puerto Rico Constitution or as otherwise used in the Puerto
 Rico Constitution.

         The COFINA Revenues are defined as Reorganized COFINA’s right to receive the first
 funds comprising the portion of the sales and use tax imposed by the Commonwealth that
 corresponds to a tax rate of five and one-half percent (5.5%) in any Fiscal Year (July 1 to June
 30) up to an amount equal to fifty-three and sixty-five one hundredths percent (53.65%) of the
 Fixed Income for each such Fiscal Year. For Fiscal Year 2018-2019, the Fixed Income is seven
 hundred eighty-three million, one hundred ninety-seven thousand, two hundred and fifty-one
 dollars ($783,197,251) and, for each subsequent fiscal year, the Fixed Income for the prior Fiscal
 Year plus four percent (4%) of such Fixed Income, up to one billion eight hundred fifty million
 dollars ($1,850,000,000).

 C.     Permitted and Prohibited Activities

         The New Bond Legislation provides that Reorganized COFINA will not engage in any
 activity other than: (i) receiving and owning the COFINA Revenues and such other revenues or
 property as may be provided or transferred to Reorganized COFINA; (ii) adopting the
 Restructuring Resolution; (iii) issuing, from time to time, COFINA Bonds, COFINA Parity
 Bonds, and any bonds, notes or evidences of indebtedness the issuance of which is authorized by
 section 203 of the New Bond Resolution; (iv) entering into and performing the Ancillary
 Agreements, including payment of its portion of the Financing Costs; (v) to pay any bonds, notes
 or evidences of indebtedness the issuance of which is authorized by section 203 of the New Bond
 Legislation by pledging, on a basis subordinate in all respects to the lien established in section
 302 of the New Bond Legislation, (a) any amounts remaining of the COFINA Revenues after the
 payment of principal and interest on the COFINA Bonds and COFINA Parity Bonds or (b) any
 other funds or property that may be allocated to Reorganized COFINA after the Effective Date;
 and (vi) taking any and all other actions as may be necessary or appropriate to effectuate the
 transactions contemplated by the Plan of Adjustment. Additionally, the New Bond Legislation
 grants Reorganized COFINA certain ancillary powers described in Article 205 of the New Bond
 Legislation, in order to carry out its authorized activities.

         Pursuant to Article 206 of the New Bond Legislation, Reorganized COFINA will be
 prohibited from taking any of the following actions: (i) merging or consolidating, directly or
 indirectly, with any person, (ii) incurring, guaranteeing or otherwise becoming obligated to pay
 any debt or other obligations other than the COFINA Bonds, COFINA Parity Bonds, or bonds or
 other evidences of indebtedness authorized pursuant to section 203 of the New Bond Legislation
 and certain other costs, (iii) pledging, creating or recording liens on any of its properties
 (including the COFINA Revenues), other than (a) the pledge to secure the payment of COFINA
 Bonds and COFINA Parity Bonds created pursuant to section 302 of this Act or (b) any pledge

                                                 164
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                      Desc: Main
                         Document Page 198 of 263



 or lien to secure any bond, note or evidence of indebtedness permitted under section 203 of the
 New Bond Legislation but only to the extent such pledge or lien is subordinate in all respects to
 the lien established in section 302 of this Act, (iv) engaging in any business activities other than
 as expressly authorized by the New Bond Legislation, (v) dissolving, liquidating, selling, or,
 except as permitted by section 204(e), otherwise transferring any or all of the COFINA
 Revenues, and (vi) voting to authorize Reorganized COFINA to commence a proceeding under
 Title III of PROMESA or similar judicial restructuring proceedings under applicable laws
 subject to the provisions of such laws, and (vii) taking any other action that is inconsistent with
 Reorganized COFINA’s purpose as set forth in the New Bond Legislation or ancillary thereto.
 In addition, the New Bond Legislation prohibits the Board of Directors from voting to authorize
 Reorganized COFINA to commence a case under Title III of PROMESA or other similar judicial
 restructuring process under applicable law.

 D.     Corporate Governance

         The powers of Reorganized COFINA shall be exercised by the Board of Directors, which
 shall be composed of three (3) members appointed by Governor Rosselló Nevares; provided,
 that, pursuant to the provisions of the Ancillary Agreements, certain holders of COFINA Bonds
 may submit up to three (3) recommendations for the Governor’s consideration of the initial
 appointment of Reorganized COFINA’s directors but the Governor shall be under no obligation
 to appoint any such recommended persons. Each member of the Board of Directors must satisfy
 the independence and qualification standards (including that no member of the Board of
 Directors may be an officer, employee or director of any entity of the Government of Puerto
 Rico other than Reorganized COFINA) set forth in the Ancillary Agreements.

         Each member of the Board of Directors shall (a) be entitled to one (1) vote and (b) be
 appointed for a term of three (3) years and may serve consecutive terms as an appointed member;
 provided, that the Governor may remove any member prior to the expiration of their term if such
 member fails to uphold the responsibilities set forth in this Act or for gross negligence, willful
 misconduct or fraud. All decisions and actions of the Board of Directors shall require the
 affirmative vote of the majority of the members of the Board of Directors at the time serving;
 provided, that, Reorganized COFINA’s bylaws may require a higher approval threshold for
 particular matters described therein.

 E.     The Plan of Adjustment

         Authorization of the COFINA Bonds and COFINA Parity Bonds. In order to authorize
 the issuance of the COFINA Bonds and COFINA Parity Bonds, Reorganized COFINA must
 adopt one or more resolutions providing for the (i) issuance of the COFINA Bonds and COFINA
 Parity Bonds and the terms thereof, and (ii) payment of certain costs and expenses, each in
 accordance with the terms of the Plan of Adjustment.

        Source of Repayment of the COFINA Bonds and COFINA Parity Bonds. The COFINA
 Bonds and COFINA Parity Bonds will be payable solely from the COFINA Revenues, in
 accordance with the terms of the Plan of Adjustment and the Ancillary Agreements. Moreover,
 the COFINA Bonds and COFINA Parity Bonds will not constitute a debt of the Commonwealth



                                                 165
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                    Desc: Main
                         Document Page 199 of 263



 or of any public corporation or instrumentality of the Commonwealth other than as a special
 limited obligation of Reorganized COFINA as described herein.

         Creation of Statutory Lien on the COFINA Revenues. Upon the issuance of the
 COFINA Bonds and the COFINA Parity Bonds, they will be automatically secured by a
 statutory first lien on the all of Reorganized COFINA’s right, title and interest in and to the
 Pledged Taxes, including any moneys, income, revenues, accounts, contract rights or general
 intangibles derived therefrom, in favor of the Indenture Trustee for the benefit of the holders of
 COFINA Bonds and COFINA Parity Bonds. Such statutory first lien is created automatically
 and shall automatically attach and be perfected, valid and binding from and after the Effective
 Date, without any further act or agreement by any Person. No instrument needs to be executed or
 delivered or recorded in any official record or in any government registry or office in order to
 perfect or continue such statutory first lien or to establish or maintain the priority thereof. No
 commingling of the Pledged Taxes with any property of the Government of Puerto Rico, any
 other government entity or any other Person shall limit, defeat, impair or interfere with such
 statutory lien. Such lien is valid, binding, perfected and enforceable against all Persons having
 claims of any kind in tort, contract or otherwise against Reorganized COFINA or its assets
 irrespective of whether such Persons have notice of such lien.

         First Funds Funding of the COFINA Revenues. Each fiscal year, the first funds
 comprising the Pledged Taxes shall be transferred to, and deposited with, Reorganized COFINA,
 or any account or fund designated by Reorganized COFINA, until such time as Reorganized
 COFINA has received an amount equal to the COFINA Revenues for such fiscal year. The
 requirement that the first funds comprising the Pledged Taxes up to the COFINA Revenues be
 deposited with Reorganized COFINA or in any account or fund designated by Reorganized
 COFINA may not be modified; provided, that the Bond Indenture may contain provisions
 allowing for the quarterly distribution of the Pledged Taxes between Reorganized COFINA and
 the Government of Puerto Rico upon satisfaction of the requirements set forth in the Bond
 Indenture and consistent with the Plan of Adjustment. Reorganized COFINA shall have these
 rights until such time as the COFINA Bonds and COFINA Parity Bonds, together with any
 interest thereon, and all obligations under all Ancillary Agreements, have been completely paid
 in cash in full or have otherwise been discharged in accordance with their terms.

         During each fiscal year, the Indenture Trustee or such other Person as may be designated
 in the Bond Indenture shall determine, on a monthly basis, if Reorganized COFINA has received
 the COFINA Revenues. Once the Indenture Trustee or such other Person determines that the
 COFINA Revenues have been deposited with the Indenture Trustee (or that portion of the
 COFINA Revenues as Reorganized COFINA may be entitled to the extent the quarterly
 distribution referenced above is in effect), all revenues of the Pledged Taxes received after such
 determination shall be transferred to the Government of Puerto Rico.

         Excess Funding of Reorganized COFINA. Once the Indenture Trustee determines that
 the COFINA Revenues have been deposited with the Indenture Trustee (or that portion of the
 COFINA Revenues as Reorganized COFINA may be entitled to the extent the quarterly
 distribution referenced above is in effect), all revenues of the Pledged Taxes received after such
 determination shall be transferred to the Government of Puerto Rico. Also, the amounts
 deposited with Reorganized COFINA each fiscal year in excess of the amounts required to pay

                                                166
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                    Desc: Main
                         Document Page 200 of 263



 principal and interest on the COFINA Bonds and COFINA Parity Bonds then due and payable
 (including the principal and interest due and payable on any past due COFINA Bonds and
 COFINA Parity Bonds), satisfy obligations assumed pursuant to the Ancillary Agreements then
 due and payable, pay its transaction costs or operating expenses as provided in the Ancillary
 Agreements, or make any other payment related to other obligations incurred by Reorganized
 COFINA, will be transferred to Reorganized COFINA, free and clear of the statutory lien
 established by the New Bond Legislation and any other lien established by the Ancillary
 Agreements.

 F.     Covenants of the Commonwealth

        The Government of Puerto Rico, with the intent of being contractually bound, agrees and
 covenants with Reorganized COFINA and each Person that holds COFINA Bonds or COFINA
 Parity Bonds, and authorizes Reorganized COFINA to include such covenant in the Bond
 Indenture for the benefit of the holders of COFINA Bonds and COFINA Parity Bonds, that it
 will not, and no Government Entity shall be authorized to, until the COFINA Bonds and
 COFINA Parity Bonds, together with the interest thereon, and all amounts and obligations under
 all Ancillary Agreements, have been completely paid in cash in full or otherwise discharged in
 accordance with their terms:

        (a)     take any action that would (A) impair Reorganized COFINA’s right to receive the
                COFINA Revenues, (B) limit or alter the rights vested in COFINA or
                Reorganized COFINA in accordance with the Plan of Adjustment to fulfill the
                terms of any agreements with the holders of COFINA Bonds and COFINA Parity
                Bonds, (C) materially and adversely impair the collection of the Pledged Taxes in
                any Fiscal Year, or (D) impair the rights and remedies of the holders of the
                COFINA Bonds and COFINA Parity Bonds or the collateral security established
                under section 302 of this Act;

        (b)     reduce the Pledged Taxes to a rate less than five and one-half percent (5.5%)
                unless, in connection with such reduction, the credit rating and other requirements
                set forth in the Ancillary Agreements are satisfied; provided, however, that,
                notwithstanding the foregoing, until all obligations with respect to the COFINA
                Bonds and COFINA Parity Bonds have been paid or satisfied in full in
                accordance with their terms, if the rate of the Pledged Taxes is reduced below
                three percent (3%), then, in connection with such reduction, the Government of
                Puerto Rico must comply with the Substitution Requirements;

        (c)     impair, limit, restrict, rescind, delay or modify the rights or powers of
                Reorganized COFINA, the Indenture Trustee or the holders of COFINA Bonds
                and COFINA Parity Bonds under this Act or relating to the COFINA Revenues,
                or Reorganized COFINA’s ability to meet its obligations to its bondholders;

        (d)     amend the New Bond Legislation to impair, limit, restrict, rescind, delay or
                modify any obligation or commitment of Reorganized COFINA to the holders of
                COFINA Bonds and COFINA Parity Bonds; and


                                                167
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                      Desc: Main
                         Document Page 201 of 263



        (e)     limit or restrict the rights or powers of the appropriate officers of the Government
                of Puerto Rico to impose, maintain, charge or collect the Pledged Taxes, provided
                that the foregoing shall not preclude the Government of Puerto Rico from
                exercising its power, through a change in law, replace the portion of the Sales Tax
                that corresponds to a tax rate of five and one half percent (5.5%) with Substituted
                Collateral in accordance with the Substitution Requirements.

         For purposes of (e) above, the term (i) “Substituted Collateral” means all or a portion of a
 tax of general applicability throughout Puerto Rico that is enacted in full substitution of the
 Pledged Taxes or otherwise constitutes like or comparable security for the COFINA Bonds and
 COFINA Parity Bonds and (ii) “Substitution Requirements” means (1) the enactment of
 legislation providing for Substituted Collateral that also provides (A) that the Substituted
 Collateral in an amount equal to the COFINA Revenues has been irrevocably transferred to and
 is owned solely and exclusively by Reorganized COFINA to the full extent provided under
 section 202 of the New Bond Legislation, (B) that, following such transfer, such Substituted
 Collateral in an amount equal to the COFINA Revenues is not, and shall not constitute,
 “available resources” or “available revenues” of the Government of Puerto Rico as that term is
 used in Section 8 of Article VI of the Puerto Rico Constitution or as otherwise used in the Puerto
 Rico Constitution, (C) for a lien on such Substituted Collateral in favor of the Indenture Trustee
 for the benefit of the holders of COFINA Bonds and COFINA Parity Bonds to the full extent
 provided for under section 302 of the New Bond Legislation, and (D) that the Government of
 Puerto Rico and the government entities shall continue to provide the covenants set forth in
 section 303 of the New Bond Legislation with respect to such Substituted Collateral, and (2)
 prior to the substitution of the Substituted Collateral, the ratings requirements set forth in the
 Ancillary Agreements are satisfied with respect to the Substituted Collateral.

          XI.     Corporate Governance and Management of Reorganized COFINA

 A.     Corporate Action

        On the Effective Date, all matters provided for under the Plan of Adjustment that would
 otherwise require approval of the directors of COFINA or Reorganized COFINA, including,
 without limitation, the authorization to issue or cause to be issued the COFINA Bonds, the
 authorization to enter into the Definitive Documents, the adoption of Reorganized COFINA By-
 Laws, and the election or appointment, as the case may be, of directors and officers of
 Reorganized COFINA pursuant to the Plan of Adjustment, as applicable, shall be authorized and
 approved in all respects, in each case, in accordance with the New Bond Legislation and the new
 corporate governance documents, as applicable, and without further action by any Person or
 Entity under any other applicable law, regulation, order, or rule. Other matters provided under
 the Plan of Adjustment involving the corporate structure of the Reorganized COFINA or
 corporate action by Reorganized COFINA, as applicable, shall be deemed to have occurred, be
 authorized, and shall be in effect in accordance with the New Bond Legislation and the new
 corporate governance documents, as applicable, and without requiring further action by any
 Person or Entity under any other applicable law, regulation, order, or rule. Without limiting the
 foregoing, from and after the Confirmation Date, COFINA and Reorganized COFINA shall take
 any and all actions deemed appropriate in order to consummate the transactions contemplated


                                                 168
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                     Desc: Main
                         Document Page 202 of 263



 herein in accordance with the New Bond Legislation and the new corporate governance
 documents, as applicable.

 B.     Amendment of By-Laws

       As of the Effective Date, Reorganized COFINA shall adopt new by-laws consistent with
 the New Bond Legislation and the Plan of Adjustment.

 C.     Directors of the Reorganized COFINA

         On the Effective Date, and pursuant to the terms and provisions of section 25.1(c) of the
 Plan of Adjustment, the Reorganized COFINA By-Laws shall provide that the board of directors
 of Reorganized COFINA shall consist of three (3) persons appointed by the Governor of the
 Commonwealth all of whom shall meet the independence and qualification standards set forth in
 the Definitive Documents, including, without limitation, that the independent director may not be
 an officer, employee, or director of the government of Puerto Rico or instrumentality thereof
 (other than COFINA), must have executive experience in finance or with respect to securities
 similar to the COFINA Bonds and shall otherwise be qualified to serve on the board of directors.
 The initial directors shall be disclosed prior to the Confirmation Hearing. If, during the period
 from the Confirmation Hearing up to and including the Effective Date, circumstances require the
 substitution of one (1) or more persons selected to serve on the boards of directors of
 Reorganized COFINA, the Governor of the Commonwealth shall choose a substitute and
 COFINA shall file a notice thereof with the Title III Court and, for purposes of Bankruptcy Code
 section 1129, any such replacement person, designated in accordance with the requirements of
 the immediately preceding sentence, shall be deemed to have been selected and disclosed prior to
 the Confirmation Hearing. Notwithstanding the foregoing, (a) the holders of Senior COFINA
 Bond Claims, Ambac and National (in consultation with the holders of Junior COFINA Bond
 Claims and Assured) may collectively submit up to the three (3) recommendations for the
 Governor’s consideration regarding the initial appointment of independent directors; provided,
 however, that the Governor shall be under no obligation to appoint any such recommended
 persons as directors and (b) to the extent permitted by applicable law, COFINA’s corporate
 governance documents shall be amended to be consistent with all of the foregoing.

 D.     Officers of Reorganized COFINA

         To the extent applicable, the board of directors of Reorganized COFINA shall elect
 officers of Reorganized COFINA as of or after the Effective Date.

 E.     Structure for Collection and Application of COFINA Pledged Taxes

        The COFINA Bonds shall be issued by Reorganized COFINA pursuant to the New Bond
 Legislation and the New Bond Indenture, which entity shall be a “bankruptcy remote,” single
 purpose, municipal agency, public corporation or entity to the fullest extent permitted under
 applicable law, with no operations or liabilities other than as set forth in the Plan of Adjustment
 and as reflected in the Term Sheet. Reorganized COFINA shall be authorized, but not required,
 to enter into one or more agreements, including, without limitation, the New Banking Services
 Agreement, providing for the collection and deposit of the COFINA Pledged Taxes, which
 agreement or agreements may provide, among other things, that the COFINA Portion shall be (a)

                                                169
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                     Desc: Main
                         Document Page 203 of 263



 promptly after collection, kept in segregated bank accounts maintained in one or more mainland
 U.S. banks and in the name of the trustee appointed under the New Bond Indenture and (b)
 designed to ensure that COFINA is the unconditional owner of the COFINA Portion, now
 existing or hereafter collected, under Puerto Rico and other applicable law.

                                   XII.    Sales and Use Taxes

 A.     General

         Pursuant to the provisions of Act No. 1-2011, as amended, also known as the Internal
 Revenue Code for a New Puerto Rico (the “PR Code”), the Government of Puerto Rico imposes
 a sales and use tax at a rate of 6.0% (the “Government SUT”) and a sales and use tax surcharge
 at a rate of 4.5% (the “SUT Surcharge”). The PR Code also provides for the imposition of a
 sales and use tax by the municipalities at a rate of 1.0% (the “Municipal SUT”). The
 Government SUT, SUT Surcharge, and Municipal SUT are sometimes referred to collectively as
 the “SUT.”

         The PR Code provides that every merchant engaged in a business that sells taxable items
 must collect the SUT as a withholding agent, unless such merchant is otherwise exempted. The
 term “taxable items” includes: (i) tangible personal property, (ii) taxable services, and (iii)
 admission rights. The PR Code defines “tangible personal property” as including items or
 personal property that may be seen, weighed, measured, or touched, or that is in any manner
 perceptible to the senses, or that is susceptible to appropriation, including computer software and
 prepaid phone cards, among others. The term tangible personal property, however, excludes: (i)
 money or the equivalent of money, stock, bonds, notes, promissory notes, mortgages, insurance,
 securities, or other obligations, (ii) automobiles, propellants, all-terrain vehicles (ATVs),
 motorcycles, ships, heavy equipment, buses, and trucks, as said terms are defined in the PR
 Code, (iii) intangibles, (iv) gasoline, airplane fuel, gas oil or diesel oil, crude oil, partially
 manufactured and finished products derived from petroleum, and any other hydrocarbon mixture,
 except for propane gas and its byproducts and other gases of similar nature, (v) electric power
 generated by the Electric Power Authority or any other entity which generates electric power,
 and (vi) the water supplied by the Aqueducts and Sewers Authority.

         The PR Code contains various exemptions on the imposition of the SUT. The following
 transactions are some of those that are exempt from the imposition of the SUT: (i) services or
 tangible personal property acquired by the Government, (ii) services provided by small
 merchants (persons with annual volume of business not exceeding $50,000), and (iii) advertising
 services and legal services, which are excluded from the definition of taxable services.

        The PR Code also provides for reduced rates based on the type of transaction or the
 merchant processing the transaction. For example, merchants rendering services directly to
 another business are generally subject to a SUT at a reduced rate of 4.0% and are exempt from
 the Municipal SUT (the “B2B SUT”). The B2B SUT also applies to services rendered by a
 foreign person (which includes entities organized outside of Puerto Rico and/or entities that are
 not Puerto Rico residents, not doing business in Puerto Rico) to an entity doing business in
 Puerto Rico. Although the B2B SUT applies to a broad scope of services, the following services
 are not treated as transactions subject to the B2B SUT and, hence, are currently subject to the


                                                170
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                                    Desc: Main
                         Document Page 204 of 263



 SUT: (i) banking charges and fees imposed by financial institutions to their business clients for
 the management of their deposit accounts, (ii) collection services, (iii) security services,
 including armored services and private investigation services, (iv) cleaning services, (v) laundry
 services, (vi) repair and maintenance services of tangible personal property, (vii)
 telecommunication services, (viii) waste disposal services, and (ix) daily rental of motor
 vehicles.

         The SUT has various components that are distributed based on the source of the
 particular revenues. The Government SUT is comprised of revenues collected as a result of the
 imposition of the sales and use tax at a rate of (i) 5.5% (the Pledged Sales Tax) and (ii) 0.5% (the
 “FAM SUT”).

         Exhibit 1 below shows the SUT collections since 2006. Exhibit 2 below shows the
 historical allocation of the SUT between FAM, COFINA and the Government.

 EXHIBIT 1: SALES AND USE TAX HISTORICAL COLLECTIONS1 (10.5%)




 1
   SUT historical collections source: http://www.hacienda.gobierno.pr/inversionistas/estadisticas-y-recaudos-
 statistics-andrevenues/ingresos-del-impuesto-sobre-ventas-y-uso-ivu-sales-and-use-tax-sut-revenues. Increased
 SUT collections beginning in fiscal year 2016 are due primarily to the imposition of the SUT Surcharge, which is
 not part of the COFINA Pledged Taxes.




                                [Remainder of page intentionally left blank]




                                                        171
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                  Desc: Main
                         Document Page 205 of 263




 EXHIBIT 2: ALLOCATION OF SALES AND USE TAX




 B.     Collections by Source

         The chart below illustrates the composition of the Sales Tax collections attributable to
 sales made during fiscal year 2018 based on actual receipts by the Treasury Department from
 July 1, 2017 to June 30, 2018. Of the fiscal year 2018 collections, approximately 39.8% were
 from retail trade activity (including 30.1% from General Merchandise, 14.5% from Homegoods
 Retailers, 15.9% from Landscaping and Construction Materials, 14.2% from Clothing and
 Accessories and 10.6% were from Auto Parts).




                                               172
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                   Desc: Main
                         Document Page 206 of 263




 C.     COFINA Pledged Taxes

         The COFINA Pledged Taxes are the present and future revenues and collections
 generated by the portion of the Government SUT that corresponds to a tax rate of five and one-
 half percent (5.5%). The COFINA Portion consists of the COFINA Pledged Taxes and all rights
 thereto, including, without limitation, the right to receive the “first dollars” collected by the
 portion of the Government SUT at a tax rate of five and one half percent (5.5%) in an amount up
 to fifty-three and sixty-five one hundredths percent (53.65%) of the Pledged Sales Tax Base
 Amount in any given fiscal year until the COFINA Bonds and COFINA Parity Bonds have been
 paid or satisfied in full in accordance with their terms.

                      HISTORICAL AND ESTIMATED SUT COLLECTIONS
                                   (in millions of dollars)




                                               173
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59        Desc: Main
                         Document Page 207 of 263




                      [Remainder of page intentionally left blank]




       HISTORICAL AND ESTIMATED COFINA PLEDGED TAX COLLECTIONS
                                (in thousands of dollars)

                       FISCAL YEAR              FISCAL YEAR          FISCAL YEAR
                           2016                      2017                2018
 July                      $ 80,843                 $103,203            $105,427
 August                      99,928                  105,229             118,234
 September                   93,151                   99,186              82,768
 October                     94,771                   97,688              53,921
 November                    96,593                  103,480              77,844
 December                   107,876                  108,796             111,202
 January                    122,651                  126,596             110,824
 February                    96,523                   99,405             103,119
 March                       98,186                   96,863             105,603

                                          174
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                      Desc: Main
                         Document Page 208 of 263


 April                             101,939                  102,427                 114,599
 May                                99,045                   97,455                 118,935
 June                              105,402                  107,565                 122,803


                          XIII. Commonwealth Economic Indicators

 A.      General

         The information below provides certain general economic data about the
 Commonwealth, particularly data relating to those indicators of economic activity which
 correlate most closely with the level of consumption of goods and services in the
 Commonwealth and, thus, the level of SUT revenues. This summary does not purport to
 discuss all of the variables that may impact the level of SUT revenues. The data in this
 section is provided as a general indication of prior levels of consumption and the economic
 activity that is generally understood to drive consumption but is not intended to provide a
 basis for predicting the future performance of taxable retail sales or the future level of SUT
 revenues.

 B.      Historical Population Trends

         According to the United States Census Bureau, the population of Puerto Rico was
 3,337,177 in 2017, compared to 3,406,520 in 2016. The population of San Juan, the island's
 capital and largest city, was 346,534 in 2016 compared to 337,288 in 2017.

         The economy of Puerto Rico is closely linked to the United States economy, as most
 of the external factors that affect the Puerto Rico economy (other than oil prices) are
 determined by the policies and performance of the mainland economy. These external factors
 include exports, direct investment, the amount of federal transfer payments, the level of
 interest rates, the rate of inflation, and tourist expenditures.

         Puerto Rico's economy is currently in a recession that began in the fourth quarter of fiscal
 year 2006, a fiscal year in which the real gross national product grew by only 0.5% and the
 government was shut-down during the first two weeks of May. For fiscal years 2015 and
 2016, the real gross national product contracted by 0.8% and 1.3%, respectively. For fiscal
 year 2017, preliminary reports indicate that the real gross national product contracted by
 2.4%. The Oversight Board projects a decrease in real gross national product of 8.0% for
 fiscal year 2018 and an increase of 7.8% for fiscal year 2019.

       The economic indicators that correlate most closely with the level of sales of goods
 and services in the Commonwealth are GNP and personal consumption expenditures.
 Personal income is also indicative of the level of sales of goods and services in the
 Commonwealth. These factors, in turn, are affected by other variables such as the price of oil
 and employment rates, among others. These factors are the indicators utilized by the
 Government to make projections of SUT revenues.




                                                 175
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                             Desc: Main
                         Document Page 209 of 263



 C.      Historical Personal Income Trends

        Nominal personal income, both aggregate and per capita, has shown a positive
 average growth rate from 1947 to 2017. In fiscal year 2017, aggregate personal income was
 $64.5 billion ($46.8 billion at 2005 prices) and personal income per capita was $19,140
 ($13,873 in 2005 prices). Personal income includes transfer payments to individuals in
 Puerto Rico under various social programs. Total U.S. federal transfer payments to
 individuals amounted to $18.5 billion in fiscal year 2017 ($17.1 billion in fiscal year 2016).
 Entitlements for previously performed services or resulting from contributions to programs
 such as Social Security, Veterans' Benefits, Medicare, and U.S. Civil Service retirement
 pensions were $15.2 billion, or 82.1% of the transfer payments to individuals in fiscal year
 2017 ($13.7 billion, or 79.9%, in fiscal year 2016). The remainder of the federal transfers
 to individuals is represented by grants, mostly concentrated in the Nutritional Assistance
 Program (Food Stamps) and Pell Grant scholarships (higher education).

        The following table shows the personal income for the five fiscal years ended June
 30, 2017.




                             [Remainder of page intentionally left blank]




                                    Commonwealth of Puerto Rico
                                          Personal Income
                                       (in millions of dollars)

                                                                   Fiscal Years Ended June 30,
                                                   2013           2014         2015       2016       2017(1)
 Employees' compensation
  Business, household and nonprofit institutions   20,401.7       20,378.1    20,410.0   20,158.3    20,258.8
  Government                                        8,237.5        7,825.1     7,264.0    7,263.0     7,127.9
                                                              $3,68.8        ,868.8       0,868.8

                                                   176
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                        Desc: Main
                         Document Page 210 of 263


  Other                                           1,201.9      1,146.0    1,199.9      1,221.1     1,279.8
    Total Employees' compensation               $29,841.1   $29,349.3  $30,868.8
                                                                        $28,873.9    $28,615.4   $28,666.4

 Less: Contributions for social insurance
     Employees                                    2,150.9     2,236.8     $2,172.4    $2,159.5    $2,176.2
     Employers                                    3,136.0     3,134.4     $3,076.1    $3,194.7    $3,372.5
    Total Contributions for social insurance     $5,286.9     $5,371.2    $5,248.5    $5,354.2    $5,548.7

 Proprietors' income
 Income of unincorporated enterprises            2,805.5      2,912.2      3,120.5     3,428.5     3,396.6
  Dividends of domestic corporations               239.3        224.9        223.5       232.0       241.1
  Miscellaneous income and dividends received
  from abroad                                         5.7         7.0          6.9         7.4         7.9
  Rental income of persons                        9,668.3      9,490.3     9,346.8     9,116.3     8,964.4
  Personal interest income                        2,699.9      2,424.0     3,189.5     3,179.3     3,181.1
  Total Proprietors' income                     $15,418.7   $15,058.5    $15,887.2   $15,963.6   $15,791.1

 Transfer Payments
 Commonwealth government and municipalities       5,468.2     5,741.5      5,798.0     5,905.1     5,943.0
 Federal government                              16,299.7    16,324.1     16,399.0    16,464.2    17,776.4
 U.S. state governments                              29.9        30.3         33.5        33.9        30.4
 Business                                         1,971.1     1,556.7      1,570.0     1,498.0     1,406.7
 Other nonresidents                                 417.9       426.5        443.3       461.1       475.4
 Total transfer payments                        $24,186.8   $24,079.1    $24,243.7   $24,362.4   $25,631.9
         Total Personal Income                  $64,159.7   $63,115.7    $63,756.3   $63,587.2   $64,540.7
      (1) Preliminary figures.
          Source: Puerto Rico Planning Board

 D.       Historical Personal Consumption Trends

         During Fiscal Year 2017, at current prices, personal consumption amounted to $61.6
 billion, representing an increase of $0.07 billion or 0.1%, from Fiscal Year 2016. This
 increase was based on a 1.2% increase in services (52.4% of personal consumption);
 however, durable goods decreased 0.8% (9.0% of personal consumption), and nondurable
 goods decreased 1.1% (38.5% of personal consumption). At constant 2005 prices, personal
 consumption decreased 2.0%. Real consumption expenditures in durable goods decreased by
 0.5%, nondurable goods decreased by 4.6% and services decreased by 1.1% from Fiscal Year
 2016. The decline in expenditures of durable goods is characteristic of economies in
 recession.

         The following table shows personal consumption expenditures by product for the five
 fiscal years ended June 30, 2017.

                                   Commonwealth of Puerto Rico
                            Personal Consumption Expenditures by Product
                                        (in millions of dollars)

                                                               Fiscal Years Ended June 30
                                                  2013        2014        2015       2016          2017(1)


                                                 177
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                                  Desc: Main
                         Document Page 211 of 263


 Food                                                9,534.9          9,209.0      9,401.0        8,887.3        8,820.6
 Alcoholic beverages and tobacco products            1,899.9          1,923.5      1,877.0        1,727.6        1,748.4
 Clothing and accessories                            3,203.7          2,827.5      2,578.8        2,391.3        2,067.2
 Personal care                                       1,332.6          1,309.2      1,483.1        1,374.5        1,263.6
 Housing                                            12,987.8         12,882.5     13,470.0       14,049.3       14,926.0
 Household operations                                2,360.9          2,519.0      2,569.0        2,532.2        2,165.6
 Medical care and funeral expenses                  11,608.7         11,673.2     12,482.1       13,060.0       13,432.6
 Business services                                   2,733.7          2,770.8      2,556.2        2,445.0        2,462.7
 Transportation                                      1,408.0          1,436.1      1,232.8        1,279.0        1,269.9
 Recreation                                          3,662.0          3,907.6      4,233.5        4,643.4        4,443.1
 Gasoline and Oil                                    3,191.9          3,241.0      2,553.3        2,077.1        2,105.4
 Education                                           2,078.7          2,065.1      1,996.5        1,871.0        1,836.8
 Automobiles                                         2,829.4          2,635.2      2,241.0        2,230.0        2,309.6
 Miscellaneous purchases                             3,645.3          3,499.6      2,966.1        2,928.9        2,711.1
 Total consumption expenditures in Puerto Rico
 by residents and nonresidents                     $65,788.2        $65,388.0    $65,465.5      $65,481.4      $65,652.8
 Less: Expenditures in Puerto Rico by
 nonresidents                                           (3,310.6)    (3,438.6)     (3,825.0)     (3,984.8)     (4,090.1)
 Total Personal Consumption
    Expenditures                                   $62,477.6        $61,899.4    $61,640.5      $61,496.6      $61,562.7
 (1) Preliminary figures.
 Source: Puerto Rico Planning Board.

 E.       Historical GNP Trends

        The dominant sectors of the Puerto Rico economy in terms of production and income are
 manufacturing and services. The manufacturing sector has undergone fundamental changes over
 the years as a result of increased emphasis on higher-wage, high-technology industries, such as
 pharmaceuticals, biotechnology, computers, microprocessors, professional and scientific
 instruments, and certain high technology machinery and equipment. The service sector, which
 includes finance, insurance, real estate, wholesale and retail trade, transportation,
 communications and public utilities, and other services, plays a major role in the economy. It
 ranks second to manufacturing in contribution to GNP and leads all sectors in providing
 employment.

       The following table shows the gross national product for the five fiscal years ended June
 30, 2017.




                                    Commonwealth of Puerto Rico
                                       Gross National Product
                       Fiscal Years Ended June 30, 2013, Through June 30, 2017
                                                 2013           2014             2015          2016          2017(1)


                                                    178
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                                        Desc: Main
                         Document Page 212 of 263



  Gross national product — $ millions (2)            $68,944.9       $68,797.5    $69,602.0    $70,221.8     $70,565.4
  Real gross national product — $ millions
     ([2005] prices)                                 $48,433.5       $47,580.8    $47,193.0    $46,569.7     $45,477.7
  Annual percentage increase (decrease) in
     real gross national product [(2005]                (0.1) %         (1.8) %      (0.8) %      (1.3) %       (2.4) %
     prices)
  U.S. annual percentage increase in real
     gross national product [(2005] prices) (3)             1.8 %        2.5 %        2.9 %        1.6 %         2.2 %


  (I)
       Preliminary.
  (2)
       In current dollars.
  Sources: Puerto Rico Planning Board
  (3)
       IMF World Economic Outlook Database, October 2018.

                                XIV. Certain Risk Factors to Be Considered

      AS WITH ANY INVESTMENT, RECOVERIES ON THE COFINA BONDS
 INVOLVE RISKS. YOU SHOULD CAREFULLY CONSIDER THE RISK FACTORS
 SET FORTH BELOW REGARDING THE PLAN OF ADJUSTMENT AND COFINA
 BONDS, AS WELL AS ALL OTHER INFORMATION CONTAINED OR
 INCORPORATED BY REFERENCE INTO THIS DISCLOSURE STATEMENT. THE
 FOLLOWING RISK FACTORS ARE NOT THE ONLY RISKS COFINA FACES, ARE
 NOT MEANT TO BE A COMPLETE LIST OF RISKS ASSOCIATED WITH THE PLAN
 OF ADJUSTMENT OR THE COFINA BONDS AND DO NOT NECESSARILY
 REFLECT THE RELATIVE IMPORTANCE OF VARIOUS RISKS. ADDITIONAL
 RISKS AND UNCERTAINTIES NOT CURRENTLY KNOWN TO THE DEBTOR OR
 THAT THE DEBTOR DOES NOT CURRENTLY CONSIDER TO BE MATERIAL, OR
 THAT   ARE GENERALLY APPLICABLE         TO   ALL GOVERNMENTAL
 INSTRUMENTALITIES, ALSO MAY MATERIALLY AND ADVERSELY AFFECT
 COFINA AND COFINA’S ABILITY TO CONSUMMATE THE PLAN OF
 ADJUSTMENT AND MAKE PAYMENTS ON THE COFINA BONDS. YOU ARE
 ADVISED TO CONSIDER THE FOLLOWING RISK FACTORS, AMONG OTHERS,
 AND TO REVIEW THE OTHER INFORMATION CONTAINED OR INCORPORATED
 BY REFERENCE INTO THIS DISCLOSURE STATEMENT BEFORE MAKING ANY
 DECISIONS WITH RESPECT TO THE PLAN OF ADJUSTMENT OR COFINA
 BONDS. ANY ONE OR MORE OF THE FACTORS DISCUSSED HEREIN, AND
 OTHER FACTORS NOT DESCRIBED HEREIN, COULD AFFECT RECOVERIES
 UNDER THE PLAN OF ADJUSTMENT OR LEAD TO A DECREASE IN THE
 MARKET VALUE AND THE LIQUIDITY OF THE COFINA BONDS. THERE CAN BE
 NO ASSURANCE THAT OTHER RISK FACTORS NOT DISCUSSED BELOW WILL
 NOT BECOME MATERIAL IN THE FUTURE.

      NEITHER   THE   DEBTOR   NOR   ANY  FEDERAL,   STATE, OR
 COMMONWEALTH SECURITIES COMMISSION OR REGULATORY AUTHORITY
 HAS APPROVED OR DISAPPROVED THE COFINA BONDS AND OTHER
 SECURITIES TO BE ISSUED PURSUANT TO THE PLAN OF ADJUSTMENT OR
 PASSED ON THE ADEQUACY OR ACCURACY OF THIS DISCLOSURE
 STATEMENT.


                                                               179
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                         Document Page 213 of 263



 A.     Risks Related to the Title III Case

 The Title III Court may not confirm the Plan of Adjustment.

         PROMESA section 314(b) and Bankruptcy Code section 1129 (in its incorporated parts)
 set forth the requirements for confirmation of a Title III plan of adjustment, and require the Title
 III Court to make a series of specified, independent findings. There can be no assurance that the
 Title III Court will find that the Plan of Adjustment meets all of these requirements and confirm
 the Plan of Adjustment. If the Plan of Adjustment is not confirmed, it is uncertain what
 recoveries, if any, holders would receive with respect to their Claims under an alternative plan of
 adjustment or under other applicable law if the Title III Court dismissed the Title III Case. For
 additional information, see Section VII.C of this Disclosure Statement, entitled “Requirements
 for Confirmation of the Plan of Adjustment.”

 The Title III Court has not approved or disapproved the Fiscal Plan.

         Under PROMESA section 314(b)(7), the Plan of Adjustment must be consistent with the
 COFINA Fiscal Plan certified by the Oversight Board. Although the Oversight Board has
 certified under PROMESA section 104(j)(3) that the Plan of Adjustment is consistent with the
 COFINA Fiscal Plan, PROMESA section 314(b) requires that the Title III Court make an
 independent determination as to whether the Plan of Adjustment is consistent with the COFINA
 Fiscal Plan. Therefore, there can be no assurance that the Title III Court will find that the Plan of
 Adjustment is consistent with the COFINA Fiscal Plan.

 The Title III Court may not approve the settlements and compromises in the Plan of
 Adjustment or the Settlement Motion contemporaneously filed in the Commonwealth Title III
 Case.

         The Plan of Adjustment is contingent on the approval of the Settlement Motion in the
 Commonwealth Title III Case. Concurrently with the Debtor’s filing of the Plan of Adjustment
 in the Title III Case, the Oversight Board, in its capacity as representative of the Commonwealth
 in the Commonwealth Title III Case pursuant to PROMESA section 315(b), filed the Settlement
 Motion in the Commonwealth Title III Case, which Settlement Motion seeks, among other
 things, court approval of the compromise and settlement of the Commonwealth-COFINA
 Dispute in accordance with the terms and provisions of the Settlement Agreement. For the
 Settlement Motion to be approved, the Title III Court must find that the Commonwealth-
 COFINA Dispute settlement satisfies the requirements of Bankruptcy Rule 9019, meaning that
 the settlement would have to be found to not fall below the lowest point in the range of
 reasonableness in view of, among other things, the legal issues being resolved by the settlement.

        The Debtor believes that the significant compromises and settlements reflected in the
 Plan of Adjustment and Settlement Agreement are fair, equitable, and reasonable. Such
 compromises and settlements are an integral part of the Plan of Adjustment, and they provide
 value and certainty for COFINA and all Creditors by eliminating significant litigation risk and
 expenses, and providing a framework for COFINA to emerge from Title III expeditiously.

        While parties to the Plan Support Agreement include holders of billions of dollars in
 Claims against the Commonwealth, other parties in interest in the Commonwealth Title III Case

                                                 180
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                   Desc: Main
                         Document Page 214 of 263



 may object to the Settlement Motion. For example, the Creditors’ Committee has threatened to
 object to the Settlement Motion. There can be no assurance that the Settlement Motion will be
 approved. If the Settlement Motion is not approved in the Commonwealth Title III Case, the
 Debtor may not be able to confirm the Plan of Adjustment.

         The Plan of Adjustment may also be contingent on the approval of other settlements and
 compromises resolved under the Plan of Adjustment. If the settlements and compromises
 contained in the Plan of Adjustment require approval, but are not approved, the Debtor may not
 be able to confirm the Plan of Adjustment.

 The Effective Date may not occur.

         Article XXV of the Plan of Adjustment provides for certain conditions that must be
 satisfied (or waived) prior to the occurrence of the Effective Date. Many of the conditions are
 outside of the control of COFINA. As of the date of this Disclosure Statement, there can be no
 assurance that any or all of the conditions to effectiveness of the Plan of Adjustment will be
 satisfied (or waived). Accordingly, even if the Plan of Adjustment is confirmed by the Title III
 Court, there can be no assurance that the Plan of Adjustment will be consummated and the
 adjustment of COFINA’s debts completed. See Section VI.M of this Disclosure Statement,
 entitled “Conditions Precedent to the Effective Date” (description of the conditions to the
 effectiveness of the Plan of Adjustment). In addition, certain agreements contemplated in the
 Plan of Adjustment impose conditions that must be satisfied as of the Effective Date. There can
 be no assurance that such conditions will be timely satisfied or waived.

 If the Amended PSA is terminated, the ability of the Debtor to consummate the Plan of
 Adjustment may be materially and adversely affected.

          The Amended PSA contains a number of termination events, upon the occurrence of
 which certain parties to the Amended PSA may terminate or withdraw from such agreement. For
 example, if certain milestones are not met (including with respect to consummation of the Plan
 of Adjustment), certain parties may have the right to terminate or withdraw from the Amended
 PSA. If the Amended PSA is terminated, each of the parties thereto will be released from their
 obligations in accordance with the terms of the Amended PSA. In addition, upon the occurrence
 of certain events, individual parties to the Amended PSA may withdraw from such agreement
 and be released from their obligations under such agreement. For instance, each creditor party to
 the Amended PSA may terminate the Amended PSA, solely as to itself, if the Debtor withdraws
 the Settlement Motion, the Plan of Adjustment, the Disclosure Statement, or the motion seeking
 entry of an order approving the Disclosure Statement, or files any motion or pleading with the
 Title III Court, in each case, that is inconsistent with the Amended PSA in any material respect
 and such motion or pleading has not been withdrawn within a specified period of time. The
 withdrawal of support by creditors from, or the termination of, the Amended PSA may have a
 material adverse effect on the Debtor’s ability to consummate the Plan of Adjustment.




                                               181
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                  Desc: Main
                         Document Page 215 of 263



 The amount of Cash allocated to Rounding Amount Cash may be insufficient to ensure that
 certain holders of Allowed Claims receive their Pro Rata Share of CIBs in the minimum par
 denomination of One Thousand Dollars ($1,000.00) per COFINA Bond.

         Holders of Allowed Claims classified in Classes 1 through 8, if necessary, may receive a
 distribution of Rounding Amount Cash, depending on the elections of such holders, as
 appropriate, and, with respect to the holder of the GS Derivative Claim (to the extent it is an
 Allowed Claim), the priority nature of the GS Derivative Claim. The Plan defines Rounding
 Amount Cash to mean the amount of Cash necessary, up to a maximum aggregate amount of
 Twenty-Five Million Dollars ($25,000,000.00), for distribution to such holders in the form of
 rounding amounts to ensure that such holders receive their Pro Rata Share of CIBs, in the
 minimum bond par denomination of One Thousand Dollars ($1,000.00) per COFINA Bond. The
 aggregate amount of Cash necessary to ensure that such holders receive their Pro Rata Share of
 CIBs in the minimum bond par denomination of One Thousand Dollars ($1,000.00) per
 COFINA Bond, however, may exceed Twenty-Five Million Dollars ($25,000,000.00). If the
 aggregate amount of Cash necessary to ensure that such holders receive their Pro Rata Share of
 CIBs in the minimum bond par denomination of One Thousand Dollars ($1,000.00) per
 COFINA Bond exceeds Twenty-Five Million Dollars ($25,000,000.00), such holders’ Pro Rata
 Share of CIBs may be truncated and Rounding Amount Cash limited to their share of the
 available Twenty-Five Million Dollars ($25,000,000.00).

 Distributions on account of the GS Derivative Claim may dilute distributions on account of
 Bond Claims

          Pursuant to Section 12.1 of the Plan of Adjustment, the holder of the GS Derivative
 Claim may receive a Pro Rata Share of the Senior COFINA Bond Distribution, consisting of
 COFINA Cash Available for Distribution, COFINA Bonds and, if necessary, Rounding Amount
 Cash, if (i) all or any portion of the GS Derivative Claim becomes an Allowed Claim, (ii) the
 amount of such Allowed Claim exceeds the value of collateral in the holder’s possession, and
 (iii) to the extent of the excess, such Allowed Claim is a “Parity Obligation” under the bond
 Resolution. Distributions of COFINA Cash Available for Distribution, COFINA Bonds, and
 Rounding Amount Cash to holders of Bond Claims are subject to dilution under these
 circumstances.

 B.     Risks Related to COFINA

 The financial information contained herein is based upon COFINA’s books and records and
 publicly available information as of the date hereof or the date to which such information
 relates, as applicable; no audit or independent examination of such information was
 performed.

        The financial information contained herein has not been, and will not be, audited or
 reviewed by any independent accounting firm or third party and is limited in scope. Although the
 Debtor believes that it has used its reasonable efforts to assure the accuracy of the financial
 information provided herein, there can be no assurance that the financial information contained
 herein is without material inaccuracies or inconsistencies. In addition, the historical data
 provided in this Disclosure Statement relating to SUT Revenue may differ substantially from


                                               182
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                     Desc: Main
                         Document Page 216 of 263



 future SUT Revenue. The Debtor has not independently verified the financial information
 contained herein, including any information contained herein regarding the projected future SUT
 Revenue. Furthermore, certain events that are not within the control of COFINA may materially
 impact future SUT Revenue. As a result, you are cautioned not to place undue reliance on any of
 the financial information contained herein.

 The Debtor has no duty to update the statements contained in this Disclosure Statement.

         The statements contained in this Disclosure Statement are made by the Debtor as of the
 date hereof, unless otherwise specified herein, and the delivery of this Disclosure Statement after
 that date does not imply that there has been no change in the information set forth herein since
 that date. The Debtor has no duty to update this Disclosure Statement unless otherwise ordered
 to do so by the Title III Court or as required under the Bankruptcy Code or Bankruptcy Rules.

 No representations outside this Disclosure Statement are authorized.

         No representations concerning or related to COFINA, the Title III Case, or the Plan of
 Adjustment are authorized by the Title III Court, PROMESA, or the Bankruptcy Code, other
 than as set forth in this Disclosure Statement and any other Solicitation Materials that accompany
 this Disclosure Statement. Any representations or inducements made to secure your acceptance
 or rejection of the Plan of Adjustment that are other than as contained in, or included with, this
 Disclosure Statement should be relied upon by you at your own risk in arriving at your decision.

 Financial reporting going forward may not be completed on a timely basis.

        COFINA’s most recent audited financial statements was released as of and for the year
 ended June 30, 2015. No guaranty can be made as to the availability of current audited financial
 statements or COFINA’s ability to provide financial reporting on a timely basis.

 C.     Risks Related to the COFINA Bonds

 The COFINA Bonds are special limited obligations of COFINA payable solely from, secured
 solely by, and having recourse solely to, the COFINA Pledged Taxes. The COFINA Bonds
 are not indebtedness or liabilities of the Commonwealth or any of the Commonwealth’s public
 instrumentalities or political subdivisions, other than COFINA. The COFINA Bonds are not
 backed by the good faith, credit and taxing power of the Commonwealth, nor are they payable
 or secured by any of the Commonwealth’s public instrumentalities or political subdivisions,
 other than COFINA. The COFINA Bonds represent indebtedness solely of COFINA and will
 not be insured or guaranteed by the Commonwealth, the Trustee or any of their respective
 affiliates, or any other Commonwealth government entity.

         As a result of concerns with the Commonwealth’s current financial circumstances,
 holders of the COFINA Bonds may encounter limited market acceptance upon any attempt to
 sell COFINA Bonds, making sales at or near par potentially difficult. Holders of COFINA Bonds
 after the Effective Date may not be able to sell such bonds for any price for some time.
 Alternatively, potential purchasers may demand discounts to the par amount of such bonds
 before a potential purchaser would be willing to purchase COFINA Bonds. There can be no
 assurance that a secondary market will exist for any COFINA Bonds. The absence of a

                                                183
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                     Desc: Main
                         Document Page 217 of 263



 secondary market for the COFINA Bonds or a lack of liquidity in the secondary markets could
 limit bondholders’ ability to resell any COFINA Bonds or adversely affect the market value of
 the COFINA Bonds.

         The COFINA Bonds and transactions described herein will be made on the basis of
 exemptions from registration provided in the Securities Act of 1933, as amended. The COFINA
 Bonds have not been approved or disapproved by the United States Securities and Exchange
 Commission, any state or Commonwealth securities commission or any other regulatory
 authority, nor have any of the forgoing passed upon the accuracy or adequacy of this Disclosure
 Statement. Any representation to the contrary is a criminal offense. Therefore, the secondary
 market for the COFINA Bonds may be limited, and bondholders may not be able to sell the
 COFINA Bonds when they want to do so or obtain the price that they wish to receive for the
 COFINA Bonds, and, as a result, could suffer significant losses.

         Given the unique nature of the Plan of Adjustment, certain closing conditions and closing
 deliverables, including legal opinions, with respect to the Plan of Adjustment will differ in type
 and scope from those typically required in municipal debt offering transactions that occur outside
 of a court-supervised restructuring process. In making their investment decision, investors should
 consider that certain actions, procedures or requirements of legal advisors and other third parties
 in connection with the Plan of Adjustment will differ materially from and be more limited than
 those typical requirements.

         Major disruptions in the global financial markets in recent years have caused a significant
 reduction in liquidity in the secondary market for securities. While conditions in the financial
 markets and the secondary markets have improved, periods of illiquidity could occur again and
 affect the secondary market, thereby materially adversely affecting the value of the COFINA
 Bonds and limiting bondholders’ ability to sell the COFINA Bonds. Concerns with the
 Commonwealth’s fiscal crisis may also adversely affect the market value and liquidity of the
 COFINA Bonds.

 Limited Nature of Remedies

       Upon any declaration of default under the New Bond Indenture, Reorganized COFINA’s
 payment of the COFINA Bonds cannot be accelerated.

 Limited Nature of Ratings; Reductions, Suspension, or Withdrawal of a Rating

         While COFINA has agreed to use commercially reasonable best efforts to obtain ratings
 on the COFINA Bonds as soon as reasonably practicable as determined solely by COFINA, the
 New Bond Indenture will not include a covenant by COFINA to maintain a specific rating with
 respect to outstanding COFINA Bonds.

         Any future rating assigned to the COFINA Bonds by a rating agency will reflect such
 rating agency’s assessment of the likelihood of the payment of interest when due and principal of
 the COFINA Bonds on their respective maturity or mandatory redemption dates. Any rating of
 the COFINA Bonds is not a recommendation to purchase, hold or sell such COFINA Bonds and
 such rating will not address the marketability of such COFINA Bonds, their market price, or
 suitability for a particular investor. There is no assurance that any rating will remain for any

                                                184
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                        Desc: Main
                         Document Page 218 of 263



 given period of time or that any rating will not be lowered, suspended, or withdrawn entirely by
 a rating agency if, in such rating agency’s judgment, circumstances so warrant based on factors
 prevailing at the time, including, but not limited to, the evaluation by such rating agency of the
 financial outlook for Reorganized COFINA or the Commonwealth’s economy. Any such
 reduction, suspension or withdrawal of a rating, if it were to occur, could adversely affect the
 availability of a market or the market prices for the COFINA Bonds.

 An adverse rating of the COFINA Bonds could adversely affect the market price of the
 COFINA Bonds and/or the Trust Certificates.

         Notwithstanding that COFINA will not initially solicit a rating, a rating agency may issue
 an unsolicited rating on the COFINA Bonds, employing quantitative and qualitative factors,
 including Reorganized COFINA’s actual or perceived financial strength, the prospects for
 payment of principal and interest on the COFINA Bonds, the impact of the Commonwealth’s
 fiscal crisis, and other macroeconomic conditions in the Commonwealth related to the collection
 of sales tax revenues or otherwise. Ratings also reflect various methodologies and assumptions
 used by the rating agencies, which are subject to change without notice. Actions taken by the
 rating agencies can include initiating, maintaining, upgrading, downgrading or withdrawing a
 current rating of Reorganized COFINA’s indebtedness or placing Reorganized COFINA on
 negative outlook for possible future downgrading. Such action may be taken at any time and is
 beyond COFINA’s control. The downgrade or withdrawal of any credit rating of Reorganized
 COFINA’s indebtedness, including the COFINA Bonds, or placing Reorganized COFINA on
 negative outlook for possible future downgrading may have a negative effect on the value of the
 COFINA Bonds.

 The investment of holders electing to receive either an Ambac Certificate or a National
 Certificate will be dependent on the business and financial prospects of Ambac and National,
 respectively.

         If you are eligible and properly elect to receive either an Ambac Certificate or a National
 Certificate, then your investment will also be dependent on the business and financial prospects
 of Ambac or National, respectively. Holders that elect to receive trust certificates should, in
 addition to evaluating the ability of Reorganized COFINA to fulfill its obligations under the
 COFINA Bonds, also evaluate the ability of the applicable insurer to make payments on the
 applicable insurance policies deposited as trust assets for the benefit of the trusts. In recent years,
 many bond insurers have become significantly weaker from a financial perspective. If an insurer
 experiences financial difficulties of its own in the future, it may not be able to make payments on
 the applicable insurance policies deposited as trust assets for the benefit of the bondholders.

 Risks Relating to Making or Declining to Make the Commutation Election - Senior COFINA
 Bond Claims (Ambac) and Senior COFINA Bond Claims (National)

         The Plan of Adjustment provides holders of Class 2 Senior COFINA Bond Claims
 (Ambac) and Class 3 Senior COFINA Bond Claims (National) with an option to choose whether
 to commute their insurance policies or to receive a distribution of Ambac Certificates or National
 Certificates, as applicable. A holder of an Allowed Senior COFINA Bond Claim (Ambac) that
 does not validly elect to receive Ambac Certificates will have, on or after the Effective Date, the


                                                  185
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                         Desc: Main
                         Document Page 219 of 263



 Ambac Insured Bonds, including the obligations of Ambac under the related Ambac Insurance
 Policy, underlying such holder’s Allowed Senior COFINA Bond Claim (Ambac) canceled and
 such holder shall receive distributions in accordance with section 6.1(a) of the Plan of
 Adjustment. Similarly, a holder of an Allowed Senior COFINA Bond Claim (National) that does
 not validly elect to receive National Certificates will have, on or after the Effective Date, the
 National Insured Bonds, including the obligations of National under the related National
 Insurance Policies, underlying such holder’s Allowed Senior COFINA Bond Claim (National)
 canceled and such holder shall receive distributions in accordance with section 7.1(a) of the Plan
 of Adjustment.

         The ability of a non-commuting holder of Class 2 or Class 3 Claims to recover on
 account of its Allowed Claims is subject to the collection risk associated with the applicable
 insurer (i.e., Ambac or National). The holders of Class 2 and Class 3 Claims should investigate
 the financial condition of Ambac and National, as applicable, prior to determining whether to
 make the commutation election under the Plan of Adjustment.

         Future events could occur that could give rise to payment or other counterparty risks with
 respect to each of Ambac and National. Such risks would attach to the Ambac Certificates and
 National Certificates, as applicable, and the Debtor can make no guarantee that any holder would
 be able to realize any particular level of recovery from its insurer.

 Risks Relating to the Ambac Certificates

        Holders that elect to receive Ambac Certificates will be subject to additional risks
 including, but not limited to, the following:

               The Ambac Certificates are not expected to be liquid. There will be no market for
                the Ambac Certificates before the issuance of the Ambac Certificates and there
                can be no assurance that a secondary market will develop or, if it does develop,
                that it will provide liquidity of investment or that it will continue for the life of the
                Ambac Certificates;

               Distributions to holders of Ambac Certificates from payments received on the
                Taxable COFINA Bonds will not be distributed to holders of the Ambac
                Certificates   if   Ambac      directs     the    Trustee   to  reinvest  such
                distributions. Accordingly, there can be no guarantee as to when holders of
                Ambac Certificates will receive distributions on the Taxable COFINA Bonds;

               Holders of Ambac Certificates will likely receive both taxable and tax-exempt
                income on account of their Ambac Certificates. It is anticipated that distributions
                on the tax-exempt COFINA Bonds will be passed-through to holders of Ambac
                Certificates as tax-exempt distributions, but none of COFINA, the Ambac Trust,
                or Ambac makes any assurance that such distributions will be tax
                exempt. Certain distributions on the Ambac Certificates are expected not to be
                tax exempt and holders of Senior COFINA Bond Claims (Ambac) that intend to
                elect to receive the Ambac Certificates should consider the impact of this
                characterization on their individual tax position. Holders of Ambac Certificates

                                                  186
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                   Desc: Main
                         Document Page 220 of 263



                may also be deemed to receive taxable income in excess of distributions made to
                them (“phantom income”), which could result in the holders having obligations to
                pay taxes in amounts that exceed distributions from the Ambac Trust. To the
                extent that distributions on the Ambac Certificates represent proceeds of sales or
                other dispositions of the COFINA Bonds, any gains on such sales will be treated
                as taxable to the holders of Ambac Certificates unless offset by losses. See
                “Material United States Federal Income Tax Considerations – Taxation on Sale or
                Other Disposition of Tax-Exempt COFINA Bonds.” Holders are urged to discuss
                the potential acquisition of the Ambac Certificates with their tax and accounting
                advisors before making any election relating thereto;

               The potential mix of tax-exempt and taxable income on the Ambac Certificates,
                as well as the absence of assurances by COFINA, the Ambac Trust or Ambac that
                distributions by the Ambac Trust of tax-exempt income received by the Ambac
                Trust on tax-exempt COFINA Bonds will be tax-exempt, may adversely affect the
                ability to resell Ambac Certificates and/or the price at which Ambac Certificates
                may be resold;

               Each distribution on the Ambac Certificates will reduce the related obligation of
                Ambac under the Ambac Insurance Policy. Notwithstanding any tax that is
                payable by a holder of Ambac Certificates on account of distributions from the
                Ambac Trust, the gross amount of the distribution allocable to such holder
                (without any reduction for taxes payable by such holder) will reduce Ambac’s
                obligations under the Ambac Insurance Policy;

               Early payments may leave a holder of Ambac Certificates unable to reinvest in
                comparable investments;

               The Ambac Trust is expected to be treated as a partnership for U.S. federal
                income tax purposes and, accordingly, holders of Ambac Certificates will receive
                partnership reporting statements for tax purposes. It will be the obligation of
                holders of the Ambac Certificates to provide the Ambac Trust with sufficient
                information for the Ambac Trust to prepare such reporting. See “Material United
                States Federal Income Tax Considerations – Taxation on Sale or Other
                Disposition of Tax-Exempt COFINA Bonds.” Holders are urged to discuss the
                potential acquisition of the Ambac Certificates with their tax and accounting
                advisors before making any election relating thereto;

               No holder of Ambac Certificates will have the right to direct the trustee to take
                any action with respect to the Ambac Trust Assets. The applicable Trust
                Agreement will provide that Ambac will have the right to direct the trustee to
                dispose of COFINA Bonds or take certain other actions in respect of the Ambac
                Trust Assets, including any actions permitted of a holder of the COFINA
                Bonds. Accordingly, the Ambac Trust may not take actions with respect to the
                COFINA Bonds (such as selling the COFINA Bonds or enforcing remedies under
                the COFINA Bonds) that an investor would take if it held the COFINA Bonds
                directly;

                                               187
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                     Desc: Main
                         Document Page 221 of 263



               Except as provided under the Ambac Insurance Policy, holders of the Ambac
                Certificates will have no recourse to the trustee of the Ambac Certificates,
                Ambac, or any their Related Persons. Moreover, holders will have no recourse
                against such persons or their assets for payments on the Ambac Certificates,
                except as set forth in the Ambac Insurance Policy and the trust
                agreement. Additionally, only the Ambac Trust itself (and not the holders of
                Ambac Certificates) will have recourse to the Ambac Insurance Policy insuring
                the bonds underlying the Senior COFINA Bond Claims (Ambac). The Ambac
                Certificates will be obligations of the Ambac Trust and distributions thereon will
                only be made out of the Ambac Trust Assets;

               There will be no obligation to obtain ratings on the Ambac
                Certificates. However, a rating agency may issue an unsolicited rating on the
                Ambac Certificates. Such action may be taken at any time and is beyond the
                control of COFINA, Ambac, and the holders of Ambac Certificates. Such rating
                may have a negative effect on the value of the Ambac Certificates; and

               The value of the Ambac Certificates will be dependent in part on the business and
                financial prospects of Ambac. Holders of Ambac Certificates should, in addition
                to evaluating the ability of COFINA to fulfill its obligations under the COFINA
                Bonds, also evaluate the ability of Ambac to fulfill its obligations under the
                Ambac Insurance Policy. If Ambac experiences financial difficulties of its own in
                the future, it may not be able to make payments on the Ambac Insurance Policy
                deposited as trust assets for the benefit of the trusts.

 Risks Relating to the National Certificates

        Holders that elect to receive National Certificates will be subject to additional risks
 including, but not limited to, the following:

               The National Certificates may not be liquid. There will be no market for the
                National Certificates before the issuance of the National Certificates and there can
                be no assurance that a secondary market will develop or, if it does develop, that it
                will provide liquidity of investment or that it will continue for the life of the
                National Certificates;

               Holders of National Certificates will likely receive both taxable and tax-exempt
                income on account of their National Certificates. It is anticipated that
                distributions on the tax-exempt COFINA Bonds will be passed-through to holders
                of National Certificates as tax-exempt distributions, but neither COFINA, the
                National Trust, nor National makes any assurance that such distributions will be
                tax exempt. Certain distributions on the National Certificates may not be tax
                exempt and holders of Senior COFINA Bond Claims (National) that intend to
                elect to receive the National Certificates should consider the impact of this
                characterization on their individual tax position. Holders of National Certificates
                may also be deemed to receive taxable income in excess of distributions made to
                them (“phantom income”), which could result in the holders having obligations to

                                                188
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                         Document Page 222 of 263



                pay taxes in amounts that exceed distributions from the National Trust. To the
                extent that distributions on the National Certificates represent proceeds of sales or
                other dispositions of the COFINA Bonds, any gains on such sales will be treated
                as taxable to the holders of National Certificates unless offset by losses. See
                “Material United States Federal Income Tax Considerations – Taxation on Sale or
                Other Disposition of Tax-Exempt COFINA Bonds.” Holders are urged to discuss
                the potential acquisition of the National Certificates with their tax and accounting
                advisors before making any election relating thereto;

               The potential mix of tax-exempt and taxable income on the National Certificates,
                as well as the absence of assurances by COFINA, the National Trust or National
                that distributions by the National Trust of tax-exempt income received by the
                National Trust on tax-exempt COFINA Bonds will be tax-exempt, may adversely
                affect the ability to resell National Certificates and/or the price at which National
                Certificates may be resold;

               Pursuant to the terms of the trust agreement, each holder of National Certificates
                shall be entitled to its pro rata share of value in and any distribution of cash from
                the National Trust. In addition, National may, at any time prior to the dissolution
                of the National Trust, subject to the terms of the trust agreement, deliver or direct
                the trustee to deliver a general notice to all holders of National Certificates of the
                intent to sell for cash all or a portion of the COFINA Bonds held in the National
                Trust. Each distribution on the National Certificates, including sale proceeds, will
                automatically reduce the related obligation of National under the National
                Insurance Policies as of the date of such distribution. Notwithstanding any tax
                that is payable by or on behalf of a holder of National Certificates on account of
                distributions from the National Trust, or payable by the National Trust itself, the
                gross amount of the distribution allocable to such holder (without any reduction
                for taxes payable by such holder or the National Trust) will reduce National’s
                obligations under the National Insurance Policies;

               Early payments may leave a holder of National Certificates unable to reinvest in
                comparable investments;

               Subject to the terms of the trust agreement, National (1) will have the right to
                direct the trustee to sell COFINA Bonds from the National Trust and (2) so long
                as National is not in default under the National Insurance Policies and has not
                agreed to and has not become subject to regulatory supervision, rehabilitation or
                liquidation (or similar proceedings), will be deemed the sole holder of COFINA
                Bonds in the National Trust with respect to voting, amendment, acceleration,
                events of default, and election and direction of rights and remedies. Accordingly,
                the National Trust may not take actions with respect to the COFINA Bonds (such
                as selling the COFINA Bonds or enforcing remedies under the COFINA Bonds)
                that an investor would take if it held the COFINA Bonds directly;

               Except as provided under the National Insurance Policies, holders of the National
                Certificates will have no recourse to the trustee of the National Certificates,

                                                 189
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                     Desc: Main
                         Document Page 223 of 263



                National, or any their Related Persons. Moreover, holders will have no recourse
                against such persons or their assets for payments on the National Certificates,
                except as set forth in the National Insurance Policies and the trust
                agreement. The National Certificates will be obligations of the National Trust
                and distributions thereon will only be made out of the National Trust Assets;

               There will be no obligation to obtain ratings on the National
                Certificates. However, a rating agency may issue an unsolicited rating on the
                National Certificates. Such action may be taken at any time and is beyond the
                control of COFINA, National, and the holders of National Certificates. Such
                rating may have a negative effect on the value of the National Certificates; and

               The value of the National Certificates will be dependent in part on the business
                and financial prospects of National. Holders of National Certificates should, in
                addition to evaluating the ability of COFINA to fulfill its obligations under the
                COFINA Bonds, also evaluate the ability of National to fulfill its obligations
                under the National Insurance Policies. If National experiences financial
                difficulties of its own in the future, it may not be able to make payments on the
                National Insurance Policies deposited as trust assets for the benefit of the trusts.

 D.     Risks Related to the Collection of the Pledged Sales Tax

 The Commonwealth’s ongoing fiscal and economic crisis and global economic developments
 could adversely affect the collections of the Pledged Sales Tax, Reorganized COFINA’s ability
 to make timely payment on the COFINA Bonds, and the market value of the COFINA Bonds.

         Under the Plan of Adjustment, COFINA will be the sole owner of the COFINA Portion.
 The COFINA Portion consists of the COFINA Pledged Taxes and all rights thereto (including
 the right to receive the COFINA Pledged Taxes as set forth under First Dollar Funding in Section
 16.5 of the Plan of Adjustment) in an amount up to fifty-three and sixty-five one-hundredths
 percent (53.65%) of the Pledged Sales Tax Base Amount in any given fiscal year until the
 COFINA Bonds have been paid or satisfied in full in accordance with their terms. Accordingly,
 COFINA’s ability to pay debt service on the COFINA Bonds is dependent upon the
 Commonwealth generating an amount of sales and use tax on an annual basis of at least the
 amount of the COFINA Portion.

         The Commonwealth is in the midst of a profound fiscal and economic crisis, which has
 affected many of the Commonwealth’s public instrumentalities and municipalities. The
 Commonwealth’s gross national product contracted in real terms in every year except one
 between fiscal year 2007 and fiscal year 2017 (inclusive). According to the Puerto Rico Planning
 Board’s latest economic forecast (published in April 2017), gross national product is also
 projected to further contract by 1.5% during fiscal year 2018. In addition, these forecasts were
 compiled prior to the devastation caused by Hurricanes Irma and María (as described below),
 which are expected to further negatively affect economic growth. The Revised Commonwealth
 Fiscal Plan, which accounts for the impact of Hurricanes Irma and María, estimates a 13.3%
 contraction in real gross national product in fiscal year 2018. Indeed, the Commonwealth Fiscal
 Plan, as certified by the Oversight Board on October 23, 2018, projects deficits for the

                                                190
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                     Desc: Main
                         Document Page 224 of 263



 Commonwealth from FY2034 onward.

         Factors that may continue to adversely affect the Commonwealth’s ability to increase the
 level of economic activity, some of which are not within the control of the Commonwealth,
 include the high cost of energy, changes in federal policy, the cost of repairs and rebuilding from
 severe weather events, United States and global economic and trade conditions, population
 decline, epidemics or pandemics of communicable diseases, the Commonwealth’s high level of
 debt and the ongoing debt restructuring proceedings. Thus far, efforts by the Commonwealth to
 alleviate the recession have been unsuccessful, and it is not expected that the recession will end
 in the near to medium term.

          Population decline has had, and may continue to have, an adverse impact on the
 Commonwealth’s economic growth. According to the United States Census Bureau, the
 population of the Commonwealth decreased by 2.2% from 2000 to 2010, and by an estimated
 6.8% from 2010 to 2015, driven primarily by a falling birth rate, a rising death rate, and
 migration to the United States mainland. The U.S. Census Bureau estimates suggest that the
 Commonwealth continued to lose population during fiscal year 2017 as well. Although it is too
 soon to accurately forecast the full effect and impact of the recent disruption caused by
 Hurricanes Irma and María, it is anticipated that population decline will accelerate. Reductions in
 population, particularly of working-age individuals, are likely to have an adverse effect on tax
 and other government revenues that will not be entirely offset by reductions in government
 expenses in the short or medium term. In addition, the average age of the population of the
 Commonwealth is increasing, due mainly to a reduction in the birth rate and the migration of
 younger people to the United States mainland. This phenomenon is likely to affect every sector
 of the economy to the extent that the local consumer base is diminished and the local labor force
 fails to meet the demand for workers. Moreover, this trend increases the demand for health and
 other services provided by the Commonwealth and its municipalities, and the relative cost to the
 Commonwealth and its municipalities of providing such services. There can be no assurance that
 historical trends related to economic conditions in the Commonwealth are predictive of future
 trends.

        Events in the global financial markets, including downgrades of sovereign debt,
 devaluation of currencies by foreign governments and slowing economic growth, have caused or
 may cause a significant reduction in liquidity in the secondary market for asset-backed securities,
 which could adversely affect the market value of the COFINA Bonds and limit the ability of an
 investor to sell its COFINA Bonds. On June 23, 2016, the United Kingdom voted in a
 referendum to discontinue its membership in the European Union. On March 29, 2017, the
 United Kingdom provided formal notice to the European Council stating its intention to leave the
 European Union. The exit of the United Kingdom or any other country out of the European
 Union or the abandonment by any country of the euro may have a destabilizing effect on all
 Eurozone countries and their economies and a negative effect on the global economy as a whole.
 No prediction or assurance can be made as to the effect that these developments may have on the
 Commonwealth’s economy or the market value of the COFINA Bonds.

         If the recession in the Commonwealth continues or is exacerbated by other regional or
 global economic downturns, as the case may be, the collection of SUT may be impaired, which
 will directly affect COFINA’s ability to make timely payments on the COFINA Bonds.

                                                191
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                        Desc: Main
                         Document Page 225 of 263



 The full effect of the damage caused by Hurricanes Irma and María, which struck the
 Commonwealth in September 2017, is currently unknown, but was significant and may have a
 material adverse effect on the Commonwealth and its economy, the collections of SUT and
 Reorganized COFINA’s ability to make payments on the COFINA Bonds.

        In September 2017, Hurricanes Irma and María struck the Commonwealth. The physical
 damage from such storms was significant and widespread and there was substantial damage to
 the Commonwealth’s power grid, infrastructure, buildings, residences and other structures. The
 U.S. federal government has approved a major disaster declaration for the Commonwealth, and
 the Federal Emergency Management Agency has made federal disaster assistance available to
 the Commonwealth. Recovery efforts continue throughout the Commonwealth.

          It is not possible at present to quantify with any certainty the medium-term or long-term
 impacts of Hurricanes Irma and María on the Commonwealth and its economy, collections of
 SUT or COFINA’s ability to make payments on the COFINA Bonds, any offsetting economic
 benefit that may result from recovery and rebuilding activities or the amount of additional
 resources from federal, Commonwealth and other local sources that will be required. No
 assurances can be given as to the impact of Hurricanes Irma and María or other future severe
 weather events on the Commonwealth and its economy, the collections of taxes and COFINA’s
 ability to make payments on the COFINA Bonds.

 The Commonwealth’s macroeconomic data may not accurately reflect the performance of its
 economy and that of its municipalities.

         The Puerto Rico Planning Board has acknowledged the existence of certain significant
 deficiencies in the calculation of its macroeconomic data. The deficiencies relate mostly to the
 deflators of the components of trade-related services and, in some cases, monetary accounts of
 certain components of gross national product. As a result, the historical rate of change in gross
 national product at constant prices (real gross national product change) and at current prices
 (nominal gross national product change) could have been either overstated or understated for
 several years. It is still too early to determine how these deficiencies have affected, or will affect,
 the Commonwealth’s macroeconomic data. Until such time as these revisions are finalized and
 fully applied to the Commonwealth’s macroeconomic data, there is no assurance that previously
 reported macroeconomic data accurately reflects the performance of the economy of the
 Commonwealth.

 Factors Affecting SUT Revenues: Competition

        Increases in SUT rates in the Commonwealth may create incentives for certain purchases
 to be made in jurisdictions with lower overall sales tax rates. As a result, increasing SUT rates
 may not result in a corresponding percentage increase in revenues, and may prompt certain
 commercial and industrial activities to relocate to jurisdictions with lower sales tax rates.

 Factors Affecting SUT Revenues: Internet Sales

         In future years, it is expected that increasing numbers of sales transactions will take place
 over the Internet. If these Internet sales are not treated, for SUT purposes, comparably to, or if
 they displace, the types of transactions where the SUT currently is collected, tax collections may

                                                  192
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                         Document Page 226 of 263



 be adversely affected.

 Legislative Assembly Authority over the Commonwealth Sales Tax

        Section 2 of Article VI of the Puerto Rico Constitution states that the power of the
 Commonwealth to impose and collect taxes and to authorize their imposition and collection by
 municipalities shall be exercised as determined by the Legislative Assembly and shall never be
 surrendered or suspended. In accordance with these provisions, the Legislative Assembly may
 amend, modify or repeal Act 117, which imposes the Commonwealth Sales Tax.

         The Legislative Assembly has in the past enacted amendments to Act 117 to exempt
 specified goods and services from the imposition of the Commonwealth Sales Tax and provide
 for tax holidays in certain limited circumstances. There can be no assurance that future
 proposals will not result in additional exemptions from the Commonwealth Sales Tax. See
 Section XII of this Disclosure Statement, entitled “COFINA Pledged Taxes.”

         Under the New Bond Legislation and New Bond Indenture, the Commonwealth will
 covenant for the benefit of all initial and subsequent holders of COFINA Bonds and COFINA
 Parity Bonds, that, until all obligations with respect thereto have been paid or satisfied in full in
 accordance with their terms, the Commonwealth will take no action that would (1) impair
 Reorganized COFINA’s right to receive the COFINA Portion, (2) limit or alter the rights vested
 in COFINA in accordance with the Plan and the Confirmation Order to fulfill the terms of any
 agreements with the holders of COFINA Bonds and COFINA Parity Bonds, (3) materially
 adversely impair the collection of COFINA Pledged Taxes in any Fiscal Year, or (4) impair the
 rights and remedies of the holders of the COFINA Bonds or COFINA Parity Bonds or the
 collateral security thereof. The New Bond Legislation will also contain a covenant that if the
 Commonwealth seeks to enact legislation that would permit a Commonwealth revenue stream to
 replace the COFINA Pledged Taxes as security for the repayment of the COFINA Bonds, it can
 do so only upon, and on each such occasion, the Commonwealth having to satisfy certain
 specified conditions, including (i) for the irrevocable transfer of, including ownership of, such
 New Collateral to COFINA, (ii) for an automatic mandatory statutory lien on such New
 Collateral in favor of holders of COFINA Bonds and COFINA Parity Bonds, and (iii) that,
 following such transfer, such New Collateral is not, and shall not constitute, “available
 resources” of the Commonwealth within the meaning of such term under the Puerto Rico
 Constitution, and is otherwise owned by Reorganized COFINA in the same manner and to the
 same extent as the COFINA Portion.

 Certain Constitutional Considerations Related to Act 91

        Section 8 of Article VI of the Puerto Rico Constitution provides that if, in any Fiscal
 Year, the Commonwealth’s “available resources including surplus” are insufficient to meet
 appropriations made for that Fiscal Year, interest on the public debt and amortization thereof
 (which for purposes of the Puerto Rico Constitution includes general obligation bonds and notes
 of the Commonwealth and any payments required to be made by the Commonwealth under its
 guarantees of bonds and notes issued by its public instrumentalities) must be paid first and other
 disbursements shall thereafter be made in accordance with priorities established by law. Section
 2 of Article VI of the Puerto Rico Constitution provides, in its last paragraph, that the Secretary


                                                 193
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                         Document Page 227 of 263



 of the Treasury may be required to apply the available resources including surplus to the
 payment of interest on the public debt and the amortization thereof in any case provided for by
 section 8 of Article VI of the Puerto Rico Constitution at the suit of any holder of bonds or notes
 issued in evidence thereof. These provisions of the Puerto Rico Constitution are sometimes
 referred to as the “Constitutional Debt Priority Provisions.”

         It is a condition to effectiveness of the Plan of Adjustment that the Confirmation Order
 provides that the COFINA Bonds and the covenants by Reorganized COFINA and the
 Commonwealth, as applicable, for the benefit of the holders of the COFINA Bonds and COFINA
 Parity Bonds (including the sales and use tax, non-impairment, substitution of collateral and tax-
 exemption covenants set forth in Article XVI of the Plan of Adjustment) constitute valid,
 binding, legal and enforceable obligations of Reorganized COFINA and the Commonwealth, as
 applicable, under Puerto Rico and federal law, and the COFINA Portion (and any substitution of
 collateral on the terms and conditions provided for in the Plan of Adjustment) is the property of
 Reorganized COFINA, free and clear of all liens, claims, encumbrances, and other interests of
 creditors of Reorganized COFINA, the Commonwealth, or any instrumentality of the
 Commonwealth (other than liens and claims afforded to holders of COFINA Bonds under the
 Plan of Adjustment) and shall not be “available resources” of the Commonwealth within the
 meaning of such term under the Puerto Rico Constitution. The Confirmation Order will also
 provide for the Title III Court to retain jurisdiction over any disputes that may arise in respect of
 the COFINA Bonds. While the settlement of the Commonwealth-COFINA Dispute on the terms
 set forth in the Plan of Adjustment and Settlement Agreement significantly mitigates the risk of
 potential challenges to the COFINA Bonds in relation to COFINA’s Existing Securities, there
 can be no assurance the Confirmation Order will be binding on persons who are not existing
 creditors of COFINA or the Commonwealth in any future litigation challenging (i) the New
 Bond Legislation, (ii) that the COFINA Portion does not constitute “available resources” of the
 Commonwealth for purposes of the Constitutional Debt Priority Provisions, and (iii) that the
 COFINA Portion is not available for use by the Secretary of the Treasury.

 E.     Risk Factors Related to Future Judicial Actions

 The COFINA Bonds are being issued in connection with a plan of adjustment subject to
 confirmation pursuant to PROMESA Title III, which is newly enacted legislation that has not
 been previously used for financial restructuring, and substantial uncertainties related to its
 construction exists, including uncertainties due to the lack of judicial decisions interpreting
 PROMESA Title III.

         The Plan of Adjustment is effected pursuant to PROMESA Title III. PROMESA is a
 new federal statute signed into law in 2016, and a plan of adjustment pursuant to Title III thereof
 has not yet been confirmed by any court or consummated by any party. As a result, there are
 uncertainties relating to the successful confirmation and consummation of a plan of adjustment
 pursuant to PROMESA Title III. For example, it is uncertain to what extent an order of the Title
 III Court confirming the Plan of Adjustment can be appealed or its effectiveness delayed. While
 courts likely will borrow from existing precedents from chapters 9 and 11 of the Bankruptcy
 Code, there can be no assurances that courts would do so or consider other factors when
 interpreting the provisions of PROMESA. Such uncertainties may affect, among other things,
 market perception and, therefore, the trading value of the COFINA Bonds.

                                                 194
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                    Desc: Main
                         Document Page 228 of 263



         In addition, there is uncertainty associated with the consummation of a plan of adjustment
 pursuant to PROMESA Title III because there is no judicial experience interpreting the
 provisions of a plan of adjustment confirmed pursuant to PROMESA Title III. Judicial
 interpretations of a plan of adjustment confirmed pursuant to PROMESA Title III, including
 those related to the successful consummation of a plan of adjustment, could affect the value of
 the COFINA Bonds.

 PROMESA is subject to challenges regarding its constitutionality.

         For example, certain parties have challenged the constitutionality of PROMESA on the
 grounds that appointment of the members of the Oversight Board violates the Appointments
 Clause and the separation-of-powers principles of the United States Constitution because the
 members were not appointed by the President with the advice and consent of the Senate. These
 parties seek to dismiss the Commonwealth Title III Case and seek declaratory judgments that
 PROMESA violates the Appointments Clause and that all of the Oversight Board’s acts to date
 are invalid. These parties also seek to enjoin the Oversight Board from exercising any authority
 granted to it by PROMESA. The Title III Court entered an opinion and order holding that there
 is no constitutional defect in the method of appointment. The parties challenging PROMESA’s
 constitutionality have filed a notice of appeal to the First Circuit. There can be no assurance as
 to the outcome of the constitutional challenge to PROMESA. For additional information, see
 Section IV.C of this Disclosure Statement, entitled “Other Related Litigation.”

 COFINA may be subject to future claims and legal actions.

        Reorganized COFINA may be subject to various claims and legal actions arising in the
 ordinary course of its activities that arise after the Effective Date. The Debtor is not able to
 predict the nature and extent of any such claims and actions and cannot guarantee that the
 ultimate resolution of such claims and actions will not have a material adverse effect on
 Reorganized COFINA after its emergence from Title III.

 COFINA Bonds may not trade at par.

         Holders of the COFINA Bonds may encounter limited market acceptance of Reorganized
 COFINA’s credit upon any attempt to sell Reorganized COFINA debt obligations, making sales
 at or near par potentially difficult. Holders of Reorganized COFINA debt after the Effective Date
 may not be able to sell such debt for any price for some time. Alternatively, potential purchasers
 may demand discounts to the par amount of obligations before a potential purchaser would be
 willing to purchase Reorganized COFINA debt of any kind. There can be no assurance that a
 secondary market will exist for any Reorganized COFINA debt.

 The enforcement of rights under the COFINA Bonds, New Bond Indenture, and New Bond
 Legislation may be unavailable to the extent Reorganized COFINA is subject to a subsequent
 case under Title III of PROMESA.

        The holders of COFINA Bonds may be unable to enforce rights under the COFINA
 Bonds, New Bond Indenture, and New Bond Legislation to the extent Reorganized COFINA is
 subject to a subsequent case under Title III of PROMESA as a result of the application of the
 automatic stay on enforcement of remedies that would become effective upon the filing of the

                                                195
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                    Desc: Main
                         Document Page 229 of 263



 Title III petition.

         Pursuant to the New Bond Legislation, Reorganized COFINA will be a “bankruptcy
 remote,” single purpose public corporation to the fullest extent permitted under applicable
 law. As a bankruptcy remote entity, Reorganized COFINA should not be permitted to
 restructure its debts pursuant to any federal or local insolvency or bankruptcy regime, whether in
 existence now or enacted in the future. Furthermore, the Confirmation Order shall provide that
 in the event of any subsequent Title III case or similar or other proceedings of the
 Commonwealth, in any forum, it is the express intent that the COFINA Portion owned by
 Reorganized COFINA shall not be subject to the automatic stay. Nonetheless, there can be no
 assurance that a court would not allow Reorganized COFINA to be the subject of an insolvency
 or bankruptcy proceeding, or that a court would not determine the COFINA Portion to be subject
 to the automatic stay in the event of a future insolvency or bankruptcy proceeding by the
 Commonwealth.

 Certain closing conditions and closing deliverables with respect to the Plan of Adjustment may
 differ in type and scope from those described herein.

        Certain closing conditions and closing deliverables with respect to the Plan of
 Adjustment may differ in type and scope from those described herein if the Title III Court enters
 a Confirmation Order that is different than expected.

 F.      Risks Related to Future Legislative Actions

 Notwithstanding the New Bond Legislation’s non-impairment provisions, future legislative
 action could negatively impact collections on the Pledged Sales Tax and reduce the value of
 the COFINA Bonds.

         Notwithstanding the New Bond Legislation’s non-impairment provisions, future action
 by the Legislative Assembly could change the New Bond Legislation in ways that affect the
 security and sources of payment on the COFINA Bonds. Any such action would be subject to the
 Commonwealth’s statutory covenant to the bondholders that it will not impair, limit, restrict,
 rescind, delay or modify the rights and powers of Reorganized COFINA, the Trustee or the
 Holders under the New Bond Legislation, or Reorganized COFINA’s ability to meet its
 obligations to bondholders, until the COFINA Bonds have been paid in full or are otherwise
 discharged. While the covenant is designed to act as adequate protection of Reorganized
 COFINA and its bondholders’ interest in property, any such action, as well as the litigation that
 likely would ensue, might adversely affect the value of the COFINA Bonds and the recoveries on
 the COFINA Bonds. Furthermore, the enforcement of any rights against the Commonwealth
 under the Commonwealth’s statutory non-impairment covenant may be subject to the exercise of
 judicial discretion and limitations on legal remedies against the Commonwealth or the
 enforcement of the non-impairment covenant. See Section X.F of this Disclosure Statement,
 entitled “Covenants of the Commonwealth.”

        In addition, other future actions by the Legislative Assembly that do not violate the
 Commonwealth’s statutory non-impairment covenant could also materially adversely affect the
 value of the COFINA Bonds and the recoveries on the COFINA Bonds.


                                                196
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                     Desc: Main
                         Document Page 230 of 263



 G.     Risks Related to Tax Treatment of the COFINA Bonds

 The treatment of the exchange of the Existing Securities for COFINA Bonds is uncertain.

         The Debtor expects that the exchange of Existing Securities for COFINA Bonds will
 constitute a taxable exchange for U.S. federal income tax purposes. A U.S. Holder (as defined in
 “Material United States Federal Income Tax Considerations”) will recognize gain or loss equal
 to the difference between the amount realized on the exchange (except to the extent attributable
 to accrued and unpaid interest) and the U.S. Holder’s adjusted tax basis in the Existing Securities
 on the date of the exchange. If, contrary to the Debtor’s expectation, the IRS were to determine
 that the exchange of the Existing Securities for the COFINA Bonds is treated as a
 recapitalization, gain or loss generally would not be recognized for U.S. federal income tax
 purposes in connection with the exchange of the Existing Securities for COFINA Bonds, and
 other tax consequences described below under “Material United States Federal Income Tax
 Considerations” may differ materially. See “Material United States Federal Income Tax
 Considerations—U.S. Holders—Tax Treatment of Allowed Claims“—Holders of Senior Bond
 COFINA Claims (Class 1), Senior Bond COFINA Claims (Ambac) that do not elect to receive
 the Ambac Certificates (Class 2), Senior Bond COFINA Claims (National) that do not elect to
 receive the National Certificates (Class 3) and Junior COFINA Bond Claims (Class 5)—Tax
 Treatment of Exchange.”

 The proportion of COFINA Bonds that will be issued as tax-exempt debt is uncertain.

         The COFINA Bonds will be issued either as Tax-Exempt COFINA Bonds (as defined in
 “Material United States Federal Income Tax Considerations”) or Taxable COFINA Bonds (as
 defined in “Material United States Federal Income Tax Considerations”). While the
 Commonwealth expects that, under existing law as of the date of this Disclosure Statement, at
 least a portion of the COFINA Bonds will be Tax-Exempt COFINA Bonds, the proportion of
 COFINA Bonds that will be Tax-Exempt COFINA Bonds is uncertain and cannot be determined
 as of the date of this Disclosure Statement. The Commonwealth expects to cause an opinion of
 nationally recognized bond counsel addressing the tax status of the COFINA Bonds to be
 delivered with the COFINA Bonds on the Effective Date. Recipients of the COFINA Bonds
 should refer to such opinion for more information on the tax status of the COFINA Bonds.
 However, such opinion is not binding on the IRS or the courts, and it is possible that the IRS or
 the courts may disagree with any conclusions contained therein. See “Material United States
 Federal Income Tax Considerations—U.S. Holders—Tax Treatment of Allowed Claims“—
 Holders of Senior Bond COFINA Claims (Class 1), Senior Bond COFINA Claims (Ambac) that
 do not elect to receive the Ambac Certificates (Class 2), Senior Bond COFINA Claims (National)
 that do not elect to receive the National Certificates (Class 3) and Junior COFINA Bond Claims
 (Class 5)—Taxation of COFINA Bonds—Interest Including OID.”

 The manner in which interest accruals should be calculated with respect to the COFINA
 Bonds for U.S. tax purposes is uncertain.

        The Commonwealth does not intend to treat the COFINA Bonds as “contingent payment
 debt instruments” under the applicable Treasury Regulations (as defined in “Material United
 States Federal Income Tax Considerations”), and U.S. Holders will be bound by this


                                                197
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                     Desc: Main
                         Document Page 231 of 263



 determination in the absence of contrary determination by the IRS or the courts. However, if the
 IRS or a court determines that the COFINA Bonds are deemed to be contingent payment debt
 instruments, interest accruals on the COFINA Bonds will be determined under original issue
 discount principles, and each U.S. Holder, regardless of its method of accounting for U.S. federal
 income tax purposes, will be required to accrue income on the New Bonds on a constant yield
 basis at a comparable yield to the return on a fixed rate instrument with similar terms, subject to
 adjustments to reflect the occurrence or non-occurrence of the underlying contingency. Portions
 of the accrued income, or the adjustments to reflect the occurrence or non-occurrence of
 underlying contingencies, could be taxable to U.S. Holders even with respect to Tax-Exempt
 COFINA Bonds. In addition, any gain recognized by a U.S. Holder on the sale or other
 disposition of a COFINA Bond would be treated as ordinary interest income, and any loss would
 be an ordinary loss to the extent of the interest previously included in gross income and,
 thereafter, capital loss. See “Material United States Federal Income Tax Considerations—U.S.
 Holders—Tax Treatment of Allowed Claims“—Holders of Senior Bond COFINA Claims (Class
 1), Senior Bond COFINA Claims (Ambac) that do not elect to receive the Ambac Certificates
 (Class 2), Senior Bond COFINA Claims (National) that do not elect to receive the National
 Certificates (Class 3) and Junior COFINA Bond Claims (Class 5)—Taxation of COFINA
 Bonds—Interest Including OID.”

 The treatment of the National and Ambac Trusts is uncertain.

         To the extent the National Trust will be treated as a grantor trust for U.S. federal income
 tax purposes, each National Certificate Holder (as defined in “Material United States Federal
 Income Tax Considerations”) will be treated as receiving its respective National Certificate(s) in
 exchange for its Allowed Claims, and as owning its pro rata undivided interest in the assets held
 in such trust, each to the extent of its pro rata interest in the certificates of such trust.
 Furthermore, to the extent the Ambac Trust is treated as a partnership for U.S. federal income tax
 purposes, it should not be subject to any entity level U.S. federal income tax. Each holder of an
 Ambac Certificate will be treated as receiving its respective certificate in exchange of its
 Allowed Class 2 Claims, and as owning an interest in the Ambac Trust. However, contrary to the
 Commonwealth’s expectation, the IRS may determine that the National and Ambac Trusts are
 properly characterized in a manner other than as provided herein. See “Material United States
 Federal Income Tax Considerations—U.S. Holders—Tax Treatment of Allowed Claims—
 Holders of Senior Bond COFINA Claims (Ambac) that elect to receive the Ambac Certificates
 (Class 2), and Senior Bond COFINA Claims (National) that elect to receive the National
 Certificates (Class 3) —Tax Characterization of the Trusts.”

 U.S. Holders may be required to report income in certain years in excess of the amount of
 cash received by such holders in those years, resulting in “phantom income” for U.S. federal
 income tax purposes.

        If, for U.S. federal income tax purposes, the Taxable COFINA Bonds (as defined in
 “Material United States Federal Income Tax Considerations”) are issued with more than a de
 minimis amount of original issue discount, generally, 0.25% of the stated redemption price at
 maturity multiplied by the number of remaining complete years to maturity, then a holder of
 Taxable COFINA Bonds subject to U.S. federal income tax must include original issue discount
 in income as it accrues (regardless of the holder’s regular method of tax accounting) using a

                                                198
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                         Document Page 232 of 263



 constant yield method under the accrual rules for original issue discount. If interest accruals
 exceed the cash payments on the Taxable COFINA Bonds in any year, a U.S. Holder will have
 “phantom income” in that year, which may be substantial.

         In the event of a sale or other taxable disposition of a COFINA Bond with accrued
 market discount, a U.S. Holder must recognize ordinary income (in lieu of capital gain) to the
 extent of accrued market discount, unless the U.S. Holder previously elected to include the
 market discount in income as it accrued in the event of a sale or other taxable disposition of a
 COFINA Bond. Recent legislation and IRS guidance may affect the timing of interest inclusion
 and market discount inclusions for accrual basis taxpayers that maintain financial statements in
 accordance with GAAP or any other financial reporting standard. See “Material United States
 Federal Income Tax Considerations—U.S. Holders—Tax Treatment of Allowed Claims—
 Holders of Senior Bond COFINA Claims (Class 1), Senior Bond COFINA Claims (Ambac) that
 do not elect to receive the Ambac Certificates (Class 2), Senior Bond COFINA Claims (National)
 that do not elect to receive the National Certificates (Class 3) and Junior COFINA Bond Claims
 (Class 5)—Taxation of COFINA Bond.”

 ALL HOLDERS SHOULD READ THE DISCUSSION OF THE UNITED STATES FEDERAL
 INCOME TAX CONSEQUENCES OF THE PURCHASE, OWNERSHIP, AND
 DISPOSITION OF THE NEW BONDS THAT IS CONTAINED IN THIS DISCLOSURE
 STATEMENT UNDER THE HEADING “MATERIAL UNITED STATES FEDERAL
 INCOME TAX CONSIDERATIONS.”

                XV.   Material United States Federal Income Tax Considerations

 A.     General

         A general description of certain material U.S. federal income tax consequences of the
 Plan of Adjustment to Holders of certain Claims is provided below. This description is based on
 the U.S. Internal Revenue Code of 1986, as amended (the “IRC”), regulations promulgated under
 the IRC (the “Treasury Regulations”), judicial decisions and administrative determinations, all as
 in effect on the date of this Disclosure Statement and all of which are subject to change, possibly
 with retroactive effect. Changes in any of these authorities or in their interpretation could cause
 some or all of the U.S. federal income tax consequences of the Plan of Adjustment to differ
 materially from the consequences described below.

         The U.S. federal income tax consequences of the Plan of Adjustment are complex. As of
 the date of this Disclosure Statement, a private letter ruling has not been submitted to the Internal
 Revenue Service (the “IRS”) and no written or other formal determination has been issued by the
 IRS; no opinion has been requested from the Debtor’s counsel concerning any tax consequence
 of the Plan of Adjustment except as specifically set forth therein; and no tax opinion is given by
 this Disclosure Statement.

        The description that follows does not cover all aspects of U.S. federal income taxation
 that may be relevant to Holders of Claims. For example, the description does not address issues
 of special concern to certain types of taxpayers (e.g., regulated investment companies, real estate
 investment trusts, banks and certain other financial institutions, insurance companies, tax-exempt


                                                 199
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                         Desc: Main
                         Document Page 233 of 263



 organizations, retirement plans, individual retirement and other tax-deferred accounts, Holders
 that are, or hold their Claims through, S corporations, partnerships or other pass-through entities
 for U.S. federal income tax purposes, persons whose functional currency for tax purposes is not
 the U.S. dollar, dealers in securities or foreign currency, traders that mark-to-market their
 securities, persons subject to the alternative minimum tax, individuals receiving Social Security
 or Railroad Retirement benefits, and persons whose claims are part of a straddle, hedging,
 constructive sale, or conversion transaction). In addition, the description does not address U.S.
 federal taxes other than income taxes, nor does it apply to any person that acquires COFINA
 Bonds in the secondary market. Furthermore, the description does not discuss state, territorial
 (including Puerto Rico), local or non-U.S. income or other tax consequences (including estate or
 gift tax consequences).

          For these reasons, the description that follows is not a substitute for careful tax planning
 and professional tax advice based upon the individual circumstances of each Holder of a Claim.
 Holders of Claims are urged to consult with their own tax advisors regarding the federal, state,
 territorial (including Puerto Rico), local and non-U.S. tax consequences of the Plan of
 Adjustment.

        The Puerto Rico tax consequences of the Plan of Adjustment to Holders that are
 bona fide residents of the Commonwealth, and others who may be subject to tax on a gross
 or net basis by the Commonwealth are not discussed in this section. Such Holders should
 review the section “Certain Material Puerto Rico Income Tax Considerations” below.

 B.       U.S. Holders

          1.     Definition of U.S. Holder

         Unless otherwise noted, the discussion below applies only to U.S. Holders. As used
 herein, the term “U.S. Holder” means a beneficial owner of Existing Securities on the Effective
 Date of the Plan of Adjustment that is, for U.S. federal income tax purposes:

         an individual who is a citizen or resident of the United States;

         a corporation, or other entity taxable as a corporation for U.S. federal income tax
          purposes, created or organized in or under the laws of the United States, any state thereof
          or the District of Columbia;

         an estate the income of which is subject to U.S. federal income taxation regardless of its
          source; or

         a trust, if a court within the United States is able to exercise primary jurisdiction over its
          administration and one or more U.S. persons have authority to control all of its
          substantial decisions, or if the trust has a valid election in effect under applicable U.S.
          Treasury regulations to be treated as a U.S. person.
       If a partnership or other entity or arrangement taxable as a partnership for U.S. federal
 income tax purposes holds Existing Securities, the U.S. federal income tax treatment of a partner


                                                   200
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                    Desc: Main
                         Document Page 234 of 263



 in such partnership generally will depend upon the status of the partner and the activities of the
 partnership. Partners in such a partnership holding Existing Securities are urged to consult their
 tax advisors.

        The term “U.S. Holder” does not include a Puerto Rico Individual or a Puerto Rico
 Corporation, each as defined below under “—Puerto Rico Individuals and Puerto Rico
 Corporations.” Puerto Rico Individuals and Puerto Rico Corporations should review the
 discussion below as to U.S. federal income tax consequences of the Plan of Adjustment under
 “—Puerto Rico Individuals and Puerto Rico Corporations.”

         A U.S. Holder who holds Allowed Claims on more than one Class may have different
 U.S. federal income tax consequences for each Class of Allowed Claims. Holders should
 carefully review the sections of this discussion applicable to each Class of Allowed Claims such
 U.S. Holder holds, and U.S. Holders of more than one Class of Allowed Claims should consult
 their own tax advisors as to the potential interaction of the U.S. federal income tax consequences
 of each Class of Allowed Claims such U.S. Holder holds.

        Certain U.S. Holders that use the accrual method of accounting for U.S. federal income
 tax purposes generally will be required to include certain amounts in income with respect to the
 Allowed Claims no later than the time that such amounts are reflected on certain financial
 statements of such U.S. Holders. Such U.S. Holders should consult their own tax advisors
 regarding the U.S. federal income tax consequences of the Plan of Adjustment in their individual
 circumstances.

        2.      Tax Treatment of Allowed Claims

                (a)    Holders of Senior COFINA Bond Claims (Class 1), Senior COFINA
                       Bond Claims (Ambac) that do not elect to receive the Ambac Certificates
                       (Class 2), Senior COFINA Bond Claims (National) that do not elect to
                       receive the National Certificates (Class 3) and Junior COFINA Bond
                       Claims (Class 5)

         The Debtor expects that pursuant to the Plan of Adjustment, each U.S. Holder of any of
 the following: (i) Senior COFINA Bond Claims; (ii) Senior COFINA Bond Claims (Ambac) that
 do not elect to receive the Ambac Certificates; (iii) Senior COFINA Bond Claims (National) that
 do not elect to receive the National Certificates; and (iv) Junior COFINA Bond Claims will be
 treated as exchanging a portion of such U.S. Holder’s Existing Securities that are classified in
 these Classes of Claims for COFINA Bonds and exchanging the remaining portion of such U.S.
 Holder’s Existing Securities that are classified in these Classes of Claims for cash, in separate
 transactions for U.S. federal income tax purposes. The remainder of this discussion assumes this
 will be the case.

         This discussion does not apply to U.S. Holders of Senior COFINA Bond Claims (Ambac)
 that elect to receive the Ambac Certificates or to U.S. Holders of Senior COFINA Bond Claims
 (National) that elect to receive the National Certificates. See below under “—Holders of Senior
 COFINA Bond Claims (Ambac) that elect to receive the Ambac Certificates, and Senior
 COFINA Bond Claims (National) that elect to receive the National Certificates” regarding the


                                                201
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                    Desc: Main
                         Document Page 235 of 263



 U.S. federal income tax consequences of the Plan of Adjustment for such U.S. Holders.

                       i.      Tax Treatment of Exchange

         The tender of the allocable portion of the Existing Securities in exchange for the
 COFINA Bonds will be treated as an exchange of such allocable portion of the Existing
 Securities for the COFINA Bonds for U.S. federal income tax purposes.

         Whether or not such exchange will be taxable for a U.S. Holder will depend in part on
 whether or not the exchange of a portion of the Existing Securities for the COFINA Bonds
 qualifies as a recapitalization for U.S. federal income tax purposes. The exchange of such portion
 of the Existing Securities for COFINA Bonds will constitute a recapitalization for U.S. federal
 income tax purposes only if (i) COFINA is classified as a corporation for U.S. federal income tax
 purposes and (ii) both the Existing Securities and the COFINA Bonds are treated as “securities”
 for purposes of the applicable IRC provisions. It is not clear whether COFINA would be
 classified as a corporation for U.S. federal income tax purposes. The Debtor believes that the
 Existing Securities and the COFINA Bonds are securities for U.S. federal income tax purposes.
 While the matter is not free from doubt, the Debtor intends to take the position that the exchange
 does not qualify as a recapitalization because neither COFINA nor Reorganized COFINA should
 be classified as a corporation for U.S. federal income tax purposes. However, no direct authority
 exists on this issue, and U.S. Holders should consult their own tax advisors regarding whether
 the exchange qualifies as a recapitalization for U.S. federal income tax purposes.

                               a.     Tax Treatment if the Exchange is not Treated as a
                                      Recapitalization

         If, consistent with the Debtor’s expectation, the exchange of a portion of the Existing
 Securities for the COFINA Bonds pursuant to the Plan of Adjustment does not qualify as a
 recapitalization, then the exchange will be considered a taxable exchange under Section 1001 of
 the IRC. In this case, a U.S. Holder will recognize gain or loss in an amount equal to (i) the
 “issue price” of the COFINA Bonds for U.S. federal income tax purposes (determined in the
 manner described below under “—Issue Price”), (ii) less the allocable portion of the U.S.
 Holder’s adjusted tax basis in the Existing Securities that were tendered therefor (such adjusted
 tax basis calculated as described below). Subject to the discussion under “—Market Discount,”
 any gain or loss that a U.S. Holder recognizes upon the exchange of the allocable portion of the
 Existing Securities for the COFINA Bonds pursuant to the exchange will generally be capital
 gain or loss and, if the U.S. Holder’s holding period of the Existing Securities surrendered is
 more than one year, long-term capital gain or loss.

        If the exchange of the allocable portion of Existing Securities for COFINA Bonds is a
 taxable exchange, the holding period for the COFINA Bonds will begin the day after the
 exchange. A U.S. Holder’s tax basis in the COFINA Bonds received in the exchange will
 generally be equal to the “issue price” of the COFINA Bonds (determined in the manner
 described below under “—Issue Price”).

                               b.     Tax Treatment if the Exchange is Treated as a
                                      Recapitalization


                                                202
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                      Desc: Main
                         Document Page 236 of 263



         If contrary to the Debtor’s expectation, the IRS determines that the exchange of the
 allocable portion of the Existing Securities for the COFINA Bonds is treated as a
 recapitalization, then gain or loss generally would not be recognized for U.S. federal income tax
 purposes in connection with the U.S. Holder’s receipt of the COFINA Bonds.

         A U.S. Holder will generally have an adjusted tax basis in an Existing Security (equal to
 the amount it paid for such Existing Security), plus any original issue discount (“OID,” described
 below) and market discount previously included in income in respect of such Existing Security
 and minus any payments on the Existing Securities other than a payment of qualified stated
 interest and any previously amortized bond premium on such Existing Security.

         Further, if the exchange is treated as a recapitalization, a U.S. Holder’s aggregate tax
 basis in the COFINA Bonds received in the exchange will be equal to the allocable portion of
 such U.S. Holder’s tax basis in the Existing Securities exchanged therefor, plus the amount of
 any gain recognized by such U.S. Holder on the exchange, minus cash (other than cash received
 attributable to accrued but unpaid interest) and fair market value of other property received for
 the Existing Securities. The U.S. Holder’s holding period in the COFINA Bonds will include the
 holding period for the Existing Securities exchanged therefor.

                               c.      Tax Treatment of Receipt of Cash

                                       (1)     Section 103 Cash, COFINA Cash Available for
                                               Distribution and Rounding Amount Cash

         Each of Section 103 Cash, COFINA Cash Available for Distribution and Rounding
 Amount Cash is expected to be treated as a payment on the Existing Securities, other than cash
 received attributable to accrued but unpaid interest. The Plan of Adjustment provides that, to the
 extent applicable, all distributions to a holder of a Claim will apply first to the principal amount
 of such Claim until such principal amount is paid in full and then to any applicable accrued
 interest included in such Claim to the extent that interest is payable under the Plan of
 Adjustment. Legislative history of the Bankruptcy Tax Act of 1980 indicates that an allocation
 of consideration as between principal and interest provided in certain reorganizations under the
 United States Bankruptcy Code is binding for U.S. federal income tax purposes. The Treasury
 Regulations generally treat payments on indebtedness as allocated first to accrued but unpaid
 interest. However, the IRS has provided that in the case of an insolvent issuer, payments in
 liquidation of the debt (including tax-exempt bonds) are allocated first, to principal and then to
 accrued but unpaid interest. While the Debtor intends to report distributions to a U.S. Holder in
 accordance with the Plan of Adjustment, there can be no assurance that the IRS will respect
 those allocations with respect to Existing Securities. U.S. Holders should consult their tax
 advisors to determine the appropriate characterization of payments received.

         A U.S. Holder will recognize gain or loss in an amount equal to (i) the cash received
 (other than cash received attributable to accrued but unpaid interest), (ii) less the allocable
 portion of the U.S. Holder’s adjusted tax basis in the Existing Securities that were tendered
 therefor (such adjusted tax basis calculated as described above). Subject to the discussion under
 “—Market Discount,” any gain or loss that a U.S. Holder recognizes upon the exchange of the
 allocable portion of Existing Securities for cash will generally be capital gain or loss and, if the


                                                 203
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                        Desc: Main
                         Document Page 237 of 263



 U.S. Holder’s holding period of the Existing Securities surrendered is more than one year, long-
 term capital gain or loss. Long-term capital gain is generally taxable at preferential rates to non-
 corporate U.S. Holders. The deductibility of capital losses is subject to limitations.

          Subject to the discussion in the first paragraph of this Section, if any of the cash received
 is attributable to accrued but unpaid interest on the Existing Securities, the treatment of such cash
 paid to a U.S. Holder will depend on whether the accrued but unpaid interest on such U.S.
 Holder’s Claim is, or is not, tax-exempt for U.S. federal income tax purposes. In general, a U.S.
 Holder that was not previously required to include in taxable income any accrued but unpaid
 interest on a Claim that is not tax-exempt may be required to include such amount of cash
 received as interest income for U.S. federal income tax purposes upon receipt of a distribution
 with respect to such interest. A U.S. Holder that was previously required to include in taxable
 income any accrued but unpaid interest on a Claim that is not tax-exempt may be entitled to
 recognize a deductible loss to the extent that such interest is not satisfied under the Plan of
 Adjustment. However, a U.S. Holder that receives a distribution of accrued but unpaid interest
 on a Claim that is tax-exempt will not be required to include such amount as interest income for
 U.S. federal income tax purposes upon receipt of a distribution with respect to such interest.
 Although U.S. Holders generally will not be required to include the foregoing amounts in
 computing U.S. taxable income, U.S. Holders will likely have to report such amounts to the IRS.

         For tax-exempt Existing Securities that are capital appreciation bonds, the accrual of the
 original issue discount is treated as tax exempt interest and, as such original interest discount
 accrued, the amount thereof would have increased the tax basis of a bondholder, thereby
 increasing a bondholder’s investment in the capital appreciation bond. Such increase in tax basis
 is generally considered an increase in the principal amount of the capital appreciation bond such
 that the principal amount is equal to the accreted value thereof from time to time. While there is
 no direct authority that concludes such accruals are treated as principal for purposes of applying
 the allocation rules between principal and interest described above for insolvent issuers, the
 treatment of such accruals as principal for general U.S. federal income tax purposes should also
 apply in this case.

        U.S. Holders of Claims on which interest has accrued are urged to consult their own tax
 advisors regarding the tax treatment of distributions under the Plan of Adjustment and the
 deductibility of any accrued but unpaid interest for U.S. federal income tax purposes.

                                        (2)     Consummation Costs

        The U.S. federal income tax treatment of the Consummation Costs is unclear. The Debtor
 intends to treat the receipt of the Consummation Costs in the same manner as the Section 103
 Cash, COFINA Cash Available for Distribution and Rounding Amount Cash as discussed above
 under “—Section 103 Cash, COFINA Cash Available for Distribution and Rounding Amount
 Cash”. It is possible, however, that the Consummation Costs could instead be treated as a
 separate fee that would be reported as ordinary income, rather than an amount paid under the
 Existing Securities. U.S. Holders should consult their own tax advisors regarding the U.S. federal
 income tax treatment of the Consummation Costs.

                                        (3)     National Payment and Ambac Payment


                                                  204
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                      Desc: Main
                         Document Page 238 of 263



         The holders of Senior COFINA Bond Claims (National) and Senior COFINA Bond
 Claims (Ambac) that do not validly elect to receive the National Certificates or Ambac
 Certificates, respectively, will each receive their pro rata portion of Senior COFINA Bond
 Distribution plus consideration from National or Ambac, as applicable. Generally, for U.S.
 federal income tax purposes, the IRS treats a bond insurance policy as both incidental and not a
 separate debt instrument or similar investment if, at the time it is purchased: (i) the amount paid
 to obtain it is reasonable; (ii) the purchase is customary; and (iii) it is consistent with the
 expectation that the issuer of the bonds, rather than the insurer, will pay debt service on the
 bonds. Additionally, the result is the same regardless of whether the holder acquired the bonds at
 original issuance or on the secondary market. Although the matter is not free from doubt, the
 Debtor believes that the Senior COFINA Bond Distribution received by U.S. Holders of Senior
 COFINA Bond Claims (National) and U.S. Holders of Senior COFINA Bond Claims (Ambac)
 pursuant to the Plan of Adjustment will be treated in the same manner as described above under
 “—Tax Treatment of Exchange; —Tax Treatment of Receipt of Cash—Section 103 Cash,
 COFINA Cash Available for Distribution and Rounding Amount Cash and—Consummation
 Costs.”

         The consideration from National and Ambac may be treated as an additional payment of
 principal or interest, as applicable, under the Existing Securities. Furthermore, to the extent that
 the payments relate to a tax-exempt bond, any amounts received that relate to accrued but unpaid
 interest may not be subject to tax. The IRS has ruled in situations where the debtor is not in
 bankruptcy proceedings that interest paid by an insurance company on behalf of an issuer of tax-
 exempt obligations is excludable from gross income of the holders of such obligations. The
 Debtor intends to report the consideration from National and Ambac in a manner consistent with
 such rulings.

        U.S. Holders of Senior COFINA Bond Claims (National) and U.S. Holders of Senior
 COFINA Bond Claims (Ambac) should consult their own tax advisors regarding the tax
 treatment of payments received under the Plan of Adjustment.

                               d.      Market Discount

         If a U.S. Holder acquired the Existing Securities for less than the “adjusted issue price”
 of the Existing Securities and the difference between the U.S. Holder’s cost and the “adjusted
 issue price” exceeded a de minimis threshold (equal to 0.25 percent of the sum of all remaining
 payments to be made on the debt instrument, excluding qualified stated interest, multiplied by
 the number of remaining complete years to maturity), such difference will generally be treated as
 “market discount.”

         If the exchange of the Existing Securities for the COFINA Bonds does not qualify as a
 recapitalization, any gain recognized on the exchange should be treated as ordinary income to the
 extent of any accrued market discount not previously included in ordinary income with respect to
 the Existing Securities.

         If the exchange of the Existing Securities for the COFINA Bonds qualifies as a
 recapitalization, any accrued market discount not previously included in ordinary income with
 respect to the Existing Securities should generally carry over to the COFINA Bonds and not be


                                                 205
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                      Desc: Main
                         Document Page 239 of 263



 recognized on the exchange.

         However, to the extent gain is recognized pursuant to the exchange of Existing Securities
 for COFINA Bonds, including in the case of a recapitalization (as a result of the receipt of cash),
 a U.S. Holder must include as ordinary income any gain that would have otherwise been treated
 as capital gain to the extent of the accrued market discount on the Existing Securities, unless the
 U.S. Holder previously elected to include the market discount in income as it accrued. See below
 “—Taxation of COFINA Bonds—Sale, Retirement or Other Disposition of COFINA Bonds” for
 a further discussion regarding the election to include market discount in income as it accrues.

         Holders should consult their own tax advisors regarding the tax treatment of market
 discount pursuant to the exchange including the interaction of the market discount, OID and
 acquisition premium rules.

                        ii.    Taxation of COFINA Bonds

         The COFINA Bonds will be issued as either bonds the interest on which is excluded from
 gross income for U.S. federal income tax purposes (the “Tax-Exempt COFINA Bonds”) or
 bonds the interest on which is not excluded from gross income for U.S. federal income tax
 purposes (the “Taxable COFINA Bonds”). While the Commonwealth expects that, under
 existing law as of the date of this Disclosure Statement, interest on at least a portion of the
 COFINA Bonds will be excluded from gross income for U.S. federal income tax purposes, the
 tax status of the COFINA Bonds cannot be determined as of the date of this Disclosure
 Statement. The Commonwealth expects to cause an opinion of nationally recognized bond
 counsel (“Bond Counsel”) addressing the tax status of the COFINA Bonds to be delivered with
 the COFINA Bonds on the Effective Date. Recipients of the COFINA Bonds should refer to such
 opinion for more information on the tax status of the COFINA Bonds.

                               a.      Issue Price

         The Debtor expects that the issue price of the COFINA Bonds should equal the fair
 market value of the COFINA Bonds on the date of the exchange. This determination is based on
 the Debtor’s conclusion that both the Existing Securities and the COFINA Bonds should be
 treated as “publicly traded” within the meaning of the applicable Treasury Regulations. The fair
 market value of the COFINA Bonds will be determined by the “trading price” on the date of the
 exchange. There is no specific guidance on how to determine the trading price as of a specific
 time; however, related regulations suggest that a taxpayer may use any consistently applied,
 reasonable method to determine fair market value when there is more than one sales price or
 quoted price. The Debtor’s determination that the Existing Securities and the COFINA Bonds are
 “publicly traded” will be binding on all Holders, unless a Holder discloses its contrary position in
 the manner required by applicable Treasury Regulations. The rules regarding the determination
 of “issue price” are complex and highly detailed, and U.S. Holders should consult their own tax
 advisors regarding the determination of the “issue price” of the COFINA Bonds for U.S. federal
 income tax purposes.

                               b.      Interest Including OID

        The U.S. federal income tax rules used to determine what amounts are treated as interest

                                                 206
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                        Desc: Main
                         Document Page 240 of 263



 are complex. U.S. Holders are urged to consult their own tax advisors regarding what amounts
 will be treated as interest for U.S. federal income tax purposes in their individual circumstances.

                                        (1)     Tax-Exempt COFINA Bonds

         The IRC imposes certain requirements that must be met subsequent to the issuance and
 delivery of the Tax-Exempt COFINA Bonds for interest thereon to be and remain excluded from
 gross income for U.S. federal income tax purposes pursuant to Section 103 of the IRC.
 Noncompliance with such requirements could cause the interest on the Tax-Exempt COFINA
 Bonds to be included in gross income for U.S. federal income tax purposes retroactive to the date
 of issue of the Tax-Exempt COFINA Bonds. When the Tax-Exempt COFINA Bonds are issued
 on the Effective Date, the Commonwealth and COFINA will covenant to comply with the
 applicable requirements of the Code in order to maintain the exclusion of the interest on the Tax-
 Exempt COFINA Bonds from gross income for U.S. federal income tax purposes pursuant to
 Section 103 of the Code. In addition, the Commonwealth and COFINA will have made certain
 representations and certifications relating to the Tax-Exempt COFINA Bonds. Bond Counsel
 will not independently verify the accuracy of those representations and certifications.

         On the Effective Date, Bond Counsel is expected to deliver an opinion that, under then-
 existing law and assuming compliance with the aforementioned covenants, and the accuracy of
 the representations and certifications made by the Commonwealth, COFINA, and Reorganized
 COFINA, amounts treated as interest for U.S. federal income tax purposes on the Tax-Exempt
 COFINA Bonds will be excluded from gross income for U.S. federal income tax purposes under
 Section 103 of the Code. Bond Counsel is also expected to opine that such interest is not treated
 as a preference item in calculating the alternative minimum tax imposed under the IRC.
 Amounts allocable to pre-issuance accrued interest on the Tax-Exempt COFINA Bonds will not
 be treated as tax-exempt interest.

                                        (2)     Taxable COFINA Bonds

         If interest on the COFINA Bonds (or a portion of them) is not treated as exempt from
 gross income for U.S. federal income tax purposes, then payments or accruals of “qualified
 stated interest” (as defined below) on the COFINA Bonds (or the relevant portion of them) will
 be taxable to such U.S. Holder as ordinary interest income at the time received or accrued, in
 accordance with such U.S. Holder’s regular method of accounting for U.S. federal income tax
 purposes. The term “qualified stated interest” generally means stated interest that is
 unconditionally payable in cash or property (other than debt instruments of the issuer) at least
 annually during the entire term of the debt instrument at a single fixed rate of interest, or, subject
 to certain conditions, based on one or more interest indices. Stated interest payments on the
 COFINA Bonds is expected to be qualified stated interest.

                                        (3)     OID

         The amount of OID on the COFINA Bonds, if any, will be equal to the excess of the sum
 of all principal and stated interest payments (other than qualified stated interest) provided by the
 COFINA Bonds (initially taking into account the payment schedule as described below) over the
 “issue price” (determined in the manner described above under “—Issue Price”) of the COFINA


                                                  207
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                      Desc: Main
                         Document Page 241 of 263



 Bonds. Furthermore, the taxable COFINA Bonds would bear OID only if the issue price of a
 COFINA Bond is less than its principal amount by more than a de minimis amount. OID will be
 considered de minimis if it is less than 0.25% of the stated redemption price at maturity
 multiplied by the number of remaining complete years to maturity of the COFINA Bonds. U.S.
 Holders, whether on the cash or accrual method of accounting for U.S. federal income tax
 purposes, must include the OID in gross income (as ordinary income) as it accrues (on a constant
 yield to maturity basis), regardless of whether cash attributable to such OID is received at such
 time. However, the COFINA Bonds may be subject to the acquisition premium rules (described
 below under “—Acquisition Premium”), which could reduce the amount of OID includible in
 gross income.

         For taxable COFINA Bonds, the amount of OID includible in gross income by a U.S.
 Holder in any taxable year generally is the sum of the “daily portions” of OID with respect to a
 COFINA Bond for each day during such taxable year or portion of such taxable year on which
 the U.S. Holder holds the COFINA Bond. The daily portion is determined by allocating to each
 day in any “accrual period” a pro rata portion of the OID allocable to that accrual period. The
 “accrual period” for a COFINA Bond may be of any length and may vary in length over the term
 of the COFINA Bond, provided that each accrual period is no longer than one year and each
 scheduled payment of principal or interest occurs on the first day or the final day of an accrual
 period. The amount of OID allocable to any accrual period, subject to the possible adjustments
 described below, will be an amount equal to the product of the COFINA Bond’s “adjusted issue
 price” at the beginning of the accrual period and its yield to maturity (less payments of qualified
 stated interest allocable to that period). The “yield to maturity” of the COFINA Bonds is the
 discount rate that, when used in computing the present value (as of the issue date) of all principal
 and interest payments to be made on the COFINA Bonds, produces an amount equal to the
 “issue price” of the COFINA Bonds. The amount of OID allocable to the final accrual period is
 the difference between the amount payable at maturity (other than a payment of qualified stated
 interest) and the “adjusted issue price” at the beginning of the final accrual period. The “adjusted
 issue price” of a COFINA Bond at the beginning of any accrual period is equal to its “issue
 price,” increased by the accrued OID for each prior accrual period and reduced by any payments
 made on the COFINA Bond during the prior accrual periods (other than payments of qualified
 stated interest).

        For Tax-Exempt COFINA Bonds, the amount of OID is excluded from gross income for
 U.S. federal income tax purposes to the same extent as interest on the Tax-Exempt COFINA
 Bonds. The OID accruals are computed in the same manner as described above for Taxable
 COFINA Bonds, but such accruals will be added to the Holder’s tax basis for the Tax-Exempt
 COFINA Bonds. The accrual of OID may be taken into account as an increase in the amount of
 tax-exempt income for purposes of determining various other tax consequences of owning the
 Tax-Exempt COFINA Bonds, even though there will not be a corresponding cash payment.
 Owners of the Tax-Exempt COFINA Bonds with OID are advised that they should consult with
 their own advisors with respect to the tax consequences of owning such Tax-Exempt COFINA
 Bonds.

       This disclosure assumes that the COFINA Bonds will not be considered contingent
 payment debt instruments.


                                                 208
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                      Desc: Main
                         Document Page 242 of 263



         The rules regarding OID are complex and the rules described above may not apply in all
 cases. If other rules apply instead, U.S. Holders receiving the COFINA Bonds could be treated
 differently than described above. U.S. Holders receiving the COFINA Bonds should consult their
 own tax advisors regarding the potential application of the OID and related U.S. federal income
 tax rules to the COFINA Bonds.

                               c.      Acquisition Premium

         A COFINA Bond would be treated as acquired at an acquisition premium if the U.S.
 Holder’s initial basis in a COFINA Bond is (a) less than or equal to the sum of all amounts
 payable on the COFINA Bond (other than payments of qualified stated interest) and (b) greater
 than the COFINA Bond’s “adjusted issue price.”

         If a taxable COFINA Bond was acquired with acquisition premium, generally a U.S.
 Holder would reduce the amount of OID that otherwise would be included in income for each
 accrual period by an amount equal to (i) the amount of OID otherwise includible in income
 multiplied by (ii) a fraction, the numerator of which is the excess of the adjusted tax basis of the
 COFINA Bond immediately after its acquisition by the U.S. Holder over the “adjusted issue
 price” of the COFINA Bond and the denominator of which is the excess of the sum of all
 amounts payable on the COFINA Bond after the purchase date, other than payments of qualified
 stated interest, over the COFINA Bond’s “adjusted issue price.” If a Tax-Exempt Bond were
 acquired with acquisition premium, a U.S. Holder will reduce the COFINA Bond’s tax basis
 during each accrual period using the same method described above for a taxable COFINA Bond.

        As an alternative to reducing the amount of OID that otherwise would be included in
 income during an accrual period or reducing the tax basis of the COFINA Bond in the case of a
 Tax-Exempt Bond, the U.S. Holder may elect to compute OID accruals by applying the constant
 yield method described above. U.S. Holders who acquire COFINA Bonds with acquisition
 premium should consult their own tax advisors as to the consequences of such an election in their
 individual circumstances.

                               d.      Sale, Retirement or Other Disposition of COFINA
                                       Bonds

         A U.S. Holder will generally recognize taxable gain or loss on the sale, exchange,
 retirement (including redemption) or other taxable disposition of a COFINA Bond equal to the
 difference, if any, between (i) the amount realized upon such disposition (other than cash
 received attributable to accrued but unpaid interest) and (ii) the adjusted tax basis of the
 COFINA Bond. A U.S. Holder’s adjusted tax basis in a COFINA Bond will generally equal such
 U.S. Holder’s tax basis on such COFINA Bond on the date the U.S. Holder acquired such
 COFINA Bond, increased by any OID previously accrued by the U.S. Holder, and decreased by
 the amount of any cash payments (other than payments of qualified stated interest) previously
 received on the COFINA Bond by the U.S. Holder. U.S. Holders should consult with their own
 tax advisors as to the tax basis of their COFINA Bonds on the date of acquisition.

        Subject to the discussion of market discount below, any gain or loss that a U.S. Holder
 recognizes upon the sale or other taxable disposition of a COFINA Bond should generally


                                                 209
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                      Desc: Main
                         Document Page 243 of 263



 constitute capital gain or loss and will be long-term capital gain or loss if such Holder’s holding
 period in the COFINA Bond is greater than one year. A U.S. Holder’s holding period in
 COFINA Bonds received pursuant to the exchange will begin the day after the exchange, if the
 exchange is not treated as a recapitalization. If the exchange is treated a recapitalization, a U.S.
 Holder’s holding period in COFINA Bonds received pursuant to the exchange will include the
 holding period of the Existing Securities exchanged therefor. Long-term capital gain is generally
 taxable at preferential rates to non-corporate U.S. Holders. The deductibility of capital losses is
 subject to limitations. U.S. Holders should consult their own tax advisors as to the possibility of
 market discount carrying over to the COFINA Bonds in case, contrary to the Debtor’s
 expectation, the IRS rules that the exchange of the Existing Securities for the COFINA Bonds is
 a recapitalization. Upon a taxable disposition of the COFINA Bonds, a U.S. Holder must
 recognize ordinary income (in lieu of capital gain) to the extent of accrued market discount,
 unless the U.S. Holder previously elected to include the market discount in income as it accrued.
 A U.S. Holder can elect to include market discount in income as it accrues, in which case such
 income would be treated as ordinary interest income at the time it is recognized and the U.S.
 Holder would increase its basis in the COFINA Bond by the amount of the market discount
 recognized. Such election is made by including market discount in income on a timely filed U.S.
 federal income tax return and attaching a statement to the return providing that such election has
 been made.

        If such election is made, the election applies to all market discount bonds acquired by the
 U.S. Holder during the year for which the election is made and all subsequent years.

                (b)     Holders of Senior COFINA Bond Claims (Ambac) that elect to receive
                        the Ambac Certificates (Class 2), and Senior COFINA Bond Claims
                        (National) that elect to receive the National Certificates (Class 3)

        This section only addresses U.S. Holders that elect to receive the Ambac Certificates or
 the National Certificates, as applicable. See below under “—Tax Treatment of Exchange if
 National Exercises the National Election” for the U.S. federal income tax consequences to U.S.
 Holders if National exercises the National Election.

                        i.     National Trust

                               a.      Tax Characterization of the Trust

         The National Trust is expected to be treated as a grantor trust for U.S. federal income tax
 purposes. To the extent the National Trust is treated as a grantor trust, each National Certificate
 Holder will be treated as receiving their respective certificate in exchange of their Allowed
 Claims, and as owning its pro rata undivided interest in the National Trust Assets, each to the
 extent of its pro rata interest in the National Certificates. U.S. Holders should consult their own
 tax advisors regarding the U.S. federal income tax treatment of the National Trust.

         To the extent National Certificate Holders are treated as owning their pro rata share of the
 National Trust Assets under a grantor trust, they will be treated as if they had received
 distributions under the Plan of Adjustment directly and as owners of their pro-rated portion of
 the COFINA Bonds. Interest on a portion of such COFINA Bonds is expected to be excluded


                                                 210
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                         Document Page 244 of 263



 from gross income for U.S. federal income tax purposes (such interest, the “National Trust Tax-
 Exempt Interest”). Orrick Herrington & Sutcliffe, LLP expects to deliver an opinion, on the
 Effective Date, that, under then current law, the National Trust Tax-Exempt Interest received by
 the National Trust, and passed through and paid to the National Certificate Holders will be
 excluded from gross income for federal incomes tax purposes to the same extent as if the
 COFINA Bonds were directly held by the National Certificate Holders. Such opinion is subject
 to the final documentation governing the National Trust. The opinion of Orrick Herrington &
 Sutcliffe, LLP is not binding on the IRS or the courts. No opinion is expected to be delivered by
 Orrick Herrington & Sutcliffe, LLP or any other counsel on payments made to the National
 Trust, and passed through to the National Certificate Holders, that do not derive from the
 COFINA Bonds.

         It is possible that the IRS may assert that the National Trust is properly characterized in a
 manner other than as a grantor trust for U.S. federal income tax purposes. Such alternative
 characterization could result in different (and possibly adverse) tax consequences to the National
 Trust and the National Certificate Holders. All National Certificate Holders are urged to consult
 their own tax advisors regarding the tax consequences in case the National Trust is not classified
 as a grantor trust for U.S. federal income tax purposes.

                                b.     Taxation of Ownership and Sale or Disposition of the
                                       National Certificates

         To the extent that each National Certificate Holder is treated as owning its pro rata share
 of the applicable outstanding National Insured Bonds and related insurance policy, it will be
 entitled to payments from the underlying insurance policy. The U.S. federal income tax
 treatment of payments from the underlying insurance policy after the Effective Date is uncertain
 and National Certificate Holders are urged to consult their own tax advisors regarding the U.S.
 federal income tax treatment of such insurance payments. To the extent that each National
 Certificate Holder is treated as owning its pro rata share of the COFINA Bonds, see “—Holders
 of Senior COFINA Bond Claims (Class 1), Senior COFINA Bond Claims (Ambac) that do not
 elect to receive the Ambac Certificates (Class 2), Senior COFINA Bond Claims (National) that
 do not elect to receive the National Certificates (Class 3) and Junior COFINA Bond Claims
 (Class 5)—Taxation of COFINA Bonds” above for a discussion of the U.S. federal income tax
 consequences of owning the COFINA Bonds.

         To the extent that each National Certificate Holder is treated as receiving its pro rata
 share of the Senior COFINA Bond Distribution in respect of Senior COFINA Bond Claims
 (National) including the Consummation Cost, see above “—Holders of Senior COFINA Bond
 Claims (Class 1), Senior COFINA Bond Claims (Ambac) that do not elect to receive the Ambac
 Certificates (Class 2), Senior COFINA Bond Claims (National) that do not elect to receive the
 National Certificates (Class 3) and Junior COFINA Bond Claims (Class 5)—Tax Treatment of
 Exchange” for the U.S. federal income tax consequences of receiving such distribution.

        Certain aspects of the U.S. federal income tax treatment of owning and disposing of a
 National Certificate are uncertain. U.S. Holders should consult their tax advisors regarding the
 ownership, sale and disposition of the National Certificates in their individual circumstances.



                                                 211
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                     Desc: Main
                         Document Page 245 of 263



                               c.      Tax Treatment of Exchange if National Exercises the
                                       National Election

         If National exercises the National Election, U.S. Holders of Senior COFINA Bond
 Claims (National) will receive cash consideration in an amount equal to one hundred percent
 (100%) of the Compounded Amount (as defined in the Bond Resolution) of the National Insured
 Bonds. As discussed above in “—Holders of Senior COFINA Bond Claims (Class 1), Senior
 COFINA Bond Claims (Ambac) that do not elect to receive the Ambac Certificates (Class 2),
 Senior COFINA Bond Claims (National) that do not elect to receive the National Certificates
 (Class 3) and Junior COFINA Bond Claims (Class 5)—Tax Treatment of Exchange—Tax
 Treatment of Receipt of Cash,” generally, a U.S. Holder that was not previously required to
 include in taxable income any accrued but unpaid interest on a Bond Claim that is not tax-
 exempt may be required to include such amount as interest income for U.S. federal income tax
 purposes. Otherwise, the remainder portion of such cash consideration is expected to be treated
 as a payment under the Existing Securities. A U.S. Holder would recognize gain or loss in an
 amount equal to the difference between (i) the cash received, and (ii) the U.S. Holder’s adjusted
 tax basis in the Senior COFINA Bond Claims (National).



                       ii.     Ambac Trust

                               a.      Tax Characterization of the Trust

         Although it is not free from doubt, the Ambac Trust is expected by Ambac to be treated
 as a partnership for U.S. federal income tax purposes. To the extent the Ambac Trust is treated as
 a partnership, it should not be subject to any entity level U.S. federal income tax. Each holder of
 an Ambac Certificate will be treated as receiving their respective certificate in exchange of their
 Allowed Claims, and as owning an interest in the Ambac Trust. Certain restrictions and
 limitations may be placed on the ownership or transferability of the Ambac Certificates if a
 determination is made that such provisions are necessary or desirable to prevent the Ambac Trust
 from being treated as a publicly traded partnership taxable as a corporation.

       U.S. Holders should consult with their own tax advisors regarding the U.S. federal
 income tax treatment of the Ambac Trust.

                               b.      Taxation of Sale or Other Disposition of Tax-Exempt
                                       COFINA Bonds

         To the extent that Tax-Exempt COFINA Bonds are sold at a gain, such gain shall be
 distributed to each Ambac Certificate Holder but will be subject to U.S. federal income taxation
 to the extent not offset by any consequent losses.

                (c)    Junior COFINA Bond Claims (Assured) (Class 6)

        U.S. Holders of Junior COFINA Bond Claims (Assured) will receive one hundred
 percent (100%) of the Junior COFINA Bond Claims (Assured) at an acceleration price of par
 plus accrued interest or Compounded Amount. Generally, the U.S. federal income tax

                                                212
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                    Desc: Main
                         Document Page 246 of 263



 consequences to the U.S. Holders of Junior COFINA Bond Claims (Assured) would be as
 described above under “—Tax Treatment of Exchange if National Exercises the National
 Election.” U.S. Holders of Junior COFINA Bond Claims (Assured) should consult their tax
 advisors regarding the tax consequences of the Plan of Adjustment in their individual
 circumstances.

                (d)    Holders of Senior COFINA Bond Claims (Taxable Election) (Class 4)
                       and Junior COFINA Bond Claims (Taxable Election) (Class 7)

        The exchange of the Existing Securities for the COFINA Bonds and the distribution of
 Rounding Amount Cash by U.S. Holders of Senior COFINA Bond Claims (Taxable Election)
 and Junior COFINA Bond Claims (Taxable Election) generally will be treated as described
 above under “—Holders of Senior COFINA Bond Claims (Class 1), Senior COFINA Bond
 Claims (Ambac) that do not elect to receive the Ambac Certificates (Class 2), Senior COFINA
 Bond Claims (National) that do not elect to receive the National Certificates (Class 3) and Junior
 COFINA Bond Claims (Class 5)—Tax Treatment of Exchange; —Tax Treatment of Receipt of
 Cash—Section 103 Cash, COFINA Cash Available for Distribution and Rounding Amount Cash
 and—Consummation Costs.” Although, not free from doubt, the Debtor expects that the Taxable
 Bond Election Amount generally shall be treated similarly to the description above of
 Consummation Costs under “—Holders of Senior COFINA Bond Claims (Class 1), Senior
 COFINA Bond Claims (Ambac) that do not elect to receive the Ambac Certificates (Class 2),
 Senior COFINA Bond Claims (National) that do not elect to receive the National Certificates
 (Class 3) and Junior COFINA Bond Claims (Class 5)—Tax Treatment of Receipt of Cash—
 Section 103 Cash, COFINA Cash Available for Distribution and Rounding Amount Cash and—
 Consummation Costs.”

         U.S. Holders of Senior COFINA Bond Claims and Junior COFINA Bond Claims that are
 eligible to make the election described above should consult their own tax advisors regarding the
 U.S. federal income tax consequences of making such election. As described above, the term
 “U.S. Holders” as defined herein does not include Puerto Rico Individuals and Puerto Rico
 Corporations, each as defined below under “—Puerto Rico Individuals and Puerto Rico
 Corporations.” Puerto Rico Individuals and Puerto Rico Corporations should see the discussion
 below under “—Puerto Rico Individuals and Puerto Rico Corporations.

                (e)    Holders of GS Derivative Claims (Class 8)

         The tax treatment of derivatives is complex. U.S. Holders of GS Derivative Claims
 should refer to the underlying offering document and agreement and consult their tax advisors
 regarding the tax treatment of their derivatives including the consequences of the termination of
 their contracts.

                (f)    Holders of General Unsecured Claims (Class 9)

        In the event that a U.S. Holder of General Unsecured Claims votes to accept the Plan of
 Adjustment and receives its pro rata share of One Hundred Thousand Dollars ($100,000.00), it
 would recognize gain or loss in an amount equal to the difference between (a) the amount of
 such cash, and (b) the U.S. Holder’s adjusted tax basis in such General Unsecured Claims.


                                                213
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                        Desc: Main
                         Document Page 247 of 263



        3.      Bad Debt and/or Worthless Securities Deduction

         A U.S. Holder who, under the Plan of Adjustment, receives in respect of an Allowed
 Claim an amount less than the U.S. Holder’s tax basis in the Allowed Claim may be entitled in
 the year of receipt (or in an earlier or later year) to a bad debt deduction or a worthless securities
 deduction. The rules governing the character, timing and amount of bad debt or worthless
 securities deductions place considerable emphasis on the facts and circumstances of the U.S.
 Holder, the obligor and the instrument with respect to which a deduction is claimed. U.S.
 Holders of Allowed Claims should consult their tax advisors with respect to their ability to take
 such a deduction.

        4.      Medicare Surtax

         A U.S. Holder of Taxable COFINA Bonds that is an individual, estate or trust that does
 not fall into a special class of trusts that is exempt from such tax, is subject to a 3.8% Medicare
 surtax on the lesser of (1) the U.S. Holder’s “net investment income” (or “undistributed net
 investment income” in the case of an estate or trust) for the relevant taxable year, which includes,
 among other items, interest (including original issue discount) on debt, and capital gains from the
 sale or other taxable disposition of debt, and (2) the excess of the U.S. Holder’s modified
 adjusted gross income (or adjusted gross income in the case of an estate or trust) for the taxable
 year over a certain threshold (which in the case of individuals is between $125,000 and
 $250,000, depending on the individual’s circumstances). A U.S. Holder that is an individual,
 estate or trust should consult its own tax advisors regarding the applicability of the Medicare
 surtax to its income and gains in respect of its exchanges and their ownership of the COFINA
 Bonds.

        5.      Information Reporting and Backup Withholding

        Information reporting will generally apply to (i) payments in respect of the exchange, (ii)
 payments of principal and interest and OID, if any, on the COFINA Bonds, and (iii) payments of
 proceeds of the sale or other disposition of the COFINA Bonds.

         Additionally, backup withholding may apply to any payments if such U.S. Holder (a)
 fails to provide an accurate taxpayer identification number, (b) furnishes an incorrect taxpayer
 identification number, (c) is notified by the IRS that it has failed to report all interest and
 dividends required to be shown on its U.S. federal income tax returns, or (d) fails to certify under
 penalties of perjury that the U.S. Holder has furnished a correct taxpayer identification number
 and that the IRS has not notified the U.S. Holder that the U.S. Holder is subject to backup
 withholding. The application for exemption is available by providing a properly completed IRS
 Form W-9 (or suitable substitute).

        Backup withholding is not an additional tax. A U.S. Holder generally may obtain a
 refund of any amounts withheld under the backup withholding rules that exceed its U.S. federal
 income tax liability by timely filing a refund claim with the IRS.

        Certain U.S. Holders are not subject to information reporting and backup withholding, in
 some cases provided they properly identify themselves as exempt. U.S. Holders should consult
 their own tax advisors regarding their qualification for an exemption from backup withholding

                                                  214
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                    Desc: Main
                         Document Page 248 of 263



 and the procedures for obtaining such an exemption.

 C.     Puerto Rico Individuals and Puerto Rico Corporations

        1.      Definition of Puerto Rico Individuals and Puerto Rico Corporations

         As used herein, the term “Puerto Rico Individual” means a beneficial owner of a Bond
 Claim or COFINA Bond that is an individual and a bona fide resident of the Commonwealth
 within the meaning of Section 937 of the IRC and the Treasury Regulations for the entire taxable
 year that includes the Effective Date. As used herein, the term “Puerto Rico Corporation” means
 a beneficial owner of a Bond Claim or COFINA Bond that is a corporation organized under the
 laws of the Commonwealth.

        The following discussion includes only certain U.S. federal income tax consequences of
 the Plan of Adjustment to Puerto Rico Individuals and Puerto Rico Corporations. The discussion
 does not include any non-U.S. (including Puerto Rico) tax considerations. A Puerto Rico
 Individual or a Puerto Rico Corporation should review the section “Certain Material Puerto Rico
 Income Tax Considerations” below for the Puerto Rico tax consequences of the Plan of
 Adjustment.

        The rules governing the U.S. federal income tax consequences to Puerto Rico Individuals
 and Puerto Rico Corporations are complex. Puerto Rico Individuals and Puerto Rico
 Corporations should consult their own tax advisors regarding the U.S. federal, state and local and
 the foreign tax consequences of the consummation of the Plan of Adjustment in their own
 circumstances.

        2.      Tax Treatment of Exchange

        A Puerto Rico Individual generally would not be subject to U.S. federal income tax with
 respect to any gain realized on the exchange of an Allowed Claim pursuant to the Plan of
 Adjustment. A Puerto Rico Corporation generally would not be subject to U.S. federal income
 tax with respect to any gain realized on the exchange of an Allowed Claim pursuant to the Plan
 of Adjustment, unless such gain is effectively connected with such Puerto Rico Corporation’s
 conduct of a trade or business in the United States, in which case the gain will be subject to tax
 in the same manner as effectively connected income as described below under “—Sale,
 Retirement or Other Disposition of COFINA Bonds.”

        3.      Taxation of COFINA Bonds

                (a)    Treatment of Interest

         Payments of interest on a COFINA Bond (including OID) to a Puerto Rico Individual or
 a Puerto Rico Corporation, generally, would not be subject to U.S. federal income tax unless, in
 the case of a Puerto Rico Corporation, the Puerto Rico Corporation is deemed to be engaged in a
 trade or business in the United States and such income is effectively connected with the conduct
 of a trade or business within the United States.

        If a Puerto Rico Corporation is treated as engaged in a trade or business in the United

                                                215
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                         Document Page 249 of 263



 States and interest (including OID) on the Taxable Bonds is “effectively connected” with the
 conduct of that trade or business, then the Puerto Rico Corporation would be subject to U.S.
 federal income tax on that interest (including OID) on a net income basis generally in the same
 manner as if it were a U.S. Holder. In addition, a Puerto Rico Corporation may be subject to a
 branch profits tax with respect to such effectively connected income.

                (b)     Sale, Retirement or Other Disposition of COFINA Bonds

        Gain realized upon a sale, retirement or other disposition of a COFINA Bond by a Puerto
 Rico Individual or a Puerto Rico Corporation generally would not be subject to U.S. federal
 income tax unless, in the case of a Puerto Rico Corporation, the Puerto Rico Corporation is
 deemed to be engaged in a trade or business in the United States and such income is effectively
 connected with the conduct of a trade or business within the United States.

         If a Puerto Rico Corporation is treated as engaged in a trade or business in the United
 States and gain realized upon a sale, retirement or other disposition of a COFINA Bond by the
 Puerto Rico Corporation is “effectively connected” with the conduct of that trade or business,
 then the Puerto Rico Corporation would be subject to U.S. federal income tax on that gain on a
 net income basis generally in the same manner as if it were a U.S. Holder. In addition, a Puerto
 Rico Corporation may be subject to a branch profits tax with respect to such effectively
 connected income.

        The tax consequences of the Plan of Adjustment to Puerto Rico Individuals and Puerto
 Rico Corporations are uncertain. Puerto Rico Individuals and Puerto Rico Corporations should
 consult their tax advisors regarding the particular tax consequences to them of the transactions
 contemplated by the Plan of Adjustment.

        4.      Information Reporting and Backup Withholding

        Information reporting will generally apply to (i) payments in respect of the exchange, (ii)
 payments of principal and interest and OID, if any, on the COFINA Bonds, and (iii) payments of
 proceeds of the sale or other disposition of the COFINA Bonds.

         In general, a Puerto Rico Individual will not be subject to backup withholding with
 respect to any payments on the COFINA Bonds if it provides a validly completed IRS Form W-9
 (or suitable substitute) unless such Puerto Rico Individual (a) fails to provide an accurate
 taxpayer identification number, (b) furnishes an incorrect taxpayer identification number, (c) is
 notified by the IRS that it has failed to report all interest and dividends required to be shown on
 its U.S. federal income tax returns, or (d) fails to certify under penalties of perjury that the U.S.
 Holder has furnished a correct taxpayer identification number and that the IRS has not notified
 the U.S. Holder that the U.S. Holder is subject to backup withholding.

         A Puerto Rico Corporation, generally, will not be subject to backup withholding with
 respect to payments in respect of the exchange or payments of principal and interest and OID, if
 any, on the COFINA Bonds, provided that the Puerto Rico Corporation has provided a validly
 completed IRS Form W-8BEN-E (or other applicable form) establishing that it is not a U.S.
 person as defined in the IRC (or it satisfies certain documentary evidence requirements for
 establishing that it is not a U.S. person). Information reporting and, depending on the

                                                 216
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                     Desc: Main
                         Document Page 250 of 263



 circumstances, backup withholding will apply to payments of proceeds of the sale or other
 disposition of the COFINA Bonds made within the United States or conducted through certain
 United States-related financial intermediaries, unless the Puerto Rico Corporation certifies to the
 payor under penalties of perjury that it is not a U.S. person (and the payor does not have actual
 knowledge or reason to know that such Puerto Rico Corporation is a U.S. person), or otherwise
 establishes an exemption.

        Backup withholding is not an additional tax. A Puerto Rico Individual or Puerto Rico
 Corporation, as applicable, generally may obtain a refund of any amounts withheld under the
 backup withholding rules that exceed its U.S. federal income tax liability by timely filing a
 refund claim with the IRS.

        Certain Puerto Rico Individuals and Puerto Rico Corporations are not subject to
 information reporting and backup withholding in some cases provided they properly identify
 themselves as exempt. Puerto Rico Individuals and Puerto Rico Corporations should consult
 their own tax advisors regarding their qualification for an exemption from backup withholding
 and the procedures for obtaining such an exemption.

 D.     Non-U.S. Holders

        1.      Definition of Non-U.S. Holders

         Unless otherwise noted, the discussion below applies only to Non-U.S. Holders. As used
 herein, the term “Non-U.S. Holder” means a beneficial owner of Existing Securities that is not (i)
 a U.S. Holder, (ii) a partnership or other entity treated as a partnership or other pass-through
 entity for U.S. federal income tax purposes or (iii) an individual that is a bona fide resident of
 Puerto Rico for all or part of the taxable year that includes the Effective Date.

         The following discussion includes only certain U.S. federal income tax consequences of
 the Plan of Adjustment to Non-U.S. Holders. The discussion does not include any non-U.S. tax
 considerations. The rules governing the U.S. federal income tax consequences to Non-U.S.
 Holders are complex. Non-U.S. Holders should consult their own tax advisors regarding the U.S.
 federal, state and local and the foreign tax consequences of the consummation of the Plan of
 Adjustment in their individual circumstances.

        2.      Tax Treatment of Exchange

         A Non-U.S. Holder generally would not be subject to U.S. federal income tax with
 respect to any gain realized on the exchange of an Allowed Claim pursuant to the Plan of
 Adjustment, unless (i) such gain is effectively connected with such Non-U.S. Holder’s conduct
 of a trade or business in the United States (and, if an income tax treaty applies, such gain is
 attributable to a permanent establishment or fixed base maintained by such Non-U.S. Holder in
 the United States), in which case the gain will be subject to tax in the same manner as effectively
 connected income as described below under “—Sale, Retirement or Other Disposition of
 COFINA Bonds;” or (ii) such Non-U.S. Holder is a nonresident alien individual who holds the
 COFINA Bonds as a capital asset and is present in the United States for 183 days or more in the
 taxable year of the exchange and such gain is derived from sources within the United States.


                                                217
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                     Desc: Main
                         Document Page 251 of 263



        3.      Taxation of COFINA Bonds

                (a)    Treatment of Interest

         Payments of interest on a COFINA Bond (including OID) to a Non-U.S. Holder, which
 will be foreign source income for U.S. federal income tax purposes, generally would not be
 subject to U.S. federal income tax so long as the Non-U.S. Holder is not deemed to be engaged
 in a trade or business in the United States and such income is not effectively connected with the
 conduct of a trade or business within the United States.

          If a Non-U.S. Holder is treated as engaged in a trade or business in the United States and
 interest (including OID) on the Taxable COFINA Bonds is “effectively connected” with the
 conduct of that trade or business, then the Non-U.S. Holder will be subject to U.S. federal
 income tax on that interest (including OID) on a net income basis generally in the same manner
 as if it were a U.S. Holder unless an applicable income tax treaty provides otherwise. In addition,
 if the Non-U.S. Holder is a corporation, it may be subject to a branch profits tax with respect to
 such effectively connected income unless an applicable income tax treaty applies to reduce such
 rate.

                (b)    Sale, Retirement or Other Disposition of COFINA Bonds

         Gain realized upon a sale, retirement or other disposition of a COFINA Bond by a Non-
 U.S. Holder generally would not be subject to U.S. federal income tax so long as the Non-U.S.
 Holder is not deemed to be engaged in a trade or business in the United States and such gain is
 not effectively connected with the conduct of a trade or business within the United States.

         If a Non-U.S. Holder is treated as engaged in a trade or business in the United States and
 gain realized upon a sale, retirement or other disposition of a COFINA Bond by the Non-U.S.
 Holder is “effectively connected” with the conduct of that trade or business, then the Non-U.S.
 Holder will be subject to U.S. federal income tax on that gain on a net income basis generally in
 the same manner as if it were a U.S. Holder unless an applicable income tax treaty provides
 otherwise. In addition, if the Non-U.S. Holder is a corporation, it may be subject to a branch
 profits tax with respect to such effectively connected income unless an applicable income tax
 treaty applies to reduce such rate.

        The tax consequences of the Plan of Adjustment to the Non-U.S. Holders are uncertain.
 Non-U.S. Holders should consult their tax advisors regarding the particular tax consequences to
 them of the transactions contemplated by the Plan of Adjustment.

 E.     FATCA

         Pursuant to FATCA, foreign financial institutions (which term includes most foreign
 hedge funds, private equity funds, mutual funds, securitization vehicles and other investment
 vehicles) and certain other foreign entities generally must comply with certain new information
 reporting rules with respect to their U.S. account holders and investors or confront a new
 withholding tax on U.S.-source payments made to them (whether received as a beneficial owner
 or as an intermediary for another party). A foreign financial institution or such other foreign
 entity that does not comply with the FATCA reporting requirements generally would be subject

                                                218
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                      Desc: Main
                         Document Page 252 of 263



 to withholding tax with respect to any “withholdable payments.” For this purpose, “withholdable
 payments” are any U.S.-source payments of fixed or determinable, annual or periodic income
 and, beginning January 1, 2019, also include the entire gross proceeds from the sale or other
 disposition of any property of a type which can produce U.S.-source interest or dividends even if
 the payment would otherwise not be subject to U.S. nonresident withholding tax. For taxable
 years beginning no earlier than January 1, 2019, withholding under FATCA generally may apply
 to certain “foreign passthru payments.” Withholding under FATCA generally should not apply to
 payments of interest (including OID) under a COFINA Bond because such payment generally
 should be foreign source income. Foreign financial institutions located in jurisdictions that have
 an intergovernmental agreement with the United States governing FATCA may be subject to
 different rules. Holders should consult with their tax advisors as to the application of FATCA in
 their individual circumstances.

                XVI. Certain Material Puerto Rico Income Tax Considerations

         A general description of certain material Puerto Rico income tax consequences of the
 Plan of Adjustment to Holders of Allowed Claims is provided below. This summary is based on
 current provisions of Act No. 91 of May 13, 2016, as amended, known as the Urgent Interest
 Fund Act, the Puerto Rico Internal Revenue Code of 2011, as amended (the “P.R. Code”) and the
 regulations promulgated or applicable thereunder issued by the Department of Treasury of Puerto
 Rico (the “P.R. Treasury”), the Puerto Rico Municipal Property Tax Act of 1991, as amended,
 and the regulations promulgated thereunder, the Municipal License Tax Act, as amended, and the
 regulations promulgated thereunder, and administrative pronouncements and judicial decisions in
 connection with the foregoing laws and regulations (collectively, “Applicable P.R. Tax Law”).
 Changes in or new interpretations of Applicable P.R. Tax Law may have retroactive effect and
 could significantly affect the Puerto Rico tax consequences described below.

         The Puerto Rico tax consequences of the Plan of Adjustment are complex. As of the date
 of this Disclosure Statement, no ruling has been requested from the P.R. Treasury with respect to
 the tax consequences discussed herein, and the discussion below is not binding upon P.R.
 Treasury or the courts. No tax opinion is given by this Disclosure Statement and no assurance
 can be given that P.R. Treasury would not assert, or that a court would not sustain, a different
 position than any position discussed herein.

         Except as specifically noted otherwise, this summary does not address U.S. federal, state,
 local or foreign tax consequences of the exchange, nor does it purport to address all aspects of
 Puerto Rico taxation that may be relevant to a holder in light of its individual circumstances or to
 a holder that may be subject to special tax rules (such as registered investment companies,
 broker-dealers, banks, insurance companies, financial institutions, tax-exempt organizations,
 corporations of individuals, partnership or other pass-through entities, beneficial owners of pass-
 through entities, Holders who hold Claims or who will hold the COFINA Bonds as part of a
 straddle, hedge, conversion transaction, or other integrated investment, or subsequent purchasers
 of COFINA Bonds).

        Furthermore, this summary assumes that a Holder holds Existing Securities and COFINA
 Bonds only as a “capital asset” (within the meaning of section 1034.01(a)(1) of the P.R. Code)
 and that the COFINA Bonds qualify as debt under the P.R. Code.

                                                 219
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                     Desc: Main
                         Document Page 253 of 263



      THIS SUMMARY IS FOR GENERAL INFORMATION PURPOSES ONLY, AND
 IS NOT INTENDED TO BE, AND SHOULD NOT BE CONSTRUED TO BE, LEGAL OR
 TAX ADVICE TO ANY PARTICULAR HOLDER. YOU ARE URGED TO CONSULT
 YOUR OWN TAX ADVISOR WITH REGARD TO THE APPLICATION OF THE
 APPLICABLE P.R. TAX LAWS , AS WELL AS THE APPLICATION OF NON-
 INCOME TAX LAWS AND THE LAWS OF NON-PUERTO RICO TAXING
 JURISDICTIONS, TO YOUR PARTICULAR SITUATION.

 A.       P.R. Holders

          1.     Definition of P.R. Holder

         Unless otherwise noted, the discussion below applies only to P.R. Holders. As used
 herein, the term “P.R. Holder” means a beneficial owner of Existing Securities or COFINA
 Bonds, that is:

         An individual who for the entire taxable year is a bona fide resident of Puerto Rico for
          purposes of section 933 of the IRC (as determined under section 937(a) of such code) and
          resident of Puerto Rico for purposes of the P.R. Code;

         a corporation or other entity organized under the laws of Puerto Rico that is treated as a
          corporation for Puerto Rico income tax purposes, excluding a corporation or any other
          type of entity subject to pass through tax treatment or any other special tax regime under
          the P.R. Code;

         an estate, the income of which is subject to Puerto Rico income taxation regardless of its
          source; or

         a trust (other than a business trust), all of the beneficiaries of which are individual
          residents of Puerto Rico, as described above.

         If a partnership or other entity or arrangement taxable as a partnership for Puerto Rico
 income tax purposes holds Existing Securities or COFINA Bonds, the Puerto Rico income tax
 treatment of a partner in such partnership generally will depend upon the status of the partner and
 the activities of the partnership. Partners in such a partnership are urged to consult their tax
 advisors.

 B.       Consequences to P.R. Holders

          1.     Holders of Senior COFINA Bond Claims (Class 1), Senior COFINA Bond
                 Claims (Ambac) that do not elect to receive the Ambac Certificates (Class 2);
                 Senior COFINA Bond Claims (National) that do not elect to receive the
                 National Certificates (Class 3); and Junior COFINA Bond Claims (Class 5)
                 (These Holders are collectively referred to in this discussion as the “SENIOR
                 AND JUNIOR HOLDERS”)

                 (a)     Tax Treatment of Exchange

                                                 220
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                      Desc: Main
                         Document Page 254 of 263



         The exchange of Existing Securities for COFINA Bonds will constitute a taxable
 exchange of the Existing Securities, unless such exchange qualifies as a recapitalization under
 the P.R. Code. An exchange of Existing Securities for COFINA Bonds will constitute a tax-free
 recapitalization, in part, for Puerto Rico income tax purposes if (i) COFINA is classified as a
 corporation under the P.R. Code and (ii) both the Existing Securities and the COFINA Bonds are
 treated as “securities” for purposes of the applicable P.R. Code provisions. It is not clear whether
 COFINA would be classified as a corporation under the P.R. Code. While the matter is not free
 from doubt, the Debtor intends to take the position that the exchange does not qualify as a
 recapitalization under the P.R. Code since COFINA does not seem to be the type of entity
 classified as a corporation. However, no direct Puerto Rico authority exists on this issue, and
 P.R. Holders should consult their own tax advisors regarding whether the exchange qualifies as a
 recapitalization for Puerto Rico income tax purposes and the Puerto Rico income tax
 consequences in that event. The discussion below assumes that the exchange of Existing
 Securities for the COFINA Bonds does not qualify as a recapitalization.

                (b)     Exchange of Existing Securities for COFINA Bonds

         If, consistent with the Debtor’s position, the exchange of the Existing Securities for the
 COFINA Bonds pursuant to the Plan of Adjustment does not qualify as a recapitalization, the
 exchange of Existing Securities for the COFINA Bonds will constitute a taxable exchange for
 Puerto Rico income tax purposes. Therefore, a P.R. Holder will recognize gain or loss equal to
 the difference between the amount realized on the exchange and the P.R. Holder’s adjusted tax
 basis in the Existing Securities on the date of the exchange. The amount realized on the exchange
 of Existing Securities will equal the fair market value of each COFINA Bond plus any cash
 received (except for any portion attributable to accrued and unpaid interest). Please refer to the
 discussion below related to cash payments for consummation costs and insurance payments.

         Gain or loss on the exchange of Existing Securities for COFINA Bonds will be a capital
 gain or loss and may be a long-term capital gain or loss if the P.R. Holder’s holding period for
 the COFINA Bonds is longer than one year. Long-term capital gains recognized by P.R. Holders
 that are individuals, estate and trusts may be subject to a maximum Puerto Rico income tax rate
 of 15% (or a maximum of 24% if the alternate basic tax is applicable). The long-term capital
 gains of P.R. Holders that are taxable as corporations may be subject to a maximum Puerto Rico
 income tax rate of 20%.

        P.R. Holders may deduct capital losses realized in the exchange of the Existing Securities
 for COFINA Bonds against capital gains realized during the taxable year, and non-corporate P.R.
 Holders may deduct any excess net capital losses of up to $1,000 against ordinary income.
 Excess net capital losses may be carried forward as short-term losses for seven taxable years and
 may be used to offset up to 80% of the capital gains realized during any such taxable years.

         Accrued Interest. To the extent that any consideration (i.e., COFINA Bonds or portion
 thereof, plus any cash payment) received by a P.R. Holder in exchange for Existing Securities is
 attributable to accrued and unpaid interest on the Existing Securities, that amount of
 consideration will be considered exempt interest income for Puerto Rico income tax purposes. In
 that event, the portion allocated to accrued and unpaid interest will reduce the amount realized by
 the P.R. Holder to compute gain or loss on the exchange.

                                                 221
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                         Document Page 255 of 263



         The Plan of Adjustment provides that, to the extent applicable, all distributions to a P.R.
 Holder of an Allowed Claim will be applied first to the principal amount of such Allowed Claim
 until such principal amount is paid in full and then to any applicable accrued interest included in
 such Allowed Claim to the extent that interest is payable under the Plan of Adjustment. There is
 no specific Applicable P.R. Tax Law that considers how payments must be applied in this
 situation. Therefore, for Puerto Rico income tax purposes, the Debtor intends to treat the
 distributions to a P.R. Holder in accordance with the Plan of Adjustment. In that event, any
 distributions received under the Plan of Adjustment would be applied first to reduce your
 adjusted basis in the Existing Securities (and if it is not sufficient to cover the adjusted basis in
 the Existing Securities, any amount not covered will be used to compute your loss), next to
 reduce your accrued and unpaid interest and lastly to determine your gain.

         Cash payments of Consummation Costs and Insurance Payments. The Puerto Rico
 income tax treatment of cash payments of consummation costs and the insurance payments is not
 specifically addressed by Applicable P.R. Tax Law and there is no clear guidance on the matter.
 However, the Debtor intends to treat the National and Ambac payments similar to the treatment
 adopted for U.S. federal income tax purposes, thus, they will be part of your amount realized on
 the exchange of Existing Securities for COFINA Bonds and subject to Puerto Rico income taxes
 as described above. Please refer to the U.S. federal income tax discussion of “Holders of Senior
 COFINA Bond Claims (Class 1), Senior COFINA Bond Claims (Ambac) that do not elect to
 receive the Ambac Certificates (Class 2); Senior COFINA Bond Claims (National) that do not
 elect to receive the National Certificates (Class 3); and Junior COFINA Bond Claims (Class 5)
 — Tax Treatment of Receipt of Cash”. However, P.R. Treasury may not agree and consider
 such payments (or some of them) as amounts not paid under the Existing Securities and tax them
 separately as ordinary income.

         P.R. Holders should consult their own tax advisors regarding the tax treatment of
 distributions received under the Plan of Adjustment.

                (c)     Ownership of COFINA Bonds

         Interest. Interest paid or accrued to P.R. Holders on the COFINA Bonds will not be
 subject to Puerto Rico income tax (including the alternate basic tax and the alternative minimum
 tax), and the municipal license tax.

         The excess of the principal amount of the COFINA Bond due at maturity over its initial
 issue price, if any, will not be subject to Puerto Rico income tax (including the alternate basic tax
 and the alternative income tax), and municipal license tax.

        Ownership of the COFINA Bonds may result in a portion of the interest paid or accrued
 by a P.R. Holder and other expenses incurred by the P.R. Holder attributable to interest on the
 COFINA Bonds being disallowed as deductions for Puerto Rico income tax purposes.

        Sale, Exchange or Retirement of the COFINA Bonds. As a result of the New Bond
 Legislation, the transfer of the COFINA Bonds will be totally exempt from Puerto Rico income
 taxes.



                                                 222
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                         Document Page 256 of 263



         P.R. Holders are urged to consult their tax advisors regarding any limitations in the use of
 capital losses that may result in connection with the sale, exchange or retirement of the COFINA
 Bonds.

        Property Taxes. The COFINA Bonds will be exempt from Puerto Rico property taxes.

        Estate and Gift Taxes. The transfer of the COFINA Bonds by gift or upon the death of a
 P.R. Holder that is an individual will not be subject to Puerto Rico estate or gift taxes.

        2.      Holders of Senior COFINA Bond Claims (Ambac) that elect to receive the
                Ambac Certificates (Class 2) and Senior COFINA Bond Claims (National)
                that elect to receive the National Certificates (Class 3)

         For purposes of the following discussion, each of the Ambac Trust and the National Trust
 will be referred to as a “Trust,” as applicable, and the assets that shall be deposited into each
 such Trust as “Trust Assets,” as applicable. Each of the Ambac Certificates and the National
 Certificates will be referred to as a “Trust Certificate,” and each P.R. Holder who holds such
 Trust Certificates will be referred to as a “Certificate Holder.”

                (a)     Tax Characterization of the Trusts

        Under the P.R. Code, the Trusts will be classified as grantor trusts if classified as such for
 U.S. federal income tax purposes. Therefore, please refer to the U.S. federal income tax
 discussion under “Holders of Senior COFINA Bond Claims (Ambac) that elect to receive the
 Ambac Certificates (Class 2), Senior COFINA Bond Claims (National) that elect to receive the
 National Certificates (Class 3) — National Trust — Tax Characterization of the Trust — Ambac
 Trust — Tax Characterization of the Trust”.

         The rest of this discussion assumes that the Trusts will be classified as grantor trusts for
 U.S. federal and Puerto Rico income tax purposes. However, if the Trusts are not classified as
 grantor trusts for U.S. federal income tax purposes, P.R. Treasury may assert that the Trusts are
 properly characterized in a manner other than as grantor trusts for Puerto Rico income tax
 purposes. Such alternative characterization could result in different (and possibly adverse) tax
 consequences to the Trusts and the Certificate Holders than the ones discussed below. Each
 Certificate Holder is urged to consult its own tax advisor regarding the tax consequences in case
 the Trusts are not classified as grantor trusts.

                (b)     Taxation of Ownership and Sale or Disposition of the Trust Certificates

        If a Trust is treated as a grantor trust, each Certificate Holder will be treated as receiving
 applicable Trust Certificates in exchange of its Allowed Claims and as owning its pro rata
 undivided interest in the applicable Trust Assets, each to the extent of its pro rata interest in the
 applicable Trust.

         To the extent Certificate Holders are treated as owning their pro rata share of the
 applicable Trust Assets under a grantor trust, they will be treated as if they had received
 distributions under the Plan of Adjustment directly and as owners of their prorate portion of the
 COFINA Bonds. Therefore, they will be subject to Puerto Rico income taxes similar to the

                                                 223
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                   Desc: Main
                         Document Page 257 of 263



 manner discussed in this discussion for “SENIOR and JUNIOR Holders — Tax Treatment of
 Exchange — Exchange of Existing Securities for COFINA Bonds — Ownership of COFINA
 Bonds.”

         P.R. Holders are urged to consult their tax advisors regarding the ownership, sale and
 disposition of the Trust Certificates under their individual circumstances.

                (c)    Tax Treatment if National Exercises the National Election

         If National exercises the National Election, P.R. Holders of Senior COFINA Bond
 Claims (National) will receive cash consideration in an amount equal to one hundred percent
 (100%) of the Compounded Amount (as defined in the Existing Bond Resolution) of the
 National Insured Bonds. The Debtor intends to treat such cash consideration as payments under
 the Existing Securities. Therefore, a P.R. Holder would recognize gain or loss in an amount
 equal to the difference between the cash received and the P.R. Holder’s adjusted tax basis in the
 Senior COFINA Bond Claims (National), except for any amount allocated to accrued and unpaid
 interest. Please refer to the discussions for “SENIOR and JUNIOR Holders — Tax Treatment of
 the Exchange — Exchange of Existing Securities for COFINA Bonds — Ownership of COFINA
 Bonds” for more detail. In particular, please refer to “SENIOR and JUNIOR Holders — Cash
 payments of Consummation Costs and Insurance Payments” for discussion of payments made by
 National.

        3.      Tax Treatment of Junior COFINA Bond Claims (Assured) (Class 6)

        P.R. Holders of Junior COFINA Bond Claims (Assured) will receive one hundred percent
 (100%) of the Junior COFINA Bond Claims (Assured) at an acceleration price of par plus
 accrued interest or compounded amount. Generally, the Puerto Rico income tax consequences to
 the P.R. Holders of Junior COFINA Bond Claims (Assured) would be as described above under
 “Treatment of Exchange if National Exercises the National Election.”

        4.      Holders of Senior COFINA Bond Claims (Taxable Election) (Class 4) and
                Junior COFINA Bond Claims (Taxable Election) (Class 7)

         The exchange of the Existing Securities for the COFINA Bonds and cash by P.R. Holders
 of Senior COFINA Bond Claims (Taxable Election) and Junior COFINA Bond Claims (Taxable
 Election) will be treated as described above under “SENIOR and JUNIOR Holders — Tax
 Treatment of Exchange — Exchange of Existing Securities for COFINA Bonds — Ownership of
 COFINA Bonds”. Although Applicable P.R. Tax Law does not specifically address treatment of
 Taxable Election Cash, the Debtor expects that the Taxable Election Cash will be treated
 similarly to the Debtor’s description above for cash payments of Consummation Costs and
 Insurance Payments under “SENIOR and JUNIOR Holders — Exchange of Existing Securities
 for COFINA Bonds.”

         P.R. Holders of Senior COFINA Bond Claims and Junior COFINA Bond Claims that are
 eligible to make the election described above should consult their own tax advisors regarding the
 Puerto Rico income tax consequences of making such election.



                                               224
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                       Desc: Main
                         Document Page 258 of 263



        5.      Holders of GS Derivative Claims (Class 8)

         The tax treatment of derivatives is complex and there is limited guidance under the
 Applicable P.R. Law. P.R. Holders of GS Derivative Claims should refer to the underlying
 offering document and agreement and consult their tax advisors regarding the tax treatment of
 their derivatives including the consequences of the termination of their contracts.

        6.      Holders of General Unsecured Claims (Class 9)

         In the event that a P.R. Holder of General Unsecured Claims votes to accept the Plan of
 Adjustment and receives its pro rata share of One Hundred Thousand Dollars ($100,000.00), it
 would recognize gain or loss in an amount equal to the difference between the amount of such
 cash, and the P.R. Holder’s adjusted tax basis in such General Unsecured Claims.

 C.     Non-P.R. Holders

        1.      Definition of Non-P.R. Holders

         Unless otherwise noted, the discussion below applies only to Non-P.R Holders. As used
 herein, the term “Non-P.R. Holder” means a beneficial owner of Existing Securities or COFINA
 Bonds that is not (i) a P.R. Holder or (ii) a partnership or other entity treated as a partnership or
 other pass-through entity for Puerto Rico income tax purposes.

         If a partnership or other entity or arrangement taxable as a partnership for Puerto Rico
 income tax purposes holds Existing Securities or COFINA Bonds, the Puerto Rico income tax
 treatment of a partner in such partnership generally will depend upon the status of the partner and
 the activities of the partnership. Partners in such a partnership are urged to consult their tax
 advisors.

        The following discussion includes only certain Puerto Rico income tax consequences of
 the Plan of Adjustment to Non-P.R. Holders. The discussion does not include any non-Puerto
 Rico tax considerations. Non-P.R. Holders should consult their own tax advisors regarding the
 Puerto Rico and foreign tax consequences of the consummation of the Plan of Adjustment under
 their individual circumstances.

        2.      Tax Treatment of Exchange

        As a result of the New Bond Legislation, the transfer of the COFINA Bonds by a Non-
 P.R. Holder will be totally exempt from Puerto Rico income taxes.

       Non-P.R. Holders that are corporations (or treated as corporations under the P.R. Code)
 and nonresident aliens that are engaged in trade or business in Puerto Rico for Puerto Rico
 income tax purposes are urged to consult their tax advisors regarding any limitations in the use of
 capital losses that may result in connection with the sale, exchange or retirement of the COFINA
 Bonds.




                                                 225
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                        Desc: Main
                         Document Page 259 of 263



        3.       Taxation of COFINA Bonds

         Payments of Interest. Interest paid or accrued on the COFINA Bonds to a Non-P.R.
 Holder will not be subject to Puerto Rico income tax (including the alternate basic tax and
 alternative minimum tax), and municipal license tax.

         The excess of the principal amount of the COFINA Bond due at maturity over its initial
 issue price, if any, will not be subject to Puerto Rico income tax (including the alternate basic tax
 and alternative minimum tax), and municipal license tax.

        The deductions for Puerto Rico income tax purposes of a Non-P.R. Holder engaged in a
 trade or business in Puerto Rico that are related to interest paid or accrued and other expenses
 incurred that are attributable to interest on the COFINA Bonds may be disallowed.

         Sale, Exchange or Retirement of COFINA Bonds. Gain recognized on the sale or
 exchange of the COFINA Bonds by a Non-P.R. Holder that is not engaged in a trade or business
 in Puerto Rico will not be subject to Puerto Rico income tax, by way of withholding or
 otherwise, or municipal license tax. On the other hand, Non-P.R. Holders that are corporations
 (or treated as corporations under the P.R. Code) and nonresident aliens that are engaged in trade
 or business in Puerto Rico for Puerto Rico income tax purposes will be subject to Puerto Rico
 income tax on any such gain if it is effectively connected with their Puerto Rico trade or business

        Property Taxes. The COFINA Bonds will be exempt from Puerto Rico property taxes.

       Estate and Gift Taxes. The transfer of the COFINA Bonds by gift or upon the death of a
 Non-P.R. Holder will not be subject to Puerto Rico gift or estate taxes, as the case may be.

                XVII. Applicability of Certain Federal and State Securities Laws

 A.     General

        1.       Registration of Securities

         In general, securities issued by Reorganized COFINA such as the COFINA Bonds are
 exempt from the registration requirements of the Securities Act under section 3(a)(2) of the
 Securities Act.

          In addition to exemptions provided to government agencies and instrumentalities such as
 Reorganized COFINA under the Securities Act, Bankruptcy Code section 1145(a)(1), made
 applicable to the Title III Case pursuant to PROMESA section 301, provides an exemption from
 the registration requirements of the Securities Act and from any requirements arising under state
 securities laws for the offer or sale under a plan of adjustment of securities of the debtor, an
 affiliate of the debtor participating in a joint plan of adjustment with the debtor, or a successor of
 the debtor. The Bankruptcy Code provides that certain creditors, which are deemed
 “underwriters” within the meaning of the Bankruptcy Code, may not resell such securities
 without registration under the Securities Act or pursuant to an exemption therefrom. Since
 obligations of COFINA are exempt from registration under generally applicable securities law,
 this exception is not relevant to securities of Reorganized COFINA, although the provisions of

                                                  226
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                      Desc: Main
                         Document Page 260 of 263



 Bankruptcy Code section 1145 which suspend the operation of securities laws may not be
 available to “underwriters” within the meaning of the Bankruptcy Code. Creditors of COFINA
 who believe they meet the definition of “underwriter” within the meaning of the Bankruptcy
 Code should consult qualified counsel with respect to their obligations under relevant federal and
 state securities laws.

         Like the exemption from registration provided to COFINA under section 3(a)(2) of the
 Securities Act, generally applicable securities laws provide an exemption from qualification for
 certain trust indentures entered into by governmental entities. Therefore, each trust indenture,
 ordinance and resolution relating to the COFINA Bonds will be exempt from qualification under
 section 304(a)(4) of the Trust Indenture Act.

         To the extent the Ambac Certificates or the National Certificates are deemed to be
 “securities,” the issuance of the Ambac Securities and the National Certificates under the Plan of
 Adjustment is expected to be exempt from registration under the Securities Act of 1933, as
 amended, and any other applicable federal, state and local laws requiring registration of
 securities. The Ambac Trust and the National Trust are also expected to be exempt from
 registration under the Investment Company Act of 1940, as amended.

        2.      Market Disclosure

                (a)     Initial Offer and Sale

         Although exempt from registration, securities issued by Reorganized COFINA are
 subject to the anti-fraud provisions of federal securities laws. Section 10(b) of the Securities Act
 and Rule 10b-5 promulgated by the SEC under the Securities Act generally prohibit fraud in the
 purchase and sale of securities. Therefore, each publicly offered sale of Reorganized COFINA
 obligations typically is accompanied by an offering document that is referred to as an “Official
 Statement” and contains disclosure of material information regarding the issuer and the securities
 being sold so that investors may make an informed investment decision as to whether to
 purchase the securities being offered. Bankruptcy Code section 1125(d), which has been adopted
 by PROMESA, provides that the adequacy of any disclosure to creditors and hypothetical
 investors typical of holders of Claims in this case is not subject to principals of any otherwise
 applicable non-bankruptcy law, rule or regulation, which includes federal securities laws.
 Instead, Bankruptcy Code section 1125(b), which has been adopted by PROMESA, provides
 disclosure regulation by requiring that adequate information be provided to the various classes of
 creditors of COFINA and to hypothetical investors in obligations of COFINA through a
 disclosure statement such as this Disclosure Statement.

                (b)     Continuing Disclosure

         Publicly offered securities of Reorganized COFINA generally are subject to the
 requirements of the Rule (that is, Rule 15c2-12 under the Exchange Act (as defined above)),
 promulgated by the SEC under the Securities Act, unless such securities meet certain exemptions
 provided for in the Rule. Among other requirements, the Rule requires underwriters participating
 in an offering to obtain an agreement imposing ongoing market disclosure requirements upon an
 issue of municipal securities, such as Reorganized COFINA.


                                                 227
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                    Desc: Main
                         Document Page 261 of 263



         The delivery of the COFINA Bonds pursuant to the Plan is not covered by the Rule
 because the COFINA Bonds are proposed to be issued in exchange for a claimholder’s Claim
 without the involvement of an underwriter as defined in the Rule. However, Reorganized
 COFINA intends to voluntarily execute and deliver, for the benefit of the holders of the
 COFINA Bonds, a new CDU containing certain disclosure obligations. The CDU will be
 delivered on the Effective Date.

         State securities laws generally provide registration exemptions for subsequent transfers
 by a bona fide owner for the owner's own account and subsequent transfers to institutional or
 accredited investors. Such exemptions generally are expected to be available for subsequent
 transfers of the COFINA Bonds.

                         XVIII. Financial Information and Projections

 A.     Financial Statements

        A copy of COFINA’s audited financial statements for the year ended June 30, 2015 is
 attached to this Disclosure Statement as Exhibit E.

 B.     COFINA Fiscal Plan and Projections

         Attached to this Disclosure Statement as Exhibit D is a copy of the COFINA Fiscal Plan,
 certified by the Oversight Board on October 18, 2018, which provides details regarding
 COFINA’s projected operations under the Plan of Adjustment, subject to the assumptions and
 qualifications set forth in the certified COFINA Fiscal Plan.

         It is important to note the projections described in the COFINA Fiscal Plan may differ
 from actual performance and are highly dependent on significant assumptions concerning the
 future economic and financial condition of the Commonwealth and its instrumentalities, which
 are affected by various legal, financial, social, economic, environmental, governmental and
 political factors. These factors can be very complex, may vary from one fiscal year to the next
 and are frequently the result of actions taken or not taken, not only by the government of Puerto
 Rico, the Oversight Board, and other third-party entities such as the government of the United
 States.

         The financial projections included in the COFINA Fiscal Plan assume the successful
 implementation of the Plan of Adjustment. The financial projections included in the COFINA
 Fiscal Plan should be reviewed in conjunction with the assumptions, notes, and qualifications
 included in the COFINA Fiscal Plan, and the assumptions, qualifications, and explanations set
 forth in this Disclosure Statement, including in the Sections titled “Overview of COFINA,” “The
 Title III Plan of Adjustment,” “Certain Risk Factors to Be Considered,” “Federal Income Tax
 Consequence of Consummation of the Plan of Adjustment,” and “Applicability of Certain
 Federal and State Securities Laws.”

        The COFINA Fiscal Plan does not constitute an audit conducted in accordance with
 generally accepted auditing standards, an examination of internal controls or other attestation or
 review services in accordance with standards established by the American Institute of Certified
 Public Accountants or any other organization. Accordingly, the Oversight Board cannot express

                                                228
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59                    Desc: Main
                         Document Page 262 of 263



 an opinion or any other form of assurance on the financial statements or any financial or other
 information or the internal controls of the government of Puerto Rico or COFINA and the
 information contained herein.

          In deciding whether to vote to accept or reject the Plan of Adjustment, holders of Claims
 must make their own determinations as to the reasonableness of the assumptions and the
 reliability of the financial projections and should consult with their own advisors.

                                 XIX. Additional Information

         Any statements in this Disclosure Statement concerning the provisions of any document
 are not necessarily complete, and in each instance reference is made to such document for the
 full text thereof. Certain documents described or referred to in this Disclosure Statement have
 not been attached as Exhibits because of the impracticability of furnishing copies of these
 documents to all recipients of this Disclosure Statement. All Exhibits to the Plan of Adjustment
 will be filed with the Title III Court and available for review, free of charge, on the Document
 Website at https://cases.primeclerk.com/puertorico prior to the Voting Deadline. Copies of all
 Exhibits to the Plan of Adjustment also may be obtained, free of charge, by contacting the
 Solicitation Agent, Prime Clerk LLC, by telephone at (844) 822-9231 (toll free for U.S. and
 Puerto Rico) or (646) 486-7944 (for international callers), available 10:00 a.m. to 7:00 p.m.
 (Atlantic Standard Time) (Spanish available), or by email at puertoricoballots@primeclerk.com
 and reference “COFINA Plan of Adjustment Exhibits” in the subject line. Please note that Prime
 Clerk LLC is not authorized to provide, and will not provide, legal advice.

                                        XX.    Conclusion

         The Debtor believes the Plan of Adjustment is in the best interests of all creditors and
 urges the holders of impaired Claims entitled to vote on the Plan of Adjustment to vote to accept
 the Plan of Adjustment and to evidence the acceptance by timely returning their Ballots marked
 to accept the Plan of Adjustment by the Voting Deadline.


 Dated: San Juan, Puerto Rico                 PUERTO RICO SALES TAX FINANCING
        November 26, 2018                     CORPORATION, by and through the Financial
                                              Oversight and Management Board for Puerto Rico
                                              as its representative

                                              By:      /s/ Natalie A. Jaresko
                                              Name:    Natalie A. Jaresko
                                              Title:   Executive Director


 Respectfully submitted,

 /s/ Martin J. Bienenstock

 Martin J. Bienenstock (pro hac vice)


                                                229
 101361236v29
Case:17-03283-LTS Doc#:4364 Filed:11/26/18 Entered:11/26/18 21:36:59   Desc: Main
                         Document Page 263 of 263



 Brian S. Rosen (pro hac vice)
 Jeffrey W. Levitan (pro hac vice)
 Chris Theodoridis (pro hac vice)
 PROSKAUER ROSE LLP
 Eleven Times Square
 New York, NY 10036
 Tel: (212) 969-3000
 Fax: (212) 969-2900

 Attorneys for the Financial Oversight and
 Management Board as representative for the
 Debtor

 /s/ Hermann D. Bauer

 Hermann D. Bauer
 USDC No. 215205
 O’NEILL & BORGES LLC
 250 Muñoz Rivera Ave., Suite 800
 San Juan, PR 00918-1813
 Tel: (787) 764-8181
 Fax: (787) 753-8944

 Co-Attorneys for the Financial Oversight and
 Management Board as representative for the
 Debtor




                                                230
 101361236v29
